                Case
                   Case
                     18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 533-6
                                            Filed 12/04/20
                                                   Filed in TXSB
                                                             Descon
                                                                  Main
                                                                    06/24/21
                                                                       Document
                                                                             Page 1Page
                                                                                    of 557
                                                                                         1 of 3
  Fill in this information to identify the case:

  Debtor 1               Koontz-Wagner Custom Controls Holdings LLC
                        __________________________________________________________________


  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

                                              Southern
  United States Bankruptcy Court for the: ______________________ District of __________
                                                                                           Texas
                                                                                          (State)
  Case number
                         18-33815
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                     12/15

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                        United Coatings Technologies, Inc.
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                      X
                                       No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________


3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      _C/O John Sample, Diamond McCarthy, LLP                                     _____________________________________________________
   Federal Rule of                                                                                                Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     _909 Fannin St. #3700                                                       ______________________________________________________
                                      _____________________________________________________                       Number      Street
                                      Number         Street
                                      Houston, Texas, 77010                                                       ______________________________________________________
                                      ______________________________________________________                      City                       State             ZIP Code
                                      City                       State             ZIP Code
                                      Contact phone    713-333-5100                                               Contact phone   ________________________

                                      Contact email    john.sample@diamondmccarthy.com                            _______________
                                                                                                                  Contact email ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              X No
                                      
   one already filed?
                                       Yes.     Claim number on court claims registry (if known) ________                              Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              X
                                       No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




                                                                                                                                                             241
  Official Form 410                                                             Proof of Claim                                                             page 1
            Case
               Case
                 18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 533-6
                                        Filed 12/04/20
                                               Filed in TXSB
                                                         Descon
                                                              Main
                                                                06/24/21
                                                                   Document
                                                                         Page 2Page
                                                                                of 557
                                                                                     2 of 3


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the       X
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      _1___ __1__ __0__ __0__
   debtor?



7. How much is the claim?             137,345.44
                                    $_____________________________. Does this amount include interest or other charges?
                                                                            X
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                  Goods Sold
                                 ______________________________________________________________________________



9. Is all or part of the claim   X
                                  No
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:          $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed)_______%
                                              Fixed
                                              Variable



10. Is this claim based on a     X No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   X No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




                                                                                                                                              242
 Official Form 410                                                   Proof of Claim                                                         page 2
             Case
                Case
                  18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 533-6
                                         Filed 12/04/20
                                                Filed in TXSB
                                                          Descon
                                                               Main
                                                                 06/24/21
                                                                    Document
                                                                          Page 3Page
                                                                                 of 557
                                                                                      3 of 3


12. Is all or part of the claim    X
                                    No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check all that apply:                                                                                    Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $2,775* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,475*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).
                                  X
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim        I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                                   12/02/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                     /s/ John B. Sample
                                  ________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:

                                                          John                               Barkley                             Sample
                                  Name                   _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                   Attorney
                                                         _______________________________________________________________________________________________

                                  Company
                                                          Diamond McCarthy, LLP
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.


                                                         909                      Fannin St. #3700
                                  Address                _______________________________________________________________________________________________
                                                         Number        Street
                                                          Houston                                                    TX             77010
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code
                                                          713-333-5100                                             john.sample@diamondmccarthy.com
                                  Contact phone          _____________________________                                Email          ____________________________________




                                                                                                                                                              243
 Official Form 410                                                           Proof of Claim                                                                page 3
     Case
       Case
          Case
          18-33815
             18-33815
               18-33815
                     Claim
                       Document
                         Document
                           135-1 Part
                                 533-6
                                   3822 Filed
                                        Filed in
                                              12/04/20
                                               in TXSB
                                                  TXSB on
                                                       onDesc
                                                          06/24/21
                                                          10/06/20
                                                               Exhibit
                                                                    Page
                                                                    Page
                                                                       1 Page
                                                                         41 of
                                                                            of 557
                                                                               61 of 6




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                       §
                                             §
KOONTZ-WAGNER CUSTOM                         §              CASE NO. 18-33815
CONTROL HOLDINGS, LLC.                       §              (Chapter 7)
    Debtor                                   §              JUDGE ISGUR

                TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY

         This motion seeks an order that may adversely affect you. If you oppose the motion,
         you should immediately contact the moving party to resolve the dispute. If you and
         the moving party cannot agree, you must file a response and send a copy to the
         moving party. You must file and serve your response within 21 days of the date this
         was served on you. Your response must state why the motion should not be granted.
         If you do not file a timely response, the relief may be granted without further notice
         to you. If you oppose the motion and have not reached an agreement, you must
         attend the hearing. Unless the parties agree otherwise, the court may consider
         evidence at the hearing and may decide the motion at the hearing.

         Represented parties should act through their attorney.

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

         Rodney Tow, Trustee, files this Motion to Compomise with United Coatings

Technologies, Inc., and in support thereof would show this Court as follows:

                                           Jurisdiction

1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and 28 U.S.C.

         § 157. This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(0).

2.       Venue in the Southern District of Texas, Houston Division is proper pursuant to 28

         U.S.C. §1401.

                                  Applicable Bankruptcy Rule

3.       Pursuant to Bankruptcy Rule 9019, the Trustee seeks an Order authorizing the Trustee to

         enter a compromise and settlement with United Coatings Technolgies, Inc.



Trustee’s Motion to Compromise Controversy                                   Page 1
     Case
       Case
          Case
          18-33815
             18-33815
               18-33815
                     Claim
                       Document
                         Document
                           135-1 Part
                                 533-6
                                   3822 Filed
                                        Filed in
                                              12/04/20
                                               in TXSB
                                                  TXSB on
                                                       onDesc
                                                          06/24/21
                                                          10/06/20
                                                               Exhibit
                                                                    Page
                                                                    Page
                                                                       1 Page
                                                                         52 of
                                                                            of 557
                                                                               62 of 6




                                   Relevant Factual Background

4.       On July 11, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for relief

         under chapter 7 of the Bankruptcy Code.

5.       Rodney Tow was duly elected Chapter 7 Trustee, qualified, and continues to act in that

         capacity.

6.       On July 6, 2020, the Trustee filed his Trustee’s Original Complaint (the “Complaint”) to

         Avoid and Recover Transfers Pursuant to 11 U.S.C. §§547 and 550, and for Other Relief

         against United Coatings Technologies, Inc., (“Defendant”) in Adversary Proceeding No.

         20-03255.

7.       The Summons and Complaint were mailed out to the Defendant on July 14, 2020.

8.       The Defendant’s answer date to the Complaint has been extended by Court Order to

         October 13, 2020.

                               Terms of the Settlement Agreement


9.       In the Complaint the Trustee is demanding the return of $265,310.59 in preference

         payments paid to the Defendant by the Debtor within the 90 days prior to the Petition

         Date.

10.      Counsel for the Defendant provided proof of new value provided to the Debtor in the

         amount of $205,410.99 as an offset of the preference payments, leaving a balance of

         $59,899.60 owed to the Estate.

11.      After negotiations, the Trustee has agreed, with this Court’s approval, to settle this matter

         for the receipt of $15,000.00 from the Defendant, a 25% recovery. Defendant provided

         to the Trustee information regarding the small business nature of the Defendant and the

         impact the COVID-19 pandemic has had on that business. The Trustee, in his business


Trustee’s Motion to Compromise Controversy                                    Page 2
   Case
 Case    18-33815
      Case
      18-33815
           18-33815Document
                 Claim
                     Document533-6
                       135-1 Part
                               3822 Filed
                                    Filed in
                                           in TXSB
                                              TXSB on
                                          12/04/20    06/24/21
                                                   onDesc
                                                      10/06/20  Page
                                                           Exhibit
                                                                Page 63 of
                                                                        of 557
                                                                   1 Page  63 of 6




       judgment, believes that givng a 75% discount to the Defendant is prudent to have this

       matter settled without protracted litigation. The Trustee understands that a judgment for

       the full amount of the preference payments would render the Defendant insolvent and

       potentially forced to file its own Chapter 7 Proceeding.

12.    The Trustee has further agreed to allow satisfaction of payment in the form of three

       separate installments of $5,000.00 to paid by Defendant to the Trustee on or before the

       expiration of six months from the date of the Court’s approval of this compromise.

                                   Arguments & Authorities

13.    The Trustee has exercised his business judgment in determining to enter into this

       Compromise. The Compromise provides the estate a net recovery which is greater than

       any net recovery the Debtor's estate could realize in litigation while saving litigation

       costs, litigation risks, and the delay of collection that would be required to litigate with

       the Defendant. It also precludes the Defendant from filing its own Chapter 7 Bankruptcy

       as a judgment equal to the remaining preference balance would render the Defendant

       insolvent.

14.    The standard for the approval of the Compromise is well settled. To meet the requirement

       for the Court's approval of a settlement under Bankruptcy Rule 9019, the Compromise

       must be in the "best interest of the Debtor's estate." See In re Foster Mortgage Corp., 68

       F.3d 914, 917 (5th Cir. 1995); In re Jackson Brewing Co., 624 F.2d 599, 602 (5th Cir.

       1980).

15.    Moreover, approval of any settlement is within the sound discretion of the Court. The

       burden of establishing the fairness of the Compromise rests on the proponents of any

       compromise.     However, the Trustee is not required to present a full mini-trial or



Trustee’s Motion to Compromise Controversy                                  Page 3
   Case
 Case    18-33815
      Case
      18-33815
           18-33815Document
                 Claim
                     Document533-6
                       135-1 Part
                               3822 Filed
                                    Filed in
                                           in TXSB
                                              TXSB on
                                          12/04/20    06/24/21
                                                   onDesc
                                                      10/06/20  Page
                                                           Exhibit
                                                                Page 74 of
                                                                        of 557
                                                                   1 Page  64 of 6




       evidentiary hearing to adjudicate the issues being settled. When determining whether to

       approve the Compromise, this Court "is not to decide the numerous questions of law and

       fact raised" by the Compromise, but instead is "to canvass the issues and see whether the

       settlement falls below the lowest point in the range of reasonableness." See e.g., In re

       W.T. Grant, Co., 699 F.2d 599, 608 (2d Cir.1983), cert.denied, Cosoff v. Rodman, 464

       U.S. 822 (1983).

16.    The United States Supreme Court has dictated the following factors for the Court to

       weigh in determining the reasonableness of any compromise or settlement:

       a.      The probabilities of ultimate success should the claim be litigated;

       b.      An educated estimate of (i) the complexity, expense, and likely duration of the

               litigation, (ii) possible difficulties of collecting on any judgment that might be

               obtained; and (iii) all other factors relevant to a full and fair assessment of the

               wisdom of the proposed compromise; and,

       c.      The comparison of the terms of the settlement and compromise with the likely

               rewards of litigation.

Protective Comm. for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390

U.S. 414, 424-25 (1968).

17.    The Trustee believes that he would be successful in the litigation. The Defendant clearly

       received the preferential payments within the meaning of 11 U.S.C. §547(b) and also is

       entitled to offset the amount of new value the Debtor received during that period pursuant

       to 11 U.S.C. §547(c).

18.    This Compromise brings the estate $15,000.00 of a possible $59,899.60 without the risks,

       costs, and delay of litigation.



Trustee’s Motion to Compromise Controversy                                  Page 4
  Case
    Case
       Case
       18-33815
          18-33815
            18-33815
                  Claim
                    Document
                      Document
                        135-1 Part
                              533-6
                                3822 Filed
                                     Filed in
                                           12/04/20
                                            in TXSB
                                               TXSB on
                                                    onDesc
                                                       06/24/21
                                                       10/06/20
                                                            Exhibit
                                                                 Page
                                                                 Page
                                                                    1 Page
                                                                      85 of
                                                                         of 557
                                                                            65 of 6




19.    Litigation would entail significant expense in trial preparation and prosecution and would

       not guarantee success. The Compromise guarantees success.

20.    When considering the risks as compared to the potential rewards, the Compromise is by

       far the best decision for the estate as it resolves all of the issues in Adversary No. 20-

       03255.

21.    Based on the information provided in this Motion, the Trustee and United Coatings

       Technologies, Inc. respectfully request this Court to approve the Compromise as set forth

       in this Motion.

       WHEREFORE, PREMISES CONSIDERED, Rodney Tow, Trustee, prays that this

Court enter an order approving the Motion to Compromise, and for such other and further relief,

at law and in equity, as this Court deems just.

Dated: October 6, 2020                        Respectfully submitted,

                                              COOPER & SCULLY, P.C.

                                              /s/Julie M. Koenig                   .
                                              Julie M. Koenig
                                              SBA# 14217300
                                              815 Walker, Suite 1040
                                              Houston, Texas 77002
                                              713/236-6800
                                              Julie.Koenig@cooperscully.com

                                              Special Counsel for Rodney D. Tow, Chapter
                                              7 Trustee for Koontz-Wagner Custom Control
                                              Holdings LLC




Trustee’s Motion to Compromise Controversy                                Page 5
  Case
    Case
       Case
       18-33815
          18-33815
            18-33815
                  Claim
                    Document
                      Document
                        135-1 Part
                              533-6
                                3822 Filed
                                     Filed in
                                           12/04/20
                                            in TXSB
                                               TXSB on
                                                    onDesc
                                                       06/24/21
                                                       10/06/20
                                                            Exhibit
                                                                 Page
                                                                 Page
                                                                    1 Page
                                                                      96 of
                                                                         of 557
                                                                            66 of 6




                                       Certficate of Sevice

         I hereby certify that on October 6, 2020, a true and correct copy of the foregoing has been
served on (i) all parties registered to receive ECF notification in the above captioned case, (ii) by
first class mail on all parties on the Second Revised Limited Mailing List [ECF No. 198] via
certificateofservice.com; and (iii) the following parties by first class mail or email:

United Coatings Technologies, Inc.
c/o John Sample
909 Fannin Street, 37th Floor
Houston, Texas 77010
John.Sample@diamondmccarthy.com

United Coatings Technologies, Inc.
c/o Mark Huffer
60866 Whispering Hills Dr.
South Bend, IN 46614


                                                      By: /s/ Julie M. Koenig
                                                             Julie M. Koenig




Trustee’s Motion to Compromise Controversy                                   Page 6
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           10 of 557
                                                                                 1 of 198



8/3/20at17:35:46.22                                                                                                                 Page: 1of16
                                             United Coatings Technologies, Inc.
                                                Customer Transaction History
                                        For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction                 Trans No.        Date           Amount
 Customer Name

 KOOOO                           67104·                 Invoice                    • 67104           1/3/18        1,216.37
 do not use KWCC (IN)                                   Receipt                      0050005276      2/5/18       -1,216.37
                                                                                                                 -----
                                                                                                                       0.00


                                . 671'18                Invoice                i    67118            1/4/18        -1,036.68
                                                        Receipt                     0050005175       1/29/18        1,036.68

                                                                                                                        0.00


                                 67134                  Invoice                • 67134               1/4/18         3,275.50
                                                        Receipt                  0050005431          2/19/18       -3,275.50
                                                                                                                 ----

                                                                                                                        0.00


                                 6714:t'                Invoice                • 67142               1/5/18         3,101.82
                                                        Receipt                  0050005509          2/26/18       -3,101.82

                                                                                                                        0.00


                                 671:7?()               Invoice                • 67170               1/8/18         1,415.21
                                                        Receipt                  0050005509          2/26/18       -1,415.21

                                                                                                                        0.00


                                 67171                  Invoice             • 67171                  1/8/18          920.64
                                                        Receipt               0050005509             2/26/18        -920.64

                                                                                                                        0.00


                                 6711'~                 Invoice             • 67172                  1/8/18         205.40
                                                        Receipt               0050005509             2/26/18       -205.40
                                                                                                                 ·-----
                                                                                                                      0.00


                                 67173 78               Invoice             • 67173                  1/8/18        3,692.13
                                                        Receipt               0050005509             2/26/18      -3,692.13
                                                                                                                 ---~




                                                                                                                        0.00


                                 672~.~.                Invoice            •       67239            1/12/18         939.35
                                                        Receipt                    0050005606       3/2/18         -939.35
                                                                                                                 -·----
                                                                                                                      0.00

                                 67~'5;pt:r··          Invoice              .. 67250                1/12/18       2,615.23
                                                       Receipt                 0050005606           3/2/18       -2,615.23
                                                                                                                ----
                                                                                                                      0.00


                                 67~lil§••             Invoice             .... 67265               1/16/18        2,151.42
                                                       Receipt                  0050005606          3/2/18        -2, 151.42
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           11 of 557
                                                                                 2 of 198


8/3/20 at 17:35:46.25                                                                                                               Page: 2 of 16
                                            United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.               Transaction          Trans No.           Date           Amount
 Customer Name

                                                                                                                         0.00


                                  67266                     Invoice             ' 67266              1/16/18        3,456.08
                                                            Receipt               0050005606         3/2/18        -3,456.08

                                                                                                                        0.00


                                  613U21                    Invoice             ' 67302              1/17/18       2,891.00
                                                            Receipt               0050005606         3/2/18       -2,891.00
                                                                                                                 ----
                                                                                                                       0.00


                                  67356  "~'   """!<-::?'
                                                            Invoice              67356               1/22/18          948.48
                                                            Receipt              0050005686          3/12/18         -948.48

                                                                                                                        0.00


                                 67375»..                   Invoice          "67375                  1/22/18        3,400.14
                                                            Receipt            005000995             3/30/18       -3,400.14
                                                                                                                 ··---
                                                                                                                        0.00


                                 67408'1                    Invoice         ~    67408               1/24/18          997.08
                                                            Receipt              0050006106          4/6/18          -997.08

                                                                                                                        0.00


                                 6742G·                     Invoice             ~67420               1/24/18        5,320.20
                                                            Receipt              0050005686          3/12/18       -5,320.20

                                                                                                                        0.00


                                 57439'.::11                Invoice             •67439               1/25/18        2,838.00
                                                            Receipt              0050005801          3/16/18       -2,838.00

                                                                                                                        0.00


                                 61!51                      Invoice          • 67451                 1/26/18          328.50
                                                            Receipt            0050005801            3/16/18         -328.50

                                                                                                                        0.00

                                ····574~2                   Invoice              67452               1/26/18        7,241.64
                                                            Receipt              0050006106          4/6/18        -7,241.64

                                                                                                                        0.00


                                 67474                      Invoice         "67474                   1/29/18       4, 159.95
                                                            Receipt          0050005801              3/16/18      -4, 159.95

                                                                                                                        0.00
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           12 of 557
                                                                                 3 of 198



8/3/20 at 17:35:46.29                                                                                                               Page: 3of16
                                                 United Coatings Technologies, Inc.
                                                    Customer Transaction History
                                            For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                         Invoice No.          Transaction          Trans No.             Date           Amount
 Customer Name

                                     57475,,              Invoice            ' 67476                 1/29/18      3,824.29
                                                          Receipt              0050005901            3/26/18     -3,824.29
                                                                                                                 ---
                                                                                                                      0.00


                                   "'o75Q§                Invoice
                                                          Receipt
                                                                           •   67505
                                                                               0050005901
                                                                                                     1/30/18
                                                                                                     3/26/18
                                                                                                                       87.00
                                                                                                                      -87.00

                                                                                                                        0.00


                                     67506''              Invoice            • 67506                 1/29/18        1,509.55
                                                          Receipt              0050005901            3/26/18       -1,509.55

                                                                                                                        0.00


                              ··     6::f;SO,~            Invoice           • 67507                  1/29/18       1,351.98
                                                          Receipt             0050006106             4/6/18       -1,351.98
                                                                                                                 ----
                                                                                                                       0.00

                                   . . 6?•5'1·4"·         Invoice           • 67514                  1/29/18       589.68
                                                          Receipt             0050005801             3/16/18      -589.68
                                                                                                                 ----
                                                                                                                     0.00


                                     67529                Invoice           • 67529                  2/1/18         4,766.94
                                                          Receipt             0050006106             4/6/18        -4,766.94
                                                                                                                 -----

                                                                                                                        0.00


                                     615~0                Invoice           • 67530                  2/1/18           861.84
                                                          Receipt             0050005901             3/26/18         -861.84

                                                                                                                        0.00


                                    67531                 Invoice           • 67531                  2/1/18        1,090.20
                                                          Receipt             0050005901             3/26/18      -1,090.20
                                                                                                                 -·---
                                                                                                                        0.00


                                    67558•'               Invoice            "67558                  2/2/18        2,205.84
                                                          Receipt             005000995              3/30/18      -2,205.84

                                                                                                                        0.00


                                    67565''               Invoice           • 67565                 2/1/18         3,203.06
                                                          Receipt             0050005901            3/26/18       -3,203.06

                                                                                                                        0.00


                                    67566        ,_,fa'   Invoice           I 67566                 2/1/18        2,375.52
                                                          Receipt              005000995            3/30/18      -2,375.52
                                                                                                                ----
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                    533-6
                                        3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                                ExhibitPage
                                                                       2a Page
                                                                            13 of 557
                                                                                  4 of 198



8/3/20 at 1'7:35:46.32                                                                                                              Page: 4 of 16
                                             United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction              Trans No.           Date           Amount
 Customer Name

                                                                                                                        0.00


                                 67591                  Invoice                 ,-.57591             2/5/18           631.80
                                                        Receipt                    0050005901        3/26/18         -631.80

                                                                                                                        0.00


                                                        Invoice                 • 67592              2/5/18           799.20
                                                        Receipt                   0050005901         3/26/18         -799.20
                                                                                                                 ---

                                                                                                                        0.00


                              · · 676::m                Invoice                 '67636               2/8/18         1,412.38
                                                        Receipt                   0050005901         3/26/18       -1,412.38

                                                                                                                        0.00


                                                        Invoice                 •67637               2/7/18           321.36
                                                        Receipt                  0050005901          3/26/18         -321.36
                                                                                                                 ----
                                                                                                                        0.00


                                 67675                  Invoice                 '67675               2/8/18         1,325.76
                                                        Receipt                   0050005901         3/26/18       -1,325.76

                                                                                                                        0.00


                                 67690                  Invoice                  67690               2/9/18        1,704.36
                                                        Receipt                  0050006106          4/6/18       -1,704.36
                                                                                                                 ----

                                                                                                                        0.00


                                 6779.JJ;               Invoice            •     67707               2/9/18          883.84
                                                        Receipt                  0050006106          4/6/18         -883.84
                                                                                                                 ----
                                                                                                                        0.00


                                 Ji7138                 Invoice             I    67738              2/14/18        2,806.10
                                                        Receipt                  0050006106         4/6/18        -2,806.10
                                                                                                                 ----·
                                                                                                                        0.00


                                 6£749~0               Invoice                   67749              2/14/18          631.80
                                                       Receipt                   0050006191         4/16/18         -631.80

                                                                                                                        0.00


                                 6778.~,%              Invoice              ' 67785                 2/16/18        3,211.62
                                                       Receipt                0050006191            4/16/18       -3,211.62
                                                                                                                ------
                                                                                                                        0.00
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                    533-6
                                        3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                                ExhibitPage
                                                                       2a Page
                                                                            14 of 557
                                                                                  5 of 198



8/3/20 at 17:35:46.35                                                                                                               Page: 5of16
                                            United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction                 Trans No.        Date           Amount
 Customer Name

                                  6780Q                 Invoice              ~      67800            2/19/18        3,527.00
                                                        Receipt                     0050006191       4/16/18       -3,527.00

                                                                                                                        0.00


                                 67813                  Invoice             ~
                                                                                    67813            2/19/18        3,052.56
                                                        Receipt                     0050006191       4/16/18       -3,052.56

                                                                                                                        0.00


                              '. +67'82t>               Invoice              • 67825                 2/20/18        3,196.05
                                                        Receipt                0050006191            4/16/18       -3,196.05

                                                                                                                        0.00


                                 6'78'26                Invoice                 I   67826            2/19/18        1,042.26
                                                        Receipt                     0050006191       4/16/18       -1,042.26
                                                                                                                 -----
                                                                                                                        0.00


                                 67827      y/          Invoice             \ 67827                  2/19/18        2,030.54
                                                        Receipt               0050006191             4/16/18       -2,030.54
                                                                                                                 ----
                                                                                                                        0.00


                                 azsaiX&,               Invoice              ' 67828                 2/19/18        1,594.46
                                                        Receipt                0050006191            4/16/18       -1,594.46

                                                                                                                        0.00


                                 678~9'                 Invoice             • 67829                  2/20/18          959.90
                                                        Receipt               0050006388             4/30/18         -959.90
                                                                                                                 ----
                                                                                                                        0.00


                                 .67880                 Invoice             / 67830                  2/20/18        1,033.01
                                                        Receipt               0050006191             4/16/18       -1,033.01

                                                                                                                        0.00


                                 e1831                  Invoice              ' 67831                 2/20/18          595.00
                                                        Receipt                0050005606            3/2/18          -595.00

                                                                                                                        0.00


                                 5zs3;q'"''             Invoice                     67832            2/20/18         787.84
                                                        Receipt                     0050006388       4/30/18        -787.84

                                                                                                                        0.00


                                 67837,,P               Invoice             '67837                   2/20/18         631.80
                                                        Receipt               0050006388             4/30/18        -631.80
                                                                                                                 -----
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           15 of 557
                                                                                 6 of 198



8/3/20 at 17:35:46.38                                                                                                               Page: 6 of 16
                                                         United Coatings Technologies, Inc.
                                                             Customer Transaction History
                                                     For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                          Invoice No.                Transaction         Trans No.       Date           Amount
 Customer Name

                                                                                                                         0.00


                                     67866..                     Invoice       ...   67866           2/21/18        6,771.44
                                                                 Receipt             0050006388      4/30/18       -6,771.44

                                                                                                                        0.00


                              .v"''67'S18                        Invoice       •     67878           2/23/18          631.80
                                                                 Receipt             0050006388      4/30/18         -631.80

                                                                                                                        0.00


                             ····~;·~6Jl!$B~·                    Invoice        "67884               2/23/18        1,356.18
                                                                 Receipt          0050006388         4/30/18       -1,356.18

                                                                                                                        0.00


                                     67886'"                    Invoice             • 67886          2/23/18        2,772.09
                                                                Receipt               0050006482     5/7/18        -2,772.09
                                                                                                                 --·--·

                                                                                                                        0.00

                               ,,,,,,,,,,d</f°'"''

                                     67888                      Invoice         , 67888              2/23/18          119.20
                                                                Receipt           0050006388         4/30/18         -119.20

                                                                                                                        0.00


                                                                Invoice         , 67907              2/26/18        1,224.51
                                                                Receipt           0050006388         4/30/18       -1,224.51

                                                                                                                        0.00


                                     67931                      Invoice        ./    67931           2/27/18        3,940.15
                                                                Receipt              0050006388      4/30/18       -3,940.15
                                                                                                                 ----
                                                                                                                        0.00


                               ,.is'679~2                       Invoice        , 67932               2/27/18       1,610.66
                                                                Receipt          0050006703          5/24/18      -1,610.66
                                                                                                                 -----

                                                                                                                        0.00


                                    679,Z.6.w                   Invoice        ' 67978               3/1/18          683.18
                                                                Receipt          0050006388          4/30/18        -683.18

                                                                                                                        0.00


                                    6797i:lJ"
                                     ',,,,,,,"
                                                                Invoice        •     67979          3/1/18           454.19
                                                                Receipt              0050006388     4/30/18         -454.19
                                                                                                                 ---·--
                                                                                                                        0.00
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           16 of 557
                                                                                 7 of 198



8/3/20 at 17:35:46.41                                                                                                               Page: 7of16
                                                   United Coatings Technologies, Inc.
                                                  Customer Transaction History
                                          For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.                 Transaction        Trans No.           Date           Amount
 Customer Name

                                  68030·"'"';.                Invoice           '68030               3/5/18        2,793.81
                                                              Receipt            0050006482          5/7/18       -2,793.81
                                                     __.. /                                                      -----

                             ~-                                                                                        0.00


                                . .··68036''1:.•              Invoice           '68036               3/5/18         5,326.64
                                                              Receipt            0050006482          5/7/18        -5,326.64

                                                                                                                        0.00


                                 681':)44                     Invoice           '68044               3/6/18        579.66
                                                              Receipt            0050006482          5/7/18       -579.66
                                                                                                                 ----
                                                                                                                     0.00


                                ·-·68052°"'                   Invoice       ~   68052                3/7/18       1,545.12
                                                              Receipt           0050006482           5/7/18      -1,545.12
                                                                                                                 ---
                                                                                                                      0.00


                               .. ; 68056                     Invoice       ~   68056                3/5/18         4,093.38
                                   c,/'
                                                              Receipt           0050006482           5/7/18        -4,093.38

                                                                                                                        0.00


                                ''"68063';'                   Invoice       • 68063                  3/7/18         4,506.36
                                                              Receipt         0050006787             5/25/18       -4,506.36

                                                                                                                        0.00


                                 68b(i5'                      Invoice       1
                                                                                68065                3/6/18           269.70
                                                              Receipt           0050006482           5/7/18          -269.70

                                                                                                                        0.00


                                "68066                        Invoice       ' 68066                  3/6/18        3,706.26
                                                              Receipt         0050006482             5/7/18       -3,706.26

                                                                                                                        0.00


                                 68107_..    9                Invoice       • 68107                  3/9/18        1,151.81
                                                              Receipt         0050006482             5/7/18       -1,151.81
                                                                                                                 ----
                                                                                                                       0.00


                                 6Jijj,l!%;w,                 Invoice       • 68108                 3/9/18             76.80
                                                              Receipt         0050006482            5/7/18            -76.80
                                                                                                                 ·-~---




                                                                                                                        0.00


                                 68109-··'                    Invoice       ' 68109                 3/9/18         2,398.86
                                                              Receipt         0050006482            5/7/18        -2,398.86
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           17 of 557
                                                                                 8 of 198



8/3/20 at 17:35:46.44                                                                                                               Page: 8of16
                                                     United Coatings Technologies, Inc.
                                                      Customer Transaction History
                                              For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.              Transaction           Trans No.           Date           Amount
 Customer Name

                                                                                                                         0.00


                                 681.1.9.•                 Invoice              .. 68116             3/9/18            60.32
                                                           Receipt                 0050006482        5/7/18           -60.32

                                                                                                                        0.00


                                 68·1~2                    Invoice              .. 68152             3/13/18       160.08
                                                           Receipt                 0050006703        5/24/18      -160.08
                                                                                                                 ----
                                                                                                                     0.00


                                 682Q3                     Invoice              • 68203              3/14/18       1,495.36
                                                           Receipt                0050006703         5/24/18      -1,495.36
                                                                                                                 ----
                                                                                                                       0.00

                                 68210 ,.                  Invoice              • 68210              3/15/18        1,978.48
                                                           Receipt                0050006703         5/24/18       -1,978.48

                                                                                                                        0.00


                                 68226'                    Invoice          ,..., 68226              3/16/18          958.74
                                                           Receipt                0050006703         5/24/18         -958.74

                                                                                                                        0.00

                                    _}!#
                                 68'227                    Invoice          ~    68227               3/16/18        2,788.32
                                                           Receipt               0050006703          5/24/18       -2,788.32

                                                                                                                        0.00


                                                           Invoice          I    68254               3/19/18       2,879.10
                                                           Receipt               0050006787          5/25/18      -2,879.10
                                                                                                                 -----
                                                                                                                       0.00


                                 68302\·                   Invoice         w 68302                   3/21/18         798.60
                                                           Receipt               0050006787          5/25/18        -798.60

                                                                                                                        0.00

                                               '"
                                           ,,,,d;'
                                .!38305                    Invoice              168305               3/21/18       2,606.40
                                                           Receipt               0050006787          5/25/18      -2,606.40

                                                                                                                        0.00


                                S683'1~                    Invoice          ; 68310                 3/21/18        6,193.50
                                                           Receipt            0050006787            5/25/18       -6, 193.50

                                                                                                                        0.00
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           18 of 557
                                                                                 9 of 198


8/3/20 at 17:35:46.46                                                                                                               Page: 9of16
                                                            United Coatings Technologies, Inc.
                                                               Customer Transaction History
                                                       For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                           Invoice No.                 Transaction            Trans No.    Date         Amount
 Customer Name

                                                                   Invoice            <   68311        3/21/18      3,314.40
                                                                   Receipt                0050006787   5/25/18     -3,314.40

                                                                                                                        0.00


                                       68364·                      Invoice            .,.68364         3/23/18      1,744.71
                                                                   Receipt              0050006787     5/25/18     -1,744.71

                                                                                                                        0.00


                                                                   Invoice            .153457          3/28/18        138.60
                                                                   Receipt              0050006787     5/25/18       -138.60

                                                                                                                        0.00


                                                                   Invoice           '68477            3/29/18      4,634.89
                                                                   Receipt             0050006787      5/25/18     -4,634.89

                                                                                                                        0.00


                                      68478"""                     Invoice           . 68478           3/29/18      2,547.20
                                                                   Receipt             0050006787      5/25/18     -2,547.20

                                                                                                                        0.00


                                                                  Invoice            "'68499           3/30/18         23.10
                                                                  Receipt                 0050006787   5/25/18        -23.10

                                                                                                                        0.00


                                      685q:i1                     Invoice            . 68503           3/30/18        103.76
                               '''"">'V"-',,··'F':;".,•.,
                                                                  Receipt              0050006787      5/25/18       -103.76

                                                                                                                        0.00


                                                                  Invoice             ~68517           4/2/18      1,575.60
                                                                  Receipt                 0050006787   5/25/18    -1,575.60

                                                                                                                        0.00


                                                                  Invoice        -        68518        4/2/18        166.80
                                                                  Receipt                 0050006787   5/25/18      -166.80

                                                                                                                        0.00


                                                                  Invoice            ' 68592           4/5/18        408.92
                                                                  Receipt              0050006918      7/3/18       -408.92

                                                                                                                        0.00


                                                                  Invoice            .,. 68613         4/6/18          82.10
                                                                  Receipt                0050006918    7/3/18         -82.10
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            19 of10
                                                                                 557of 198



8/3/20 at 1'1:35:46.49                                                                                                              Page: 10 of 16
                                                      United Coatings Technologies, Inc.
                                                      Customer Transaction History
                                              For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                           Invoice No.          Transaction             Trans No.        Date           Amount
 Customer Name

                                                                                                                        0.00


                                       68'6~2               Invoice             ~   68632            4/9/18         2,551.21
                                                            Receipt                 0050006918       7/3/18        -2,551.21
                                                                                                                 ----

                                                                                                                        0.00

                                   0

                                       &lfe'0               Invoice             '68670               4/11/18        3,747.42
                                                            Receipt              0050006918          7/3/18        -3,747.42

                                                                                                                        0.00


                                       686~'2f.             Invoice         • 68674                  4/11/18          159.23
                                                            Receipt           0050006918             7/3/18          -159.23
                                                                                                                 ----
                                                                                                                        0.00


                                       68684                Invoice         f 68684                  4/11/18        4,756.68
                                                            Receipt           0050006918             7/3/18        -4,756.68

                                                                                                                        0.00


                                       91:!§~.!l,,,         Invoice             '68690               4/12/18        1,351.89
                                                            Receipt              0050006918          7/3/18        -1,351.89

                                                                                                                        0.00


                                ....9c!}"l6c.:t             Invoice                 68721            4/12/18          631.80
                                                            Receipt                 0050006918       7/3/18          -631.80

                                                                                                                        0.00


                                       68:&2~               Invoice             ~   68722            4/13/18          150.21
                                                            Receipt                 0050006918       7/3/18          -150.21

                                                                                                                        0.00


                               .   68~~.@                   Invoice         • 68723                  4/13/18         492.31
                                                            Receipt           0050006918             7/3/18         -492.31
                                                                                                                 ----
                                                                                                                        0.00


                                       6B'r3~               Invoice         I       68734            4/11/18         148.02
                                                            Receipt                 0050006918       7/3/18         -148.02

                                                                                                                        0.00


                                   6§/'ki~                  Invoice         "68755                  4/13/18            95.04
                                                            Receipt           0050006918            7/3/18            -95.04
                                                                                                                -----
                                                                                                                        0.00
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           20 of11
                                                                                557of 198



8/3/20 at 11:35:46.52                                                                                                               Page: 11 of 16
                                             United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction                  Trans No.       Date           Amount
 Customer Name

                                 68762"                 Invoice                     .. 68762         4/16/18          367.20
                                                        Receipt                        0050006918    7/3/18          -367.20

                                                                                                                        0.00


                                 68840''                Invoice                     '68840           4/19/18        1,640.70
                                                        Receipt                       0050006918     7/3/18        -1,640.70

                                                                                                                        0.00


                                 68867''"               Invoice                 .. 68867             4/23/18          631.80
                                                        Receipt                    0050006918        7/3/18          -631.80
                                                                                                                 -·---

                                                                                                                        0.00


                                 6890€k                 Invoice                     • 68900          4/25/18          356.06
                                                        Receipt                       0050006918     7/3/18          -356.06

                                                                                                                        0.00

                                                                            I
                                 689H5'                 Invoice                      68910           4/24/18        305.40
                                                        Receipt                      0050006918      7/3/18        -305.40
                                                                                                                 ---·--
                                                                                                                      0.00


                                 689'1'1                Invoice             , 68911                  4/25/18        3,373.17
                                                        Receipt               0050006918             7/3/18        -3,373.17
                                                                                                                 ----

                                                                                                                        0.00


                                 6894&01                Invoice                     '68942           4/25/18          886.81
                                                        Receipt                       0050006918     7/3/18          -886.81

                                                                                                                        0.00


                                 6900S                  Invoice                 I    69008           4/30/18          615.78
                                                        Receipt                      0050006918      7/3/18          -615.78
                                                                                                                 -----
                                                                                                                        0.00


                                 690231                 Invoice             " 69023                  5/1/18        3,991.86
                                                        Receipt               0050006918             7/3/18       -3,991.86
                                                                                                                 ----
                                                                                                                       0.00


                                 69024'.00              Invoice             • 69024                  5/1/18        2,661.02
                                                        Receipt               0050006918             7/3/18       -2,661.02
                                                                                                                 ----
                                                                                                                       0.00


                                 690311·*'             Invoice             ~        69031            5/1/18       1,726.60
                                                       Receipt                      0050006918       7/3/18      -1,726.60
                                                                                                                -----
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           21 of12
                                                                                557of 198


8/3/20 at 17:35:46.55                                                                                                               Page: 12 of 16
                                            United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction                    Trans No.     Date           Amount
 Customer Name

                                                                                                                         0.00


                                  69046'                Invoice                    ~   69046         5/2/18           135.36
                                                        Receipt                        0050006918    7/3/18          -135.36
                                                                                                                 -----·
                                                                                                                        0.00


                                  69048,?               Invoice                    I   69048         5/2/18         1,445.04
                                                        Receipt                        0050006918    7/3/18        -1,445.04

                                                                                                                        0.00


                                 69084.                 Invoice                ,       69084         5/2/18           410.52
                                                        Receipt                        0050006918    7/3/18          -410.52

                                                                                                                        0.00


                                 6908frp·               Invoice                I       69085         5/2/18           193.97
                                                        Receipt                        0050006918    7/3/18          -193.97

                                                                                                                        0.00


                                 69G86                  Invoice                        69086         5/3/18         1,151.26
                                                        Receipt            '           005G006918    7/3/18        -1, 151.26
                                                                                                                 --·-

                                                                                                                        0.00


                                ''S'~f"fa               Invoice                , 69118               5/2/18         1,172.60
                                                        Receipt                        KW IN PH      7/24/18       -1,172.6G
                                                                                                                 ----·-

                                                                                                                        G.OG


                                 691'25                 Invoice                J       69125         5/7/18        1,647.GG
                                                        Receipt                        0050GG6918    7/3/18       -1,647.0G

                                                                                                                        G.OG


                                 6912.a,,,              Invoice                "' 69128              5/7/18        2,061.79
                                                        Receipt                   G0500G6918         7/3/18       -2,G61.79
                                                                                                                 ~--~-




                                                                                                                        0.GO

                                                                           f
                                 6914~:1"               Invoice                        69149         5/8/18        2,284.G1
                                                        Receipt                        KW IN PH      7/24/18      -2,284.01

                                                                                                                        O.OG


                                 6?ff'6~»               Invoice            .. 69162                 5/8/18         1,554.60
                                                        Receipt                        KW IN PH     7/24/18       -1,554.6G
                                                                                                                 -·----
                                                                                                                        G.00
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           22 of13
                                                                                557of 198


8/3/20 at 17:35:46.58                                                                                                               Page: 13 of 16
                                                  United Coatings Technologies, Inc.
                                                     Customer Transaction History
                                             For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                         Invoice No.         Transaction           Trans No.             Date           Amount
 Customer Name

                                    69163iJ              Invoice             • 69163                 5/9/18           312.00
                                                         Receipt               KW IN PH              7/24/18         -312.00

                                                                                                                        0.00


                                     6921'6'''           Invoice             ' 69216                 5/10/18          118.35
                                                         Receipt               KW IN PH              7/24/18         -118.35
                                                                                                                 -·---

                                                                                                                        0.00


                                    69279;               Invoice             • 69279                 5/15/18        2,947.92
                                                         Receipt               KW IN PH              7/24/18       -2,947.92

                                                                                                                        0.00


                                    69280,~              Invoice             ,69280                  5/15/18          128.40
                                                         Receipt               KW IN PH              7/24/18         -128.40
                                                                                                                 ----·-
                                                                                                                        0.00


                                    69281''             Invoice              1'69281                 5/14/18          249.78
                                                        Receipt                KW IN PH              7/24/18         -249.78

                                                                                                                        0.00


                                    '6935'¢             Invoice             .. 69354                 5/17/18       412.39
                                                        Receipt                KW IN PH              7/24/18      -412.39
                                                                                                                 ----
                                                                                                                     0.00


                                    69"3'~5'''          Invoice              • 69355                 5/17/18         3,021.92
                                                        Receipt               KW IN PH               7/24/18        -3,021.92
                                                                                                                 .. ____



                                                                                                                        0.00


                                   ,69:3.6.$            Invoice             ' 69364                  5/18/18       1,325.13
                                                        Receipt               KW IN PH               7/24/18      -1,325.13
                                                                                                                 ----
                                                                                                                       0.00

                                _,~~7·1                 Invoice             • 69371                  5/18/18        102.00
                                                        Receipt               KW IN PH               7/24/18       -102.00
                                                                                                                 -----
                                                                                                                      0.00

                             ,qc<f?ip~!'Jl!f-83
                                                        Invoice             • 69483                  5/24/18           61.53
                                                        Receipt               KW IN PH               7/24/18          -61.53

                                                                                                                        0.00


                                '""694.~.4              Invoice               69484                  5/24/18       1,375.23
                                                        Receipt               KW IN PH               7/24/18      -1,375.23
                                                                                                                 ----
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           23 of14
                                                                                557of 198


8/3/20 at 17:35:46.60                                                                                                               Page: 14of16
                                                    United Coatings Technologies, Inc.
                                                        Customer Transaction History
                                                For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                       Invoice No.              Transaction             Trans No.        Date           Amount
 Customer Name

                                                                                                                        0.00


                                   694S~                    Invoice                 69485            5/24/18           20.76
                                                            Receipt                 KW IN PH         7/24/18          -20.76
                                                                                                                 ----·

                                                                                                                        0.00


                                .·'6~~~'                    Invoice             I   69507            5/29/18        5,180.64
                                                            Receipt                 KW IN PH         7/24/18       -5, 180.64

                                                                                                                        0.00


                                  695Errf1                  Invoice        ,        69587            6/1/18         1,760.88
                                                            Receipt                 KW IN PH         7/24/18       -1,760.88

                                                                                                                        0.00


                                  69589''''                 Invoice         I
                                                                                    69589            6/1/18         3,366.56
                                                            Receipt                 KW IN PH         7/24/18       -3,366.56

                                                                                                                        0.00


                                  69592,.p                  Invoice         .       69592            6/1/18         5,057.50
                                                            Receipt                 KW IN PH         7/24/18       -5,057.50
                                                                                                                 -·----
                                                                                                                        0.00

                                w-~::;t?J~fif
                               ·••169663                    Invoice
                                                            Receipt
                                                                           .        69663
                                                                                    KW IN PH
                                                                                                     6/5/18
                                                                                                     7/24/18
                                                                                                                   2,859.15
                                                                                                                  -2,859.15
                                                                                                                 ----
                                                                                                                       0.00


                                  619?37~                  Invoice                  69672            6/6/18         2,227.47
                                                           Receipt                  KW IN PH         7/24/18       -2,227.47

                                                                                                                        0.00


                                  69698                    Invoice          ,. 69698                 6/7/18         3,632.39
                                                           Receipt                  KW IN PH         7/24/18       -3,632.39
                                                                                                                 ---·-
                                                                                                                        0.00


                                  6983©                    Invoice              • 69830              6/13/18       4,369.46
                                                           Receipt                  KW IN PH         7/24/18      -4,369.46

                                                                                                                        0.00

                               . 698:34f                   Invoice          ~       69831            6/13/18         164.20
                                                           Receipt                  KW IN PH         7/24/18        -164.20

                                                                                                                        0.00
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           24 of15
                                                                                557of 198


8/3/20 at 17:35:46.63                                                                                                               Page: 15 of 16
                                            United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction              Trans No.           Date           Amount
 Customer Name

                                 '6gg32                 Invoice             •    69832               6/13/18           19.25
                                                        Receipt                  KW IN PH            7/24/18          -19.25

                                                                                                                        0.00


                                 6983"3                 Invoice                 '69833               6/13/18       1,357.44
                                                        Receipt                  KW IN PH            7/24/18      -1,357.44
                                                                                                                 -----
                                                                                                                       0.00


                                 69867cc                Invoice                 • 69867              6/15/18          645.00
                                                        Receipt                  KW IN PH            7/24/18         -645.00
                                                                                                                 --·--·
                                                                                                                        0.00


                                 698?1;;i;              Invoice             • 69871                  6/14/18        1,581.50
                                                        Receipt                  KW IN PH            7/24/18       -1,581.50
                                                                                                                 --·--
                                                                                                                        0.00


                                 69871'                 Invoice             ~    69877               6/15/18       2,996.49
                                                        Receipt                  KW IN PH            7/24/18      -2,996.49
                                                                                                                 ----
                                                                                                                       0.00


                                 6987-8;                Invoice                 •69878               6/15/18           26.95
                                                        Receipt                  KW IN PH            7/24/18          -26.95

                                                                                                                        0.00


                                 701"79'                Invoice              • 70179                 7/3/18           182.75
                                                        Receipt                  KW IN PH            7/24/18         -182.75
                                                                                                                 -"-~--




                                                                                                                        0.00


                                 7Q,18l'>               Invoice                 •70180               7/3/18         972.36
                                                        Receipt                 KW IN PH             7/24/18       -972.36
                                                                                                                 -----
                                                                                                                      0.00


                                 70181                  Invoice              "70181                  7/3/18           941.50
                                                        Receipt                 KW IN PH             7/24/18         -941.50

                                                                                                                        0.00


                                 7018/3;;"              Invoice             " 70182                  7/3/18        3,784.18
                                                        Receipt                 KW IN PH             7/24/18      -3,784.18

                                                                                                                        0.00


                                 7022~                  Invoice             • 70229                  7/6/18        2,466.87
                                                        Receipt                 KW IN PH             7/24/18      -2,466.87
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           25 of16
                                                                                557of 198

8/~/20   at 17:35:46.66                                                                                                             Page: 16 of 16
                                           United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from KOOOO to KOOOO. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction             Trans No.            Date           Amount
 Customer Name

                                                                                                                        0.00


                                                        Invoice              ' 70231                 7/6/18         6,637.71
                                                        Receipt                KW IN PH              7/24/18       -6,637.71
                                                                                                                 ----

                                                                                                                        0.00


                                 7026~                  Invoice             ' 70262                  7/10/18           63.25
                                                        Receipt               KW IN PH               7/24/18          -63.25

                                                                                                                        0.00


                                 7Cl305'                Invoice             ~   70305                7/10/18        2,316.94
                                                        Receipt                 KW IN PH             7/24/18       -2,316.94

                                                                                                                        0.00


 KOOOO                                                                                                                  0.00
                                                                                                                 ----

 Report Total                                                                                                           0.00
                                                                                                                 ----
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            26 of17
                                                                                 557of 198


    ·United Coatings Technologies                                                                          INVOICE
    101 IS Main Street• South [)end, IN• +660 I 'Office, 574·.287.+77+                                       INVOICE NUMBER
                                                                                                                            67104
                                                                                                                   INVOICE DATE
                                                                                                                            1/3/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                      KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                      4755 AMERITECH DRIVE
TULSA, OK 74101                                                                    SOUTH BEND, IN 46628
USA                                                                                USA



    PACKING SLIP#                                         PO/JOB NUMBER                                 TERMS
       57404                                                      547663                               Net 30 Days
 PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $86,928.06                                          $0.00                                   1/3/18              2/2/18


QTY    U/M              ITEM                                               DESCRIPTION                       PRICE      EXTENSIOt
 50.0EACH          098262105007            PAPER 5 QT PAINT PAIL                                              2.75          137 .50
 48.0EACH          071497644619            11" ROLLER TRAY LINER                                                 0.40         19.20
  5.0GALLON       A T370-23/01             AMERCOAT370PEARLGRAY                                              35.62          178.10
  5.0QUART        AT370-B/04               AMERCOAT 370 CURE B                                               13.29           66.45
  4.0GALLON       AT45HT2/01               PHU-99 ANSI 61                                                    79.29          317.16
  4.0GALLON       AT45H3/01                PHU-100                                                           79.29          317.16
  8.0QUART        AT45H-B/04               AMCT 450H CURE                                                    22.60          180.80




                                                                                                     SUBTOTAi            1,216.37
                                                                                                     SALES TA:               0.00
                                                                                                      FREIGHl               0.00
                                                                                           TOTAL INVOICE AMOUf          $1,216.37
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                     533-6
                                        3 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                Exhibit Page
                                                                        2a Page
                                                                             27 of18
                                                                                  557of 198




"   (




                           'i




                                       _r:




          <,-,        I




                                              ii
                 )f
           CaseCase
                18-33815
                    18-33815
                          Claim
                              Document
                                135-1 Part
                                        533-6
                                           3 Filed
                                               Filed12/04/20
                                                     in TXSB on
                                                              Desc
                                                                06/24/21
                                                                   Exhibit Page
                                                                           2a Page
                                                                                28 of19
                                                                                     557of 198


        United Coatings Technologies
                                                                                                             INVOICE
        IOI I 5 Ma;n Street• South [)end, IN• +660 I• Qff;ce' 57+.287.+77+                                     INVOICE NUMBER:
                                                                                                                           67118
                                                                                                                   INVOICE DATE:
                                                                                                                           1/4/18


                                                                                   SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
 P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
 TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
 USA                                                                                 USA


--                                                                            ·-

       PACKING SLIP#                                          PO/JOB NUMBER                               TERMS
                                                           545425                                       Net 30 Days
~PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INV DUE DATE
     $88,144.43                                             $0.00                                1/4/18               2/3/18


                                                                             DESCRIPTION                       PRICE   EXTENSIOt
 -12.0 GALLON         AT45H-B/01               AMCT 450H CURE                                                 108.99    -1,307.88
     12.0QUART        AT45H-B/04               AMCT 450H CURE                                                  22.60       271.20




                                                                                                       SUBTOTAi        -1,036.68
                                                                                                       SALES TA:            0.00
                                                                                                        FREIGHl            0.00
                                                                                             TOTAL INVOICE AMOUr       $1,036.68
           CaseCase
                18-33815
                    18-33815
                          Claim
                              Document
                                135-1 Part
                                        533-6
                                           3 Filed
                                               Filed12/04/20
                                                     in TXSB on
                                                              Desc
                                                                06/24/21
                                                                   Exhibit Page
                                                                           2a Page
                                                                                29 of20
                                                                                     557of 198



                                                                                                 INVOICE
                                                                                                   INVOICE NUMBER:
                                                                                                                   65616
                                                                                                          INVOICE DATE:
                                                                                                                  9/27/17


                                                                   SHIP TO
       KOONTZ-WAGNER CSTM CNTRL (IN)                                 KOONTZ WAGNER POWERHOUSE
       P.O. BOX 1229                                                 4755 AMERITECH DRIVE
       TULSA, OK 74101                                               SOUTH BEND, IN 46628
       USA                                                           USA



           PACKING SLIP#                    PO~OBNUMBER                                       TERMS
'------------+--·-·------~----                                ...- - - - - i - - - - · - - - - - - - - - - - - - - 1
             56163                            I     545425    I                             Net 30 Days

-··-
       PREVIOUS BALANCE             DISCOUNT IF PAID BY DIS_C_D._A_T_E---+_D_IS_C_O_U_N_T_D
                                                                                          __ATE     I    INV DUE DATE
          $129,513.47                          $0.00                              9/27/17                   10/27/17
~.

                                   ----------

     QTY     U/M         ITEM                                DESCRIPTION                            PRICE      EXTENSlm
       42.0EACH     726890593100   9" PROSUPREME WOVEN 3/8"                                             3.85       161 .70
        2.0EACH     732087250015   WHIZZ COVERS 4" (10/PK)                                          13.87           27.74
        1.0DRUM     S-0105/55      HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128          589.68          589.68
       24.0EACH     079239661009   2300 CLEAR GEOCEL CAULK                                              6.50       156.00
       10.0                        PAINT CAN OPENERS
        4.0GALLON   97-735/01      PPG HPC THINNER                                                  33.50          134.00
        3.0GALLON   QAP701/01      SPECTRACRON WASH PRIMER-A                                        69.22          207.66
        3.0GALLON   QAP702/01      SPECTRACRON WASH PRIMER-B                                        34.54          103.62
       12.0GALLON   AT45H-B/01     AMCT 450H CURE                                                  108.99        1,307.88
       12.0GALLON   AT370-23 01    AMER    AT 370 PEARL GRAY                                        35.62          427.44
       12.0QUART    AT370-B/04     AMERCOAT370 CURE B                                               13.29          159.48
       12.0GALLON   AT45HT2/01     PHU-99 ANSI 61                                                   79.29          951.48




              RECEIVED                                                                      SUBTOTAi           4,226.68
           By Kayla at 12:10 pm, Sep 27, 2017
                                                                                         SALES TA;                 0.00
                                                                                            FREIGHl                0.00
                                                                              TOTALINVOICE    AIVIOU~          $4,226.68
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              30 of21
                                                                                   557of 198


      (Jnited Coatings Technologies                                                                         INVOICE
      IOI I   S   Ma;n 5tccet' South f':,end, IN' +660 I 'Qff;cc' 57+.2a7.1·77+                               INVOICE NUMBER
                                                                                                                          67134
                                                                                                                  INVOICE DATE
                                                                                                                          1/4/18


                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
USA                                                                                 USA



      PACKING SLIP#                                               PO/JOB NUMBER                         TERMS
       57440                                                  547700                                    Net 30 Days
 PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE I INV DUE DATE
    $87,107.75                                                 $0.00                             1/4/18             2/3/18
                                                                                                                I

QTY     U/M                       ITEM                                DESCRIPTION                             PRICE   EXTENSIOt
 35.0GALLON              95-2412/01               DTR RAPID COAT WHITE BASE-A ANSI 61                         52.28      1,829.80
 9.0GALLON               95-2400/01               DTR RAPID COAT NEUTRAL BASE-A BLACK                         52.28       470.52
 16.0GALLON              97-1212/01               AQUAPON HB/SG WHITE BASE-A PHE-13                           55.10       881.60
 2.0GALLON               95-8000/01               PITTHANE ULTRA NEUTRAL BASE-A BLACK                         46.79         93.58




                                                                                                      SUBTOTAi        3,275.50
                                                                                                      SALES TA:            0.00
                                                                                                       FREIGHl            0.00
                                                                                            TOTAL INVOICE AMOW        $3,275.50
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     31 of22
                                                                          557of 198




                                              )   ,-·-
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                          533-6
                                             3 Filed
                                                 Filed12/04/20
                                                       in TXSB on
                                                                Desc
                                                                  06/24/21
                                                                     Exhibit Page
                                                                             2a Page
                                                                                  32 of23
                                                                                       557of 198


   United Coatings Technologies                                                                            INVOICE
   J, Oi I   S Main 5t.·cet' South J::,end, IN• +660 I 'Office, 571-.287.+77+                                INVOICE NUMBER
                                                                                                                         67142
                                                                                                                 INVOICE DATE
                                                                                                                         1/5/18


                                                                                SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                     KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                     4755 AMERITECH DRIVE
TULSA, OK 74101                                                                   SOUTH BEND, IN 46628
USA                                                                               USA



   PACKING SLIP#                                                PO/JOB NUMBER                           TERMS
       57441                                                 547700                                   Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $93,485.07                                                $0.00                            1/5/18              2/4/18


                                                                   DESCRIPTION                               PRICE   EXTENSIOt
40.0GALLON             95-249/01                DTR RAPID COATCATALYST-B                                     51.35     2,054.00
16.0GALLON             97-137/01                AQUAPON HB/SG CATALYST-B                                     40.81       652.96
 2.0QUART              95-819/04                PITTHANE ULTRA CATALYST-B                                    29.93        59,86
10.0GALLON             97-735/01                PPG HPC THINNER                                              33.50       335.00




                                                                                                     SUBTOTAi        3,101.82
                                                                                                     SALES TA;            0.00
                                                                                                      FREIGHl            0.00
                                                                                          TOTAL INVOICE AMOLir       $3,101.82
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     33 of24
                                                                          557of 198




                                      i.it.
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                       533-6
                                          3 Filed
                                              Filed12/04/20
                                                    in TXSB on
                                                             Desc
                                                               06/24/21
                                                                  Exhibit Page
                                                                          2a Page
                                                                               34 of25
                                                                                    557of 198


      United Coatings Technologies                                                                          INVOICE
      IOI I   5 Main 5treet•5outh bend, IN '·f66o I •Office, 571-.2a7.+77+                                    INVOICE NUMBER
                                                                                                                             67170
                                                                                                                    INVOICE DATE
                                                                                                                             1/8/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



      PACKING SLIP#                                           PO/JOB NUMBER                              TERMS
       57470                                                          547722                         Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $71,025.79                                              $0.00                             1/8/18              2/7/18


QTY   U/M                       ITEM                               DESCRIPTION                                PRICE      EXTENSlot
 1.0DRUM               S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        589.68         589.68
 24.0EACH              021200056208            2050 PAINTERS MASKING TAPE 2"                                      6.95        166.80
 50.0EACH              098262811663            5 QT MIX N MEASURE PAIL                                            2.90        145.00
144.0EACH              726890278076            400 URETHANE SEALANT CLEAR                                         3.06       440.64
 36.0EACH              047034093011            SPRAY SOCK                                                         0.85         30.60
 2.0EACH               726890120504            PAINT THINNER 2-1/2 GALLON                                     21.25           42.49




                                                                                                    SUBTOTAi             1,415.21
                                                                                                    SALES TA;                 0.00
                                                                                                        FREIGHl              0.00
                                                                                         TOTAL INVOICE AMOUf             $1,415.21
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     35 of26
                                                                          557of 198




                              ii




       ''!,;
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            36 of27
                                                                                 557of 198


   'United Coatings Technologies                                                                              INVOICE
   IOI I S   Main Stceet 'South &nd, IN' 1·660 I• Office,   57•1·.287-1171·                                     INVOICE NUMBER
                                                                                                                           67171
                                                                                                                    INVOICE DATE
                                                                                                                           1/8/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                                       SOUTH BEND, IN 46628
USA                                                                                   USA



   PACKING SLIP#                                            PO/JOB NUMBER                                  TERMS
       57469                                           547722                                             Net 30 Days
 PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE                     DISCOUNT DATE        INVDUE DATE
    $72,441.00                                          $0.00                                      1/8/18              2/7/18


                                                                              DESCRIPTION
12.0GALLON          95-8001/01             PHU-74                                                               46.79      561.48
12.0QUART           95-819/04               PITTHANE ULTRA CATALYST-B                                           29.93      359.16




                                                                                                        SUBTOTAi         920.64
                                                                                                        SALES TA;           0.00
                                                                                                         FREIGHl           0.00
                                                                                              TOTAL INVOICE AMOur        $920.64
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     37 of28
                                                                          557of 198




                 "I'
            CaseCase
                 18-33815
                     18-33815
                           Claim
                               Document
                                 135-1 Part
                                         533-6
                                            3 Filed
                                                Filed12/04/20
                                                      in TXSB on
                                                               Desc
                                                                 06/24/21
                                                                    Exhibit Page
                                                                            2a Page
                                                                                 38 of29
                                                                                      557of 198




    United Coatings Technologies                                                                         INVOICE
    IOI I   5. Main Stccet' South [)end, /N • +660 I• Office' 5/+.281.1171·                                INVOICE NUMBER
                                                                                                                      67172
                                                                                                               INVOICE DATE
                                                                                                                      1/8/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



   PACKING SLIP#                                              PO/JOB NUMBER                           TERMS
      57473                                                           547700                        Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUEDATE
    $73,361.64                                              $0.00                            1/8/18              2/7/18


                                                                   DESCRIPTION                             PRICE   EXTENSIOt
 4.0 GALLON           95-249/01                DTR RAPID COAT CATALYST-8                                   51.35      205.40




                                                                                                   SUBTOTAi         205.40
                                                                                                   SALES TA:           0.00
                                                                                                    FREIGHl           0.00
                                                                                         TOTAL INVOICE AMOut        $205.40
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     39 of30
                                                                          557of 198
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                          533-6
                                             3 Filed
                                                 Filed12/04/20
                                                       in TXSB on
                                                                Desc
                                                                  06/24/21
                                                                     Exhibit Page
                                                                             2a Page
                                                                                  40 of31
                                                                                       557of 198



      United Coatings Technologies                                                                              INVOICE
      IOI   IS Main Steed' South E':ienrl, IN' +660 I' Qfficeo 571·.287.+77+                                      INVOICE NUMBER
                                                                                                                              67173
                                                                                                                      INVOICE DATE
                                                                                                                              1/8/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         SOUTH BEND, IN 46628
USA                                                                                     USA



      PACKING SUP#                                             PO/JOB NUMBER                                 TERMS
       57468                                                           547718                               Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE I INV DUE DATE
    $73,567.04                                               $0.00                                   1/8/18       I     2/7/18


QTY    U/M                   ITEM                                               DESCRIPTION                       PRICE   EXTENSIOt
 10.0GALLON            95-2412/01               ANSI 61                                                           52.28       522.80
 10.0GALLON            95-249/01                DTR RAPID COATCATALYST-B                                          51.35       513.50
 5.0GALLON             97-1212/01               PHE-13                                                            55.10       275.50
 5.0GALLON             97-137/01                AQUAPON HB/SG CATALYST-B                                          40.81       204.05
 24.0GALLON            95-8001/01               PHU-1                                                             46.79      1,122.96
 24.0QUART             95-819/04                PITTHANE ULTRA CATALYST-B                                         29.93       718.32
 10.0GALLON            97-735/01                PPG HPC THINNER                                                   33.50       335.00




                                                                                                          SUBTOTAi         3,692.13
                                                                                                          SALES TA:            0.00
                                                                                                           FREIGHl             0.00
                                                                                                TOTAL INVOICE AMOUf       $3,692.13
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     41 of32
                                                                          557of 198




                                                 \ ··;':,!•'
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              42 of33
                                                                                   557of 198


      United Coatings Technologies                                                                                  INVOICE
      1,1 I I S   Main 51,red • 5oui·h [')end, IN• +660 I •Office, 57+.2 8/.+77+                                      INVOICE NUMBER
                                                                                                                                    67239
                                                                                                                            INVOICE DATE
                                                                                                                                   1/12/18


                                                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                               KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                               4755 AMERITECH DRIVE
TULSA, OK 74101                                                                             SOUTH BEND, IN 46628
USA                                                                                         USA



      PACKING SLIP#                                                PO/JOB NUMBER                                 TERMS
       57528                                                               547813                               Net 30 Days
 PREVIOUS BALANCE                                    DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUE DATE
    $78,198.52                                                  $0.00                                    1/12/18             2/11/18


QTY    U/M                    ITEM                                                  DESCRIPTION                       PRICE      EXTENSIOt
  1.0DRUM                S-0105/55                 HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128            589.68         589.68
 24.0EACH                071497643391              MOHAIR 9 X 1/4 COVER                                                   5.35      128.40
 24.0EACH                726890593100              9" PROSUPREME WOVEN 3/8"                                               3.85       92.40
  1.0EACH                732087250015              WHIZZ COVERS 4" (10/PK)                                            13.87          13.87
 10.0EACH                071497662798              RO 16 9" PRO FRAME                                                     7.65       76.50
 10.0EACH                652270002859              3" JET FRAME                                                           3.85       38.50




                                                                                                              SUBTOTAi            939.35
                                                                                                              SALES TA:             0.00
                                                                                                               FREIGHl              0.00
                                                                                                    TOTAL INVOICE AMOUr          $939.35
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     43 of34
                                                                          557of 198
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                     533-6
                                        3 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                Exhibit Page
                                                                        2a Page
                                                                             44 of35
                                                                                  557of 198


  r; United Coatings Technologies
                                                                                                                 INVOICE
      IOI Is.   Main   5tceet. South f:x:nd, IN. +660 I . omce. 571-.287.+771·                                     INVOICE NUMBER
                                                                                                                                67250
                                                                                                                       INVOICE DATE
                                                                                                                               1/12/18


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                                                          SOUTH BEND, IN 46628
USA                                                                                      USA



      PACKING SLIP#                                              PO/JOB NUMBER                                TERMS
       57529                                                  547815                                         Net 30 Days
 PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INV DUE DATE
    $78,198.52                                                 $0.00                                  1/12/18             2/11/18


QTY    U/M                    ITEM                                               DESCRIPTION                       PRICE    EXTENSIOt
 7.0GALLON              97-1212/01                phe-13                                                           55.10         385.70
 7.0GALLON              97-137/01                AQUAPON HB/SG CATALYST-B                                          40.81        285.67
 6.0GALLON              97-735/01                PPG HPC THINNER                                                   33.50        201.00
 14.0GALLON             AK2-T2/01                light gray                                                        83.75       1, 172.50
 14.0GALLON             AK2-B/01                 AMLK2 CURE                                                        40.74        570.36
      GALLON            PX700T1/01               ANSI 61                                                          167 .07
      QUART             PX700-B/04               PSX 700 CURE                                                      45.93




                                                                                                           SUBTOTAi         2,615.23
                                                                                                           SALES TA;             0.00
                                                                                                            FREIGHl             0.00
                                                                                                 TOTAL INVOICE AMOur        $2,615.23
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     45 of36
                                                                          557of 198
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           46 of37
                                                                                557of 198


    United Coatings Technologies                                                                       INVOICE
    IOI IS Ma;n Stred• South E>end, IN• +660 I • Qff;ce, 57+.287.+77+                                    INVOICE NUMBER
                                                                                                                        67265
                                                                                                               INVOICE DATE
                                                                                                                       1/16/18


                                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                               KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                               4755 AMERITECH DRIVE
TULSA, OK 74101                                                             SOUTH BEND, IN 46628
USA                                                                         USA



    PACKING SLIP#                                        PO/JOB NUMBER                              TERMS
       57563                                                     547861                         Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $80,813.75                                         $0.00                             1/16/18             2/15/18


QTY    U/M              ITEM                                  DESCRIPTION                                PRICE      EXTENSlot
 11.0GALLON       95-2400/01              DTR RAPID COAT NEUTRAL BASE-A BLACK                            55.94         615.34
 14.0GALLON       97-1212/01              AQUAPON HB/SG WHITE BASE-A PHE-13                              58.96          825.44
  1.0DRUM         S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        589.68          589.68
 24.0EACH         080139952678            PREVAL SPRAYER COMPLETE                                            5.04       120.96




                                                                                               SUBTOTAi             2, 151.42
                                                                                               SALES TA;                 0.00
                                                                                                   FREIGHl              0.00
                                                                                    TOTAL INVOICE AMOUr             $2,151.42
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     47 of38
                                                                          557of 198




                                                  ; i
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                     533-6
                                        3 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                Exhibit Page
                                                                        2a Page
                                                                             48 of39
                                                                                  557of 198


     United Coatings Technologies                                                                              INVOICE
    I0 I I   S Main 5tceet •South Gend, IN• 1·660 I •Office, 57+.2 87.+77+                                       INVOICE NUMBER
                                                                                                                             67266
                                                                                                                     INVOICE DATE
                                                                                                                            1/16/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



    PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
       57559                                                          547861                               Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $82,965.17                                              $0.00                                   1/16/18             2/15/18


QTY     U/M                 ITEM                                               DESCRIPTION                       PRICE   EXTENSlot
 20.0GALLON           95-2412/01               ANSI 61                                                           55.94      1,118.80
 20.0GALLON           95-249/01                DTR RAPID COAT CATALYST-B                                         54.94      1,098.80
 14.0GALLON           97-137/01                AQUAPON HB/SG CATALYST-B                                          43.67       611.38
  6.0GALLON           97-735/01                PPG HPC THINNER                                                   35.85       215.10
 10.0GALLON           97-736/01                PPG HPC THINNER                                                   41.20       412.00




                                                                                                         SUBTOTAi        3,456.08
                                                                                                         SALES TA;            0.00
                                                                                                          FREIGHl            0.00
                                                                                               TOTAL INVOICE AMOUf       $3,456.08
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     49 of40
                                                                          557of 198
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           50 of41
                                                                                557of 198


    United Coatings Technologies                                                                     INVOICE
   IOI I   5 Ma;n Street• South [)end, JN• +660 I• Qff;ce' 57+.287.+77+                                INVOICE NUMBER
                                                                                                                   67302
                                                                                                           INVOICE DATE
                                                                                                                  1/17/18


                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                                              SOUTH BEND, IN 46628
USA                                                                          USA



   PACKING SLIP#                                           PO/JOB NUMBER                          TERMS
       57591                                                      547815                         Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE / INV DUE DATE
    $86,421.25                                           $0.00                            1/17/18            2/16/18
                                                                                                         I

                                                                  DESCRIPTION                          PRICE   EXTENSIOt
14.0GALLON          PX700T1/01              PSX 700 DEEP TINT RESIN                                   165.65     2,319.10
14.0QUART           PX700-B/04              PSX 700 CURE                                               40.85       571.90




                                                                                               SUBTOTAi        2,891.00
                                                                                               SALES TA:            0.00
                                                                                                FREIGHl            0.00
                                                                                     TOTAL INVOICE AMOUr       $2,891.00
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     51 of42
                                                                          557of 198




                                    i.
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              52 of43
                                                                                   557of 198



      United Coatings T echnologles                                                                               INVOICE
      IOI IS.   Ma;n S.tcect •South !Send, JN• 1·660 I• Qf{iw   571·.287«1]71·                                      INVOICE NUMBER
                                                                                                                                  67356
                                                                                                                          INVOICE DATE
                                                                                                                                 1/22/18


                                                                                        SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                             KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                             4755 AMERITECH DRIVE
TULSA, OK .74101                                                                          SOUTH BEND, IN 46628
USA                                                                                       USA



      PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
       57648                                                             547974                              Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DATE        INVDUE DATE
    $66,773.98                                              $0.00                                     1/22/18             2/21/18


QTY       U/M                  ITEM                                               DESCRIPTION                       PRICE      EXTENSIOt
  1.0DRUM              S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128              589.68         589.68
 72.0EACH              757136000021            IMPORT CHIP BRUSH 1"                                                     0.19       13.68
 48.0EACH              757136000045            IMPORT CHIP BRUSH 2"                                                     0.29       13.92
 48.0EACH              071497644619            11" ROLLER TRAY LINER                                                    0.40       19.20
 48.0EACH              079239661009            2300 CLEAR GEOCEL CAULK                                                  6.50      312.00




                                                                                                            SUBTOTAi            948.48
                                                                                                            SALES TA:             0.00
                                                                                                             FREIGHl              0.00
                                                                                                  TOTALINVOICE AMOur           $948.48
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     53 of44
                                                                          557of 198
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              54 of45
                                                                                   557of 198


      United Coatings Technologies                                                                    INVOICE
      IOI IS. Ma;n 5tceet •South &ncl, JN' 1·66o I• Qff;ce, 571-.287.+77+                               INVOICE NUMBER
                                                                                                                    67375
                                                                                                            INVOICE DATE
                                                                                                                   1/22/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



      PACKING SLIP#                                         PO/JOB NUMBER                          TERMS
       57640                                             547974                                   Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $67,722.46                                            $0.00                            1/22/18             2/21/18


QTY     U/M                  ITEM                             DESCRIPTION                               PRICE   EXTENSlot
 24.0GALLON         A T370-23/01             AMERCOAT370PEARLGRAY                                       38.11      914.64
 36.0QUART          AT370-B/04               AMERCOAT 370 CURE B                                        14.22       511.92
 17.0GALLON          97-640/01               POLYAMIDE COAL TAR-A                                       63.50      1,079.50
 16.0QUART           97-641/04               POLYAMIDE COAL TAR CATALYST-B                              12.99       207.84
 16.0GALLON         97-735/01                PPG HPC THINNER                                            42.89       686.24




                                                                                                SUBTOTAi        3,400.14
                                                                                                SALES TA:            0.00
                                                                                                 FREIGHl            0.00
                                                                                      TOTAL INVOICE AMOur       $3,400.14
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     55 of46
                                                                          557of 198




                                                 '<'.ii




                   \t
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                  533-6
                                     3 Filed
                                         Filed12/04/20
                                               in TXSB on
                                                        Desc
                                                          06/24/21
                                                             Exhibit Page
                                                                     2a Page
                                                                          56 of47
                                                                               557of 198


    United Coatings T echno!ogies
                                                                                                         INVOICE
   \JI I   S Main St, red• South [:,end, IN• +660 I •Office• 57+.2-87.+77+                                 INVOICE NUMBER
                                                                                                                      67408
                                                                                                               INVOICE DATE
                                                                                                                     1/24/18


                                                                              SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                   KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                   4755 AMERITECH DRIVE
TULSA, OK 74101                                                                 SOUTH BEND, IN 46628
USA                                                                             USA



   PACKING SUP#                                              PO/JOB NUMBER                           TERMS
      57677                                                          547974                         Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $71,122.60                                             $0.00                             1/24/18             2/23/18


                                                               DESCRIPTION                                 PRICE   EXTENSIOt
12.0GALLON           AT370-23/01              AMERCOAT370PEARLGRAY                                         38.11      457.32
 7.0GALLON           97-640/01                POLYAMIDE COAL TAR-A                                         55.36      387.52
 8.0QUART            97-641/04                POLYAMIDE COAL TAR CATALYST-B                                19.03      152.24




                                                                                                   SUBTOTAi         997.08
                                                                                                   SALES TA;           0.00
                                                                                                    FREIGHl           0.00
                                                                                        TOTAL INVOICE AMOLlr        $997.08
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     57 of48
                                                                          557of 198

                 li




                             '
                             j.
                                  ,··




   :..: li            ;,_J




    '   c   ~'
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                  533-6
                                     3 Filed
                                         Filed12/04/20
                                               in TXSB on
                                                        Desc
                                                          06/24/21
                                                             Exhibit Page
                                                                     2a Page
                                                                          58 of49
                                                                               557of 198


    United Coatings Technologies                                                                        INVOICE
   101 1 S   IV\a;n Street• South !')end, IN• +660 I' Qff;ce• 57+.287.1}7+                                INVOICE NUMBER
                                                                                                                      67420
                                                                                                              INVOICE DATE
                                                                                                                     1/24/18


                                                                              SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                   KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                   4755 AMERITECH DRIVE
TULSA, OK 74101                                                                 SOUTH BEND, IN 46628
USA                                                                             USA



   PACKING SLIP#                                             PO/JOB NUMBER                          TERMS
       57694                                                         548001                         Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE             DISCOUNT DATE        INVDUE DATE
    $72,119.68                                            $0.00                              1/24/18             2/23/18


                                                                 DESCRIPTION                              PRICE   EXTENSlot
48.0GALLON          AT385A-7/01              AMCT 385PA RED PRIMER RESIN                                  67.05     3,218,40
27.0GALLON          AT385-B/01               AMERCOAT 385 CURE                                            59.60      1,609.20
 6.0GALLON          95-8001/01               PHU-1                                                        50,07        300.42
 6.0QUART           95-819/04                PITTHANE ULTRA CATALYST-B                                    32.03        192.18




                                                                                                  SUBTOTAi         5,320.20
                                                                                                  SALES TA:            0.00
                                                                                                   FREIGHl            0.00
                                                                                        TOTALINVOICE AMOur        $5,320.20
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     59 of50
                                                                          557of 198




               ;.!




         I,,                                   'i
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              60 of51
                                                                                   557of 198


--~ United Coatings Technologies                                                                                       INVOICE
     I 01 I   5. Ma;n Street• So« th &nd, JN• +660   I •   Qf{;ce' 571·.2 87.1-77+                                       INVOICE NUMBER
                                                                                                                                     67439
                                                                                                                             INVOICE DATE
                                                                                                                                    1/25/18


                                                                                            SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (IN)                                                               KOONTZ WAGNER POWERHOUSE
  P.O. BOX 1229                                                                               4755 AMERITECH DRIVE
  TULSA, OK 74101                                                                             SOUTH BEND, IN 46628
  USA                                                                                         USA



     PACKING SLIP#                                                  PO/JOB NUMBER                                  TERMS
         57708                                                               548001                               Net 30 Days
   PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE                          DISCOUNT DATE        INVDUE DATE
      $77,439.88                                           $0.00                                           1/25/18             2/24/18


                                                                                      DESCRIPTION                        PRICE   EXTENSIOt
  20.0GALLON           AK2-T2/01              LIGHT GRAY                                                                 89.61      1, 792.20
  20.0GALLON           AK2-B/01               AMLK2 CURE                                                                 43.59       871.80
   6.0GALLON           AT765/01               AMERCOAT65 THINNER                                                         29.00        174.00




                                                                                                                 SUBTOTAi        2,838.00
                                                                                                                 SALES TA:            0.00
                                                                                                                  FREIGHl             0.00
                                                                                                      TOTAL INVOICE AMOLir       $2,838.00
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     61 of52
                                                                          557of 198
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            62 of53
                                                                                 557of 198


  ,--Ll nited Coatings Technologies                                                                      INVOICE
   101 1   S   Main Street• South f':iend, JN• +660 1 'Office' 57+.287.+77+                                INVOICE NUMBER
                                                                                                                         67451
                                                                                                                 INVOICE DATE
                                                                                                                        1/26/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



   PACKING SLIP#                                              PO/JOB NUMBER                           TERMS
      57726                                                           548070                         Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $80,277.88                                              $0.00                             1/26/18             2/25/18


                                                                    DESCRIPTION                               PRICE   EXTENSIOt
24.0EACH              021200056208             2050 PAINTERS MASKING TAPE 2"                                   6.95      166.80
42.0EACH              726890593100             9" PROSUPREME WOVEN 3/8"                                        3.85      161.70




                                                                                                   SUBTOTAi            328.50
                                                                                                   SALES TA;             0.00
                                                                                                    FREIGHl              0.00
                                                                                         TOTAL INVOICE AMOUr          $328.50
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     63 of54
                                                                          557of 198




                                                        :\''"




                                                    I
                                                    I
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                          533-6
                                             3 Filed
                                                 Filed12/04/20
                                                       in TXSB on
                                                                Desc
                                                                  06/24/21
                                                                     Exhibit Page
                                                                             2a Page
                                                                                  64 of55
                                                                                       557of 198

        United Coatings Technologies                                                                                 INVOICE
        10 I I   S Main Street• South E:iend, IN• +660 I • Ql'fice. 57+.2 87.+771·                                     INVOICE NUMBER:
                                                                                                                                   67452
                                                                                                                           INVOICE DATE:
                                                                                                                                  1/26/18


                                                                                           SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (IN)                                                               KOONTZ WAGNER POWERHOUSE
 P.O. BOX 1229                                                                               4755 AMERITECH DRIVE
 TULSA, OK 74101                                                                             SOUTH BEND, IN 46628
 USA                                                                                         USA



       PACKING SLIP#                                                 PO/JOB NUMBER                                TERMS
        57729                                                    548001                                         Net 30 Days
----·
  PREVIOUS BALANCE                                     DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INV DUE DATE
                                               -
     $80,606.38                                                   $0.00                                  1/26/18             2/25/18


 QTY     U/M                        ITEM                                             DESCRIPTION                       PRICE   EXTENSIQr
   5.0PAIL                 AT45SGT2/05               AMCT 450H SG LIGHT TINT A-PHU-102 CFE OYSTER 26                  424.15      2, 120.75
   5.0GALLON               AT45SS-B/01               AMCT 450H SG CURE B                                               96.73       483.65
   2.0GALLON               AT45SGT2/01               AMCT 450H SG LIGHT TINT A-PHU-102 CFE OYSTER 26                   84.84       169.68
   2.0QUART                AT45SS-B/04               AMCT 450H SG CURE B                                               24.18         48.36
  20.0GALLON               PX700T1/01                PSX 700 DEEP TINT RESIN-ANSI 61                                  177.25      3,545.00
  20.00UART                PX700-B/04                PSX 700 CURE                                                      43.71       874.20




                                                                                                               SUBTOTAi        7,241.64
                                                                                                               SALES TA:            0.00
                                                                                                                FREIGHl            0.00
                                                                                                     TOTAL INVOICE AMOUt       $7,241.64
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     65 of56
                                                                          557of 198




                                             /'./1;[                         ·' 1)




                                                                         /
                                                                         I
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              66 of57
                                                                                   557of 198


      United Coatings Technologies                                                                             INVOICE
      IOI IS.   Main Street' South t)end, IN• +660 I •Office. 57+.287.+77+                                       INVOICE NUMBER
                                                                                                                             67474
                                                                                                                     INVOICE DATE
                                                                                                                            1/29/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                                       SOUTH BEND, IN 46628
USA                                                                                   USA



      PACKING SLIP#                                           PO/JOB NUMBER                                 TERMS
       57741                                                         548112                               Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $50,353.45                                              $0.00                                  1/29/18             2/28/18


QTY    U/M                  ITEM                                              DESCRIPTION                        PRICE   EXTENSIOt
 15.0GALLON           97-1212/01               PHE-13                                                            58.96       884.40
 15.0GALLON           97-137/01                AQUAPON HB/SG CATALYST-B                                          43.67       655.05
 12.0GALLON           95-8001/01               PHU-1                                                             50.07       600.84
 12.0QUART            95-819/04                PITTHANE ULTRA CATALYST-B                                         32.03       384.36
 15.0GALLON           AT45HT2/01               PHU-99                                                            84.84      1,272.60
 15.0QUART            AT45H-B/04               AMCT 450H CURE                                                    24.18       362.70




                                                                                                         SUBTOTAi        4, 159.95
                                                                                                         SALES TA;            0.00
                                                                                                          FREIGHl            0.00
                                                                                              TOTAL INVOICE AMOLir       $4,159.95
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     67 of58
                                                                          557of 198




                                                             "(
                                                              I
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              68 of59
                                                                                   557of 198


      United Coatings Technologies                                                                    INVOICE
      101 1 S. Main Street• South &nd, JN• +660 1 •Office• 57+.287.+77+                                 INVOICE NUMBER
                                                                                                                       67476
                                                                                                              INVOICE DATE
                                                                                                                      1/29/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



      PACKING SLIP#                                        PO/JOB NUMBER                           TERMS
       57743                                                       548112                         Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $54,513.40                                           $0.00                             1/29/18             2/28/18


QTY     U/M               ITEM                               DESCRIPTION                                PRICE      EXTENSIOt
  9.0GALLON         A T370-23101            AMERCOAT370PEARLGRAY                                        38.11           342.99
 9.0QUART           AT370-B/04              AMERCOAT 370 CURE B                                            14.22        127.98
 16.0GALLON         97-640/01               POLYAMIDE COAL TAR-A                                        63.50         1,016.00
 16.0QUART          97-641/04               POLYAMIDE COAL TAR CATALYST-B                                  12.99       207.84
 16.0GALLON         A T370-23101            AMERCOAT370PEARLGRAY                                        38.11          609.76
 16.0QUART          AT370-B/04              AMERCOAT 370 CURE B                                            14.22       227.52
 5.0GALLON          AT765/01                AMERCOAT65 THINNER                                          29.00           145.00
 12.0GALLON         97-735/01               PPG HPC THINNER                                             35.85          430.20
 20.0GALLON         97-735/01               PPG HPC THINNER                                             35.85          717 .00




                                                                                                SUBTOTAi            3,824.29
                                                                                                SALES TA;               0.00
                                                                                                 FREIGHl               0.00
                                                                                      TOTAL INVOICE AMOUr          $3,824.29
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            69 of60
                                                                                 557of 198



         1
             1    i          ,.(:!




                 (";1




                                                          ', . ·.,




                                                                     /,ii';


                                     1,·1




                        .l                      i   Ii.




'('•
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                          533-6
                                             3 Filed
                                                 Filed12/04/20
                                                       in TXSB on
                                                                Desc
                                                                  06/24/21
                                                                     Exhibit Page
                                                                             2a Page
                                                                                  70 of61
                                                                                       557of 198




     United Coatings Technologies                                                                            INVOICE
    I 01 I   S. Main Stceet •South {)end, IN• 1-660 I •Office,   57+.2   87.+77+                               INVOICE NUMBER
                                                                                                                             67505
                                                                                                                    INVOICE DATE
                                                                                                                            1/30/18


                                                                                   SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                        KOONTZ WAGNER POWERHOUSE
P.O. BOX·1229                                                                        4755 AMERITECH DRIVE
TULSA, OK 74101                                                                      SOUTH BEND, IN 46628
USA                                                                                  USA



    PACKING SLIP#                                                PO/JOB NUMBER                           TERMS
       57755                                                548145                                       Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
    $58,424.69                                               $0.00                                1/30/18             3/1/18


QTY    U/M                  ITEM                                    DESCRIPTION                                   PRICE   EXTENSlot
100.0EACH              047034115133             5 GALLON STRAINER ELASTIC TOP                                      0.87       87.00




                                                                                                       SUBTOTAi             87.00
                                                                                                       SALES TA;             0.00
                                                                                                        FREIGHl              0.00
                                                                                             TOTALINVOICE AMOut            $87.00
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     71 of62
                                                                          557of 198




                                         •\)
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                          533-6
                                             3 Filed
                                                 Filed12/04/20
                                                       in TXSB on
                                                                Desc
                                                                  06/24/21
                                                                     Exhibit Page
                                                                             2a Page
                                                                                  72 of63
                                                                                       557of 198




    (j nited Coatings Technologies                                                                         INVOICE
   ··101 1   s Ma;,, 5tceet• South &nd, IN· 1·660   1.   or+;ce, 57+.287.+77+                                INVOICE NUMBER
                                                                                                                         67506
                                                                                                                 INVOICE DATE
                                                                                                                        1/29/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                      KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                      4755 AMERITECH DRIVE
TULSA, OK 74101                                                                    SOUTH BEND, IN 46628
USA                                                                                USA



   PACKING SLIP#                                                PO/JOB NUMBER                           TERMS
       57757                                                            548112                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
    $58,337.69                                            $0.00                                1/29/18             2/28/18


                                                                  DESCRIPTION                                PRICE   EXTENSIOt
23. 0 GALLON          A T370-23/01           AMER COAT 370 PEARL GRAY                                        38.11       876.53
23. 0 QUART           A T370-B/04            AMER COAT 370 CURE B                                            14.22       327.06
 4.0GALLON            97-640/01              POLYAMIDE COAL TAR-A                                            63.50       254.00
 4.0QUART             97-641/04              POLYAMIDE COAL TAR CATALYST-B                                   12.99        51.96




                                                                                                     SUBTOTAi         1,509.55
                                                                                                     SALES TA;            0.00
                                                                                                      FREIGHl            0.00
                                                                                           TOTAL INVOICE AMOUr       $1,509.55
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     73 of64
                                                                          557of 198




                                                     ,, i




                                              .'1·
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              74 of65
                                                                                   557of 198




          nited Coatings Technologies                                                              INVOICE
   IOI   IS Main Stceet• South &nd, IN• +660 I• Qlfice> 57+.287.+77+                                 INVOICE NUMBER
                                                                                                                 67507
                                                                                                         INVOICE DATE
                                                                                                                1/29/18


                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                              KOONTZ WAGNER POWERHOUSE
P.O, BOX 1229                                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                                            SOUTH BEND, IN 46628
USA                                                                        USA



   PACKING SLIP#                                        PO/JOB NUMBER                           TERMS
       57680                                                    548001                         Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $59,847.24                                         $0.00                            1/29/18             2/28118


                                                                 DESCRIPTION                         PRICE   EXTENSIOt
18.0GALLON         AT385A-1/01            AiviCT 385PA BUFF RESiN                                    67.05     1,206.90
 6.0QUART          AT45SS-8/04            AMCT 450H SG CURE 8                                        24.18       145.08




                                                                                             SUBTOTAi         1,351.98
                                                                                             SALES TA:            0.00
                                                                                              FREIGHl            0.00
                                                                                   TOTAL INVOICE AMOUt       $1,351.98
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     75 of66
                                                                          557of 198




                                                      l   !
                                                      ''




             ;\
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                       533-6
                                          3 Filed
                                              Filed12/04/20
                                                    in TXSB on
                                                             Desc
                                                               06/24/21
                                                                  Exhibit Page
                                                                          2a Page
                                                                               76 of67
                                                                                    557of 198




~-'>.../,nited Coatings Technologies
                                                                                                           INVOICE
    IOI   IS Main Street• South !)end, JN• +660 I ' QfFice, 574·.2 87.+77+                                   INVOICE NUMBER:
                                                                                                                         67514
                                                                                                                 INVOICE DATE:
                                                                                                                        1/29/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                  KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                  4755 AMERITECH DRIVE
TULSA, OK 74101                                                                SOUTH BEND, IN 46628
USA                                                                            USA


                                                                                                                                ·-

    PACKING SLIP#                                            PO/JOB NUMBER                              TERMS
       57739                                              548107                                   Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUEDATE
     $61, 199.22                                           $0.00                            1/29/18             2/28/18


QTY    U/M                    ITEM                                DESCRIPTION                                 PRICE   EXTENS!Gr
  1.0DRUM            S-0105/55                HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128         589.68      589.68




                                                                                                   SUBTOTAi            589.68
                                                                                                   SALES TA;             0.00
                                                                                                       FREIGHl           0.00
                                                                                       TOTAL INVOICE AMOUt            $589.68
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     77 of68
                                                                          557of 198




                                                                         !I.
            CaseCase
                 18-33815
                     18-33815
                           Claim
                               Document
                                 135-1 Part
                                         533-6
                                            3 Filed
                                                Filed12/04/20
                                                      in TXSB on
                                                               Desc
                                                                 06/24/21
                                                                    Exhibit Page
                                                                            2a Page
                                                                                 78 of69
                                                                                      557of 198




      United Coatings Technologies
                                                                                                             INVOICE
      IOI   IS Main Street• South &nd, IN• +·660 I• Office' 5/+.287.+77+                                       INVOICE NUMBER
                                                                                                                           67529
                                                                                                                   INVOICE DATE
                                                                                                                           2/1118


                                                                                   SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                        KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                        4755 AMERITECH DRIVE
TULSA, OK 74101                                                                      SOUTH BEND, IN 46628
USA                                                                                  USA



      PACKING SLIP#                                         PO/JOB NUMBER                                 TERMS
       57795                                                        548001                              Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $61,875.90                                             $0.00                                 2/1118              3/3/18


QTY         U/M                ITEM                                          DESCRIPTION                       PRICE   EXTENS!ot
 6.0GALLOt..J         AT385A-7/0i             AMCT 385PA RED PRIMER RESIN                                      67.05       402.30
 45.0GALLON           AT385-B/01              AMERCOAT 385 CURE                                                59.60     2,682.00
 18.0GALLON           AT765/01                AMERCOAT65 THINNER                                               29.00       522.00
 48.0QUART            AT45SS-B/04             AMCT 450H SG CURE B                                              24.18      1,160.64




                                                                                                       SUBTOTAi        4,766.94
                                                                                                       SALES TA:            0.00
                                                                                                        FREIGHl            0.00

                                                                                             TOTAL INVOICE AMOUt       $4,766.94
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     79 of70
                                                                          557of 198




                                              /
                                                  /
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            80 of71
                                                                                 557of 198




     United Coatings Technologies
                                                                                                               INVOICE
    101 1   5 Main Street• South &nd, IN· +660 1 • omce, 57+.2a1.+11+                                            INVOICE NUMBER
                                                                                                                               67530
                                                                                                                       INVOICE DATE
                                                                                                                               2/1/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



    PACKING SLIP#                                        PO/JOB NUMBER                                      TERMS
       57792                                                     548218                                   Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DATE        INVDUE DATE
    $66,642.84                                           $0.00                                     2/1/18              3/3118


QTY    U/M                    ITEM                                             DESCRIPTION                       PRICE      EXTENSlot
 50.0EACH            nno 'l.CI") -t nc ""'
                     VVUL.VLIVi.JVVI         PAPER 5 QT      PAlt~T     PAIL                                         2.75      i37.50
 50.0EACH            098262811663            5 QT MIX N MEASURE PAIL                                                 2.90      145.00
 24.0EACH            079239661009            2300 CLEAR GEOCEL CAULK                                                 6.50      156.00
 72.0EACH            726 890278 076          400 URETHANE SEALANT CLEAR                                              3.06      220.32
 24.0EACH            080139952678            PREVAL SPRAYER COMPLETE                                                 5.04      120.96
  1.0EACH            732087250015            WHIZZ COVERS 4" (10/PK)                                             20.86          20.86
 72.0EACH            047034093011            SPRAY SOCK                                                              0.85       61.20




                                                                                                         SUBTOTAi            861.84
                                                                                                         SALES TA:             0.00
                                                                                                          FREIGHl              0.00
                                                                                               TOTAL INVOICE AMOUP          $861.84
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     81 of72
                                                                          557of 198




                                                                                      i   j




                        fM




     ·,\CH
                 CaseCase
                      18-33815
                          18-33815
                                Claim
                                    Document
                                      135-1 Part
                                              533-6
                                                 3 Filed
                                                     Filed12/04/20
                                                           in TXSB on
                                                                    Desc
                                                                      06/24/21
                                                                         Exhibit Page
                                                                                 2a Page
                                                                                      82 of73
                                                                                           557of 198




          United Coatings Technologies
                                                                                                                 INVOICE
         IOI I   5 Main Street" South [)end, JN' 1·660 I• QFfiw 57+.287.+77+                                       INVOICE NUMBER
                                                                                                                               67531
                                                                                                                       INVOICE DATE
                                                                                                                               2/1118


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                                                          SOUTH BEND, IN 46628
USA                                                                                      USA



       PACKING SLIP#                                            PO/JOB NUMBER                                 TERMS
       57796                                                            548221                              Net 30 Days
 PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $67,504.68                                                 $0.00                                 2/1/18              3/3/18


QTY              U/M                 ITEM                                        DESCRIPTION                       PRICE   EXTENSIOr
 t; n
 ..... .., r..li
           _, ,._._....., ...
                 I I f""IJ\I    AT45H3/01         phu-100                                                          84.84      424.20
 5.0GALLON                      AT45HT2/01        PHU-99 ANSI 61                                                   84.84       424.20
 10.0QUART                      AT45H-B/04        AMCT 450H CURE                                                   24.18       241.80




                                                                                                           SUBTOTAi         1,090.20
                                                                                                           SALES TA;            0.00
                                                                                                            FREIGHl            0.00
                                                                                                 TOTAL INVOICE AMOUt       $1,090.20
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     83 of74
                                                                          557of 198




  iO                                      !   ·l




                                                     / (}
                                                     '
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              84 of75
                                                                                   557of 198



     United Coatings Technologies
                                                                                                          INVOICE
   · I0 I I   5 Main 5tceet •South 5end, JN• +660 I •Office'   57+2 87.+77+                                 INVOICE NUMBER
                                                                                                                        67558
                                                                                                                INVOICE DATE
                                                                                                                        2/2/18


                                                                                SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                     KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                     4755 AMERITECH DRIVE
TULSA, OK 74101                                                                   SOUTH BEND, IN 46628
USA                                                                               USA



   PACKING SLIP#                                               PO/JOB NUMBER                           TERMS
       57807                                                           548001                        Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $68,594.88                                              $0.00                             2/2/18              3/4/18


                                                                    DESCRIPTION                             PRICE   EXTENSIOt
26.0GALLON             AT45SGT3/01             PHU-102 CFE ELECTRIC BLUE                                    84.84     2,205.84
                                               COMPLETES ORDER




                                                                                                    SUBTOTAi        2,205.84
                                                                                                    SALES TA;            0.00
                                                                                                     FREIGHl            0.00
                                                                                          TOTAL INVOICE AMOUr       $2,205.84
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     85 of76
                                                                          557of 198
              CaseCase
                   18-33815
                       18-33815
                             Claim
                                 Document
                                   135-1 Part
                                           533-6
                                              3 Filed
                                                  Filed12/04/20
                                                        in TXSB on
                                                                 Desc
                                                                   06/24/21
                                                                      Exhibit Page
                                                                              2a Page
                                                                                   86 of77
                                                                                        557of 198



                    nited Coatings Technologies                                                                      INVOICE
          101   IS Main Street• South 5end, IN' +660 I' Office'   57+.287.1-77•1·                                      INVOICE NUMBER
                                                                                                                                   67565
                                                                                                                           INVOICE DATE
                                                                                                                                   2/1/18


                                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                                4755 AMERITECH DRIVE
P.O. BOX 1229                                                                                SOUTH BEND, IN 46628
TULSA, OK 74101                                                                              USA
USA



        PACKING SLIP#                                             PO/JOB NUMBER                                   TERMS
       57793                                                                548221                               Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                      DISCOUNT DATE        INVDUE DATE
    $68,594.88                                                $0.00                                       2/1/18              3/3/18


QTY                 U/M                  ITEM                                        DESCRIPTION                       PRICE   EXTENSIOt
 t"\   l'\,.../\I   I   l""\11.1
 L. V \..:1/-\LLUl\I               AT765i01      AiviERCOAi 65 THli'4i'-JER                                            29.00         58.00
 15.0GALLON                        97-1212/01     PHE-13                                                               58.96       884.40
 2.0GALLON                         97-1212/01    PHE-1                                                                 58.96       117.92
 17.0GALLON                        97-137/01     AQUAPON HB/SG CATALYST-B                                              43.67       742.39
 2.0GALLON                         95-8001/01    PHU-5                                                                 50.07       100.14
 14.0QUART                         95-819/04     PITTHANE ULTRA CATALYST-B                                             32.03       448.42
 7.0GALLON                         97-735/01     PPG HPC THINNER                                                       35.85       250.95
 12.0GALLON                        95-8001/01    PHU-1                                                                 50.07       600.84




                                                                                                               SUBTOTAi        3,203.06
                                                                                                               SALES TA;            0.00
                                                                                                                FREIGHl            0.00
                                                                                                     TOTAL INVOICE AMOut       $3,203.06
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     87 of78
                                                                          557of 198




                                              :   ;(
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            88 of79
                                                                                 557of 198




    United Coatings Technologies
                                                                                                             INVOICE
    i'o I I S Main Street• South Eiend, IN• +660 I •Office'   574·.2   87.+77+                                 INVOICE NUMBER
                                                                                                                           67566
                                                                                                                   INVOICE DATE
                                                                                                                           2/1/18


                                                                                   SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                        KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                        4755 AMERITECH DRIVE
TULSA, OK 74101                                                                      SOUTH BEND, IN 46628
USA                                                                                  USA



   PACKING SLIP#                                              PO/JOB NUMBER                               TERMS
      57797                                                               548001                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $71,797.94                                            $0.00                                  2/1/18              3/3/18


                                                                  DESCRIPTION                                  PRICE   EXTENSlot
28.0GALLOt-~       AT45SGT3/01               PHU-101 CFE ELECTRIC BLUE                                         84.84     2,375.52




                                                                                                       SUBTOTAi        2,375.52
                                                                                                       SALES TA;            0.00
                                                                                                        FREIGHl            0.00
                                                                                             TOTAL INVOICE AMOUt       $2,375.52
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     89 of80
                                                                          557of 198
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                     533-6
                                        3 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                Exhibit Page
                                                                        2a Page
                                                                             90 of81
                                                                                  557of 198




     United Coatings Technologies                                                                         INVOICE
    IOI I 5 Main Steed' South f>,nd, JN' 4·660 I• Office• 57+.2s7.+77+                                      INVOICE NUMBER
                                                                                                                        67591
                                                                                                                INVOICE DATE
                                                                                                                       2/5/18


                                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                               KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                               4755 AMERITECH DRIVE
TULSA, OK 74101                                                             SOUTH BEND, IN 46628
USA                                                                         USA



   PACKING SLIP#                                         PO/JOB NUMBER                                 TERMS
       57826                                                     548272                           Net 30 Days
 PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE             DISCOUNT DATE        INVDUE DATE
    $71,763.67                                          $0.00                              2/5/18              3/7/18


                                                                 DESCRIPTION                                 PRICE   EXTENSlot
 1.0 DRU~v1       S-0105/55                HM, PAINT RELATED iviATERiAL, 3, UN i263, PG II, ERG 128         631.80      631.80




                                                                                                  SUBTOTAi            631.80
                                                                                                  SALES TA;             0.00
                                                                                                      FREIGHl           0.00
                                                                                     TOTAL INVOICE AMOUt             $631.80
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     91 of82
                                                                          557of 198
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                   533-6
                                      3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                              Exhibit Page
                                                                      2a Page
                                                                           92 of83
                                                                                557of 198



   'United Coatings Technologies                                                                  INVOICE
   IOI IS Main Street' South &nd,   IN' +660 I' Ol+ice' 57+.287.+77+                                INVOICE NUMBER
                                                                                                               67592
                                                                                                        INVOICE DATE
                                                                                                               2/5/18


                                                                        SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                             KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                             4755 AMERITECH DRIVE
TULSA, OK 74101                                                           SOUTH BEND, IN 46628
USA                                                                       USA



   PACKING SLIP#                                        PO/JOB NUMBER                          TERMS
       57830                                         548252                                   Net 30 Days
 PREVIOUS BALANCE                          DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $72,395.47                                        $0.00                            2/5/18              3/7/18


                                                               DESCRIPTION                          PRICE   EXTENSIOt
 6.0GALLON      AK2-T2/01               AMLK 2/400 L!GHT T!NT RES!N-L!GHT GRAY                      89.61      537.66
 6.0GALLON      AK2-B/01                AMLK2 CURE                                                  43.59      261.54




                                                                                            SUBTOTAi         799.20
                                                                                            SALES TA;           0.00
                                                                                             FREIGHl           0.00
                                                                                  TOTAL INVOICE AMOut        $799.20
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     93 of84
                                                                          557of 198
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                      533-6
                                         3 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                 Exhibit Page
                                                                         2a Page
                                                                              94 of85
                                                                                   557of 198




      United Coatings Technologies                                                                            INVOICE
      IOI I   5 Main Street' South [)end, IN '+660 I• Office' 57+.287.+77+                                      INVOICE NUMBER
                                                                                                                               67636
                                                                                                                      INVOICE DATE
                                                                                                                               2/8/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                                       SOUTH BEND, IN 46628
USA                                                                                   USA



      PACKING SLIP#                                           PO/JOB NUMBER                                TERMS
       57901                                                         548369                               Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $73,194.67                                              $0.00                                  2/8/18              3/10/18


QTY    U/M                      ITEM                                          DESCRIPTION                          PRICE   EXTENSlot
 6.0GALLON             97-i2i2i0·1             PHE-1                                                               5R96         353.76
 6.0GALLON             97-137/01               AQUAPON HB/SG CATALYST-B                                         43.67          262.02
 4.0GALLON             97-736/01               PPG HPC THINNER                                                  41.20           164.80
 1.0DRUM               S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128          631.80          631.80




                                                                                                        SUBTOTAi            1,412.38
                                                                                                        SALES TA;               0.00
                                                                                                         FREIGHl               0.00
                                                                                              TOTAL INVOICE AMOUf          $1,412.38
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     95 of86
                                                                          557of 198




                                                            iii,         ) Ii




                                    !
                                /
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                    533-6
                                       3 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                               Exhibit Page
                                                                       2a Page
                                                                            96 of87
                                                                                 557of 198



    United Coatings Technologies                                                                           INVOICE
   101 I   5 Main Street• South f)end, IN• +660 I• Office' 57+.287.+771·                                     INVOICE NUMBER
                                                                                                                           67637
                                                                                                                   INVOICE DATE
                                                                                                                           2/7/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                      KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                      4755 AMERITECH DRIVE
TULSA, OK 74101                                                                    SOUTH BEND, IN 46628
USA                                                                                USA



   PACKING SLIP#                                           PO/JOB NUMBER                                TERMS
       57862                                             548315                                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $73, 194.67                                           $0.00                                 2/7/18              3/9/18


                                                                           DESCRIPTION                       PRICE      EXTENSIOt
24.0EACH            757136000045             l~v~PORT    CHIP BRUSH 2"                                           0.29        6.96
24.0EACH            071497643391             MOHAIR 9 X 1/4 COVER                                                5.35      128.40
48.0EACH            071497644619             11" ROLLER TRAY LINER                                               0.40       19.20
24.0EACH            021200056208            2050 PAINTERS MASKING TAPE 2"                                        6.95      166.80




                                                                                                     SUBTOTAi            321.36
                                                                                                     SALES TA:             0.00
                                                                                                      FREIGHl              0.00
                                                                                           TOTAL INVOICE AMOUt          $321.36
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     97 of88
                                                                          557of 198




                                                                            , I

                                                                    I      \./(1
                                                                (
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                     533-6
                                        3 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                Exhibit Page
                                                                        2a Page
                                                                             98 of89
                                                                                  557of 198



    United Coatings Technologies
                                                                                                      INVOICE
   '101 I   5 Main Street• South [)end, IN• +660 I• Qf+ice' 57+.287.1174·                               INVOICE NUMBER
                                                                                                                        67675
                                                                                                            INVOICE DATE
                                                                                                                        2/8/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



   PACKING SLIP#                                            PO/JOB NUMBER                          TERMS
       57913                                              584252                                  Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUE DATE
    $74,928.41                                             $0.00                           2/8/18              3/10118


                                                                    DESCRIPTION                         PRICE   EXTENSlot
                                                                                                                   -t   n~"'l   en
 6.0GALLON           PX700T1/01               PSX 700 DEEP T!NT RES!N ansi #61                         177.25      1,vuv.vv

 6.0QUART            PX700-B/04               PSX 700 CURE                                              43.71           262.26




                                                                                                SUBTOTAi         1,325.76
                                                                                                SALES TA:               0.00
                                                                                                 FREIGHl                0.00
                                                                                      TOTAL INVOICE AMOur       $1,325.76
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                             533-6
                                3 Filed
                                    Filed12/04/20
                                          in TXSB on
                                                   Desc
                                                     06/24/21
                                                        Exhibit Page
                                                                2a Page
                                                                     99 of90
                                                                          557of 198
            CaseCase
                 18-33815
                     18-33815
                           Claim
                               Document
                                 135-1 Part
                                        533-6
                                            3 Filed
                                               Filed12/04/20
                                                     in TXSB on
                                                              Desc
                                                                06/24/21
                                                                    ExhibitPage
                                                                           2a Page
                                                                                100 of91
                                                                                       557
                                                                                         of 198




      United Coatings Technologies                                                                                 INVOICE
      IOI   IS Main Stred• South E>end, IN• +660 I• Qftice, 57+.287.+77+                                             INVOICE NUMBER
                                                                                                                                 67690
                                                                                                                         INVOICE DATE
                                                                                                                                 219118


                                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                                                            SOUTH BEND, IN 46628
USA                                                                                        USA



      PACKING SLIP#                                            PO/JOB NUMBER                                    TERMS
      57932                                               548390                                               Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                       DISCOUNT DATE        INVDUE DATE
    $76,254.17                                             $0.00                                        2/9/18              3/11/18


QTY         U/M                ITEM                                                DESCRIPTION                       PRICE   EXTENSIOt
                      07_ 7".ll';tr\1         nnr'\ t 1nl"' ..,..,   11t..•~•r--
 6. 0 GALLON          VI  r VVIVI             r ·~    n   r-v 1 n11'111'11 c:~                                       35.85       215.10
 6.0GALLON            AT45HT2/01              PHU-99 ASNI 61                                                         84.84       509.04
 6.0QUART             AT45H-B/04              AMCT 450H CURE                                                         24.18       145.08
 2.0GALLON            AT765/01                AMERCOAT65 THINNER                                                     29.00        58.00
 6.0GALLON            97-735/01               PPG HPC THINNER                                                        35.85       215.10
 8.0GALLON            A T370-23101            AMERCOAT 370 PEARL GRAY                                                38.11       304.88
 8.0QUART             AT370-B/04              AMERCOAT 370 CURE B                                                    14.22       113 .76
 4.0GALLON            97-735/01               PPG HPC THINNER                                                        35.85       143.40




                                                                                                             SUBTOTAi         1,704.36
                                                                                                             SALES TA;            0.00
                                                                                                              FREIGHl            0.00
                                                                                                   TOTAL INVOICE AMOUr       $1,704.36
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                3 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2a Page
                                                                    101 of92
                                                                           557
                                                                             of 198

                  :\1




                                                         i   1'




                                                ',1,J!




                         /
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                 533-6
                                     3 Filed
                                        Filed12/04/20
                                              in TXSB on
                                                       Desc
                                                         06/24/21
                                                             ExhibitPage
                                                                    2a Page
                                                                         102 of93
                                                                                557
                                                                                  of 198



    United Coatings Technologies                                                                         INVOICE
   101 1   S Main Street• South &nd, IN• +6601   'Qftice, 57+.287.+77+                                     INVOICE NUMBER
                                                                                                                      67707
                                                                                                               INVOICE DATE
                                                                                                                      2/9/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



   PACKING SLIP#                                          PO/JOB NUMBER                               TERMS
       57937                                         548369                                          Net 30 Days
 PREVIOUS BALANCE                          DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $77,958.53                                        $0.00                                   2/9/18              3/11/18


                                                                         DESCRIPTION                       PRICE   EXTENSIOt
 4.0GALLON         PX700T1/01            ANSI 61                                                          177.25      709.00
 4.0QUART          PX700-B/04            PSX 700 CURE                                                      43.71      174.84




                                                                                                   SUBTOTAi         883.84
                                                                                                   SALES TA;           0.00
                                                                                                    FREIGH1           0.00
                                                                                         TOTAL INVOICE AMOUf        $883.84
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                3 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2a Page
                                                                    103 of94
                                                                           557
                                                                             of 198
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                     533-6
                                         3 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                 ExhibitPage
                                                                        2a Page
                                                                             104 of95
                                                                                    557
                                                                                      of 198



      , United Coatings Technologies                                                                        INVOICE
      I 01 IS Main Street• 5011th &nd, JN• +660 I• Qf{icc, 57•f.l87.+77+                                      INVOICE NUMBER
                                                                                                                             67738
                                                                                                                    INVOICE DATE
                                                                                                                            2/14/18


                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
USA                                                                                 USA



      PACKING SLIP#                                        PO/JOB NUMBER                                 TERMS
      57969                                                        548457                               Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $78,842.37                                            $0.00                                  2/14/18             3/16/18


QTY    U/M                   ITEM                                           DESCRIPTION                       PRICE      EXTENSIOt
 8.0GALLON          A T370-23/01            AMERCOAT 370 PEARL GRAY                                           38.11          304.88
 8.0QUART           AT370-B/04              AMERCOAT 370 CURE B                                                  14.22       113.76
 6.0GALLON          97-640/01                POLYAMIDE COAL TAR-A                                             60.32          361.92
 6.0QUART           97-641/04                POLYAMIDE COAL TAR CATALYST-B                                    12.34           74.04
 5.0GALLON          97-735/01                PPG HPC THINNER                                                  35.85          179.25
 8.0GALLON          A T370-23/01            AMERCOAT370PEARLGRAY                                              38.11          304.88
 8.0QUART           AT370-B/04              AMERCOAT 370 CURE B                                               14.22          113.76
 6.0GALLON          97-640/01                POLYAMIDE COAL TAR-A                                             60.32          361.92
 6.0QUART           97-641/04                POLYAMIDE COAL TAR CATALYST-B                                    12.34           74.04
 5.0GALLON          97-735/01               PPG HPC THINNER                                                   35.85          179.25
 5.0GALLON          A T370-23/01            AMERCOAT370PEARLGRAY                                              38.11          190.55
 5.0QUART           AT370-B/04              AMERCOAT 370 CURE B                                               14.22           71.10
 3.0GALLON          97-735/01               PPG HPC THINNER                                                   35.85          107.55
 5.0GALLON          A T370-23/01            AMERCOAT370PEARLGRAY                                              38.11          190.55
 5.0QUART           AT370-B/04              AMERCOAT 370 CURE B                                               14.22           71.10
 3.0GALLON          97-735/01               PPG HPC THINNER                                                   35.85          107 .55




                                                                                                      SUBTOTAi           2,806.10
                                                                                                      SALES TA:               0.00
                                                                                                       FREIGHl               0.00
                                                                                            TOTAL INVOICE AMOUf          $2,806.10
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                3 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2a Page
                                                                    105 of96
                                                                           557
                                                                             of 198




                                                                                      1
                                                                                      j
                                                                                      \
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                  533-6
                                      3 Filed
                                         Filed12/04/20
                                               in TXSB on
                                                        Desc
                                                          06/24/21
                                                              ExhibitPage
                                                                     2a Page
                                                                          106 of97
                                                                                 557
                                                                                   of 198




    United Coatings T echno!ogies                                                                           INVOICE
   \ ,)\ I   S. Main Street• South Eiend, IN• +660 I •Office> 57+.2 87.+77+                                   INVOICE NUMBER
                                                                                                                         67749
                                                                                                                  INVOICE DATE
                                                                                                                        2/14/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



   PACKING SLIP#                                              PO/JOB NUMBER                              TERMS
       57983                                                          548458                         Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $81,648.47                                              $0.00                             2/14/18             3/16/18


                                                                   DESCRIPTION                                PRICE   EXTENSIOt
 i.ODRUM              S-0105/55                HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        631.80      631.80




                                                                                                    SUBTOTAi           631.80
                                                                                                    SALES TA;             0.00
                                                                                                        FREIGHl          0.00
                                                                                         TOTAL INVOICE AMOut           $631.80
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                3 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2a Page
                                                                    107 of98
                                                                           557
                                                                             of 198




                                                                               :;
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       3 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2a Page
                                                                           108 of99
                                                                                  557
                                                                                    of 198



       United Coatings Technologies                                                                                  INVOICE
      101 1 S.   Main 5b·eet ·South &nd, IN ·1·6601   •   or+;ce. 571-.2a7.1-771·                                      INVOICE NUMBER
                                                                                                                                        67785
                                                                                                                                 INVOICE DATE
                                                                                                                                           2/16/18


                                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                                                              SOUTH BEND, IN 46628
USA                                                                                          USA



      PACKING SLIP#                                               PO/JOB NUMBER                                   TERMS
       58008                                                                548534                               Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                         DISCOUNT DATE        INVDUE DATE
    $82,280.27                                             $0.00                                          2/16/18             3/18/18


QTY    U/M                   ITEM                                                    DESCRIPTION                       PRICE            EXTENSIOf
 12.0GALLON            95-2412/01             ANSI 61                                                                  55.94                671.28
 12.0GALLON            95-249/01              DTR RAPID COAT CATALYST-B                                                54.94                659.28
 2.0GALLON             FSC15504/01            FAST DRY GLOSS NEUTRAL-RED                                                  A 0
                                                                                                                       "+O.vv
                                                                                                                                t'\fl
                                                                                                                                             96.00
 5.0GALLON             97-735/01              PPG HPC THINNER                                                          35.85                179.25
 12.0GALLON            95-2412/01             ANSI 61                                                                  55.94                671.28
 12.0GALLON            95-249/01              DTR RAPID COAT CATALYST-B                                                54.94                659.28
 2.0GALLON             FSC15504/01            FAST DRY GLOSS NEUTRAL-RED                                               48.00                 96.00
 5.0GALLON             97-735/01              PPG HPC THINNER                                                          35.85                179.25




                                                                                                               SUBTOTAi                 3,211.62
                                                                                                               SALES TA:                     0.00
                                                                                                                FREIGHl                     0.00
                                                                                                     TOTAL INVOICE AMOUf                $3,211.62
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 109
                                                                    Page
                                                                       of 557
                                                                          100 of
                                     198
             Case
               Case
                  18-33815
                    18-33815Claim
                              Document
                                  135-1 Part
                                        533-63 Filed
                                               Filed in
                                                      12/04/20
                                                        TXSB on Desc
                                                                06/24/21
                                                                     Exhibit
                                                                          Page
                                                                             2a 110
                                                                                 Page
                                                                                    of 557
                                                                                       101 of
                                                  198



       United Coatings Technologies
                                                                                                              INVOICE
      IOI IS. Ma;n 5tceet •South Eicnd, JN• +660 I• Qff;ce. 57+.287.1·77·1·                                     INVOICE NUMBER:
                                                                                                                            67800
                                                                                                                    INVOICE DATE:
                                                                                                                           2/19/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                                       SOUTH BEND, IN 46628
USA                                                                                   USA



      p ACKING SLIP#                                          PO/JOB NUMBER                                TERMS
        58020                            I
                                                           548534                                        Net 30 Days
 PRE VIOUS BALANCE                       I       DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE I INV DUE DATE
      $82,216.39                                            $0.00                                 2/19/18            3/21/18
                                         I                                                                       I

QTY     U/M                   ITEM                                            DESCRIPTION                       PRICE   EXTENSlot
 45.0GALLON          AT385-8/01                f\~v1ERCOAT       385 CURE                                       59.60      2,682.00
 5.0GALLON           AT385A-7/01               AMCT 385PA RED PRIMER RESIN                                      64.60       323.00
 18.0GALLON          AT765/01                 AMERCOAT65 THINNER                                                29.00       522.00




                                                                                                        SUBTOTAi         3,527.00
                                                                                                        SALES TA:            0.00
                                                                                                         FREIGHl             0.00
                                                                                              TOTAL INVOICE AMOUr       $3,527.00
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 111
                                                                    Page
                                                                       of 557
                                                                          102 of
                                     198
     Case
       Case
          18-33815
            18-33815Claim
                      Document
                          135-1 Part
                                533-63 Filed
                                       Filed in
                                              12/04/20
                                                TXSB on Desc
                                                        06/24/21
                                                             Exhibit
                                                                  Page
                                                                     2a 112
                                                                         Page
                                                                            of 557
                                                                               103 of
                                          198



    United Coatings Technologies                                                                     INVOICE
   IOI IS Main Stred' South [:x:nd, IN• +660 I' Office, 57·t.287.+77·1·                                INVOICE NUMBER
                                                                                                                   67813
                                                                                                           INVOICE DATE
                                                                                                                  2/19/18


                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                                              SOUTH BEND, IN 46628
USA                                                                          USA



   PACKING SLIP#                                          PO/JOB NUMBER                           TERMS
       58027                                                      548534                         Net 30 Days
 PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $85,743.39                                          $0.00                             2/19118             3/21/18


                                                                DESCRIPTION                            PRICE   EXTENSlm
27.0GALLON        AT45SGT3/01              PHU-101 CFE ELECTRIC BLUE                                   84.84     2,290.68
 1,0GALLON        AT45SGT2/01              PHU-102 CFE OYSTER 26                                       84.84         84.84
28.0QUART         AT45SS-8/04              AMCT 450H SG CURE B                                         24.18       677.04




                                                                                               SUBTOTAi        3,052.56
                                                                                               SALES TA:            0.00
                                                                                                FREIGHl            0.00
                                                                                     TOTAL INVOICE AMOUt       $3,052.56
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 113
                                                                    Page
                                                                       of 557
                                                                          104 of
                                     198
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-63 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2a 114
                                                                             Page
                                                                                of 557
                                                                                   105 of
                                              198


    United Coatings Technologies                                                                      INVOICE
    IOI Is.   Ma;n 5tceet' South !)end, IN. +660 I . omce. 57+.287.1-77+                                INVOICE NUMBER
                                                                                                                    67825
                                                                                                            INVOICE DATE
                                                                                                                   2/20/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



   PACKING SLIP#                                            PO/JOB NUMBER                          TERMS
       58053                                                       548534                         Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $88,795.95                                            $0.00                            2/20/18             3/22/18


                                                                  DESCRIPTION                           PRICE   EXTENSlot
 4.0PAIL            AT385A-1/05              AMCT 385PA BUFF RESIN                                     335.25      1,341.00
 5.0PAIL            AT385A-7/05              AMCT 385PA RED PRIMER RESIN                               335.25      1,676.25
 3.0GALLON          AT385-B/01               AMERCOAT 385 CURE                                          59.60       178.80




                                                                                                SUBTOTAi        3, 196.05
                                                                                                SALES TA;            0.00
                                                                                                 FREIGHl            0.00
                                                                                      TOTAL INVOICE AMOUf       $3,196.05
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 115
                                                                    Page
                                                                       of 557
                                                                          106 of
                                     198
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-63 Filed
                                          Filed in
                                                 12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2a 116
                                                                            Page
                                                                               of 557
                                                                                  107 of
                                             198


   _United Coatings Technologies                                                                                INVOICE
    IOI I S   Ma;n Steed• South f::,cnd, JN• +660 I• QH";ce•   57+.287.1]7•1·                                     INVOICE NUMBER
                                                                                                                                   67826
                                                                                                                        INVOICE DATE
                                                                                                                                 2/19/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         #1181 OA04-01
USA                                                                                     SOUTH BEND, IN 46628
                                                                                        USA


   PACKING SLIP#                                               PO/JOB NUMBER                                 TERMS
       58034                                              548576                                           Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUE DATE
    $88,795.95                                             $0.00                                    2/19/18             3/21/18


                                                                                DESCRIPTION                       PRICE       EXTENSIOt
12. 0 GALLON         AT45HT2/01               PHU-99 ANSI 61                                                      AA AA
                                                                                                                  V"'ToV"'T
                                                                                                                                 1 1'110 1'10
                                                                                                                                 1,v1v.vu

 1.0QUART            AT45H-B/04               AMCT 450H CURE                                                      24.18              24.18




                                                                                                          SUBTOTAi             1,042.26
                                                                                                          SALES TA:                0.00
                                                                                                           FREIGHl                 0.00
                                                                                                TOTAL INVOICE AMOUr           $1,042.26
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 117
                                                                    Page
                                                                       of 557
                                                                          108 of
                                     198




                 /
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-63 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2a 118
                                                                             Page
                                                                                of 557
                                                                                   109 of
                                              198


    United Coatings Technologies                                                                         INVOICE
    I 01 I 5. Main 5h·ect. South !')end,   IN. ·f66o I • omce• 57+.287.+77+                                INVOICE NUMBER
                                                                                                                       67827
                                                                                                               INVOICE DATE
                                                                                                                      2/19/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  11985A02-01
USA                                                                              SOUTH BEND, IN 46628
                                                                                 USA


   PACKING SLIP#                                              PO/JOB NUMBER                           TERMS
       58035                                                          548577                         Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $89,838.21                                              $0.00                             2/19/18             3/21/18


                                                                    DESCRIPTION                            PRICE   EXTENSIOt
 8.0GALLON         AT45H3/01                   AMCT 450H WHITE RESIN                                       84.84      678.72
10.0GALLON         AT45HT2/01                  PHU-96 ASA#70                                               84.84       848.40
18.0QUART          AT45H-B/04                  AMCT 450H CURE                                              24.18       435.24
 2.0HALF PIN1AT866M/16                         AMERCOAT 866M ACCELERATOR                                   34.09        68.18




                                                                                                   SUBTOTAi        2,030.54
                                                                                                   SALES TA:           0.00
                                                                                                    FREIGHl            0.00
                                                                                         TOTAL INVOICE AMOUr       $2,030.54
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 119
                                                                    Page
                                                                       of 557
                                                                          110 of
                                     198




 ,),'                                                   I
                                                        f<
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-63 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2a 120
                                                                                Page
                                                                                   of 557
                                                                                      111 of
                                                 198


   .,United Coatings Technologies                                                                  INVOICE
    IOI   IS Main Steed' South &nd, JN' +660 I' Office• 57+.287.+77+                                 INVOICE NUMBER
                                                                                                                 67828
                                                                                                         INVOICE DATE
                                                                                                                2/19/18


                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                                            11985A01-01
USA                                                                        SOUTH BEND, IN 46628
                                                                           USA


   PACKING SLIP#                                        PO/JOB NUMBER                           TERMS
       58036                                                    548578                         Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $91,868.75                                         $0.00                            2/19/18             3/21/18


                                                               DESCRIPTION                           PRICE   EXTENSIOt
 6.0GALLON          AT45H3/01             AMCT 450H WHITE RESIN                                      84.84      509.04
 8.0GALLON          AT45HT2/01             PHU-96 ASA#70                                             84.84       678.72
14.0QUART           AT45H-B/04            AMCT 450H CURE                                             24.18       338.52
 2.0HALF PIN1AT866M/16                    AMERCOAT 866M ACCELERATOR                                  34.09        68.18




                                                                                             SUBTOTAi         1,594.46
                                                                                             SALES TA;            0.00
                                                                                              FREIGHl            0.00
                                                                                   TOTAL INVOICE AMOut       $1,594.46
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 121
                                                                    Page
                                                                       of 557
                                                                          112 of
                                     198
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-63 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2a 122
                                                                                Page
                                                                                   of 557
                                                                                      113 of
                                                 198


       United Coatings Technologies                                                                       INVOICE
      lc)I I 5.   Main 5trcd'5outh bend, IN '+660 I' Office' 574·.287.+77"t                                 INVOICE NUMBER
                                                                                                                          67829
                                                                                                                  INVOICE DATE
                                                                                                                         2/20/18


                                                                                SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                     KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                     4755 AMERITECH DRIVE
TULSA, OK 74101                                                                   SOUTH BEND, IN 46628
USA                                                                               USA



      PACKING SLIP#                                            PO/JOB NUMBER                           TERMS
       58050                                                           548588                         Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $96,659.26                                               $0.00                             2/20/18             3/22/18


QTY    U/M                       ITEM                               DESCRIPTION                             PRICE      EXTENSIOt
 24.0EACH               021200056208            2050 PAINTERS MASKING TAPE 2"                                   6.95      166.80
 42.0EACH               726 890593100           9" PROSUPREME WOVEN 3/8"                                        3.85      A t:'.'A
                                                                                                                          10 I./
                                                                                                                                     '7r\
                                                                                                                                       v

 36.0EACH               757136000021            IMPORT CHIP BRUSH 1"                                            0.19           6.84
 24.0EACH               757136000045            IMPORT CHIP BRUSH 2"                                            0.29           6.96
100.0EACH               098262105007            PAPER 5 QT PAINT PAIL                                           2.75      275.00
 36.0EACH               047034093011            SPRAY SOCK                                                      0.85        30.60
 48.0EACH               079239661009            2300 CLEAR GEOCEL CAULK                                         6.50      312.00




                                                                                                    SUBTOTAi            959.90
                                                                                                    SALES TA;             0.00
                                                                                                     FREIGHl              0.00
                                                                                          TOTAL INVOICE AMOUt          $959.90
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 123
                                                                    Page
                                                                       of 557
                                                                          114 of
                                     198




                                                         JI;
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 124
                                                                                  Page
                                                                                     of 557
                                                                                        115 of
                                                   198


      United Coatings Technologies                                                                          INVOICE
  1
      IOI I   5 Main Street• South &:nd, IN. +660 I • omce, 57·us7.+77+                                       INVOICE NUMBER
                                                                                                                             67830
                                                                                                                   INVOICE DATE
                                                                                                                            2/20/18


                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
USA                                                                                 USA



      PACKING SLIP#                                        PO/JOB NUMBER                                TERMS
       58045                                                       548576                              Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $97,619.16                                            $0.00                                 2/20/18             3/22/18


QTY   U/M                   ITEM                                            DESCRIPTION                       PRICE      EXTENSIOt
 8.0GALLON             AT370-3/01            AMERCOAT 370 WHITE                                               38.11          304.88
 9.0GALLON             AT370-23101           AMERCOAT 370PEARL GRAY                                           38.11          342.99
 17.0QUART             AT370-B/04            AMERCOAT 370 CURE B                                              111 __
                                                                                                              ,.,., ??       241.74
 4.0GALLON             97-735/01             PPG HPC THINNER                                                  35.85          143.40




                                                                                                      SUBTOTAi            1,033.01
                                                                                                      SALES TA;               0.00
                                                                                                       FREIGHl                0.00
                                                                                            TOTALINVOICE AMOUt           $1,033.01
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 125
                                                                    Page
                                                                       of 557
                                                                          116 of
                                     198
                Case
                  Case
                     18-33815
                       18-33815Claim
                                 Document
                                     135-1 Part
                                           533-63 Filed
                                                  Filed in
                                                         12/04/20
                                                           TXSB on Desc
                                                                   06/24/21
                                                                        Exhibit
                                                                             Page
                                                                                2a 126
                                                                                    Page
                                                                                       of 557
                                                                                          117 of
                                                     198


  ic   United Coatings Technologies
                                                                                                  INVOICE
        s Main Street' South t)end, IN. +660 'Office, 57+.2 s7.1·77+
       I 01 I                                 I                                                     INVOICE NUMBER
                                                                                                                67831
                                                                                                        INVOICE DATE
                                                                                                              2/20/18


                                                                        SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                             KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                             4755 AMERITECH DRIVE
TULSA, OK 74101                                                           SOUTH BEND, IN 46628
USA                                                                       USA



       PACKING SLIP#                                   PO/JOB NUMBER                           TERMS
      58046                                                    548578                        Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $98,652.17                                         $0.00                          2/20/18             3/22/18


QTY   U/M                 ITEM                             DESCRIPTION                              PRICE    EXTENSIOt
 4.0GALLON          A T370-23/01          AMERCOAT370PEARLGRAY                                      38. 11      152.44
 6.0GALLON          AT370-23/01           AMERCOAT370PEARLGRAY                                      38.11       228.66
 10.0QUART          AT370-B/04            AMERCOAT 370 CURE B                                       14.22       142.20
 2.0GALLON          97-735/01             PPG HPC THINNER                                           35.85        71.70




                                                                                            SUBTOTAi          595.00
                                                                                            SALES TA:           0.00
                                                                                             FREIGHl            0.00
                                                                                  TOTAL INVOICE AMOUf        $595.00
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 127
                                                                    Page
                                                                       of 557
                                                                          118 of
                                     198
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 128
                                                                                  Page
                                                                                     of 557
                                                                                        119 of
                                                   198


     United Coatings Technologies                                                                              INVOICE
     \ Ol \   5 Main 5h-eet' South [)end, IN' +660 \ 'OrFice, 57+.2 87.+77+                                      INVOICE NUMBER
                                                                                                                            67832
                                                                                                                     INVOICE DATE
                                                                                                                           2/20118


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



    PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
       58047                                                          548577                               Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $99,247.17                                               $0.00                                  2/20/18             3/22/18


QTY     U/M                 ITEM                                               DESCRIPTION                       PRICE   EXTENSIOt
  6.0GALLON            AT370-3/01              AMERCOAT 370 WHITE                                                38.11      228.66
  7.0GALLON            A T370-23101            AMERCOAT370PEARLGRAY                                              38.11      266.77
 13.0QUART             AT370-B/04              AMERCOAT 370 CURE B                                               14.22      184.86
  3.0GALLON            97-735/01                PPG HPC THINNER                                                  35.85      107.55




                                                                                                         SUBTOTAi         787.84
                                                                                                         SALES TA;           0.00
                                                                                                          FREIGHl           0.00
                                                                                               TOTAL INVOICE AMOut        $787.84
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 129
                                                                    Page
                                                                       of 557
                                                                          120 of
                                     198




                                           ·," \
       Case
         Case
            18-33815
              18-33815Claim
                        Document
                            135-1 Part
                                  533-63 Filed
                                         Filed in
                                                12/04/20
                                                  TXSB on Desc
                                                          06/24/21
                                                               Exhibit
                                                                    Page
                                                                       2a 130
                                                                           Page
                                                                              of 557
                                                                                 121 of
                                            198


    United Coatings Technologies                                                                         INVOICE
   101 I s   Ma;n Sired' South E>end, IN' +660 I ' ornce. 571·.287.+77+                                    INVOICE NUMBER
                                                                                                                      67837
                                                                                                               INVOICE DATE
                                                                                                                     2/20/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



   PACKING SLIP#                                           PO/JOB NUMBER                              TERMS
       58044                                                       548588                        Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE I INV DUE DATE
    $100,035.01                                          $0.00                            2/20/18            3/22/18
                                                                                                         I

                                                                DESCRIPTION                                PRICE   EXTENSIOt
 1.0DRUM            S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        631.80      631.80




                                                                                                 SUBTOTAi           631.80
                                                                                                 SALES TA;             0.00
                                                                                                     FREIGHl          0.00
                                                                                      TOTAL INVOICE AMOUf           $631.80
          Case
            Case
               18-33815
                 18-33815Claim
                           Document
                               135-1 Part
                                     533-63 Filed
                                            Filed in
                                                   12/04/20
                                                     TXSB on Desc
                                                             06/24/21
                                                                  Exhibit
                                                                       Page
                                                                          2a 131
                                                                              Page
                                                                                 of 557
                                                                                    122 of
                                               198




'
<   ;,,




                             f'



                                                           f . ,.   I ',·1,
           Case
             Case
                18-33815
                  18-33815Claim
                            Document
                                135-1 Part
                                      533-63 Filed
                                             Filed in
                                                    12/04/20
                                                      TXSB on Desc
                                                              06/24/21
                                                                   Exhibit
                                                                        Page
                                                                           2a 132
                                                                               Page
                                                                                  of 557
                                                                                     123 of
                                                198


      United Coatings Technologies                                                                     INVOICE
     IOI I 5 Ma;n Street• South 5end, IN• 4-660 I• Qft;ce, 57+.2s7.+771·                                 INVOICE NUMBER
                                                                                                                     67866
                                                                                                             INVOICE DATE
                                                                                                                    2/21/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



    PACKING SLIP#                                          PO/JOB NUMBER                           TERMS
        58009                                                      548534                        Net 30 Days
  PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
     $100,666.81                                         $0.00                            2/21/18             3/23/18


QTY      U/M                                                     DESCRIPTION                             PRICE   EXTENSIOt
 13.0 PAIL          AT45SGT2/05             PHU-102 CFE OYSTER 26                                       424.15     5,513.95
 13.0GALLON         AT45SS-B/01             AMCT 450H SG CURE B                                          96.73     1,257.49




                                                                                                 SUBTOTAi        6,771.44
                                                                                                 SALES TA:            0.00
                                                                                                  FREIGHl            0.00
                                                                                      TOTAL INVOICE AMOLJr       $6,771.44
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 133
                                                                    Page
                                                                       of 557
                                                                          124 of
                                     198
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-63 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2a 134
                                                                                Page
                                                                                   of 557
                                                                                      125 of
                                                 198


   United Coatings Technologies                                                                              INVOICE
   101 I   5. iv\a;n 5tccet' 5outh E:iend, JN' +660 I 'Office' 574·.287.+771·                                  INVOICE NUMBER
                                                                                                                          67878
                                                                                                                   INVOICE DATE
                                                                                                                         2/23/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                      KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                      4755 AMERITECH DRIVE
TULSA, OK 74101                                                                    SOUTH BEND, IN 46628
USA                                                                                USA



   PACKING SLIP#                                               PO/JOB NUMBER                              TERMS
       58086                                                            548657                         Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE             DISCOUNT DATE        INVDUE DATE
    $107,438.25                                              $0.00                              2/23/18             3/25/18


                                                                    DESCRIPTION                                PRICE   EXTENSIOt
 1.0DRUM             S-0105/55                  HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        631.80      631.80




                                                                                                     SUBTOTAi           631.80
                                                                                                     SALES TA:             0.00
                                                                                                         FREIGHl          0.00
                                                                                           TOTAL INVOICE AMOur          $631.80
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 135
                                                                    Page
                                                                       of 557
                                                                          126 of
                                     198
          Case
            Case
               18-33815
                 18-33815Claim
                           Document
                               135-1 Part
                                     533-63 Filed
                                            Filed in
                                                   12/04/20
                                                     TXSB on Desc
                                                             06/24/21
                                                                  Exhibit
                                                                       Page
                                                                          2a 136
                                                                              Page
                                                                                 of 557
                                                                                    127 of
                                               198

      1   nited Coatings Technologies                                                                 INVOICE
     101 15Ma;n5tceet •South J:)end,   JN• +660 1 •Office, 57'1.28/.+77+                                INVOICE NUMBER
                                                                                                                    67884
                                                                                                            INVOICE DATE
                                                                                                                   2/23/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               #1181 Oa04-01
USA                                                                           SOUTH BEND, IN 46628
                                                                              USA


    PACKING SLIP#                                          PO/JOB NUMBER                           TERMS
        58052                                                      548576                         Net 30 Days
  PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE I INV DUE DATE
     $109,426.23                                         $0.00                             2/23/18            3/25/18
                                                                                                          I

QTY      U/M            ITEM                                     DESCRIPTION                            PRICE   EXTENSIOt
 10. 0 GALLON     AT 45H3/01                AMCT 450H WHITE RESIN                                       84.84      848.40
 21.0QUART        AT45H-B/04               AMCT 450H CURE                                               24.18       C.f\7 7Q
                                                                                                                    VVf   ,fV




                                                                                                SUBTOTAi        1,356.18
                                                                                                SALES TA:            0.00
                                                                                                 FREIGHl            0.00
                                                                                      TOTAL INVOICE AMOUf       $1,356.18
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 137
                                                                    Page
                                                                       of 557
                                                                          128 of
                                     198
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 138
                                                                                  Page
                                                                                     of 557
                                                                                        129 of
                                                   198


  oo United Coatings Technologies                                                                             INVOICE
      IOI   IS Main Stceet' South Elend, JN' +660 I' Office, 57+.287.+77·1·                                     INVOICE NUMBER
                                                                                                                            67886
                                                                                                                    INVOICE DATE
                                                                                                                           2/23/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                                       SOUTH BEND, IN 46628
USA                                                                                   USA



      PACKING SLIP#                                           PO/JOB NUMBER                                TERMS
       58088                                               548670                                         Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $109,426.23                                             $0.00                                  2/23/18             3/25/18


QTY    U/M                      ITEM                                          DESCRIPTION                       PRICE   EXTENSIOt
 9.0GALLON             95-2412/01              DTR RAPID COAT WHITE BASE-ANSI 61                                55.94       503.46
 9.0GALLON             95-249/01               DTR RAPID COAT CATALYST-B                                        54.94       494.46
 3.0GALLON             97-735/01               PPG HPC THINNER                                                  35.85       107.55
 18.0GALLON            A T370-23101            AMERCOAT370PEARLGRAY                                             38.11       685.98
 18.0QUART             AT370-B/04              AMERCOAT 370 CURE B                                              14.22       255.96
 8.0GALLON             97-640/01               POLYAMIDE COAL TAR-A                                             60.32       482.56
 8.0QUART              97-641/04               POLYAMIDE COAL TAR CATALYST-B                                    12.34        98.72
 4.0GALLON             97-735/01               PPG HPC THINNER                                                  35.85       143.40




                                                                                                        SUBTOTAi        2,772.09
                                                                                                        SALES TA;            0.00
                                                                                                         FREIGHl            0.00
                                                                                              TOTAL INVOICE AMOur       $2,772.09
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 139
                                                                    Page
                                                                       of 557
                                                                          130 of
                                     198
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-63 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2a 140
                                                                             Page
                                                                                of 557
                                                                                   131 of
                                              198

         nited Coatings Technologies                                                                      INVOICE
    IOI IS Ma;n Street• South L)end, IN• +660 I• Qff;w 57·1·.287.+77+                                       INVOICE NUMBER
                                                                                                                       67888
                                                                                                                INVOICE DATE
                                                                                                                      2/23/18


                                                                                SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                     KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                     4755 AMERITECH DRIVE
TULSA, OK 74101                                                                   SOUTH BEND, IN 46628
USA                                                                               USA



   PACKING SLIP#                                         PO/JOB NUMBER                                TERMS
       58089                                                     548534                              Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $112, 198.32                                       $0.00                                  2/23/18             3/25/18


                                                                          DESCRIPTION                       PRICE   EXTENSIOt
 2. 0 GALLON      A T385-B/01             AMERCOAT 385 CURE                                                 59.60       119.20




                                                                                                    SUBTOTAi          119.20
                                                                                                    SALES TA;           0.00
                                                                                                     FREIGHl            0.00
                                                                                          TOTALINVOICE AMOUr         $119.20
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 141
                                                                    Page
                                                                       of 557
                                                                          132 of
                                     198
                   Case
                     Case
                        18-33815
                          18-33815Claim
                                    Document
                                        135-1 Part
                                              533-63 Filed
                                                     Filed in
                                                            12/04/20
                                                              TXSB on Desc
                                                                      06/24/21
                                                                           Exhibit
                                                                                Page
                                                                                   2a 142
                                                                                       Page
                                                                                          of 557
                                                                                             133 of
                                                        198



          'j   {jnited Coatings Technologies                                                                             INVOICE
     ,,,; I 01 I s   Main Street• South [')end, IN· 1·660 I. ortice.   571·.287.1]71·
                                                                                                                           INVOICE NUMBER
'.i iiY
V/
                                                                                                                                          67907
                                                                                                                                 INVOICE DATE
                                                                                                                                         2/26/18


                                                                                               SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (IN)                                                                   KOONTZ WAGNER POWERHOUSE
 P.O. BOX 1229                                                                                   4755 AMERITECH DRIVE
 TULSA, OK 74101                                                                                 SOUTH BEND, IN 46628
 USA                                                                                             USA



               PACKING SLIP#                                           PO/JOB NUMBER                                  TERMS
          58109                                                                 548697                               Net 30 Days
    PREVIOUS BALANCE                                    DISCOUNT IF PAID BY DISC DATE                     DISCOUNT DATE        INVDUE DATE
       $102,982.32                                                 $0.00                                      2/26118             3/28/18


QTY       U/M                    ITEM                                                    DESCRIPTION                       PRICE      EXTENS!Gr
     1.0DRUM                S-0105/55                HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128               631.80          631.80
     3.0EACH                732087250015             WHIZZ COVERS 4" (10/PK}                                               13.87            41.61
     6.0EACH                071497601810              11" METAL ROLLER PAINT TRAY                                              3.13         18.78
   72.0EACH                 726 890278 076           400 URETHANE SEALANT CLEAR                                                3.06       220.32
  48.0EACH                  079239661009             2300 CLEAR GEOCEL CAULK                                                   6.50       312.00




                                                                                                                   SUBTOIAI            1,224.51
                                                                                                                   SALES TA;               0.00
                                                                                                                    FREIGHl                0.00
                                                                                                         TOTAL INVOICE AMOUt          $1,224.51
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 143
                                                                    Page
                                                                       of 557
                                                                          134 of
                                     198
                Case
                  Case
                     18-33815
                       18-33815Claim
                                 Document
                                     135-1 Part
                                           533-63 Filed
                                                  Filed in
                                                         12/04/20
                                                           TXSB on Desc
                                                                   06/24/21
                                                                        Exhibit
                                                                             Page
                                                                                2a 144
                                                                                    Page
                                                                                       of 557
                                                                                          135 of
                                                     198



      United Coatings Technologies                                                                             INVOICE
      IOI I S   Main 51cect' South [)end, JN' +660 I ' Office' 57+.287.+77+                                      INVOICE NUMBER
                                                                                                                             67931
                                                                                                                     INVOICE DATE
                                                                                                                            2/27/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



      PACKING SLIP#                                           PO/JOB NUMBER                                 TERMS
       58124                                                          548719                               Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $104,206.83                                             $0.00                                   2127118             3/29/18


QTY   U/M                    ITEM                                              DESCRIPTION                       PRICE   EXTENSIOt
 6.0GALLON             97-1212/01              PHE-13                                                            58.96       353.76
 13.0GALLON            97-1212i0i              PHE-1                                                             58.96       766.48
 19.0GALLON            97-137/01               AQUAPON HB/SG CATALYST-8                                          43.67       829.73
 6.0GALLON             97-736/01               PPG HPC THINNER                                                   41.20       247.20
                                               JOB#11853A01-01
 6.0GALLON             97-1212/01              PHE-13                                                            58.96       353.76
 9.0GALLON             97-1212/01              PHE-1                                                             58.96       530.64
 14.0GALLON            97-137/01               AQUAPON HB/SG CATAL YST-B                                         43.67       611.38
 6.0GALLON            97-736/01                PPG HPC THINNER                                                   41.20       247.20
                                               JOB# 11853A02-01




                                                                                                         SUBTOTAi         3,940.15
                                                                                                         SALES TA;            0.00
                                                                                                          FREIGHl            0.00
                                                                                               TOTAL INVOICE AMOut       $3,940.15
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 145
                                                                    Page
                                                                       of 557
                                                                          136 of
                                     198




            '-
                Case
                  Case
                     18-33815
                       18-33815Claim
                                 Document
                                     135-1 Part
                                           533-63 Filed
                                                  Filed in
                                                         12/04/20
                                                           TXSB on Desc
                                                                   06/24/21
                                                                        Exhibit
                                                                             Page
                                                                                2a 146
                                                                                    Page
                                                                                       of 557
                                                                                          137 of
                                                     198


      United Coatings Technologies
                                                                                                                 INVOICE
      IOI I   5 Main Street' South (':,end, IN' 1·660 I ' Office' 57+.2s7.+77+                                     INVOICE NUMBER
                                                                                                                               67932
                                                                                                                       INVOICE DATE
                                                                                                                              2/27/18


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                                                          SOUTH BEND, IN 46628
USA                                                                                      USA



      PACKING SLIP#                                              PO/JOB NUMBER                                TERMS
       58126                                                 548722                                         Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $108, 146.98                                              $0.00                                  2/27/18             3/29/18


QTY           U/M                ITEM                                            DESCRIPTION                       PRICE   EXTENSIOt
 3.0GALLON              95-2412/01               ANSI 61                                                           55.94      167.82
 3.0GALLON              95-249/01                DTR RAPID COAT CATALYST-8                                         54.94       164.82
 3.0GALLON              97-1212/01               PHE-1                                                             58.96       176.88
 3.0GALLON              97-137/01                AQUAPON HB/SG CATALYST-8                                          43.67       131.01
 4.0GALLON              97-736/01                PPG HPC THINNER                                                   41.20       164.80
                                                 JOB#11883A01-01
 3.0GALLON              95-2412/01               ANSI 61                                                           55.94       167.82
 3.0GALLON              95-249/01                DTR RAPID COAT CATALYST-8                                         54.94       164.82
 3.0GALLON              97-1212/01               PHE-1                                                             58.96       176.88
 3.0GALLON              97-137/01                AQUAPON HB/SG CATALYST-8                                          43.67       131.01
 4.0GALLON              97-736/01                PPG HPC THINNER                                                   41.20       164.80
                                                 JOB#11883A02-01




                                                                                                           SUBTOTAi         1,610.66
                                                                                                           SALES TA:            0.00
                                                                                                            FREIGHl            0.00
                                                                                                 TOTAL INVOICE AMOur       $1,610.66
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 147
                                                                    Page
                                                                       of 557
                                                                          138 of
                                     198
                  Case
                    Case
                       18-33815
                         18-33815Claim
                                   Document
                                       135-1 Part
                                             533-63 Filed
                                                    Filed in
                                                           12/04/20
                                                             TXSB on Desc
                                                                     06/24/21
                                                                          Exhibit
                                                                               Page
                                                                                  2a 148
                                                                                      Page
                                                                                         of 557
                                                                                            139 of
                                                       198



       United Coatings T echno!ogies                                                                          INVOICE
 ,,,,___~..__,.   Ma;n 51oreet • 5o.,th !)encl, IN• +660 I• Office, 571·.287.+77+                               INVOICE NUMBER
                                                                                                                           67978
                                                                                                                    INVOICE DATE
                                                                                                                           3/1/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                                       SOUTH BEND, IN 46628
USA                                                                                   USA



     PACKING SLIP#                                                  PO/JOB NUMBER                          TERMS
       58153                                                    548752                                    Net 30 Days
 PREVIOUS BALANCE                                     DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUEDATE
    $109, 757 .64                                                $0.00                             3/1/18              3/31118


                                                                     DESCRIPTION                                PRICE   EXTENSIOt
11. 0 GALLON             A T370-23/01               AMERCOAT370PEARLGRAY                                        38.11      419.21
11.0QUART                AT370-8/04                 AMERCOAT 370 CURE 8                                         14.22      156.42
 3.0GALLON               97-735/01                  PPG HPC THINNER                                             35.85      107.55




                                                                                                        SUBTOTAi         683.18
                                                                                                        SALES TA:           0.00
                                                                                                         FREIGHl           0.00
                                                                                              TOTAL INVOICE AMOUt        $683.18
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 149
                                                                    Page
                                                                       of 557
                                                                          140 of
                                     198
                 Case
                   Case
                      18-33815
                        18-33815Claim
                                  Document
                                      135-1 Part
                                            533-63 Filed
                                                   Filed in
                                                          12/04/20
                                                            TXSB on Desc
                                                                    06/24/21
                                                                         Exhibit
                                                                              Page
                                                                                 2a 150
                                                                                     Page
                                                                                        of 557
                                                                                           141 of
                                                      198


   dnited Coatings Technologies                                                                             INVOICE
   IOI I   5 Main Stred' South l)end, JN' +660 I ' Office' 57+.287.117+                                       INVOICE NUMBER
                                                                                                                         67979
                                                                                                                  INVOICE DATE
                                                                                                                         3/1/18


                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
USA                                                                                 USA



   PACKING SLIP#                                           PO/JOB NUMBER                                 TERMS
       58133                                                       548719                              Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE I INV DUE DATE
    $110,440.82                                          $0.00                                  3/1/18             3/31/18
                                                                                                               I


                                                                            DESCRIPTION                       PRICE   EXTENSlot
 4.0GALLON           97-1212/01             PHE-1                                                             58.96      235.84
 5.0GALLON           97-137/01              AQUAPON HB/SG CATALYST-B                                          43.67      218.35




                                                                                                      SUBTOTAi         454.19
                                                                                                      SALES TA;           0.00
                                                                                                       FREIGHl           0.00
                                                                                            TOTAL INVOICE AMOUr        $454.19
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 151
                                                                    Page
                                                                       of 557
                                                                          142 of
                                     198




                                             HHf,(
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 152
                                                                                  Page
                                                                                     of 557
                                                                                        143 of
                                                   198



     United Coatings Technologies                                                                               INVOICE
    IOI I   5 Ma;n Street• South E:iend, IN. +660 I .   omce, 57+.287.1-77+                                       INVOICE NUMBER
                                                                                                                              68030
                                                                                                                      INVOICE DATE
                                                                                                                              3/5/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         JOB#11964A01-01
USA                                                                                     SOUTH BEND, IN 46628
                                                                                        USA


    PACKING SLIP#                                              PO/JOB NUMBER                                 TERMS
       58202                                                           548824                              Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUEDATE
    $98,246.93                                             $0.00                                    3/5/18              4/4/18


QTY    U/M                 ITEM                                                 DESCRIPTION                       PRICE   EXTENSlot
  8.0GALLON           AT370-3/01              AMERCOAT 370 WHITE                                                  38.11      304.88
 10.0GALLON           AT370-23/01             AMERCOAT 370 PEARL GRAY                                             38.11       381.10
 18.0QUART            AT370-B/04              AMERCOAT 370 CURE B                                                 14.22       255.96
  3.0GALLON           97-736/01               PPG HPC THINNER                                                     35.85       107 .55
  7.0GALLON           AT45H3/01               AMCT 450H WHITE RESIN                                               84.84       593.88
  9.0GALLON           AT45HT2/01              PHU-99, ANSI 61                                                     84.84       763.56
 16.0QUART            AT45H-B/04              AMCT 450H CURE                                                      24.18       386.88




                                                                                                          SUBTOTAi        2,793.81
                                                                                                          SALES TA;            0.00
                                                                                                           FREIGHl            0.00
                                                                                                TOTAL INVOICE AMOUf       $2,793.81
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 153
                                                                    Page
                                                                       of 557
                                                                          144 of
                                     198
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-63 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2a 154
                                                                             Page
                                                                                of 557
                                                                                   145 of
                                              198

                                                                                     INVOICE
                                                                                       INVOICE NUMBER
                                                                                                   68036
                                                                                           INVOICE DATE
                                                                                                   3/5/18


                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                              JOB#11813A04-01
USA                                                          SOUTH BEND, IN 46628
                                                             USA


      PACKING SLIP#                 PO/JOB NUMBER                                 TERMS
       58201                                548825                              Net 30 Days
 PREVIOUS BALANCE            DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $101,040.74                         $0.00                            3/5/18              4/4/18


QTY    U/M         ITEM                              DESCRIPTION                       PRICE   EXTENSIOt
 14.0GALLON   AT370-3/01    AMER COAT 370 WHITE                                        38.11       533.54
 18.0GALLON   AT370-23101   AMERCOAT370PEARLGRAY                                       38.11       685.98
 19.0QUART    AT370-B/04    AMERCOAT 370 CURE B                                        14.22       270.18
 6.0GALLON    97-735/01     PPG HPC THINNER                                            35.85       215.10
 15.0GALLON   AT45H3/01     AMCT 450H WHITE RESIN                                      84.84      1,272.60
 18.0GALLON   AT45HT2/01    PHU-96 ASA#70                                              84.84     1,527.12
 34.0QUART    AT45H-B/04    AMCT 450H CURE                                             24.18       822.12
                            BACKORDER 13 XAT370-B/04,1 XAT45H3/01




                                                                               SUBTOTAi        5,326.64
                                                                               SALES TA:            0.00
                                                                                FREIGHl            0.00
                                                                     TOTAL INVOICE AMOUt       $5,326.64
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 155
                                                                    Page
                                                                       of 557
                                                                          146 of
                                     198
                Case
                  Case
                     18-33815
                       18-33815Claim
                                 Document
                                     135-1 Part
                                           533-63 Filed
                                                  Filed in
                                                         12/04/20
                                                           TXSB on Desc
                                                                   06/24/21
                                                                        Exhibit
                                                                             Page
                                                                                2a 156
                                                                                    Page
                                                                                       of 557
                                                                                          147 of
                                                     198


      U'nited Coatings Technologies                                                                  INVOICE
        s Ma;n St.-eet. South E:>cnd, IN. +660 omce, 57+.287.+77+
      I0 I I                                I •
                                                                                                       INVOICE NUMBER
                                                                                                                     68044
                                                                                                             INVOICE DATE
                                                                                                                     3/6/18


                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                                              SOUTH BEND, IN 46628
USA                                                                          USA



      PACKING SLIP#                                  PO/JOB NUMBER                                TERMS
       58228                                                548853                              Net 30 Days
 PREVIOUS BALANCE                         DISCOUNT IF PAID BY DISC DATE              DISCOUNT DATE        INVDUE DATE
    $106,367.38                                      $0.00                               3/6/18              4/5/18


QTY            U/M        ITEM                                       DESCRIPTION                       PRICE      EXTENSIOt
 12.0EACH            071497662798       R016 9" PRO FRAME                                               7.65          91.80
 42.0EACH            726890593100       9" PROSUPREME WOVEN 3/8"                                           3.85      161.70
 96.0EACH            071497644619       11" ROLLER TRAY LINER                                              0.40       38.40
 24.0EACH            080139952678       PREVAL SPRAYER COMPLETE                                            5.04      120.96
 24.0EACH            021200056208       2050 PAINTERS MASKING TAPE 2"                                      6.95      166.80




                                                                                               SUBTOTAi            579.66
                                                                                               SALES TA;             0.00
                                                                                                FREIGHl              0.00
                                                                                     TOTAL INVOICE AMOUf          $579.66
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 157
                                                                    Page
                                                                       of 557
                                                                          148 of
                                     198
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-63 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2a 158
                                                                             Page
                                                                                of 557
                                                                                   149 of
                                              198

   United Coatings Technologies
                                                                                                         INVOICE
   IOI I s   Ma;n Street• South 5end, IN. +660 I .   omce, 57+.287.+77+                                    INVOICE NUMBER
                                                                                                                          68052
                                                                                                                 INVOICE DATE
                                                                                                                          3/7/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



   PACKING SLIP#                                            PO/JOB NUMBER                             TERMS
       58241                                                       548858                        Net 30 Days
 PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE I INV DUE DATE
    $106,947.04                                         $0.00                             3/7/18           l 4/6/18


                                                               DESCRIPTION                                 PRICE      EXTENSIOt
72.0EACH            726890278076           400 URETHANE SEALANT CLEAR                                          3.06      220.32
72.0EACH            047034093011            SPRAY SOCK                                                         0.85        61.20
 2.0DRUM            S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        631.80         1,263.60
                                           BACKORDER TRAY LINERS




                                                                                                 SUBTOTAi              1,545.12
                                                                                                 SALES TA:                 0.00
                                                                                                     FREIGHl              0.00
                                                                                      TOTAL INVOICE AMOUr             $1,545.12
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 159
                                                                    Page
                                                                       of 557
                                                                          150 of
                                     198




                                                        \
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-63 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2a 160
                                                                             Page
                                                                                of 557
                                                                                   151 of
                                              198

                                                                                   INVOICE
                                                                                     INVOICE NUMBER
                                                                                                 68056
                                                                                         INVOICE DATE
                                                                                                 3/5/18


                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                            SOUTH BEND, IN 46628
USA                                                        USA



      PACKING SLIP#                   PO/JOB NUMBER                             TERMS
       58190                              548815                              Net 30 Days
 PREVIOUS BALANCE             DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE        INVDUE DATE
    $106,367.38                          $0.00                         3/5/18              4/4/18


QTY     U/M         ITEM                           DESCRIPTION                       PRICE   EXTENSlot
 12.0GALLON   95-2412/01     ASA 70                                                  55.94       671.28
 12.0GALLON   95-249/01      DTR RAPID COAT CATALYST-B                               54.94       659.28
 4.0GALLON    97-736/01      PPG HPC THINNER                                         41.20       164.80
                             JOB#11791A01-01
 12.0GALLON   95-2412/01     ASA 70                                                  55.94       671.28
 12.0GALLON   95-249/01      DTR RAPID COAT CATALYST-B                               54.94       659.28
 4.0GALLON    97-736/01      PPG HPC THINNER                                         41.20       164.80
                             JOB#11791A02-01
 10.0GALLON   A T370-23/01   AMERCOAT370PEARLGRAY                                    38.11       381.10
 10.0QUART    AT370-B/04     AMERCOAT 370 CURE B                                     14.22       142.20
 6.0GALLON    97-640/01      POLYAMIDE COAL TAR-A                                    60.32       361.92
 6.0QUART     97-641/04      POLYAMIDE COAL TAR CATALYST-B                           12.34        74.04
 4.0GALLON    97-735/01      PPG HPC THINNER                                         35.85       143.40
                             JOB#11878A01-01




                                                                             SUBTOTAi        4,093.38
                                                                             SALES TA:            0.00
                                                                              FREIGHl            0.00
                                                                   TOTAL INVOICE AMOUr       $4,093.38
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 161
                                                                    Page
                                                                       of 557
                                                                          152 of
                                     198
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 162
                                                                                  Page
                                                                                     of 557
                                                                                        153 of
                                                   198


   United Coatings Technologies                                                                              INVOICE
   IOI I S   Main Street• South E:>end, /N • +660 I ' Q({iw 57+.Z87.+774.                                      INVOICE NUMBER
                                                                                                                           68063
                                                                                                                   INVOICE DATE
                                                                                                                           3/7/18


                                                                                   SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                        KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                        4755 AMERITECH DRIVE
TULSA, OK 74101                                                                      job#11836A01-01
USA                                                                                  SOUTH BEND, IN 46628
                                                                                     USA


   PACKING SLIP#                                            PO/JOB NUMBER                                 TERMS
       58187                                                        548809                              Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $112,585.54                                           $0.00                                  3/7/18              4/6/18


                                                                             DESCRIPTION                       PRICE   EXTENSIOt
20.0GALLON          PX700T3/01               RAL 6021 PALE GREEN                                              177.25     3,545.00
20.0QUART           PX700-B/04               PSX 700 CURE                                                      43.71       874.20
 2.0GALLON          AT911/01                 AMERCOAT 911 THINNER                                              43.58        87.16




                                                                                                       SUBTOTAi        4,506.36
                                                                                                       SALES TA;            0.00
                                                                                                        FREIGHl            0.00
                                                                                             TOTAL INVOICE AMOUf       $4,506.36
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 163
                                                                    Page
                                                                       of 557
                                                                          154 of
                                     198




                                                       J
                                                      I
                                                      I,
                                                      •f        '/
                                                               /
                 Case
                   Case
                      18-33815
                        18-33815Claim
                                  Document
                                      135-1 Part
                                            533-63 Filed
                                                   Filed in
                                                          12/04/20
                                                            TXSB on Desc
                                                                    06/24/21
                                                                         Exhibit
                                                                              Page
                                                                                 2a 164
                                                                                     Page
                                                                                        of 557
                                                                                           155 of
                                                      198

                                                                                                        INVOICE
w
-       United Coatings Technologies
        1011   5 Ma;n5treet.•5outh &nd,JN •+6601·omce,57·c.2a7.111+                                       INVOICE NUMBER
                                                                                                                     68065
                                                                                                              INVOICE DATE
                                                                                                                     3/6118


                                                                              SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                               KOONTZ WAGNER POWERHOUSE
    P.O. BOX 1229                                                               4755 AMERITECH DRIVE
    TULSA, OK 74101                                                             SOUTH BEND, IN 46628
    USA                                                                         USA



       PACKING SLIP#                                    PO/JOB NUMBER                                TERMS
           58212                                               548825                              Net 30 Days
     PREVIOUS BALANCE                         DISCOUNT IF PAID BY DISC DATE             DISCOUNT DATE        INVDUE DATE
        $111 ' 040 .42                                   $0.00                              3/6/18              4/5/18


    QTY    U/M              ITEM                                        DESCRIPTION                       PRICE   EXTENSIGr
     13.0QUART         AT370-B/04           AMERCOAT 370 CURE B                                           14.22      184.86
      1.0GALLON        AT45H3/01            AMCT 450H WHITE RESIN                                         84.84       84.84




                                                                                                  SUBTOTAi         269.70
                                                                                                  SALES TA;           0.00
                                                                                                   FREIGHl           0.00
                                                                                        TOTAL INVOICE AMOut        $269.70
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 165
                                                                    Page
                                                                       of 557
                                                                          156 of
                                     198
             Case
               Case
                  18-33815
                    18-33815Claim
                              Document
                                  135-1 Part
                                        533-63 Filed
                                               Filed in
                                                      12/04/20
                                                        TXSB on Desc
                                                                06/24/21
                                                                     Exhibit
                                                                          Page
                                                                             2a 166
                                                                                 Page
                                                                                    of 557
                                                                                       157 of
                                                  198


   United Coatings Technologies                                                                        INVOICE
   IOI   Is Ma;n 5treet• South f:,end, IN. +660 I' omce·. 57·1·.287.+77+                                 INVOICE NUMBER
                                                                                                                    68066
                                                                                                             INVOICE DATE
                                                                                                                     3/6/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                  KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                  4755 AMERITECH DRIVE
TULSA, OK 74101                                                                SOUTH BEND, IN 46628
USA                                                                            USA



   PACKING SLIP#                                           PO/JOB NUMBER                            TERMS
       58214                                                        548840                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE I INV DUE DATE
    $111,310.12                                           $0.00                            3/6/18             4/5/18
                                                                                                          I

                                                                  DESCRIPTION                            PRICE   EXTENSIOt
32.0GALLON          AT45SGT3/01              PHU-101 CFE ELECTRIC BLUE 19                                84.84     2,714.88
41.0QUART           AT45SS-8/04              AMCT450H SGCURE B                                           24.18       991.38




                                                                                                 SUBTOTAi        3,706.26
                                                                                                 SALES TA;            0.00
                                                                                                  FREIGHl            0.00
                                                                                       TOTAL INVOICE AMOUr       $3,706.26
      Case
        Case
           18-33815
             18-33815Claim
                       Document
                           135-1 Part
                                 533-63 Filed
                                        Filed in
                                               12/04/20
                                                 TXSB on Desc
                                                         06/24/21
                                                              Exhibit
                                                                   Page
                                                                      2a 167
                                                                          Page
                                                                             of 557
                                                                                158 of
                                           198

/';




       ; \      I
         I   (,.f




                                                                              /
                                                                        /     (
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-63 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2a 168
                                                                                Page
                                                                                   of 557
                                                                                      159 of
                                                 198

           nlted Coatings T echno!ogies                                                                        INVOICE
      IOI IS.   Ma;n Street' South !)end, JN• +660 I• Qff;ce, 57+.2a7.+77+                                       INVOICE NUMBER
                                                                                                                             68107
                                                                                                                     INVOICE DATE
                                                                                                                             3/9/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



      PACKING SLIP#                                           PO/JOB NUMBER                                 TERMS
       58267                                                          548899                              Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE I INV DUE DATE
    $121, 067 .86                                           $0.00                                  3/9/18             4/8/18
                                                                                                                  I

QTY    U/M                   ITEM                                              DESCRIPTION                       PRICE   EXTENSIOt
 10.0GALLON            A T370-23/01            AMERCOAT 370 PEARL GRAY                                           38.11        381.10
 10.0QUART             /\ T370~B/04            Al\1ERCOAT 370 CURE 8                                             14.22        142.20
 7.0GALLON             97-640/01               POLYAMIDE COAL TAR-A                                              60.32        422.24
 8.0QUART              97-641/04               POLYAMIDE COAL TAR CATALYST-B                                     12.34         98.72
 3.0GALLON             97-735/01               PPG HPC THINNER                                                   35.85        107.55
                                               BACKORDER 1 X 97-640/01




                                                                                                         SUBTOTAi         1, 151.81
                                                                                                         SALES TA;            0.00
                                                                                                          FREIGHl             0.00
                                                                                               TOTAL INVOICE AMOUr       $1, 151.81
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 169
                                                                    Page
                                                                       of 557
                                                                          160 of
                                     198
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-63 Filed
                                          Filed in
                                                 12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2a 170
                                                                            Page
                                                                               of 557
                                                                                  161 of
                                             198
                                                                                   INVOICE
                                                                                     INVOICE NUMBER
                                                                                                68108
                                                                                         INVOICE DATE
                                                                                                3/9/18


                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                            SOUTH BEND, IN 46628
USA                                                        USA



   PACKING SLIP#                   PO/JOB NUMBER                                TERMS
       58265                            548858                                 Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $122,219.67                        $0.00                            3/9/18              4/8/18


                                                   DESCRIPTION                       PRICE   EXTENSlot
192.0EACH   071497644619   11" ROLLER TRAY LINER                                      0.40       76.80




                                                                             SUBTOTAi          76.80
                                                                             SALES TA;           0.00
                                                                              FREIGHl           0.00
                                                                   TOTAL INVOICE AMOUf         $76.80
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 171
                                                                    Page
                                                                       of 557
                                                                          162 of
                                     198




                                                                        {
                                                                            I
                                                                        l
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-63 Filed
                                          Filed in
                                                 12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2a 172
                                                                            Page
                                                                               of 557
                                                                                  163 of
                                             198


                                                                               INVOICE
                                                                                 INVOICE NUMBER
                                                                                             68109
                                                                                     INVOICE DATE
                                                                                             3/9/18


                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                         SOUTH BEND, IN 46628
USA                                                     USA



   PACKING SLIP#                   PO/JOB NUMBER                            TERMS
       58269                           548840                              Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE       DISCOUNT DATE        INVDUE DATE
    $122,296.47                        $0.00                        3/9/18              4/8/18


                                                DESCRIPTION                      PRICE   EXTENSIOt
24.0GALLON   AT45SGT3/01   PHU-101 CFE ELECTRIC BLUE 19                          84.84     2,036.16
15.0QUART    AT45SS-B/04   AMCT 450H SG CURE B                                   24.18       362.70




                                                                         SUBTOTAi        2,398.86
                                                                         SALES TA:            0.00
                                                                          FREIGHl            0.00
                                                               TOTAL INVOICE AMOUf       $2,398.86
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 173
                                                                    Page
                                                                       of 557
                                                                          164 of
                                     198
                  Case
                    Case
                       18-33815
                         18-33815Claim
                                   Document
                                       135-1 Part
                                             533-63 Filed
                                                    Filed in
                                                           12/04/20
                                                             TXSB on Desc
                                                                     06/24/21
                                                                          Exhibit
                                                                               Page
                                                                                  2a 174
                                                                                      Page
                                                                                         of 557
                                                                                            165 of
                                                       198

     w   United Coatings Technologies                                                                               INVOICE
 ~       I 01 I   5 Ma;n 5tceet •South f:lend, JN• +660 I • Qff;ce'   57+.2   87.1·77+                                INVOICE NUMBER
                                                                                                                                 68116
                                                                                                                          INVOICE DATE
                                                                                                                                 3/9/18


                                                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                               KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                               4755 AMERITECH DRIVE
TULSA, OK 74101                                                                             SOUTH BEND, IN 46628
USA                                                                                         USA



         PACKING SLIP#                                                PO/JOB NUMBER                              TERMS
       58276                                                                     548899                        Net 30 Days
 PREVIOUS BALANCE                                      DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE I INV DUE DATE
                                                                  $0.00
    $124,695.33                                                                                         3/9/18        I    4/8/18


                                                                         DESCRIPTION                                  PRICE   EXTENSIOt
 1.0GALLON                  97-640/01                POLYAMIDE COAL TAR-A                                             60.32       60.32




                                                                                                              SUBTOTAi          60.32
                                                                                                              SALES TA:           0.00
                                                                                                               FREIGHl            0.00
                                                                                                    TOTAL INVOICE AMOUt         $60.32
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 175
                                                                    Page
                                                                       of 557
                                                                          166 of
                                     198
          Case
            Case
               18-33815
                 18-33815Claim
                           Document
                               135-1 Part
                                     533-63 Filed
                                            Filed in
                                                   12/04/20
                                                     TXSB on Desc
                                                             06/24/21
                                                                  Exhibit
                                                                       Page
                                                                          2a 176
                                                                              Page
                                                                                 of 557
                                                                                    167 of
                                               198

     United Coatings Technologies                                                                        INVOICE
    IOI I S   Ma;n Street' South f'>end, JN• 4·660 I• Of-f;ce. 57+.287.+77+                                INVOICE NUMBER
                                                                                                                         68152
                                                                                                                 INVOICE DATE
                                                                                                                        3/13/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



    PACKING SLIP#                                             PO/JOB NUMBER                           TERMS
       58296                                                          548939                         Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $118,647.05                                             $0.00                             3/13/18             4/12/18


QTY    U/M                                                        DESCRIPTION                              PRICE      EXTENSIOt
100.0EACH            047034115133             5 GALLON STRAINER ELASTIC TOP                                 0.87          87.00
 72.0EACH            757136000045             IMPORT CHIP BRUSH 2"                                             0.29       20.88
108.0EACH            757136000021              IMPORT CHIP BRUSH 1"                                            0.19       20.52
 72.0EACH            757136000069             IMPORT CHIP BRUSH 3"                                             0.44       31.68




                                                                                                   SUBTOTAi            160.08
                                                                                                   SALES TA;             0.00
                                                                                                    FREIGHl              0.00
                                                                                         TOTAL INVOICE AMOUt          $160.08
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 177
                                                                    Page
                                                                       of 557
                                                                          168 of
                                     198




                                                     j
                                                     '
                                                     !
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 178
                                                                                  Page
                                                                                     of 557
                                                                                        169 of
                                                   198


    United Coatings Technologies                                                                                 INVOICE
    IOI I   5 Main 5tceet• South !':>end, IN •+660 I• Office.   57+.287-4174                                       INVOICE NUMBER
                                                                                                                               68203
                                                                                                                       INVOICE DATE
                                                                                                                              3/14/18


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                                                          SOUTH BEND, IN 46628
USA                                                                                      USA



   PACKING SLIP#                                                PO/JOB NUMBER                                 TERMS
       58335                                                            548967                              Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUE DATE
    $118,647.05                                             $0.00                                    3/14/18             4/13/18


                                                                                 DESCRIPTION                       PRICE   EXTENSIOt
12.0 GALLON           95-2412/01               ANSI 70                                                             55.94      671.28
12.0GALLON            95-249i0i                DTR RAPID COAT CATALYST-8                                           54.94       659.28
 4. 0 GALLON          97-736/01                PPG HPC THINNER                                                     41.20       164.80




                                                                                                           SUBTOTAi        1,495.36
                                                                                                           SALES TA;            0.00
                                                                                                            FREIGHl            0.00
                                                                                                 TOTAL INVOICE AMOUt       $1,495.36
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 179
                                                                    Page
                                                                       of 557
                                                                          170 of
                                     198
                   Case
                     Case
                        18-33815
                          18-33815Claim
                                    Document
                                        135-1 Part
                                              533-63 Filed
                                                     Filed in
                                                            12/04/20
                                                              TXSB on Desc
                                                                      06/24/21
                                                                           Exhibit
                                                                                Page
                                                                                   2a 180
                                                                                       Page
                                                                                          of 557
                                                                                             171 of
                                                        198

         United Coatings Technologies                                                                                      INVOICE
      """'101 1   5.   Main   5t.-ed •South !'lend, IN• 4-660 1 • Qf'kc, 571-.287.1171-                                      INVOICE NUMBER
                                                                                                                                            68210
                                                                                                                                   INVOICE DATE
                                                                                                                                           3/15/18


                                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                                      KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                                      4755 AMERITECH DRIVE
TULSA, OK 74101                                                                                    SOUTH BEND, IN 46628
USA                                                                                                USA



      PACKING SLIP#                                                       PO/JOB NUMBER                                 TERMS
       58357                                                                      548985                               Net 30 Days
 PREVIOUS BALANCE                                           DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUE DATE
    $120,142.41                                                        $0.00                                    3/15/18             4/14118


QTY    U/M                               ITEM                                              DESCRIPTION                       PRICE      EXTENSIOt
100.0EACH                       098262811663              5 QT MIX N MEASURE PAIL                                                2.90       290.00
100.0EACH                       DOX251/EA                 32 OZ MIX CUP                                                          0.40        40.00
100.0EACH                       098262105007              PAPER 5 QT PAINT PAIL                                                  2.75       275.00
  1.0DRUM                       S-0105/55                 HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128            631.80          631.80
 32.0EACH                      071497643391               MOHAIR 9 X 1/4 COVER                                                   5.35       171.20
120.0EACH                      726 890278 076             400 URETHANE SEALANT CLEAR                                             4.25       510.00
 12.0EACH                      080139952678               PREVAL SPRAYER COMPLETE                                                5.04        60.48




                                                                                                                     SUBTOTAi            1,978.48
                                                                                                                     SALES TA:               0.00
                                                                                                                      FREIGHl               0.00
                                                                                                           TOTAL INVOICE AMOUr          $1,978.48
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 181
                                                                    Page
                                                                       of 557
                                                                          172 of
                                     198
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-63 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2a 182
                                                                                Page
                                                                                   of 557
                                                                                      173 of
                                                 198

    United Coatings Technologies                                                               INVOICE
     s. Ma;n Street. South f)end, IN. +660 ornce. 87.+77+
   I 01 I                             I •     57+.2                                              INVOICE NUMBER
                                                                                                            68226
                                                                                                     INVOICE DATE
                                                                                                           3/16/18


                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                        SOUTH BEND, IN 46628
USA                                                                    USA



   PACKING SLIP#                              PO/JOB NUMBER                                 TERMS
       58369                                          548997                               Net 30 Days
 PREVIOUS BALANCE                   DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
    $123, 079 .63                              $0.00                                3/16/18             4/15/18


                                                               DESCRIPTION                       PRICE   EXTENSlot
 8.0GALLON      95-2412/01        ASA 70                                                         55.94      447.52
 8.0GALLON      95-249/01         DTR RAPID COAT CATALYST-8                                      54.94      439.52
 2.0GALLON      97-735/01         PPG HPC THINNER                                                35.85        71.70
                                  11802A01-01




                                                                                         SUBTOTAi         958.74
                                                                                         SALES TA:           0.00
                                                                                          FREIGHl            0.00
                                                                               TOTAL INVOICE AMOur        $958.74
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 183
                                                                    Page
                                                                       of 557
                                                                          174 of
                                     198
                  Case
                    Case
                       18-33815
                         18-33815Claim
                                   Document
                                       135-1 Part
                                             533-63 Filed
                                                    Filed in
                                                           12/04/20
                                                             TXSB on Desc
                                                                     06/24/21
                                                                          Exhibit
                                                                               Page
                                                                                  2a 184
                                                                                      Page
                                                                                         of 557
                                                                                            175 of
                                                       198



         1
             nited Coatings Technologies                                                                       INVOICE
    IO I I   5 Main 5treet •South bend, IN• +GGo I •Office' 5/4·.2 87.+77+                                       INVOICE NUMBER
                                                                                                                             68227
                                                                                                                     INVOICE DATE
                                                                                                                            3/16/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



    PACKING SLIP#                                            PO/JOB NUMBER                                  TERMS
       58368                                                          548996                              Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $123,079.63                                             $0.00                                  3/16/18             4/15/18


QTY    U/M                   ITEM                                              DESCRIPTION                       PRICE   EXTENSIO~
  9.0GALLON            95-2412/01              ANSI 61                                                           55.94       503.46
  9.0GALLON            95-249/01               DTR RAPID COAT CATALYST-B                                         54.94       494.46
  3.0GALLON            97-735/01               PPG HPC THINNER                                                   35.85        107.55
                                               11790A02-01
  6.0GALLON            97-1212/01              PHE-13                                                            58.96       353.76
  9.0GALLON           97-1212/01               PHE-1                                                             58.96       530.64
 15.0GALLON           97-137/01                AQUAPON HB/SG CATAL YST-B                                         43.67       655.05
  4.0GALLON           97-735/01                PPG HPC THINNER                                                   35.85       143.40
                                               11790A01-01




                                                                                                         SUBTOTAi         2,788.32
                                                                                                         SALES TA;            0.00
                                                                                                          FREIGHl            0.00
                                                                                               TOTAL INVOICE AMOUt       $2,788.32
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 185
                                                                    Page
                                                                       of 557
                                                                          176 of
                                     198




                                                          /
                                                      I
               Case
                 Case
                    18-33815
                      18-33815Claim
                                Document
                                    135-1 Part
                                          533-63 Filed
                                                 Filed in
                                                        12/04/20
                                                          TXSB on Desc
                                                                  06/24/21
                                                                       Exhibit
                                                                            Page
                                                                               2a 186
                                                                                   Page
                                                                                      of 557
                                                                                         177 of
                                                    198
     United Coatings Technologies
                                                                                                                INVOICE
   ' 101 1 5   Ma;n Street• South [)end, JN' 1·6601 • Off;ce, 571·.287.+771·                                      INVOICE NUMBER
                                                                                                                              68254
                                                                                                                      INVOICE DATE
                                                                                                                             3/19/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         SOUTH BEND, IN 46628
USA                                                                                     USA



   PACKING SLIP#                                               PO/JOB NUMBER                                 TERMS
       58370                                                           548998                              Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INV DUE DATE
    $117,951.82                                              $0.00                                  3/19/18             4/18/18


                                                                                DESCRIPTION                       PRICE   EXTENSlot
20.0GALLON            AK2-T2/01                 LIGHT GRAY                                                        89.61      1,792.20
20. 0 GALLON          AK2-B/01                 AMLK 2 CURE                                                        43.59       871.80
 6.0GALLON            97-735/01                PPG HPC THINNER                                                    35.85       215.10
                                                11972A01-01




                                                                                                          SUBTOTAi        2,879.10
                                                                                                          SALES TA;            0.00
                                                                                                           FREIGHl            0.00
                                                                                                TOTAL INVOICE AMOut       $2,879.10
           Case
             Case
                18-33815
                  18-33815Claim
                            Document
                                135-1 Part
                                      533-63 Filed
                                             Filed in
                                                    12/04/20
                                                      TXSB on Desc
                                                              06/24/21
                                                                   Exhibit
                                                                        Page
                                                                           2a 187
                                                                               Page
                                                                                  of 557
                                                                                     178 of
                                                198



'·   {.,
               Case
                 Case
                    18-33815
                      18-33815Claim
                                Document
                                    135-1 Part
                                          533-63 Filed
                                                 Filed in
                                                        12/04/20
                                                          TXSB on Desc
                                                                  06/24/21
                                                                       Exhibit
                                                                            Page
                                                                               2a 188
                                                                                   Page
                                                                                      of 557
                                                                                         179 of
                                                    198

     ~ nited Coatings Technologies                                                                            INVOICE
     I 01 I   S Main Street' South !:':>end, IN• +660 I •Office, 5J+.28J.4I7+                                   INVOICE NUMBER
                                                                                                                              68302
                                                                                                                      INVOICE DATE
                                                                                                                             3/21/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                      KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                      4755 AMERITECH DRIVE
TULSA, OK 74101                                                                    SOUTH BEND, IN 46628
USA                                                                                USA



    PACKING SLIP#                                               PO/JOB NUMBER                              TERMS
       58428                                                            549055                        Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $120, 830.92                                              $0.00                            3/21/18             4/20/18


QTY    U/M                   ITEM                                    DESCRIPTION                                PRICE      EXTENSIOt
  1.0DRUM               S-0105/55                HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        631.80         631.80
 24.0 EACH              021200056208             2050 PAINTERS MASKING TAPE 2"                                      6.95      166.80




                                                                                                      SUBTOTAi              798.60
                                                                                                      SALES TA:               0.00
                                                                                                          FREIGHl             0.00
                                                                                           TOTAL INVOICE AMOUt             $798.60
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 189
                                                                    Page
                                                                       of 557
                                                                          180 of
                                     198
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-63 Filed
                                          Filed in
                                                 12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2a 190
                                                                            Page
                                                                               of 557
                                                                                  181 of
                                             198
                                                                                 INVOICE
                                                                                   INVOICE NUMBER
                                                                                               68305
                                                                                       INVOICE DATE
                                                                                              3/21/18


                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                          SOUTH BEND, IN 46628
USA                                                      USA



      PACKING SLIP#                 PO/JOB NUMBER                             TERMS
       58437                          549058                                Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE        INVDUE DATE
    $121,629.52                        $0.00                         3/21/18             4/20/18


QTY    U/M          ITEM                       DESCRIPTION                         PRICE   EXTENSIOt
 4.0GALLON    97-1212/01   PHE-1                                                   58.96      235.84
 4.0GALLON    97-137/01    AQUAPON HB/SG CATAL YST-B                               43.67       174.68
 15.0GALLON   95-2412/01   ASA 70                                                  55.94       839.iO
 15.0GALLON   95-249/01    DTR RAPID COAT CATALYST-B                               54.94       824.10
 3.0GALLON    95-8000/01   PHU-77                                                  50.07       150 .21
 3.0QUART     95-819/04    PITTHANE ULTRA CATALYST-B                               32.03        96.09
 6.0GALLON    97-735/01    PPG HPC THINNER                                         35.85       215.10
 3.0PINT      97-722/08    URETHANE ACCELERATOR                                    23.76        71.28




                                                                           SUBTOTAi        2,606.40
                                                                           SALES TA;            0.00
                                                                            FREIGHl            0.00
                                                                 TOTAL INVOICE AMOut       $2,606.40
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 191
                                                                    Page
                                                                       of 557
                                                                          182 of
                                     198
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 192
                                                                                  Page
                                                                                     of 557
                                                                                        183 of
                                                   198

      United Coatings Technologies
                                                                                                                 INVOICE
      101 1   S   Main Street• South EJend, JN• +660 1 •Office. 57+.2 87.+77+                                      INVOICE NUMBER
                                                                                                                               68310
                                                                                                                       INVOICE DATE
                                                                                                                             3/21/18


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                             KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                             4755 AMERITECH DRIVE
TULSA, OK 74101                                                                           SOUTH BEND, IN 46628
USA                                                                                       USA



      PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
       58372                                                             548999                             Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $124,235.92                                               $0.00                                  3/21/18             4/20/18


QTY           U/M                 ITEM                                            DESCRIPTION                      PRICE   EXTENSIOt
 20.0GALLON              AK2-T2/01               LIGHT GRAY                                                        89.61      1,792.20
 20.0GALLON              AK2-B/01                AMLK2 CURE                                                        43.59       871.80
 15.0GALLON              PX700T1/01              ANSI 61                                                          177.25     2,658.75
 15.0QUART               PX700-B/04              PSX 700 CURE                                                      43.71       655.65
 6.0GALLON               97-735/01               PPG HPC THINNER                                                   35.85       215.10
                                                 11972A02-01




                                                                                                           SUBTOTAi        6, 193.50
                                                                                                           SALES TA:            0.00
                                                                                                            FREIGHl            0.00
                                                                                                 TOTAL INVOICE AMOUr       $6,193.50
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 193
                                                                    Page
                                                                       of 557
                                                                          184 of
                                     198
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 194
                                                                                  Page
                                                                                     of 557
                                                                                        185 of
                                                   198

    ' United Coatings Technologies                                                                                    INVOICE
     IO I I   S   Main Street• South E:iend, IN• +660   I •   Of+ice' 57+.287.+77+                                      INVOICE NUMBER
                                                                                                                                    68311
                                                                                                                            INVOICE DATE
                                                                                                                                   3/21/18


                                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                                               SOUTH BEND, IN 46628
USA                                                                                           USA



    PACKING SLIP#                                                    PO/JOB NUMBER                                 TERMS
       58439                                                                 548998                              Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                      DISCOUNT DATE        INVDUE DATE
    $130,429.42                                               $0.00                                       3/21/18             4/20/18


QTY    U/M                   ITEM                                                     DESCRIPTION                       PRICE   EXTENSIOt
 15.0GALLON             PX700T1/01               ANSI 61                                                               177.25     2,658.75
 15. 0 QUART            PX? 00-B/04              PSX 700 CURE                                                           43.71       655.65
                                                 11972A01-01




                                                                                                                SUBTOTAi        3,314.40
                                                                                                                SALES TA;            0.00
                                                                                                                 FREIGHl            0.00
                                                                                                      TOTAL INVOICE AMOut       $3,314.40
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 195
                                                                    Page
                                                                       of 557
                                                                          186 of
                                     198
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-63 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2a 196
                                                                                  Page
                                                                                     of 557
                                                                                        187 of
                                                   198


     United Coatings Technologies                                                                            INVOICE
   - IOI I   5 Main Street' South [)end, JN• +660 I• Office. 57+.287.1-77+                                     INVOICE NUMBER
                                                                                                                           68364
                                                                                                                   INVOICE DATE
                                                                                                                          3/23/18


                                                                                   SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                        KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                        4755 AMERITECH DRIVE
TULSA, OK 74101                                                                      SOUTH BEND, IN 46628
USA                                                                                  USA



   PACKING SLIP#                                              PO/JOB NUMBER                               TERMS
       58461                                               549098                                        Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $133, 743.82                                            $0.00                                 3/23/18             4/22/18


                                                                             DESCRIPTION                       PRICE   EXTENSIOt
10.0GALLON             97-1212/01              PHE-1                                                           58.96      589.60
 7.0GALLON             97-1212/01              PHE-13                                                          58.96       412.72
17.0GALLON             97-137/01               AQUAPON HB/SG CATALYST-8                                        43.67       742.39




                                                                                                       SUBTOTAi         1,744.71
                                                                                                       SALES TA:            0.00
                                                                                                        FREIGHl             0.00
                                                                                             TOTAL INVOICE AMOur       $1,744.71
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 197
                                                                    Page
                                                                       of 557
                                                                          188 of
                                     198
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-63 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2a 198
                                                                             Page
                                                                                of 557
                                                                                   189 of
                                              198

     United Coatings Technologies                                                                   INVOICE
    101 1 S Main Street• South 5end, IN• +6601 'Office, 57+.287.4174·                                 INVOICE NUMBER
                                                                                                                 68467
                                                                                                          INVOICE DATE
                                                                                                                3/28/18


                                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                               KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                               4755 AMERITECH DRIVE
TULSA, OK 74101                                                             SOUTH BEND, IN 46628
USA                                                                         USA



    PACKING SLIP#                                        PO/JOB NUMBER                           TERMS
       58552                                                     549174                        Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $120,422.09                                        $0.00                            3/28/18             4/27/18


QTY    U/M                                                  DESCRIPTION                               PRICE   EXTENSIOr
 36.0EACH         726890593100            9" PROSUPREME WOVEN 3/8"                                     3.85      138.60




                                                                                              SUBTOTAi         138.60
                                                                                              SALES TA;           0.00
                                                                                               FREIGHl           0.00
                                                                                    TOTAL INVOICE AMOUt        $138.60
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 199
                                                                    Page
                                                                       of 557
                                                                          190 of
                                     198
           Case
             Case
                18-33815
                  18-33815Claim
                            Document
                                135-1 Part
                                      533-63 Filed
                                             Filed in
                                                    12/04/20
                                                      TXSB on Desc
                                                              06/24/21
                                                                   Exhibit
                                                                        Page
                                                                           2a 200
                                                                               Page
                                                                                  of 557
                                                                                     191 of
                                                198

      U nlted Coatings Technologies                                                                     INVOICE
      101 I 5. Main Stred' South [')end, IN• +660 I• Office' 57+.287.+771·                                INVOICE NUMBER
                                                                                                                      68477
                                                                                                              INVOICE DATE
                                                                                                                     3/29/18


                                                                              SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                   KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                   4755 AMERITECH DRIVE
TULSA, OK 74101                                                                 SOUTH BEND, IN 46628
USA                                                                             USA



      PACKING SLIP#                                          PO/JOB NUMBER                           TERMS
       58571                                                         549190                        Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE / INV DUE DATE
    $120,560.69                                            $0.00                            3/29/18       I    4/28/18


QTY    U/M                ITEM                                  DESCRIPTION                               PRICE   EXTENSIOt
 5.0GALLON           QAP701/01                SPECTRACRON WASH PRIMER-A                                   69.22       346.10
 5.0GALLON           QAP702/01                SPECTRACRON WASH PRIMER-B                                   34.54       172.70
                                              jQB# 11973A04-01
 15.0GALLON          95-2412/01               ASA#70                                                      55.94       839.10
 15.0GALLON          95-249/01                DTR RAPID COAT CATALYST-B                                   54.94       824.10
 3.0GALLON           95-8000/01               PHU-77 BLACK                                                50.07       150.21
 3.0QUART            95-819/04                PITTHANE ULTRA CATALYST-B                                   32.03        96.09
 6.0GALLON           97-736/01                PPG HPC THINNER                                             41.20       247.20
 3.0PINT             97-722/08                URETHANE ACCELERATOR                                        23.76        71.28
                                              JOB#11273A01-01
 10.0GALLON          97-1212/01               PHE-1 ABSI 61                                               58.96       589.60
 7.0GALLON           97-1212/01               PHE-13 PORCELAIN WHITE                                      58.96       412.72
 17.0GALLON          97-137/01                AQUAPON HB/SG CATALYST-B                                    43.67       742.39
 4.0GALLON           97-735/01                PPG HPC THINNER                                             35.85       143.40
                                              JOB#11791A02-01




                                                                                                  SUBTOTAi        4,634.89
                                                                                                  SALES TA:            0.00
                                                                                                   FREIGHl            0.00
                                                                                        TOTAL INVOICE AMOUr       $4,634.89
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 201
                                                                    Page
                                                                       of 557
                                                                          192 of
                                     198
               Case
                 Case
                    18-33815
                      18-33815Claim
                                Document
                                    135-1 Part
                                          533-63 Filed
                                                 Filed in
                                                        12/04/20
                                                          TXSB on Desc
                                                                  06/24/21
                                                                       Exhibit
                                                                            Page
                                                                               2a 202
                                                                                   Page
                                                                                      of 557
                                                                                         193 of
                                                    198

      United Coatings Technologies                                                                                 INVOICE
      IOI I   5. Main 5tceet• 5outh [')end, IN• +660 I• OFricc,   57+.287.1]71·
                                                                                                                     INVOICE NUMBER
                                                                                                                                 68478
                                                                                                                         INVOICE DATE
                                                                                                                                3/29/18


                                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                                                            SOUTH BEND, IN 46628
USA                                                                                        USA



      PACKING SLIP#                                               PO/JOB NUMBER                                 TERMS
       58573                                                              549189                              Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUE DATE
    $125, 195 .58                                             $0.00                                    3/29/18             4/28/18


QTY    U/M                       ITEM                                              DESCRIPTION                       PRICE   EXTENSIOt
 10.0GALLON             95-2412/01               ASA 70                                                              55.94       559.40
 10.0GALLON             95-249/01                DTR RAPID COAT CATALYST-8                                           54.94       549.40
 4.0GALLON              97-735/01                PPG HPC THINNER                                                     41.20       164.80
                                                job#11931a02-01
 10.0GALLON             95-2412/01              ASA 70                                                               55.94       559.40
 10.0GALLON             95-249/01                DTR RAPID COAT CATALYST-8                                           54.94       549.40
 4.0GALLON              97-735/01 ·              PPG HPC THINNER                                                     41.20       164.80
                                                 J08#11931A01-01




                                                                                                             SUBTOTAi        2,547.20
                                                                                                             SALES TA;            0.00
                                                                                                              FREIGHl            0.00
                                                                                                   TOTAL INVOICE AMOUr       $2,547.20
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 203
                                                                    Page
                                                                       of 557
                                                                          194 of
                                     198




                                        !'\',;'';




                /
                Case
                  Case
                     18-33815
                       18-33815Claim
                                 Document
                                     135-1 Part
                                           533-63 Filed
                                                  Filed in
                                                         12/04/20
                                                           TXSB on Desc
                                                                   06/24/21
                                                                        Exhibit
                                                                             Page
                                                                                2a 204
                                                                                    Page
                                                                                       of 557
                                                                                          195 of
                                                     198

        United Coatings Technologies                                                                     INVOICE
       IOI   IS Main 5tceet' South !:lend, IN• +660 I• Qf{ice• 5/+.28/.1]7+                                INVOICE NUMBER:
                                                                                                                      68499
                                                                                                               INVOICE DATE:
                                                                                                                     3/30/18


                                                                               SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                KOONTZ WAGNER POWERHOUSE
    P.O. BOX 1229                                                                4755 AMERITECH DRIVE
    TULSA, OK 74101                                                              SOUTH BEND, IN 46628
    USA                                                                          USA


-·

       PACKING SLIP#                                           PO/JOB NUMBER                          TERMS
           58578                                                      549174                        Net 30 Days
-
     PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE I INV DUE DATE
        $119, 761 .28                                       $0.00                            3/30/18            4/29/18
                                                                                                            I


                                                                  DESCRIPTION                              PRICE   EXTENSlm
     6.0EACH            726890593100            9" PROSUPREME WOVEN 3/8"                                    3.85       23.10




                                                                                                   SUBTOTAi           23.10
                                                                                                   SALES TA:           0.00
                                                                                                    FREIGHl           0.00
                                                                                         TOTAL INVOICE AMOUr         $23.10
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 205
                                                                    Page
                                                                       of 557
                                                                          196 of
                                     198
          Case
            Case
               18-33815
                 18-33815Claim
                           Document
                               135-1 Part
                                     533-63 Filed
                                            Filed in
                                                   12/04/20
                                                     TXSB on Desc
                                                             06/24/21
                                                                  Exhibit
                                                                       Page
                                                                          2a 206
                                                                              Page
                                                                                 of 557
                                                                                    197 of
                                               198

    (J nited Coatings Technologies                                                                        INVOICE
    I 0 I I 5 Main 5trcct' 5outh l:)end, IN' +660 I 'Qfi'icc' 57+.2 87.+77+                                 INVOICE NUMBER
                                                                                                                       68503
                                                                                                                INVOICE DATE
                                                                                                                      3/30/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



   PACKING SLIP#                                              PO/JOB NUMBER                           TERMS
       58591                                                          549190                        Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE I INV DUE DATE
    $119,888.14                                            $0.00                             3/30/18        I   4/29/18


                                                                DESCRIPTION                                 PRICE   EXTENSlot
 1.0GALLON         QAP701/01                  SPECTRACRON WASH PRIMER-A                                     69.22       69.22
 1.0 GALLON        QAP702/01                  SPECTRACRON WASH PRIMER-8                                     34.54       34.54




                                                                                                    SUBTOTAi         103.76
                                                                                                    SALES TA;           0.00
                                                                                                     FREIGHl           0.00
                                                                                         TOTAL INVOICE AMOLir        $103.76
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-63 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2a 207
                                                                    Page
                                                                       of 557
                                                                          198 of
                                     198




                       /·,



  1   (:i
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              4 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2b 208
                                                                                 Page
                                                                                    of1557
                                                                                        of 139




     United Coatings Technologies                                                                         INVOICE
     101 1   S Main Street' South Dend, JN' +660 1 •Office' 57+.287.117+                                    INVOICE NUMBER
                                                                                                                           68517
                                                                                                                  INVOICE DATE
                                                                                                                           4/2/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



    PACKING SLIP#                                           PO/JOB NUMBER                              TERMS
       58598                                              549224                                  Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUEDATE
    $119,888.14                                            $0.00                           4/2/18              5/2/18


QTY    U/M                 ITEM                                   DESCRIPTION                               PRICE      EXTENSiOt
  2.0DRUM             S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG!!, ERG 128        631.80        1,263.60
 48.0 EACH            079239661009            2300 CLEAR GEOCEL CAULK                                           6.50       312.00




                                                                                                  SUBTOTAi              1,575.60
                                                                                                  SALES TA:                 0.00
                                                                                                      FREIGHl              0.00
                                                                                      TOTAL INVOICE AMOUt              $1,575.60
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                4 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2b 209
                                                                   Page
                                                                      of2557
                                                                          of 139




                             J;           ''
                                          '1;q   I'




                                                      ii       i.\
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            4 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2b 210
                                                                               Page
                                                                                  of3557
                                                                                      of 139




     United Coatings Technologies                                                                      INVOICE
    IOI   IS Main Street• South [)end, IN' 1·66o I• Office' 57+.287.+77+                                 INVOICE NUMBER
                                                                                                                    68518
                                                                                                             INVOICE DATE
                                                                                                                    4/2/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                  KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                  4755 AMERITECH DRIVE
TULSA, OK 74101                                                                SOUTH BEND, IN 46628
USA                                                                            USA



    PACKING SLIP#                                           PO/JOB NUMBER                           TERMS
       58597                                                        549224                         Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $121,463.74                                           $0.00                             4/2/18              5/2/18


QTY    U/M                                                       DESCRIPTION                             PRICE   EXTENSlot
 24.0EACH           021200056208             2050 PAINTERS MASKING TAPE 2"                                6.95      166.80




                                                                                                 SUBTOTAi         166.80
                                                                                                 SALES TA;          0.00
                                                                                                  FREIGHl           0.00
                                                                                       TOTAL INVOICE AMOUr
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                4 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2b 211
                                                                   Page
                                                                      of4557
                                                                          of 139




                                        !t\f
       Case
          Case
            18-33815
               18-33815
                      Claim
                         Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                         Filed 12/04/20
                                               in TXSB onDesc
                                                          06/24/21
                                                              ExhibitPage
                                                                      2b 212
                                                                          Page
                                                                             of5557
                                                                                 of 139




                                                                                   INVOICE
                                                                                     INVOICE NUMBER
                                                                                                   68592
                                                                                           INVOICE DATE
                                                                                                   4/5/18


                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                            SOUTH BEND, IN 46628
USA                                                        USA



   PACKING SLIP#                   PO/JOB NUMBER                               TERMS
       58667                            549291                               Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE         INVDUE DATE
    $121,630.54                        $0.00                            4/5/18               5/5/18


                                                   DESCRIPTION                       PRICE      EXTENSIOt
100.0EACH   098262105007   PAPER 5 QT PAINT PAIL                                      2.75         275.00
36.0EACH    021200056185   2050 PAINTERS MASKING TAPE 1"                                 3.72      133.92




                                                                             SUBTOTAi            408.92
                                                                             SALES TA:             0.00
                                                                              FREIGHl              0.00
                                                                   TOTALINVOICE AMOUJ           $408.92
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                4 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2b 213
                                                                   Page
                                                                      of6557
                                                                          of 139




                                                   ';,




                                                                     /
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             4 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2b 214
                                                                                Page
                                                                                   of7557
                                                                                       of 139



                                                                                                       INVOICE
w
munited Coatings Technologies
      101   IS Main Street• South 5end, JN •+660 I •Q({;ce, 57+.287.+77+                                    INVOICE NUMBER:
                                                                                                                       68613
                                                                                                               INVOICE DATE:
                                                                                                                      4/6/18


                                                                             SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (IN)                                                 TIM EBERLE
 P.O. BOX 1229                                                                 902 INCENTIVE DRIVE
 TULSA, OK 74101                                                               260-497-0520, 260-417-0936
 USA                                                                           FORT WAYNE, IN 46825
                                                                               USA


     PACKING SLIP#
        58653
  PREVIOUS BALANCE
                                    -1                      PO/JOB NUMBER
                                                                    549268
                                               DISCOUNT IF PAID BY DISC DATE
                                                                                                    TERMS
                                                                                                  Net 30 Days
                                                                                       DISCOUNT DATE        INV DUE DATE
     $102,287 .52                                         $0.00                            4/6/18               5/6/18


                                                                  DESCRIPTION                               PRICE   EXTENSIOt
   1.0GALLON          95-8001/01              PITTHANE ULTRA WHITE BASE-A-PHU-15 OYSTER GLOW                50.07       50.07
                                              WHITE
   1.0 QUART          95-819/04               PITTHANE ULTRA CATALYST-8                                     32.03       32.03




                                                                                                  SUBTOTAi            82.10
                                                                                                 SALES TA:             0.00
                                                                                                   FREIGHl             0.00
                                                                                       TOTALINVOICE AMOUr            $82.10
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                4 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2b 215
                                                                   Page
                                                                      of8557
                                                                          of 139




                                                                }\
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              4 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2b 216
                                                                                 Page
                                                                                    of9557
                                                                                        of 139




      .:Jnited Coatings Technologies                                                                     INVOICE
      lOI   IS Main Street• South &nd, IN• +660 l •Office' 57+287.+77+                                     INVOICE NUMBER
                                                                                                                       68632
                                                                                                               INVOICE DATE
                                                                                                                       4/9/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                    KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                    4755 AMERITECH DRIVE
TULSA, OK 74101                                                                  SOUTH BEND, IN 46628
USA                                                                              USA



      PACKING SLIP#                                       PO/JOB NUMBER                               TERMS
       58692                                            549325                                      Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE              DISCOUNT DATE        INVDUE DATE
    $102,369.62                                          $0.00                               4/9/18              5/9/18


QTY    U/M                  ITEM                                         DESCRIPTION                       PRICE   EXTENSIOt
 12.0GALLON           A T370-23/01          AMERCOAT370PEARLGRAY                                           38.11      457.32
 12.0QUART            AT370-B/04            AMER COAT 370 CURE B                                           14.22       170.64
 8.0GA.LLON           97-640i01             POLYAMIDE COAL TAR-A                                           60.32       482.56
 8.0QUART             97-641/04             POLYAMIDE COAL TAR CATAL YST-B                                 12.34        98.72
 5.0GALLON            97-735/01             PPG HPC THINNER                                                35.85       179.25
 9.0GALLON            95-2412/01            DTR RAPID COAT WHITE BASE-A-ansi 61                            55.94       503.46
 9.0GALLON            95-249/01             DTR RAPID COAT CATALYST-8                                      54.94       494.46
 4.0GALLON            97-736/01             PPG HPC THINNER                                                41.20       164.80




                                                                                                   SUBTOTAi        2,551.21
                                                                                                   SALES TA:            0.00
                                                                                                    FREIGHl            0.00
                                                                                         TOTAL INVOICE AMOUt       $2,551.21
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    217 of10
                                                                           557
                                                                             of 139
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           218 of11
                                                                                  557
                                                                                    of 139

    United Coatings Technologies                                                                          INVOICE
    IOI I S   Main Street' South 5end, JN• +660 I• Office• 57+.287.+77+                                     INVOICE NUMBER
                                                                                                                        68670
                                                                                                                INVOICE DATE
                                                                                                                       4/11/18


                                                                                SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                     KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                     4755 AMERITECH DRIVE
TULSA, OK 74101                                                                   SOUTH BEND, IN 46628
USA                                                                               USA



   PACKING SLIP#                                           PO/JOB NUMBER                               TERMS
       58746                                            549384                                       Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
    $104,920.83                                          $0.00                                4/11/18             5/11/18


                                                                          DESCRIPTION                       PRICE   EXTENSlot
30.0GALLON          95-2412/01              ANSI 70                                                         55.94     1,678.20
 6. 0 GALLON        95-8000/01              PHU-77 BLACK                                                    50.07       300.42
30.0GALLON          97-1212/01              PHE-13 PORCELAIN WHITE                                          58.96      1,768.80




                                                                                                    SUBTOTAi         3,747.42
                                                                                                    SALES TA:            0.00
                                                                                                     FREIGHl             0.00
                                                                                          TOTAL INVOICE AMOUf       $3,747.42
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    219 of12
                                                                           557
                                                                             of 139




                           ,,,,
                           ' ..
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           220 of13
                                                                                  557
                                                                                    of 139


    United Coatings Technologies                                                                       INVOICE
    IOI IS.   Main Street• South [)end, IN• +660 I• Office' 57+.287.+77+                                 INVOICE NUMBER
                                                                                                                       68674
                                                                                                               INVOICE DATE
                                                                                                                     4/11/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                  KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                  4755 AMERITECH DRIVE
TULSA, OK 74101                                                                SOUTH BEND, IN 46628
USA                                                                            USA



   PACKING SLIP#                                            PO/JOB NUMBER                           TERMS
       58743                                                        549376                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $108, 668 .25                                         $0.00                            4/11/18             5/11118


                                                                DESCRIPTION                              PRICE      EXTENSIOt
12.0EACH             080139952678            PREVAL SPRAYER COMPLETE                                      5.04          60.48
36.0 EACH            047034093011            SPRAY SOCK                                                      0.85       30.60
 5.0EACH             051141386928            3M LENS COVERS 10 PACK                                      13.63          68.15




                                                                                                 SUBTOTAi            159.23
                                                                                                 SALES TA:             0.00
                                                                                                  FREIGHl              0.00
                                                                                       TOTAL INVOICE AMOut          $159.23
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    221 of14
                                                                           557
                                                                             of 139
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           222 of15
                                                                                  557
                                                                                    of 139


     United Coatings Technologies                                                                               INVOICE
    I0 I I   S   Main Street• South EJend, JN• +660 I •Office.   571·.2   8/.1]7+                                 INVOICE NUMBER
                                                                                                                              68684
                                                                                                                      INVOICE DATE
                                                                                                                            4/11/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         SOUTH BEND, IN 46628
USA                                                                                     USA



    PACKING SLIP#                                                PO/JOB NUMBER                               TERMS
       58748                                                                 549384                        Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $108,827.48                                              $0.00                                  4/11/18             5/11/18


QTY     U/M                   ITEM                                  DESCRIPTION                                   PRICE   EXTENSIOt
 30.0GALLON             95-249/01               DTR RAPID COAT CATALYST-8                                         54.94     1,648.20
  6.0QUART              95-819/04               PITTHANE ULTRA CATALYST-8                                         32.03       192.18
                        Q7_ 7'lr:./fH
  8.0GALLON             v 1 - 1 \JVIV I         PPG HPC THiNNER                                                   35.85       286.80
 30.0GALLON             97-137/01               AQUAPON HB/SG CATALYST-8                                          43.67     1,310.10
 30.0QUART              95-819/04               PITTHANE ULTRA CATALYST-8                                         32.03       960.90
 10.0GALLON             97-735/01               PPG HPC THINNER                                                   35.85       358.50




                                                                                                          SUBTOTAi        4,756.68
                                                                                                          SALES TA;            0.00
                                                                                                           FREIGHl            0.00
                                                                                                TOTAL INVOICE AMOUr       $4,756.68
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    223 of16
                                                                           557
                                                                             of 139
    CaseCase
         18-33815
             18-33815
                   Claim
                       Document
                         135-1 Part
                                533-6
                                    4 Filed
                                       Filed12/04/20
                                             in TXSB on
                                                      Desc
                                                        06/24/21
                                                            ExhibitPage
                                                                   2b Page
                                                                        224 of17
                                                                               557
                                                                                 of 139

    United Coatings Technologies                                                                   INVOICE
   101 1 5. Main 5b-eet' South &nd, IN' -;660 1 'Qf{ice' 57+.2 87.+77+                               INVOICE NUMBER
                                                                                                                 68690
                                                                                                         INVOICE DATE
                                                                                                               4/12/18


                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                                            SOUTH BEND, IN 46628
USA                                                                        USA



   PACKING SLIP#                                         PO/JOB NUMBER                          TERMS
       58755                                          549384                                  Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUE DATE
    $113,584.16                                        $0.00                           4/12/18             5/12/18


                                                               DESCRIPTION                           PRICE   EXTENSlot
15.0GALLON        95-8001/01              PHU-25 RAILROAD BEIGE                                      50.07      751.05
12.0GALLON        95-8001/01              PHU-13 PORCELAIN WHITE                                     50.07       600.84




                                                                                             SUBTOTAi        1,351.89
                                                                                             SALES TA:           0.00
                                                                                              FREIGHl            0.00
                                                                                   TOTAL INVOICE AMOUt       $1,351.89
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    225 of18
                                                                           557
                                                                             of 139
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                     533-6
                                         4 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                 ExhibitPage
                                                                        2b Page
                                                                             226 of19
                                                                                    557
                                                                                      of 139

~ nited Coatings Technologies                                                                                 INVOICE
w    101 I   5 Main Street•5outh Eiend, IN '+660 I• Office' 57+.287.1-77+                                       INVOICE NUMBER
                                                                                                                           68721
                                                                                                                    INVOICE DATE
                                                                                                                          4/12/18


                                                                                    SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
  P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
  TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
  USA                                                                                 USA



     PACKING SLIP#                                           PO/JOB NUMBER                                 TERMS
        58767                                                        549423                              Net 30 Days
   PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
      $114,936.05                                          $0.00                                  4/12/18             5/12/18


                                                                              DESCRIPTION                       PRICE   EXTENSIOt
   1.0 DRUM           S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128           631.80      631.80




                                                                                                        SUBTOTAi         631.80
                                                                                                        SALES TA:           0.00
                                                                                                         FREIGHl           0.00
                                                                                              TOTAL INVOICE AMOut        $631.80
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    227 of20
                                                                           557
                                                                             of 139
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                     533-6
                                         4 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                 ExhibitPage
                                                                        2b Page
                                                                             228 of21
                                                                                    557
                                                                                      of 139


    United Coatings Technologies                                                                    INVOICE
   Toi   Is Main Street• South !)end, IN. +660 I. omce, 57+.2a7.111+                                  INVOICE NUMBER
                                                                                                                 68722
                                                                                                          INVOICE DATE
                                                                                                                4/13/18


                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                                            SOUTH BEND, IN 46628
USA                                                                        USA



   PACKING SLIP#                                        PO/JOB NUMBER                           TERMS
       58769                                                    549384                         Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $115,567.85                                        $0.00                            4/13118             5/13/18


                                                              DESCRIPTION                             PRICE   EXTENSlot
 3.0GALLON         95-8001/01             PHU-13 PORCELAIN WHITE                                      50.07      150.21




                                                                                              SUBTOTAi          150.21
                                                                                              SALES TA:           0.00
                                                                                               FREIGHl            0.00
                                                                                   TOTAL INVOICE AMOLJr        $150.21
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    229 of22
                                                                           557
                                                                             of 139




                                                                           fi,i




                                               .. ,,,
                                           :; \'1, ,.
               CaseCase
                    18-33815
                        18-33815
                              Claim
                                  Document
                                    135-1 Part
                                           533-6
                                               4 Filed
                                                  Filed12/04/20
                                                        in TXSB on
                                                                 Desc
                                                                   06/24/21
                                                                       ExhibitPage
                                                                              2b Page
                                                                                   230 of23
                                                                                          557
                                                                                            of 139

        -(J nited Coatings Technologies                                                                                     INVOICE
          I 01 I S. Main Street• South f)end, IN• 4·660 I •Office, 574·.287.+77+                                              INVOICE NUMBER
                                                                                                                                              68723
                                                                                                                                     INVOICE DATE
                                                                                                                                            4/13/18


                                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                                     SOUTH BEND, IN 46628
USA                                                                                                 USA



        PACKING SLIP#                                               PO/JOB NUMBER                                        TERMS
        58768                                                               549376                                     Net 30 Days
  PREVIOUS BALANCE                                      DISCOUNT IF PAID BY DISC DATE                       DISCOUNT DATE        INV DUE DATE
     $115,718.06                                                   $0.00                                        4/13/18             5/13/18


QTY    U/M                          ITEM                                                   DESCRIPTION                        PRICE        EXTENSlot
 24.0EACH                080139952678                 PREVAL SPRAYER COMPLETE                                                     5.04        120.96
 36.0EACH                047034093011                 SPRAY SOCK                                                                  0.85         30.60
 ">I: n C: 1\1"' LI
 L.tJ, V L..l"'\V I I
                         f'\1:.-1 -t.A-t"".>OCn'">O
                         VV I IAof' l..JUV\:JLU
                                                                         n::oc. "'n
                                                      ')ft.II I l::l\.IC. r"r'\\
                                                      VIVI L.L..l'IV VVVL-~V    IV
                                                                                      nA l"l/                                 -i ') r-'l      "l.An '7C.
                                                                                      11"'\Vf'-                                   lv.Ov       v"tV.li.J




                                                                                                                      SUBTOTAi              492.31
                                                                                                                      SALES TA;               0.00
                                                                                                                       FREIGHl                0.00
                                                                                                            TOTAL INVOICE AMOUr            $492.31
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    231 of24
                                                                           557
                                                                             of 139
              CaseCase
                   18-33815
                       18-33815
                             Claim
                                 Document
                                   135-1 Part
                                          533-6
                                              4 Filed
                                                 Filed12/04/20
                                                       in TXSB on
                                                                Desc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                             2b Page
                                                                                  232 of25
                                                                                         557
                                                                                           of 139
          United Coatings Technologies                                                                             INVOICE
         IOI I   5 Main 5treet' 5outh bend, JN' +660 I ' Office' 57+.287.1·77+                                       INVOICE NUMBER:
                                                                                                                                   68734
                                                                                                                           INVOICE DATE:
                                                                                                                                 4/11/18


                                                                                         SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (IN)                                                             WILLIAM J HUGHES TECH CENTER
 P.O. BOX 1229                                                                             ATLANTIC CITY INTER AIRPORT
 TULSA, OK 74101                                                                           SCALFO ELECTRIC ED ALICEA
 USA                                                                                       ATLANTIC CITY, NJ 08405
                                                                                           USA


       PACKING SLIP#                                              PO/JOB NUMBER                                 TERMS
        58636                                                             549272                              Net 30 Days
  PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INV DUE DATE
     $113,584.16                                                $0.00                                  4/11/18             5/11/18
-----




 QTY    U/M                        ITEM                                            DESCRIPTION                       PRICE      EXTENSIGr
   1.0GALLON               97-1212/01              AQUAPON HB/SG WHITE BASE-A-PHE-2 ANSI 70                          58.96          58.96
   1.0GALLON               97-137/01               AQUAPON HB/SG CATALYST-B                                          43.67          43.67
   1.0GALLON               7-814/01                INDUSTRIAL 1-E/G WHITE/PASTEL-ANSI 70                             42.80          42.80
   -f n r:' /\r" I I
    I , V Cf"\\.J n        047719222422            SKiD-TEX (1 LB)                                                       2.59        2.59




                                                                                                             SUBTOTAi            148.02
                                                                                                             SALES TA:             0.00
                                                                                                              FREIGHl              0.00

                                                                                                   TOTAL INVOICE AMOUt          $148.02
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                      533-6
                                          4 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                  ExhibitPage
                                                                         2b Page
                                                                              233 of26
                                                                                     557
                                                                                       of 139

      · nited Coatings Technologies                                                     INVOICE
        s Ma;n Street. South &nd, IN. +660 ornce. 87.111+
     I0 I I                           I •     574·.2
                                                                                          INVOICE NUMBER
                                                                                                     68755
                                                                                              INVOICE DATE
                                                                                                    4/13/18


                                                              SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                   KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                   4755 AMERITECH DRIVE
TULSA, OK 74101                                                 SOUTH BEND, IN 46628
USA                                                             USA



    PACKING SLIP#                             PO/JOB NUMBER                          TERMS
        58791                                 549384                                Net 30 Days
  PREVIOUS BALANCE                  DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE        INVDUE DATE
     $116,358.39                               $0.00                         4/13/18             5/13/18


QTY     U/M           ITEM                           DESCRIPTION                          PRICE   EXTENSIGr
  4.0PINT       97-722/08          URETHANE ACCELERATOR                                   23.76       95.04
                                   COMPLETES ORDER




                                                                                  SUBTOTAi          95.04
                                                                                  SALES TA;          0.00
                                                                                   FREIGHl           0.00
                                                                        TOTAL INVOICE AMOur        $95.04
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                 533-6
                                     4 Filed
                                        Filed12/04/20
                                              in TXSB on
                                                       Desc
                                                         06/24/21
                                                             ExhibitPage
                                                                    2b Page
                                                                         234 of27
                                                                                557
                                                                                  of 139




Ii
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                      533-6
                                          4 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                  ExhibitPage
                                                                         2b Page
                                                                              235 of28
                                                                                     557
                                                                                       of 139



      United Coatings Technologies                                                                              INVOICE
      IOI I S   Ma;n 5tceet' South E;iend, IN• +660 I• Qff;ce, 57+.287.1·17+                                      INVOICE NUMBER
                                                                                                                                68762
                                                                                                                        INVOICE DATE
                                                                                                                              4/16/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



      PACKING SLIP#                                            PO/JOB NUMBER                                 TERMS
       58798                                                549445                                         Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
    $97,134.13                                               $0.00                                  4/16118             5/16118


QTY       U/M                                                                  DESCRIPTION                        PRICE      EXTENSIOt
120.0EACH              726890278076             400 URETHANE SEALANT CLEAR                                            3.06      367.20
 2.0BOX                P15529/69                PPG PAINT STIR STICK 21' (250)




                                                                                                          SUBTOTAi            367.20
                                                                                                          SALES TA;             0.00
                                                                                                           FREIGHl              0.00
                                                                                               TOTAL INVOICE AMOLJr          $367.20
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    236 of29
                                                                           557
                                                                             of 139
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           237 of30
                                                                                  557
                                                                                    of 139

                                                                                     INVOICE
                                                                                       INVOICE NUMBER
                                                                                                   68840
                                                                                           INVOICE DATE
                                                                                                  4/19/18


                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                              SOUTH BEND, IN 46628
USA                                                          USA



    PACKING SLIP#                   PO/JOB NUMBER                                 TERMS
      58884                                 549551                              Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUEDATE
    $97,501.33                         $0.00                             4/19/18             5/19/18


QTY     U/M         ITEM                             DESCRIPTION                       PRICE   EXTENSlot
  2.0GALLON   97-1212/01   PHE-1 ANSI 61                                               58.96      117.92
  2.0GALLON   97-1212/01   PHE-13 PORECELAIN WHITE                                     58.96       117 .92
 4.0GALLON    97-137/01    AQUAPON HB/SG CAT AL YST-8                                  43.67       174.68
  2.0GALLON   97-1212/01   PHE-1                                                       58.96       117 .92
  2.0GALLON   97-1212/01   PHE-13 PORCELAIN WHITE                                      58.96       117 .92
 4.0GALLON    97-137/01    AQUAPON HB/SG CATALYST-B                                    43.67       174.68
                           11791A02-01
 3.0GALLON    AT45HT2/01   PHU-99 ANSI 61                                              84.84       254.52
 3.0QUART     AT45H-B/04   AMCT 450H CURE                                              24.18        72.54
                           11973A04-01
 6.0GALLON    95-8001/01   PHU-25 RAILROAD BEIGE                                       50.07       300.42
 6.0QUART     95-819/04    PITTHANE ULTRA CATALYST-B                                   32.03       192.18
                           11273A01-01




                                                                               SUBTOTAi         1,640.70
                                                                               SALES TA:            0.00
                                                                                FREIGHl            0.00
                                                                     TOTAL INVOICE AMOUt       $1,640.70
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    238 of31
                                                                           557
                                                                             of 139
            CaseCase
                 18-33815
                     18-33815
                           Claim
                               Document
                                 135-1 Part
                                        533-6
                                            4 Filed
                                               Filed12/04/20
                                                     in TXSB on
                                                              Desc
                                                                06/24/21
                                                                    ExhibitPage
                                                                           2b Page
                                                                                239 of32
                                                                                       557
                                                                                         of 139


   LJ nited Coatings Technologies                                                                     INVOICE
   IOI I   S.Main5treet•5outhEJend,JN•+6601 •Qffice,571·.28/.+77+                                       INVOICE NUMBER
                                                                                                                   68867
                                                                                                            INVOICE DATE
                                                                                                                  4/23/18


                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                                          SOUTH BEND, IN 46628
USA                                                                      USA



   PACKING SLIP#                                      PO/JOB NUMBER                                TERMS
      58903                                                  549568                           Net 30 Days
 PREVIOUS BALANCE                          DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $99,142.03                                        $0.00                            4/23/18             5/23/18


                                                             DESCRIPTION                                PRICE   EXTENSIOt
 1.0DRUM           S-0105/55             HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        631.80      631.80




                                                                                              SUBTOTAi           631.80
                                                                                              SALES TA:             0.00
                                                                                                  FREIGHl          0.00
                                                                                  TOTAL INVOICE AMOUr            $631.80
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    240 of33
                                                                           557
                                                                             of 139




                    'i




                                      dl\t(.                              l'
                                                                          ,/,




                                                                                )
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                         533-6
                                             4 Filed
                                                Filed12/04/20
                                                      in TXSB on
                                                               Desc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                            2b Page
                                                                                 241 of34
                                                                                        557
                                                                                          of 139

           United Coatings Technologies                                                                                                         INVOICE
          I 01 I S   Main Street• South E:iend, IN• 4·660 I • Qf-f'ice, 57+.2 87.+77+                                                             INVOICE NUMBER
                                                                                                                                                             68900
                                                                                                                                                      INVOICE DATE
                                                                                                                                                            4/25/18


                                                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                                                         SOUTH BEND, IN 46628
USA                                                                                                                     USA



          PACKING SLIP#                                                 PO/JOB NUMBER                                                        TERMS
       58952                                                                            549612                                             Net 30 Days
 PREVIOUS BALANCE                                        DISCOUNT IF PAID BY DISC DATE                                          DISCOUNT DATE        INVDUEDATE
    $99,773.83                                                      $0.00                                                           4/25/18             5/25/18


QTY    U/M                              ITEM                                                                    DESCRIPTION                       PRICE   EXTENSlot
 3.0GALLON                    AT45HT2/01               PHU-99 ANSI 61                                                                             84.84      254.52
 3.0QUART                     AT45H-B/04               AMCT 450H CURE                                                                             24.18       72.54
  A   n   ~/\I   I r'\f\. I
  I • U \.:::11"\L.L.Vl'I
                              /\. T'7CC/l'-t
                              I"\ I I UiJIU I
                                                       /\ ur=ol'Y"\I\ T
                                                       nlVll-J '\VloJr'\ I
                                                                             e::.i:;
                                                                             VV
                                                                                       Ti-111\11\li::R
                                                                                       I I Ill 'II '1 '-1 '\.                                     29.00       29.00




                                                                                                                                          SUBTOTAi         356.06
                                                                                                                                          SALES TA:           0.00
                                                                                                                                           FREIGHl           0.00
                                                                                                                                TOTAL INVOICE AMOUr        $356.06
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    242 of35
                                                                           557
                                                                             of 139
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                 533-6
                                     4 Filed
                                        Filed12/04/20
                                              in TXSB on
                                                       Desc
                                                         06/24/21
                                                             ExhibitPage
                                                                    2b Page
                                                                         243 of36
                                                                                557
                                                                                  of 139

   ·United Coatings Technologies                                                                   INVOICE
   IOI\   5.Main5treet'5outhl::iend,JN•1-6601 •0ffice•57·1-.287.+77+                                 INVOICE NUMBER
                                                                                                                   68910
                                                                                                           INVOICE DATE
                                                                                                                  4/24/18


                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                              KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                              4755 AMERITECH DRIVE
TULSA, OK 74101                                                            SOUTH BEND, IN 46628
USA                                                                        USA



   PACKING SLIP#                                        PO/JOB NUMBER                           TERMS
       58921                                                    549583                        Net 30 Days
 PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUE DATE
    $99,773.83                                         $0.00                           4/24/18             5/24/18


                                                            DESCRIPTION                              PRICE      EXTENSIOt
36.0EACH           726890593100           9" PROSUPREME WOVEN 3/8"                                    3.85         138.60
24.0EACH           021200056208           2050 PAINTERS MASKING TAPE 2"                                  6.95      166.80




                                                                                             SUBTOTAi            305.40
                                                                                             SALES TA;              0.00
                                                                                              FREIGHl              0.00
                                                                                   TOTAL INVOICE AMOUt           $305.40
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    244 of37
                                                                           557
                                                                             of 139
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                  533-6
                                      4 Filed
                                         Filed12/04/20
                                               in TXSB on
                                                        Desc
                                                          06/24/21
                                                              ExhibitPage
                                                                     2b Page
                                                                          245 of38
                                                                                 557
                                                                                   of 139




                                                                                          INVOICE
                                                                                            INVOICE NUMBER
                                                                                                       68911
                                                                                                INVOICE DATE
                                                                                                      4/25/18


                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                      4755 AMERITECH DRIVE
P.O. BOX 1229                                                      SOUTH BEND, IN 46628
TULSA, OK 74101                                                    USA
USA



    PACKING SLIP#                              PO/JOB NUMBER                          TERMS
       58930                                    549591                                Net 30 Days
 PREVIOUS BALANCE                     DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE        INVDUE DATE
    $100,435.29                                  $0.00                         4/25/18             5/25/18


QTY    U/M                ITEM                           DESCRIPTION                        PRICE   EXTENSIOt
              07 "1"l"1'l/f\-t
 10.0GALLON   YI -   I&.. l&../V I   PHE-2, Ai'JSi 70                                       58.96      589.60
  5.0GALLON   97-1212/01             PHE-13, PORCELAIN WHITE                                58.96      294.80
 15.0GALLON   97-137/01              AQUAPON HB/SG CATAL YST-B                              43.67      655.05
  3.0GALLON   97-735/01              PPG HPC THINNER                                        35.85      107.55
                                     11931A01-01
  9.0GALLON   95-2412/01             ANSI 61                                                55.94      503.46
  9.0GALLON   95-249/01              DTR RAPID COAT CATALYST-B                              54.94      494.46
  3.0GALLON   97-735/01              PPG HPC THINNER                                        35.85      107.55
                                     11790A02-01
  3.0GALLON   97-1212/01             PHE-2, ANSI 70                                         58.96      176.88
  2.0GALLON   97-1212/01             PHE-13, PORCELAIN WHITE                                58.96      117.92
  5.0GALLON   97-137/01              AQUAPON HB/SG CATALYST-B                               43.67      218.35
  3.0GALLON   97-735/01              PPG HPC THINNER                                        35.85      107.55
                                     11791A02-01




                                                                                    SUBTOTAi        3,373.17
                                                                                    SALES TA:           0.00
                                                                                     FREIGHl            0.00
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    246 of39
                                                                           557
                                                                             of 139




                    'i
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                 533-6
                                     4 Filed
                                        Filed12/04/20
                                              in TXSB on
                                                       Desc
                                                         06/24/21
                                                             ExhibitPage
                                                                    2b Page
                                                                         247 of40
                                                                                557
                                                                                  of 139
                                                                                 INVOICC:
                                                                                   INVOICE NUMBER
                                                                                                 68942
                                                                                         INVOICE DATE
                                                                                                4/25/18


                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                          SOUTH BEND, IN 46628
USA                                                      USA



   PACKING SLIP#                  PO/JOB NUMBER                               TERMS
       58959                           549622                               Net 30 Days
 PREVIOUS BALANCE          DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $104,695.27                       $0.00                          4/25/18             5/25/18


                                              DESCRIPTION                          PRICE      EXTENSIOt
72.0EACH   726890278076   400 URETHANE SEALANT CLEAR                                3.06         220.32
96.0EACH   079239661009   2300 CLEAR GEOCEL CAULK                                      6.50      624.00
 2.0EACH   726890120504   PAINT THINNER 2-1/2 GALLON                               21.25          42.49




                                                                           SUBTOTAi            886.81
                                                                           SALES TA;              0.00
                                                                            FREIGHl              0.00
                                                                 TOTAL INVOICE AMOUf           $886.81
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    248 of41
                                                                           557
                                                                             of 139
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           249 of42
                                                                                  557
                                                                                    of 139

    t:1 nited Coatings Technologies                                                                    INVOICE
   IOI IS.   Main Street' South ['.)end, JN• +660 1 •Office. 571-.287_+77+                               INVOICE NUMBER
                                                                                                                    69008
                                                                                                             INVOICE DATE
                                                                                                                   4/30/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                  KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                  4755 AMERITECH DRIVE
TULSA, OK 74101                                                                SOUTH BEND, IN 46628
USA                                                                            USA



   PACKING SLIP#                                             PO/JOB NUMBER                          TERMS
      59005                                              549690                                    Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $87,750.86                                            $0.00                             4/30/18             5/30/18


                                                                DESCRIPTION                              PRICE   EXTENSlot
 6.0GALLON          97-1212/01               AQUAPON HB/SG WHITE BASE-A PHE-13                           58.96      353.76
 6.0GALLON          97-137/01                AQUAPON HB/SG CATALYST-B                                    43.67      262.02




                                                                                                 SUBTOTAi         615.78
                                                                                                 SALES TA;           0.00
                                                                                                  FREIGHl           0.00
                                                                                       TOTAL INVOICE AMOut        $615.78
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    250 of43
                                                                           557
                                                                             of 139
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           251 of44
                                                                                  557
                                                                                    of 139

                                                                                    INVOICE
                                                                                      INVOICE NUMBER
                                                                                                  69023
                                                                                          INVOICE DATE
                                                                                                  5/1/18


                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                               KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                               4755 AMERITECH DRIVE
TULSA, OK 74101                                             SOUTH BEND, IN 46628
USA                                                         USA



      PACKING SLIP#                 PO/JOB NUMBER                                TERMS
       59013                          549727                                   Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $87,750.86                         $0.00                            5/1/18              5/31/18


QTY     U/M         ITEM                         DESCRIPTION                          PRICE   EXTENSIOt
 4.0GALLON    97-1212/01   PHE-13 PORCELAIN WHITE                                     58.96       235.84
 6.0GALLON    97-1212/01   PHE-2 ASA#70                                               58.96       353.76
 10.0GALLON   97-137/01    AQUAPON HB/SG C,Ll.,TALYST-8                               43.67       436.70
 2.0GALLON    97-735/01    PPG HPC THINNER                                            35.85        71.70
                           JOB#11802A01-01
 7.0GALLON    97-1212/01   PHE-13                                                     58.96       412.72
 10.0GALLON   97-1212/01   PHE-2 ASA#70                                               58.96       589.60
 17.0GALLON   97-137/01    AQUAPON HB/SG CATALYST-B                                   43.67       742.39
 4.0GALLON    97-735/01    PPG HPC THINNER                                            35.85       143.40
                           JOB#11791A03-01
 5.0GALLON    97-1212/01   PHE-13                                                     58.96       294.80
 5.0GALLON    97-137/01    AQUAPON HB/SG CATALYST-B                                   43.67       218.35
 6.0GALLON    95-8001/01   PHU-25 RAILROAD BEIGE                                      50.07       300.42
 6.0QUART     95-819/04    PITTHANE ULTRA CATALYST-B                                  32.03       192.18
                           JOB#11273A01-01




                                                                              SUBTOTAi         3,991.86
                                                                              SALES TA:            0.00
                                                                               FREIGHl            0.00
                                                                    TOTAL INVOICE AMOut       $3,991.86
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    252 of45
                                                                           557
                                                                             of 139i!'
                                                                                    !




              ''\,,




                                                     ,. I
                                                 /
                                                 I
                                                       :''.
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                 533-6
                                     4 Filed
                                        Filed12/04/20
                                              in TXSB on
                                                       Desc
                                                         06/24/21
                                                             ExhibitPage
                                                                    2b Page
                                                                         253 of46
                                                                                557
                                                                                  of 139

    United Coatings Technologies                                                                      INVOICE
    IOI IS.   Main Street• South [)end, IN• +660 I• Qf'Fice' 57+.287.+77+                               INVOICE NUMBER
                                                                                                                    69024
                                                                                                            INVOICE DATE
                                                                                                                    5/1/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



   PACKING SLIP#                                            PO/JOB NUMBER                          TERMS
       59022                                                                                      Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $91,742.72                                            $0.00                            5/1118              5/31/18


                                                              DESCRIPTION                               PRICE   EXTENSIOt
44. 0 GALLON        A T370-23101             AMERCOAT370PEARLGRAY                                       38.11     1,676.84
44.0QUART           AT370-B/04               AMERCOAT 370 CURE B                                        14.22       625.68
10.0GALLON           97-735/01               PPG HPC THINNER                                            35.85       358.50




                                                                                                SUBTOTAi        2,661.02
                                                                                                SALES TA:            0.00
                                                                                                 FREIGHl            0.00
                                                                                      TOTAL INVOICE AMOUr       $2,661.02
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    254 of47
                                                                           557
                                                                             of 139




                                                           i
                                                           (
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                    533-6
                                        4 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                                ExhibitPage
                                                                       2b Page
                                                                            255 of48
                                                                                   557
                                                                                     of 139

       United Coatings Technologies                                                                               INVOICE
      101 1   S Main Street• South I)end, IN •+6601 • Qf{ice, 571-.287.+77+                                         INVOICE NUMBER
                                                                                                                                  69031
                                                                                                                        INVOICE DATE
                                                                                                                                  5/1/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         SOUTH BEND, IN 46628
USA                                                                                     USA



      PACKING SLIP#                                           PO/JOB NUMBER                                    TERMS
               59014                                                   549726                           Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE     INVDUE DATE
        $94,403.74                                                      $0.00                        5/1/18                 5/31/18


QTY       U/M                ITEM                                               DESCRIPTION                         PRICE      EXTENSlot
 4.0GALLON             97-1212/01               PHE-13 PORCELAIN WITE                                               58.96         235.84
 3.0GALLON             97-137/01                AQUAPON HB/SG CATALYST-B                                            43.67         131.01
 4.0GALLON             97-735/01                PPG HPC THINNER                                                     35.85         143.40
                                                JOB#11790A02-01
 10.0GALLON            95-2412/01               ANSI 61                                                             55.94         559.40
 10.0GALLON            95-249/01                DTR RAPID COAT CATALYST-B                                           54.94         549.40
 3.0GALLON             97-735/01                PPG HPC THINNER                                                     35.85         107.55
                                                JOB#11874A01-01




                                                                                                          SUBTOTAi             1,726.60
                                                                                                          SALES TA;                   0.00
                                                                                                              FREIGHl                 0.00
                                                                                                TOTAL INVOICE AMOUf           $1,726.60
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                    533-6
                                        4 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                                ExhibitPage
                                                                       2b Page
                                                                            256 of49
                                                                                   557
                                                                                     of 139
                       :'.\.   1ii.\,   ''·'

'   (




                                                i .' /''   -~ (




                    ,./I
                CaseCase
                     18-33815
                         18-33815
                               Claim
                                   Document
                                     135-1 Part
                                            533-6
                                                4 Filed
                                                   Filed12/04/20
                                                         in TXSB on
                                                                  Desc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                               2b Page
                                                                                    257 of50
                                                                                           557
                                                                                             of 139



    United Coatings Technologies                                                                                INVOICE
   I0 I I   S Main Steed• South f:':>end, IN• +660 I •Office' 571·.2 87.1]7+                                      INVOICE NUMBER
                                                                                                                                69046
                                                                                                                        INVOICE DATE
                                                                                                                                5/2/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         SOUTH BEND, IN 46628
USA                                                                                     USA



   PACKING SLIP#                                               PO/JOB NUMBER                                 TERMS
       59034                                                           549738                              Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $96,130.34                                              $0.00                                   5/2/18              6/1/18


                                                                                DESCRIPTION                       PRICE      EXTENSIOt
24.0EACH              757136000045             IMPORT CHIP BRUSH 2"                                                0.29           6.96
24.0EACH              071497643391             MOHAIR 9 X 1/4 COVER                                                   5.35      128.40




                                                                                                          SUBTOTAi            135.36
                                                                                                          SALES TA:             0.00
                                                                                                           FREIGHl              0.00
                                                                                                TOTAL INVOICE AMOUr          $135.36
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    258 of51
                                                                           557
                                                                             of 139




                                                                         /
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                    533-6
                                        4 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                                ExhibitPage
                                                                       2b Page
                                                                            259 of52
                                                                                   557
                                                                                     of 139

             nited Coatings Technologies                                                                       INVOICE
    I0 I I   5. Main Street• South E:>end, JN' +660 I 'Office,   57+.2 87.1·77•1·                                INVOICE NUMBER
                                                                                                                                69048
                                                                                                                       INVOICE DATE
                                                                                                                                5/2/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



   PACKING SLIP#                                                 PO/JOB NUMBER                              TERMS
       59050                                                                549767                        Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $96,265.70                                               $0.00                                 5/2/18              6/1/18


                                                                    DESCRIPTION                                  PRICE      EXTENSIOt
 2.0 DRUM              S-0105/55                HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128          631.80        1,263.60
36.0EACH               080139952678             PREVAL SPRAYER COMPLETE                                              5.04       181.44




                                                                                                         SUBTOTAi           1,445.04
                                                                                                         SALES TA;              0.00
                                                                                                          FREIGHl               0.00
                                                                                               TOTAL INVOICE AMOUt          $1,445.04
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    260 of53
                                                                           557
                                                                             of 139




                                                                       11,




                                                                             (
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           261 of54
                                                                                  557
                                                                                    of 139


       United Coatings Technologies                                                                         INVOICE
      101 1   S. Main Street• South &nd, IN· +6601 • ornce. 571-.287.+77+                                     INVOICE NUMBER
                                                                                                                         69084
                                                                                                                  INVOICE DATE
                                                                                                                         5/2/18


                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
USA                                                                                 USA



      PACKING SLIP#                                          PO/JOB NUMBER                              TERMS
       59032                                              549738                                       Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
    $97,710.74                                             $0.00                                5/2/18              6/1/18


QTY    U/M                   ITEM                                           DESCRIPTION                       PRICE   EXTENSIOt
 2.0GALLON             97-1212/01              PHE-1 ANSI 61                                                  58.96      117.92
 2.0GALLON             97-137/01              AQUAPON HB/SG CATALYST-B                                        43.67       87.34
                                              JOB#11791A01-01
 2.0GALLON             97-1212/01             PHE-1 ANSI 61                                                   58.96      117.92
 2.0GALLON             97-137/01              AQUAPON HB/SG CATALYST-8                                        43.67       87.34
                                              JOB#11790A01-01




                                                                                                      SUBTOTAi         410.52
                                                                                                      SALES TA:           0.00
                                                                                                       FREIGHl           0.00
                                                                                            TOTALINVOICE AMOut         $410.52
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    262 of55
                                                                           557
                                                                             of 139
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                     533-6
                                         4 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                 ExhibitPage
                                                                        2b Page
                                                                             263 of56
                                                                                    557
                                                                                      of 139

    United Coatings Technologies                                                                       INVOICE
   IOI   IS Main Street• South J::,end, JN' +·660 I• Of+ice' 57+.287.+77+·                               INVOICE NUMBER
                                                                                                                       69085
                                                                                                               INVOICE DATE
                                                                                                                       5/2/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                  KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                  4755 AMERITECH DRIVE
TULSA, OK 74101                                                                SOUTH BEND, IN 46628
USA                                                                            USA



   PACKING SLIP#                                             PO/JOB NUMBER                          TERMS
       59059                                              549793                                   Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $98,315.23                                             $0.00                            5/2/18              6/1/18


                                                                  DESCRIPTION                            PRICE      EXTENSIOt
24.0EACH            021200056208             2050 PAINTERS MASKING TAPE 2"                                6.95         166.80
20.0EACH            048011040288             3M GREY SCUFF PAD 7448                                          1.36       27.17




                                                                                                 SUBTOTAi            193.97
                                                                                                 SALES TA:             0.00
                                                                                                  FREIGHl              0.00
                                                                                       TOTAL INVOICE AMOut          $193.97
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    264 of57
                                                                           557
                                                                             of 139
                         i,,
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                      533-6
                                          4 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                  ExhibitPage
                                                                         2b Page
                                                                              265 of58
                                                                                     557
                                                                                       of 139
     United Coatings Technologies                                                                    INVOICE
    IOI   IS Main Street• South &nd, IN• +660 I• Office, 571·.287.+771-                                INVOICE NUMBER
                                                                                                                   69086
                                                                                                           INVOICE DATE
                                                                                                                   5/3/18


                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                                              SOUTH BEND, IN 46628
USA                                                                          USA



    PACKING SLIP#                                          PO/JOB NUMBER                          TERMS
       59015                                            549728                                  Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUE DATE
    $99,466.49                                           $0.00                           5/3/18              6/2/18


QTY    U/M               ITEM                                DESCRIPTION                               PRICE   EXTENSlot
 22.0GALLON         AT370-23/01             AMERCOAT370PEARLGRAY                                       38.11        838 .42
 22.0QUART          AT370-B/04              AMERCOAT 370 CURE B                                        14.22        312.84
                                            JOB#12023A03-01




                                                                                               SUBTOTAi         1, 151.26
                                                                                               SALES TA;            0.00
                                                                                                FREIGHl             0.00
                                                                                     TOTAL INVOICE AMOUf       $1,151.26
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    266 of59
                                                                           557
                                                                             of 139




     /
            CaseCase
                 18-33815
                     18-33815
                           Claim
                               Document
                                 135-1 Part
                                        533-6
                                            4 Filed
                                               Filed12/04/20
                                                     in TXSB on
                                                              Desc
                                                                06/24/21
                                                                    ExhibitPage
                                                                           2b Page
                                                                                267 of60
                                                                                       557
                                                                                         of 139

             ~ited Coatings Technologies                                                                           INVOICE
           "JOI I S Ma;n Street' South E:iend, JN' +660 I 'Office' 57+.287.+77+                                      INVOICE NUMBER:
                                                                                                                                 69118
                                                                                                                         INVOICE DATE:
                                                                                                                                 5/2/18


                                                                                         SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
     P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
     TULSA, OK 74101                                                                       SOUTH BENO, IN 46628
     USA                                                                                   USA


~·




~.
           PACKING SLIP#                                          PO/JOB NUMBER                                 TERMS
            59047                                                         549726                              Net 30 Days
-·
      PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUEDATE
         $98,315.23                                             $0.00                                  5/2/18              6/1/18


     QTY         U/M                ITEM                                           DESCRIPTION                       PRICE   EXTENSlm
      2.0GALLON            97-1212/01              PHE-13 PORCELAIN WHITE                                            58.96       117.92
      9.0GALLON            97-1212/01               PHE-1 ANSI 61                                                    58.96       530.64
      12.0GALLON           97-137/01               AO UAP ON HB/SG CATAL YST-B                                       43.67       524.04
                                                   COMPLETES ORDER




                                                                                                             SUBTOTAi         1,172.60
                                                                                                             SALES TA:            0.00
                                                                                                              FREIGHl            0.00
                                                                                                   TOTAL INVOICE AMOUr       $1,172.60
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    268 of61
                                                                           557
                                                                             of 139




               l.
           CaseCase
                18-33815
                    18-33815
                          Claim
                              Document
                                135-1 Part
                                       533-6
                                           4 Filed
                                              Filed12/04/20
                                                    in TXSB on
                                                             Desc
                                                               06/24/21
                                                                   ExhibitPage
                                                                          2b Page
                                                                               269 of62
                                                                                      557
                                                                                        of 139



      'United Coatings Technologies                                                                             INVOICE
      I 01 IS. Main Street• South E:iend, JN• +660 I • Qff;cc, 57+.2 87.1]7+                                      INVOICE NUMBER
                                                                                                                              69125
                                                                                                                      INVOICE DATE
                                                                                                                              5/7/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                           4755 AMERITECH DRIVE
TULSA, OK 74101                                                                         job#11931a02-01
USA                                                                                     SOUTH BEND, IN 46628
                                                                                        USA


      PACKING SLIP#                                            PO/JOB NUMBER                                 TERMS
       59098                                                           549839                              Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $75,864.64                                              $0.00                                   5/7/18              6/6118


QTY    U/M                 ITEM                                                 DESCRIPTION                       PRICE   EXTENSIOt
 10.0GALLON          97-1212/01                PHE-2 ASA#70                                                       58.96       589.60
 5.0GALLON           97=1212/01                PHE-·13 PORCELAIN WHITE                                            58.96       294.80
 15.0GALLON          97-137/01                 AQUAPON HB/SG CATALYST-8                                           43.67       655.05
 3.0GALLON           97-735/01                 PPG HPC THINNER                                                    35.85       107 .55




                                                                                                          SUBTOTAi         1,647.00
                                                                                                          SALES TA;            0.00
                                                                                                           FREIGHl            0.00
                                                                                                TOTAL INVOICE AMOUf       $1,647.00
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    270 of63
                                                                           557
                                                                             of 139




            \   i
         CaseCase
              18-33815
                  18-33815
                        Claim
                            Document
                              135-1 Part
                                     533-6
                                         4 Filed
                                            Filed12/04/20
                                                  in TXSB on
                                                           Desc
                                                             06/24/21
                                                                 ExhibitPage
                                                                        2b Page
                                                                             271 of64
                                                                                    557
                                                                                      of 139

            ited Coatings Technologies
                                                                                                      INVOICE
     101 1S.Main5tceet• 5auth f::,end,   IN• +660 1 •Office' 57+.287.+77+                               INVOICE NUMBER:
                                                                                                                    69128
                                                                                                            INVOICE DATE:
                                                                                                                    5/7/18


                                                                            SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (IN)                                                KOONTZ WAGNER POWERHOUSE
 P.O. BOX 1229                                                                4755 AMERITECH DRIVE
 TULSA, OK 74101                                                              SOUTH BEND, IN 46628
 USA                                                                          USA



     PACKING SLIP#                                          PO/JOB NUMBER                          TERMS
         59101                                           549841                                  Net 30 Days
   PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE I INV DUE DATE
--
      $79,573.43                                          $0.00                           5/7/18         I   6/6/18


                                                                DESCRIPTION                             PRICE   EXTENSIOt
  17.0GALLON       97-137/01                 AQUAPON HB/SG CATALYST-B                                   43.67      742.39
  30.0 QUART       95-819/04                  PITTHANE ULTRA CATALYST-B                                 32.03       960.90
  10.0GALLON       97-735/01                 PPG HPC THINNER                                            35.85       358.50




                                                                                                SUBTOTAi         2,061.79
                                                                                                SALES TA:            0:00
                                                                                                 FREIGHl             0.00
                                                                                      TOTAL INVOICE AMOur       $2,061.79
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    272 of65
                                                                           557
                                                                             of 139
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                      533-6
                                          4 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                  ExhibitPage
                                                                         2b Page
                                                                              273 of66
                                                                                     557
                                                                                       of 139




   United Coatings Technologies                                                               INVOICE
   1011   SMain5trcet'5outh[,cnd,JN•+oool •Qffice,57+.287.1·77+                                 INVOICE NUMBER
                                                                                                            69149
                                                                                                    INVOICE DATE
                                                                                                            5/8/18


                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                       SOUTH BEND, IN 46628
USA                                                                   USA



   PACKING SLIP#                                    PO/JOB NUMBER                          TERMS
       59112                                               549841                        Net 30 Days
 PREVIOUS BALANCE                        DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE        INVDUE DATE
    $79,573.43                                              $0.00                 5/8/18              6/7/18


                                                           DESCRIPTION                          PRICE   EXTENSlot
26.0GALLON        97-1212/01           PHE-13 PORCELAIN WHITE                                   58.96      1,532.96
15.0GALLON        95-8001/01           PHU-25 RAILROAD BEIGE                                    50.07       751.05




                                                                                        SUBTOTAi        2,284.01
                                                                                        SALES TA:            0.00
                                                                                         FREIGHl            0.00
                                                                              TOTAL INVOICE AMOut       $2,284.01
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    274 of67
                                                                           557
                                                                             of 139




                                                           /
                                                       /
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                      533-6
                                          4 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                  ExhibitPage
                                                                         2b Page
                                                                              275 of68
                                                                                     557
                                                                                       of 139




      United Coatings Technologies                                                                            INVOICE
      IOI I s   Ma;n Street. South &nd, IN· 1-660 I. ornce• 571-.287.1111-                                      INVOICE NUMBER
                                                                                                                            69162
                                                                                                                    INVOICE DATE
                                                                                                                            5/8/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                                       JOB#11273A02-01
USA                                                                                   SOUTH BEND, IN 46628
                                                                                      USA


      PACKING SLIP#                                          PO/JOB NUMBER                                 TERMS
       59099                                                         549841                              Net 30 Days
 PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $81,857.44                                              $0.00                                 5/8/18              6/7/18


QTY    U/M                     ITEM                                           DESCRIPTION                       PRICE   EXTENSlot
 4.0GALLON             XX-XXXXXXX              PHE-13 PORCELAIN WHiTE                                           58.96       235.84
 13.0GALLON            97-137/01               AQUAPON HB/SG CATALYST-8                                         43.67       567.71
 15.0GALLON            95-8001/01              PHU-13 PORCELAIN WHITE                                           50.07       751.05




                                                                                                        SUBTOTAi         1,554.60
                                                                                                        SALES TA:            0.00
                                                                                                         FREIGHl            0.00
                                                                                              TOTAL INVOICE AMOUf       $1,554.60
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    276 of69
                                                                           557
                                                                             of 139




                                         . i: •.
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                      533-6
                                          4 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                  ExhibitPage
                                                                         2b Page
                                                                              277 of70
                                                                                     557
                                                                                       of 139




     United Coatings Technologies                                                                             INVOICE
 '   IOI Is.   Ma;n Street. South [)end, IN' 1·660 I. or-nw 57+.287.+771·                                         INVOICE NUMBER
                                                                                                                              69163
                                                                                                                       INVOICE DATE
                                                                                                                              5/9/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ-WAGNER (INDIANA)
P.O. BOX 1229                                                                 P.O. BOX 1229
TULSA, OK 74101                                                               TULSA, OK 74101
USA                                                                           USA



     PACKING SLIP#                                          PO/JOB NUMBER                               TERMS
      59126                                               549866                                  Net 30 Days
PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUE DATE
   $83,412.04                                              $0.00                           5/9/18              6/8/18


                                                                  DESCRIPTION                                      PRICE   EXTENSlot
48.0EACH             079239661009             2300 CLEAR GEOCEL CAULK                                               6.50      312.00




                                                                                                  SUBTOTAi                  312.00
                                                                                                  SALES TA:                   0.00
                                                                                                   FREIGHl                    0.00
                                                                                      TOTAl INVOlf'I:   ARlll"\.I ••
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    278 of71
                                                                           557
                                                                             of 139
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                         533-6
                                             4 Filed
                                                Filed12/04/20
                                                      in TXSB on
                                                               Desc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                            2b Page
                                                                                 279 of72
                                                                                        557
                                                                                          of 139




     United Coatings Technologies                                                                     INVOICE
     IOI   IS Main 5treet • 5outh f:,end, IN• +660 I •Office' 57+.<87.+77+                              INVOICE NUMBER
                                                                                                                      69216
                                                                                                              INVOICE DATE
                                                                                                                    5/10/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                  KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                  4755 AMERITECH DRIVE
TULSA, OK 74101                                                                SOUTH BEND, IN 46628
USA                                                                            USA



    PACKING SLIP#                                            PO/JOB NUMBER                        TERMS
       59151                                              549888                                  Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUE DATE
    $83,724.04                                             $0.00                           5/10118             6/9/18


QTY    .U/M                                                        DESCRIPTION                          PRICE      EXTENSIOr
  6.0EACH             071497601810            11" METAL ROLLER PAINT TRAY                                4.33          25.95
 24.0EACH             726890593100            9" PROSUPREME WOVEN 3/8"                                      3.85       92.40




                                                                                                SUBTOTAi            118.35
                                                                                                SALES TA;             0.00
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    280 of73
                                                                           557
                                                                             of 139




                                                                                                   '<hip
                                                                                                    rn,




                                                              ::;()Uft'1 nt:::Nl), IN   401J~1 D
                                                              t J~::~/~


                                                                                                           .,
                                                                                                            i
                                                                                                            I




                                     I I" METAL   nnu. EF: i ,\!!>iT   rHA'
                                     P" PF~()SUPFiEMl:: \/\IC '/L:f'J 'WT
                                                              1




                                                                              I
                                                                                             J      l
        CaseCase
             18-33815
                 18-33815
                       Claim
                           Document
                             135-1 Part
                                    533-6
                                        4 Filed
                                           Filed12/04/20
                                                 in TXSB on
                                                          Desc
                                                            06/24/21
                                                                ExhibitPage
                                                                       2b Page
                                                                            281 of74
                                                                                   557
                                                                                     of 139




                                                                                 INVOICE
                                                                                   INVOICE NUMBER
                                                                                               69279
                                                                                       INVOICE DATE
                                                                                              5/15/18


                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                          SOUTH BEND, IN 46628
USA                                                      USA



      PACKING SLIP#                  PO/JOB NUMBER                            TERMS
      59214                             549916                              Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE        INVDUE DATE
    $83,842.39                         $0.00                         5/15118             6/14/18


QTY     U/M         ITEM                         DESCRIPTION                       PRICE   EXTENSIOt
 12.0GALLON   95-2412/01   ANS! 61                                                 55.94       671.28
 12.0GALLON   95-249/01    DTR RAPID COAT CATALYST-B                               54.94       659.28
 4.0GALLON    97-735/01    PPG HPC THINNER                                         35.85       143.40
                           JOB#12042A02-01
 12.0GALLON   95-2412/01   ANSI 61                                                 55.94       671.28
 12.0GALLON   95-249/01    DTR RAPID COAT CATALYST-B                               54.94       659.28
 4.0GALLON    97-735/01    PPG HPC THINNER                                         35.85       143.40
                           JOB#12042A01-01




                                                                           SUBTOTAi        2,947.92
                                                                           SALES TA;            0.00
                                                                            FREIGHl            0.00
                                                                 TOTAL INVOICE AMOUr       $2,947.92
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    282 of75
                                                                           557
                                                                             of 139




                                    DTF< HM<llD          C)/\ r       TAL
                                                         lf\i!'IF.H
                                    ..J()(J#1;i(JiJ,..      01
                                    ;q'nii   u1
                                                                      fAL.\.'.-.. "'1"
 1l (J GAU. 01\i                    F'F'     HF·C Tilihii'HT?
                                    JDB#i
     CaseCase
          18-33815
              18-33815
                    Claim
                        Document
                          135-1 Part
                                 533-6
                                     4 Filed
                                        Filed12/04/20
                                              in TXSB on
                                                       Desc
                                                         06/24/21
                                                             ExhibitPage
                                                                    2b Page
                                                                         283 of76
                                                                                557
                                                                                  of 139



                                                                                 INVOICE
                                                                                   INVOICE NUMBER
                                                                                               69280
                                                                                       INVOICE DATE
                                                                                             5/15/18


                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                          SOUTH BEND, IN 46628
USA                                                      USA



   PACKING SLIP#                  PO/JOB NUMBER                               TERMS
       59213                           549916                               Net 30 Days
 PREVIOUS BALANCE          DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $86,790.31                        $0.00                          5/15/18             6/14118


                                                 DESCRIPTION                       PRICE   EXTENSIOt
24.0EACH   071497643391   MOHA!R 9 X 1/4 COVER                                      5.35      128.40




                                                                           SUBTOTAi          128.40
                                                                           SALES TA;           0.00
                                                                            FREIGHl            0.00
                                                                 TOTAL INVOICE AMOut        $128.40
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    284 of77
                                                                           557
                                                                             of 139
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           285 of78
                                                                                  557
                                                                                    of 139




    United Coatings Technologies                                                              INVOICE
   IOI I   S.Main5treet•S.outh!)end,JN•+6601 •Qftiw57+.287.+77+                                 INVOICE NUMBER
                                                                                                                   69281
                                                                                                          INVOICE DATE
                                                                                                                  5/14/18


                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                         KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                         4755 AMERITECH DRIVE
TULSA, OK 74101                                                       SOUTH BEND, IN 46628
USA                                                                   USA



   PACKING SLIP#                                    PO/JOB NUMBER                          TERMS
       59190                                               549888                         Net 30 Days
 PREVIOUS BALANCE                        DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $83,842.39                                      $0.00                          5/14118             6/13118


                                                             DESCRIPTION                        PRICE           EXTENSlot
 6.0EACH           071497601810         11" METAL ROLLER PAINT TRAY                                 .,   ....
                                                                                                    v.1.:>          i8.78
60.0EACH           726890593100         9" PROSUPREME WOVEN 3/8"                                    3.85           231.00




                                                                                        SUBTOTAi                 249.78
                                                                                        SALES TA;                  0.00
                                                                                         FREIGHl                   0.00
                                                                              TOTAL INVOICE AMOUf               $249.78
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    286 of79
                                                                           557
                                                                             of 139

                                                                        I   -Ml'lllllli'l I




                                               lj•




                  ;i
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                  533-6
                                      4 Filed
                                         Filed12/04/20
                                               in TXSB on
                                                        Desc
                                                          06/24/21
                                                              ExhibitPage
                                                                     2b Page
                                                                          287 of80
                                                                                 557
                                                                                   of 139

                                                                                     INVUIL;t:
                                                                                       INVOICE NUMBER
                                                                                                         69354
                                                                                                INVOICE DATE
                                                                                                        5/17/18


                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                               SOUTH BEND, IN 46628
USA                                                           USA



      PACKING SLIP#                    PO/JOB NUMBER                              TERMS
       59257                             549952                                 Net 30 Days
 PREVIOUS BALANCE              DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $87,168.49                            $0.00                          5/17/18             6/16/18


QTY    U/M          ITEM                          DESCRIPTION                          PRICE          EXTENSlot
 48.0EACH     726 890242176   400 URETHANE SEALANT WHITE                                    3.88         186.18
 24.0EACH     021200056208    2050 PAINTERS MASKING TAPE 2"                                aU.'7V
                                                                                               or:.      166.80
 3.0EACH      732087250015    WHIZZ COVERS 4" (10/PK)                                  13.87              41.61
 10.0EACH     077089209129    HEAVY DUTY ROLLER FRAME 9"                                   1.78           17.80




                                                                               SUBTOTAi                412.39
                                                                               SALES TA;                 0.00
                                                                                FREIGHl                  0.00
                                                                     TOTAL INVOICE AMOUr              $412.39
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    288 of81
                                                                           557
                                                                             of 139




                                                                                 ~   ; r..,
                                                                                 ~ii~··
                                                                            NU1rib('.c
                                                                                      J
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           289 of82
                                                                                  557
                                                                                    of 139




                                                                                 INVOICE
                                                                                   INVOICE NUMBER
                                                                                               69355
                                                                                       INVOICE DATE
                                                                                              5/17/18


                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                          SOUTH BEND, IN 46628
USA                                                      USA



      PACKING SLIP#                 PO/JOB NUMBER                             TERMS
       59286                          549980                                 Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $87,580.88                         $0.00                          5/17/18             6/16/18


QTY     U/M         ITEM                       DESCRIPTION                         PRICE   EXTENS!Ot
 5.0GA.LLON   97-1212/01   PHE-13                                                  58.96       294.80
 8.0GALLON    97-1212/01   PHE-1                                                   58.96       471.68
 13.0GALLON   97-137/01    AQUAPON HB/SG CATAL YST-8                               43.67       567.71
 3.0GALLON    97-735/01    PPG HPC THINNER                                         35.85       107.55
                           J08#11874A01-01
 6.0GALLON    97-1212/01   PHE-13                                                  58.96       353.76
 6.0GALLON    97-137/01    AQUAPON HB/SG CATALYST-8                                43.67       262.02.
 10.0GALLON   95-8001/01   PHU-5                                                   50.07       500.70
 10.0QUART    95-819/04    PITTHANE ULTRA CATALYST-8                               32.03       320.30
 4.0GALLON    97-735/01    PPG HPC THINNER                                         35.85       143.40
                           J08#12064A01-01




                                                                           SUBTOTAi        3,021.92
                                                                           SALES TA;            0.00
                                                                            FREIGHl            0.00
                                                                 TOTAL INVOICE AMOUt       $3,021.92
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    290 of83
                                                                           557
                                                                             of 139




                                                                                 . r·,




                   I. I




   .U CALLOPi                                    ·rH 11\li·!!h.

                ··· .. : ;>i){(i1    I'!   ! '
                                                                  fi\i.. ·: !U


                     i UJC\4
                   ~1 '1 11(0 I
      CaseCase
           18-33815
               18-33815
                     Claim
                         Document
                           135-1 Part
                                  533-6
                                      4 Filed
                                         Filed12/04/20
                                               in TXSB on
                                                        Desc
                                                          06/24/21
                                                              ExhibitPage
                                                                     2b Page
                                                                          291 of84
                                                                                 557
                                                                                   of 139




                                                                                         INVOICE
                                                                                           INVOICE NUMBER
                                                                                                       69364
                                                                                               INVOICE DATE
                                                                                                      5/18/18


                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                               SOUTH BEND, IN 46628
USA                                                           USA



    PACKING SLIP#                    PO/JOB NUMBER                                    TERMS
       59294                               549995                                Net 30 Days
 PREVIOUS BALANCE            DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $90,602.80                          $0.00                             5/18118             6/17/18


QTY    U/M        ITEM                          DESCRIPTION                                PRICE   EXTENSIOt
  2.0DRUM    S-0105/55      HM, PAINT RELATED MATERIAL, 3, UN i263, PG II, ERG 128        631.80      1,263.60
  3.0EACH    073257052092   VISQUEEN 12' X 400' X .31 MIL                                  20.51        61.53




                                                                                 SUBTOTAi           1,325.13
                                                                                 SALES TA:              0.00
                                                                                     FREIGHl           0.00
                                                                      TOTAL INVOICE AMOUf          $1,325.13
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    292 of85
                                                                           557
                                                                             of 139




     '\!




                                                                                      3
                                                                                      iO
                                                                                      JO
           CaseCase
                18-33815
                    18-33815
                          Claim
                              Document
                                135-1 Part
                                       533-6
                                           4 Filed
                                              Filed12/04/20
                                                    in TXSB on
                                                             Desc
                                                               06/24/21
                                                                   ExhibitPage
                                                                          2b Page
                                                                               293 of86
                                                                                      557
                                                                                        of 139




                                                                                   INVOICE
                                                                                     INVOICE NUMBER
                                                                                                69371
                                                                                         INVOICE DATE
                                                                                               5/18/18


                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                               KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                               4755 AMERITECH DRIVE
TULSA, OK 74101                                             SOUTH BEND, IN 46628
USA                                                         USA



   PACKING SLIP#                     PO/JOB NUMBER                             TERMS
      59300                             549952                                 Net 30 Days
 PREVIOUS BALANCE             DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $92,029.93                           $0.00                          5/18/18             6/17/18


                                                DESCRIPTiON                          PRICE   EXTENSIOt
24.0EACH      726890242176   400 URETHANE SEALANT WHITE                               4.25      102.00
                             COMPLETES ORDER




                                                                             SUBTOTAi         102.00
                                                                             SALES TA:          0.00
                                                                              FREIGHl           n""
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    294 of87
                                                                           557
                                                                             of 139




                'f
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           295 of88
                                                                                  557
                                                                                    of 139



                                                                                    INVOICE
                                                                                      INVOICE NUMBER
                                                                                                 69483
                                                                                          INVOICE DATE
                                                                                                5/24/18


                                                          SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                              SOUTH BEND, IN 46628
USA                                                          USA



    PACKING SLIP#                     PO/JOB NUMBER                              TERMS
        59386                           549995                                 Net 30 Days
  PREVIOUS BALANCE            DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
     $83,038.29                          $0.00                          5/24/18             6/23/18


QTY     U/M                                          DESCRIPTION                      PRICE   EXTENSIOt
  3.0EACH     073257052092   VISQUEEN 12' X 400' X .31 MIL                            20.51
                             COMPLETES ORDER




                                                                              SUBTOTAi          61.53
                                                                              SALES TA:           0.00
                                                                               FREIGHl           0.00
                                                                    TOTAL INVOICE AMOUt         $61.53
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    296 of89
                                                                           557
                                                                             of 139




  l




                                                                                i
                                                                               .'


 t,, . ~
          CaseCase
               18-33815
                   18-33815
                         Claim
                             Document
                               135-1 Part
                                      533-6
                                          4 Filed
                                             Filed12/04/20
                                                   in TXSB on
                                                            Desc
                                                              06/24/21
                                                                  ExhibitPage
                                                                         2b Page
                                                                              297 of90
                                                                                     557
                                                                                       of 139



      United Coatings Technologies                                                           INVOICE
       s. Ma;n Street. South [)end, IN' 1·66o Office. a7.+77+
      I 01 I                             I •     574·.2                                        INVOICE NUMBER
                                                                                                           69484
                                                                                                   INVOICE DATE
                                                                                                          5/24/18


                                                                   SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                        KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                        4755 AMERITECH DRIVE
TULSA, OK 74101                                                      SOUTH BEND, IN 46628
USA                                                                  USA



      PACKING SLIP#                               PO/JOB NUMBER                          TERMS
      59384                                               550089                        Net 30 Days
 PREVIOUS BALANCE                      DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
    $83,099.82                                    $0.00                          5/24/18             6/23/18


QTY   U/M               ITEM                              DESCRIPTION                          PRICE   EXTENSIOt
 5.0GALLON        97-1212/01          PHE-13 PORCELAIN WHITE                                   58.96       294.80
 6.0GALLON        97-1212/01          PHE-1 ANSI 61                                            58.96       353.76
 11.0GALLON      97-137/01           AQUAPON HB/SG CATALYST-B                                  43.67       480.37
 3.0GALLON       95-8001/01          PHU-25 RAILROAD BEIGE                                     50.07       150.21
 3.0QUART         95-819/04           PITTHANE ULTRA CATALYST-B                                32.03        96.09




                                                                                       SUBTOTAi         1,375.23
                                                                                       SALES TA:            0.00
                                                                                        FREIGHl            0.00
                                                                             TOTALINVOICE AMOut        $1,375.23
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    298 of91
                                                                           557
                                                                             of 139
                  CaseCase
                       18-33815
                           18-33815
                                 Claim
                                     Document
                                       135-1 Part
                                              533-6
                                                  4 Filed
                                                     Filed12/04/20
                                                           in TXSB on
                                                                    Desc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                 2b Page
                                                                                      299 of92
                                                                                             557
                                                                                               of 139




     United Coatings Technologies                                                                                              INVOICE
     Io I I   S   Main Street• South [)end, IN• +660 I   'QFriee,   ;n.z 87.+77+                                                    INVOICE NUMBER
                                                                                                                                                   69485
                                                                                                                                           INVOICE DATE
                                                                                                                                                 5/24/18


                                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                                KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                                4755 AMERITECH DRIVE
TULSA, OK 74101                                                                              SOUTH BEND, IN 46628
USA                                                                                          USA



    PACKING SLIP#                                                   PO/JOB NUMBER                                        TERMS
       59385                                                                550089                               Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                      DISCOUNT DATE        INVDUE DATE
    $84,475.05                                                $0.00                                       5/24/18             6/23/18


QTY     U/M                  ITEM                                                    DESCRIPTION                                     PRICE      EXTENSIOt
 48.0EACH               757136000045             IMPORT CHIP BRUSH 2"                                                                 0.29          13.92
 36.0EACH               757136000021             IMPORT CHIP BRUSH 1"                                                                    0.19        6.84




                                                                                                                   SUBTOTAi                       20.76
                                                                                                                   SALES TA;                       0.00
                                                                                                                    FREIGHl                        0.00
                                                                                                     TOTAL INVOll"'S::   A ......... .
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    300 of93
                                                                           557
                                                                             of 139




              : \f!O !JJili4'.'i
               :1i1CIOUC2i           iiv1f)('.1PT C!lii•
       CaseCase
            18-33815
                18-33815
                      Claim
                          Document
                            135-1 Part
                                   533-6
                                       4 Filed
                                          Filed12/04/20
                                                in TXSB on
                                                         Desc
                                                           06/24/21
                                                               ExhibitPage
                                                                      2b Page
                                                                           301 of94
                                                                                  557
                                                                                    of 139


                                                                                       INVOICE
                                                                                         INVOICE NUMBER
                                                                                                     69507
                                                                                             INVOICE DATE
                                                                                                    5/29/18


                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                               SOUTH BEND, IN 46628
USA                                                           USA



      PACKING SLIP#                    PO/JOB NUMBER                                TERMS
       59406                                 550110                               Net 30 Days
 PREVIOUS BALANCE             DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $53,262.79                           $0.00                             5/29/18             6/28/18


QTY    U/M          ITEM                              DESCRIPTION                        PRICE   EXTENSIOt
 12.0GALLON   A T370-23/01   AMERCOAT370PEARLGRAY                                        38.11       457.32
 12.0QUART    AT370-Bi04     Arv1ERCOAT 370 CURE 8                                       14.22       170.64
 8.0GALLON    AT45H3/01      PHU-100                                                     84.84       678.72
 10.0GALLON   AT45HT2/01     PHU-96 ASA#70                                               84.84       848.40
 18.0QUART    AT45H-B/04     AMCT 450H CURE                                              24.18       435.24
                             JOB#11813A24-01
 12.0GALLON   A T370-23/01   AMERCOAT 370 PEARL GRAY                                     38.11       457.32
 12.0QUART    AT370-B/04     AMERCOAT 370 CURE B                                         14.22       170.64
 8.0GALLON    AT45H3/01      AMCT 450H WHITE RESIN                                       84.84       678.72
 10.0GALLON   AT45HT2/01     PHU-96 ASA#70                                               84.84       848.40
 18.0QUART    AT45H-B/04     AMCT 450H CURE                                              24.18       435.24
                             JOB#11813A 14-01




                                                                                 SUBTOTAi        5, 180.64
                                                                                 SALES TA:           0.00

                                                                                  FREIGHl            0.00
                                                                      TOTAL INVOICE AMOLir       $5,180.64
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    302 of95
                                                                           557
                                                                             of 139




         i'ibH'..JiCli
             CaseCase
                  18-33815
                      18-33815
                            Claim
                                Document
                                  135-1 Part
                                         533-6
                                             4 Filed
                                                Filed12/04/20
                                                      in TXSB on
                                                               Desc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                            2b Page
                                                                                 303 of96
                                                                                        557
                                                                                          of 139



    United Coatings Technologies                                                                          INVOICE
    101 1   S Ma;n Street· South &nd, IN· +660 1 • Qff;ce• 57+.2a7.+77+                                     INVOICE NUMBER
                                                                                                                           69587
                                                                                                                  INVOICE DATE
                                                                                                                           6/1/18


                                                                            SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                 KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                 4755 AMERITECH DRIVE
TULSA, OK 74101                                                               SOUTH BEND, IN 46628
USA                                                                           USA



   PACKING SLIP#                                           PO/JOB NUMBER                               TERMS
       59461                                                       550166                         Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
    $60,204.31                                            $0.00                            6/1/18              7/1/18


                                                                 DESCRIPTION                                PRICE      EXTENSlot
 2.0 DRUM            S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128        631.80        1,263.60
24.0 EACH            021200056208           2050 PAINTERS MASKING TAPE 2"                                       6.95       166.80
108.0EACH            726890278076           400 URETHANE SEALANT CLEAR                                          3.06       330.48




                                                                                                  SUBTOTAi             1,760.88
                                                                                                  SALES TA:                 0.00
                                                                                                      FREIGHl              0.00
                                                                                      TOTAL INVOICE AMOut              $1,760.88
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    304 of97
                                                                           557
                                                                             of 139




                                                                           ii.


                                      'tCKl Ui::1:THA.HF 'T1\L.i\\\IT
                                                                       i


                                                                '/
                                                               _,'I/
                CaseCase
                     18-33815
                         18-33815
                               Claim
                                   Document
                                     135-1 Part
                                            533-6
                                                4 Filed
                                                   Filed12/04/20
                                                         in TXSB on
                                                                  Desc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                               2b Page
                                                                                    305 of98
                                                                                           557
                                                                                             of 139



      United Coatings Technologies                                                                          INVOICE
      IOI I S   Main Stceet• South E>end, JN• +660 I •Qffiw 57·c.287.+77+                                     INVOICE NUMBER
                                                                                                                             69589
                                                                                                                    INVOICE DATE
                                                                                                                             6/1/18


                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
USA                                                                                 USA



      PACKING SUP#                                           PO/JOB NUMBER                               TERMS
       59462                                              550167                                        Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
    $60,204.31                                             $0.00                                 6/1/18              7/1/18


QTY       U/M                  ITEM                                         DESCRIPTION                       PRICE      EXTENSIOt
 4.0GALLON            A T370-23/01            AMERCOAT 370 PEARL GRAY                                         38.11          152.44
 4.0QUART             AT370-B/04              AMERCOAT 370 CURE B                                                14.22        56.88
                                              JOB#11813A24-01
 4.0GALLON            A T370-23/01            AMERCOAT 370 PEARL GRAY                                         38.11          152.44
 4.0QUART             AT370-B/04              AMERCOAT 370 CURE B                                             14.22           56.88
                                              JOB#11813A 14-01
 8.0GALLON            95-2412/01              ANSI 61                                                         55.94          447.52
 4.0GALLON            95-2400/01              BLACK                                                           55.94          223.76
 12.0GALLON           95-249/01               DTR RAPID COATCATALYST-B                                        54.94          659.28
 4.0GALLON            97-735/01               PPG HPC THINNER                                                 35.85          143.40
                                              JOB#12043A02-01
 8.0GALLON            95-2412/01              ANSI 61                                                         55.94          447.52
 4.0GALLON            95-2400/01              BLACK                                                           55.94          223.76
 12.0GALLON           95-249/01               DTR RAPID COATCATALYST-B                                        54.94          659.28
 4.0GALLON            97-735/01               PPG HPC THINNER                                                 35.85          143.40
                                              JOB#12043A01-01




                                                                                                      SUBTOTAi           3,366.56
                                                                                                      SALES TA:               0.00
                                                                                                       FREIGHl               0.00
                                                                                            TOTAL INVOICE AMOUr          $3,366.56
CaseCase
     18-33815
         18-33815
               Claim
                   Document
                     135-1 Part
                            533-6
                                4 Filed
                                   Filed12/04/20
                                         in TXSB on
                                                  Desc
                                                    06/24/21
                                                        ExhibitPage
                                                               2b Page
                                                                    306 of99
                                                                           557
                                                                             of 139




  \l                                1>   f1J':3! b I
 IU
               Case
                 Case
                    18-33815
                      18-33815Claim
                                Document
                                    135-1 Part
                                          533-64 Filed
                                                 Filed in
                                                        12/04/20
                                                          TXSB on Desc
                                                                  06/24/21
                                                                       Exhibit
                                                                            Page
                                                                               2b 307
                                                                                   Page
                                                                                      of 557
                                                                                         100 of
                                                    139


      - United Coatings Technologies                                                                             INVOICE
       IOI I   5. Main Street• South E:iend, IN' 1-660 I• Qfiice. 57+.L87.+7n                                      INVOICE NUMBER:
                                                                                                                               69592
                                                                                                                       INVOICE DATE:
                                                                                                                               6/1/18


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                            KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                            4755 AMERITECH DRIVE
TULSA, OK 74101                                                                          SOUTH BEND, IN 46628
USA                                                                                      USA


                                                                                                                                 ·-

      PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
       59470                                                            550175                              Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE I INV DUE DATE
    $68,628.37                                                $0.00                                  6/1/18             7/1/18
                                                                                                                    I

QTY    U/M                        ITEM                                           DESCRIPTION                       PRICE   EXTENSlm
 16.0GALLON             A T370-23/01             AMERCOAT 370 PEARL GRAY                                           38.11       609.76
 16.0QUART              AT370-B/04               AMERCOAT 370 CURE B                                               14.22       227.52
  8.0GALLON             AT45H3/01                PHU-100                                                           84.84       678.72
 10.0GALLON             AT45HT2/01               PHU-96 ASA#70                                                     84.84       848.40
 18.0QUART              AT45H-B/04               AMCT 450H CU RE                                                   24.18       435.24
                                                 JOB# 11813A 19-01
  1.0GALLON              97-1212/01              PHE-13 PORCELAIN WHITE                                            58.96         58.96
  1.0GALLON             97-137/01                AQUAPON HB/SG CATALYST-B                                          43.67         43.67
                                                 JOB#12064A01
 9.0GALLON              97-1212/01               PHE-13 PORCELAIN WHITE                                            58.96       530.64
 12.0GALLON             97-1212/01               PHE-1 ANSI 61                                                     58.96       707.52
 21.0GALLON             97-137/01                AQUAPON HB/SG CATALYST-B                                          43.67       917.07
                                                 JOB#12042A02-01




                                                                                                           SUBTOTAi         5,057.50
                                                                                                           SALES TA;            0.00
                                                                                                            FREIGHl            0.00
                                                                                                 TOTAL INVOICE AMOUt       $5,057.50
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 308
                                                                    Page
                                                                       of 557
                                                                          101 of
                                     139




             '.r7/U:




                                                /
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-64 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2b 309
                                                                                Page
                                                                                   of 557
                                                                                      102 of
                                                 139


      United Coatings Technologies                                                                             INVOICE
      IOI 1)'7J'Ma'm   5t.-eet• South [)end, IN• +660 I• Office'   571-.287.+77-f
                                                                                                                 INVOICE NUMBER
        /
                                                                                                                                69663
                                                                                                                       INVOICE DATE
                                                                                                                                6/5/18


                                                                                     SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
USA                                                                                    USA



      PACKING SLIP#                                                PO/JOB NUMBER                            TERMS
       59517                                                                550219                         Net 30 Days
 PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
    $68,628.37                                                 $0.00                                6/5/18              7/5/18


QTY    U/M                    ITEM                                   DESCRIPTION                                 PRICE      EXTENSIOt
 12.0GALLON             A T370-23101             AMERCOAT 370 PEARL GRAY                                         38.11         457.32
 12.0QUART              AT370-B/04               AMERCOAT 370 CURE B                                                14.22       170.64
                                                 JOB#12023A03-01
 21.0GALLON             97-137/01                AQUAPON HB/SG CATALYST-B                                        43.67          917.07
 3.0GALLON              97-735/01                PPG HPC THINNER                                                 35.85          107.55
                                                 JOB#12042A01-01
 15.0GALLON             95-249/01                DTR RAPID COAT CATALYST-B                                       54.94          824.10
 3.0QUART               95-819/04                PITTHANE ULTRA CATALYST-B                                       32.03           96.09
 6.0GALLON              97-735/01                PPG HPC THINNER                                                 35.85          215.10
 3.0PINT                97-722/08                URETHANE ACCELERATOR                                            23.76           71.28
                                                 JOB#11273A03-01




                                                                                                         SUBTOTAi           2,859.15
                                                                                                         SALES TA:               0.00
                                                                                                          FREIGHl               0.00
                                                                                               TOTAL INVOICE AMOUr          $2,859.15
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 310
                                                                    Page
                                                                       of 557
                                                                          103 of
                                     139




                                                                            ,,jl),\




                                        iI
          Case
            Case
               18-33815
                 18-33815Claim
                           Document
                               135-1 Part
                                     533-64 Filed
                                            Filed in
                                                   12/04/20
                                                     TXSB on Desc
                                                             06/24/21
                                                                  Exhibit
                                                                       Page
                                                                          2b 311
                                                                              Page
                                                                                 of 557
                                                                                    104 of
                                               139


  - United Coatings Technologies                                                                            INVOICE
      I 01 I   5 Main Street• South bend, JN• +660 I • Ql1'ice, 57+.2 87.+771·                                INVOICE NUMBER
                                                                                                                          69672
                                                                                                                  INVOICE DATE
                                                                                                                          6/6/18


                                                                                  SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
USA                                                                                 USA



      PACKING SLIP#                                              PO/JOB NUMBER                           TERMS
       59525                                                             550219                         Net 30 Days
 PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE I INV DUE DATE
    $71,487.52                                                 $0.00                             6/6/18             7/6/18
                                                                                                                I

QTY   U/M                      ITEM                                   DESCRIPTION                             PRICE   EXTENSlot
 9.0GALLON               97-1212/01               PHE-13 PORCELAIN WHITE                                      58.96       530.64
 12.0GALLON              97-1212/01               PHE-1 ANSI 61                                               58.96       707.52
 15.0GALLON              95-2412/01               ASA#70                                                      55.94       nl")n "f\
                                                                                                                          0.:>:7.IV

 3.0GALLON               95-8000/01               PHU-77 BLACK                                                50.07       150.21




                                                                                                      SUBTOTAi        2,227.47
                                                                                                      SALES TA:           0.00
                                                                                                       FREIGHl            0.00
                                                                                            TOTAL INVOICE AMOUr       $2,227.47
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 312
                                                                    Page
                                                                       of 557
                                                                          105 of
                                     139




                                                  l
                                                  '
                          Case
                            Case
                               18-33815
                                 18-33815Claim
                                           Document
                                               135-1 Part
                                                     533-64 Filed
                                                            Filed in
                                                                   12/04/20
                                                                     TXSB on Desc
                                                                             06/24/21
                                                                                  Exhibit
                                                                                       Page
                                                                                          2b 313
                                                                                              Page
                                                                                                 of 557
                                                                                                    106 of
                                                               139


                                                                                                                               INVOICE
                                                                                                                                   INVOICE NUMBER
                                                                                                                                               69698
                                                                                                                                         INVOICE DATE
                                                                                                                                               6/7 /18


                                                                                                SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                                 KOONTZWAGNERPOWERHOUSE
    P.O. BOX 12 29                                                                                4755 AMERITECH DRIVE
    TULSA, OK 74101                                                                               SOUTH BEND, IN 46628
    USA                                                                                           USA



                 PACKING SLIP#                                             PO/ JOB NUMBER                                  TERMS
-                                                                                                                                                        -
                 59551                                                         550253                                  Net 30 Days
            PREVIOUS BALANCE                                        DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE          INV DUE DATE
               $77,347.38                                                     $0.00                             6/7/18                7/7/18


    QTY        U/M                    ITEM                                              DESCRIPTION                             PRICE     EXTENSION
     '1 I   r\ r"" 111   I t"\ .. I
     I Ll.U lJ/-\LLUl'l                AT"l1"7n
                                      /-\I        " ' " '"""I
                                           .::J/U-L.::J/U       Atv1ERCOAT 370 PEARL GRAY                                      'JO 11I
                                                                                                                               .JV, I        533.54
     14.0QUART                        AT370-B/04                AMERCOAT 370 CURE B                                            14.22         199.08
       8.0 GALLON                     97-640/01                 POLYAMIDE COAL TAR-A                                           60.32         482.56
       8.0 QUART                      97-641/04                 POLYAMIDE COAL TAR CATALYST-B                                  12.34          98.72
       5.0 GALLON                     97-735/01                 PPG HPC THINNER                                                35.85         179.25
                                                                JOB#11987 A04-01
       6.0 GALLON                     95-2412/01                ANSI 61                                                        55.94         335.64
       3.0 GALLON                     95-2400/01                BLACK                                                          55.94         167.82
       9.0GALLON                      95-249/01                 DTR RAPID COAT CATALYST-B                                      54.94         494.46
       2.0 GALLON                     97-735/01                 PPG HPC THINNER                                                35.85          71.70
                                                                JOB#12069A01-01
       6.0GALLON                      95-2412/01                ANSI 61                                                        55.94         335.64
       3.0GALLON                      95-2400/01                BLACK                                                          55.94         167.82
       9.0GALLON                      95-249/01                 DTR RAPID COAT CATALYST-B                                      54.94         494.46
       2.0 GALLON                     97-735/01                 PPG HPCTHINNER                                                 35.85          71.70
                                                                JOB#12071 A01-01




                                                                                                                 SUBTOTAL                    3,632.39
                                                                                                                 SALES TA'/.                     0.00
                                                                                                                   FREIGHT                       0.00

        PAINTS. .                                 milesi
                                                   wood coatings
                                                                                                      TOTAL INVOICE AMOUN1                 $3,632.39
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 314
                                                                    Page
                                                                       of 557
                                                                          107 of
                                     139




  C1 GAU.. OP!
     OUf\PT




                                    .JC.l1#1   i1\0!
                 Case
                   Case
                      18-33815
                        18-33815Claim
                                  Document
                                      135-1 Part
                                            533-64 Filed
                                                   Filed in
                                                          12/04/20
                                                            TXSB on Desc
                                                                    06/24/21
                                                                         Exhibit
                                                                              Page
                                                                                 2b 315
                                                                                     Page
                                                                                        of 557
                                                                                           108 of
                                                      139


             United Coatings Technologies
                                                                                                                                  INVOICE
             IOI I S   Main 5t.·eet • 5ourh 5end, JN' 1-660 I •Office,   571-.287.-1-77+                                             INVOICE NUMBER
                                                                                                                                                 69830
                                                                                                                                          INVOICE DATE
                                                                                                                                               6/ 13/18


                                                                                                 SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                                   KOONTZ WAGNER POWERHOUSE
    P.O. BOX 1229                                                                                   4755 AMERITECH DRIVE
    TULSA, OK 74101                                                                                 SOUTH BEND, IN 46628
    USA                                                                                             USA



            PACKING SLIP#                                            PO/ JOB NUMBER                                          TERMS
~                                                                                                                                                          ~



                 59642                                                         550308                                    Net 30 Days
          PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                         DISCOUNT DATE        INV DUE DATE
             $77,347.38                                                         $0.00                              6/13/18                7I13118


    QTY    U/M             ITEM                                                            DESCRIPTION                            PRICE    EXTENSION
     20.0 GALLON          AT370-3/01                AMERCOAT 370 WHITE                                                           38.11         762.20
     16.0 GALLON          AT370-23/01               A~.~ERCOAT      370 PEARL GRAY                                               38.11         609.76
     30.0QUART            AT370-B/04                AMERCOAT 370 CURE B                                                          14.22         426.60
      6.0 GALLON          97-735/01                 PPG HPC THINNER                                                              35.85         215.10
     15.0GALLON           AT45H3/01                 PHU-100WHITE                                                                 84.84       1,272.60
     40.0QUART            AT45H-B/04                AMCT 450H CURE                                                               24.18         967.20
      4.0 GALLON          AT765/01                  AMERCOAT 65 THINNER                                                          29.00         116.00




                                                                                                                     SUBTOTAL                 4,369.46
                                                                                                                     SALES TAX                      0.00
                                                                                                                       FREIGHT                      0.00

                                    milesi
                                    wood coatings
                                                                                                          TOTAL INVOICE AMOUN1               $4,369.46
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 316
                                                                    Page
                                                                       of 557
                                                                          109 of
                                     139
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-64 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2b 317
                                                                                Page
                                                                                   of 557
                                                                                      110 of
                                                 139


           United Coatings Technologies
                                                                                                                          INVOICE
           I 01 I S Main Street• South !)end, IN• 1·660 I 'Qf·hce, 57+.2 87.+77+                                            INVOICE NUMBER
                                                                                                                                        69831
                                                                                                                                  INVOICE DATE
                                                                                                                                      6/13/18


                                                                                         SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
    P.O. BOX 1229                                                                           4755AMERITECH DRIVE
    TULSA, OK 74101                                                                         SOUTH BEND, IN 46628
    USA                                                                                     USA



         PACKING SLIP#                                           PO/ JOB NUMBER                                     TERMS
~
                                                                                                                                                f--
           59641                                                        550308                                    Net 30 Days
      PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DA TE         INV DUE DATE
         $81,716.84                                             $0.00                                     6/ 13118              7/13/18


                                                                                   DESCRIPTION                            PRICE    EXTENSION
     2.0 GALLO!'!      95-8001 /01              PHU-13 PORCELAIN WHITE                                                   50.07        100.14
     2.0 QUART        95-819/04                 PITTHANE ULTRA CATALYST-8                                                              64.06
                                                JOB#11273A02-01




                                                                                                            SUBTOTAL                   164.20
                                                                                                            SALES TAX                    0.00
                                                                                                              FREIGHT                    0.00

                                milesi
                                WQod coatings
                                                                                                 TOTAL INVOICE AMOUNl                 $164.20
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 318
                                                                    Page
                                                                       of 557
                                                                          111 of
                                     139




             l/




                                                     i
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-64 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2b 319
                                                                                  Page
                                                                                     of 557
                                                                                        112 of
                                                   139




                                                                                                    INVOICE
                                                                                                        INVOICE NUMBER
                                                                                                                    69832
                                                                                                              INVOICE DATE
                                                                                                                  6/ 13118


                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (IN)                                          KOONTZ WAGNER POWERHOUSE
P.O. BOX 1229                                                          475 5 AMERITECH DRIVE
TULSA, OK 74101                                                        SOUTH BEND, IN 46628
USA                                                                    USA



        PACKING SLIP#                            PO/ JOB NUMBER                                TERMS
                                                                                                                                I-

           59657                                     550319                                 Net 30 Days
      PREVIOUS BALANCE                     DISCOUNT IF PAID BY DISC DATE          DISCOUNT DA TE        INV DUE DATE
         $81,881.04                                  $0.00                           6/13/18              7/13/18


QTY    U/M      ITEM                                          DESCRIPTION                           PRiCE      EXTENSION
  5.0 EACH      652270002859          3" JET FRAME                                                     3.85        19.25




                                                                                       SUBTOTAL                      19.25

                                                                                       SALES TM                       0.00
                                                                                         FREIGHT                      0.00

  PAINTS"'              milesi
                        \l'iood ooatlngs
                                                                            TOTAL INVOICE AMOUN1                   ¢.10 .,.,.
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 320
                                                                    Page
                                                                       of 557
                                                                          113 of
                                     139




  i'
                  Case
                    Case
                       18-33815
                         18-33815Claim
                                   Document
                                       135-1 Part
                                             533-64 Filed
                                                    Filed in
                                                           12/04/20
                                                             TXSB on Desc
                                                                     06/24/21
                                                                          Exhibit
                                                                               Page
                                                                                  2b 321
                                                                                      Page
                                                                                         of 557
                                                                                            114 of
                                                       139



         United Coatings Technologies
                                                                                                                       INVOICE
          IOI I   5 Ma;n 5h·cet. South E:iend, IN. +660 I . omce. 57+.287.+77+                                             INVOICE NUMBER
                                                                                                                                     69833
                                                                                                                               INVOICE DATE
                                                                                                                                   6113/18


                                                                                       SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZ WAGNER POWERHOUSE
    P.O. BOX 1229                                                                         475 5 AMERITECH DRIVE
    TULSA, OK 74101                                                                       SOUTH BEND, IN 46628
    USA                                                                                   USA



        PACKING SLIP#                                           PO/ JOB NUMBER                                     TERMS
~                                                                                                                                             ~



           59656                                                       550308                                  Net 30 Days
      PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DA TE        INV DUE DATE
         $81,900.29                                             $0.00                                   6113118              7/13/18


                                                                                 DESCRIPTION                           PRICE    EXTENSION
    16.0 GALLON         AT45HT2/01              PHU-99 ANSI 61                                                                    1,357.44




                                                                                                          SUBTOTAL                 1,357.44

                                                                                                          SALES TAX                    0.00
                                                                                                            FREIGHT                   0.00

                                  milesi
                                  wood   coatings
                                                                                               TOT AL INVOICE AMOUN1             $1,357.44
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 322
                                                                    Page
                                                                       of 557
                                                                          115 of
                                     139
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-64 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2b 323
                                                                                  Page
                                                                                     of 557
                                                                                        116 of
                                                   139

             United Coatings Technologies
                                                                                                                          INVOICE
             101 IS Main Stred• South [)end, IN• 1-660 I' Office, 57+.287.1-77+                                              INVOICE NUMBER
                                                                                                                                        69867
                                                                                                                                  INVOICE DATE
                                                                                                                                      6/15/18


                                                                                        SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                          KOONTZWAGNERPOWERHOUSE
    P.O. BOX 1229                                                                          4755 AMERITECH DRIVE
    TULSA, OK 74101                                                                        SOUTH BEND, IN 46628
    USA                                                                                    USA



            PACKING SLIP#                                        PO/ JOB NUMBER                                      TERMS
~
                                                                                                                                                 -
                 59686                                                 550347                                     Net 30 Days
          PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE             INV DUE DATE
             $83,257.73                                          $0.00                                   6/15/18                  7/15/18


    QTY    U/M          ITEM                                                      DESCRIPTION                             PRICE    EXTENSION
      1.0 DRUM          S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128                   645.00       645.00




                                                                                                           SUBTOTAL                    645.00
                                                                                                           SALES TA'/.                   0.00
                                                                                                             FREIGHT                     0.00

      PAINTS"                    milesi
                                 wood   coatings
                                                                                                TOT AL INVOICE AMOUN1                 $645.00
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 324
                                                                    Page
                                                                       of 557
                                                                          117 of
                                     139
           Case
             Case
                18-33815
                  18-33815Claim
                            Document
                                135-1 Part
                                      533-64 Filed
                                             Filed in
                                                    12/04/20
                                                      TXSB on Desc
                                                              06/24/21
                                                                   Exhibit
                                                                        Page
                                                                           2b 325
                                                                               Page
                                                                                  of 557
                                                                                     118 of
                                                139


           United Coatings Technologies
                                                                                                              INVOICE
             s. Main Street. 5onth [:,end, IN.
           IOI I                               Office,
                                        +1;1;0 I •     s7.+77+
                                                     57-f.2                                                       INVOICE NUMBER
                                                                                                                             69871
                                                                                                                      INVOICE DATE
                                                                                                                          6/14/18


                                                                             SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (IN)                                              KOONTZ WAGNER POWERHOUSE
     P.O. BOX 1229                                                              4755 AMERITECH DRIVE
     TULSA. OK 74101                                                            SOUTH BEND, IN 46628
     USA                                                                        USA



         PACKING SLIP#                               PO/ JOB NUMBER                                       TERMS
I-                                                                                                                                     -
              59655                                           550308                                 Net 30 Days
       PREVIOUS BALANCE                      DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INV DUE DATE
           $83,257 .73                                        $0.00                            6/ 14/18               7I14/18


                                                                       DESCRIPTION                            PRICE    EXTENSION
     14.0 GALLON    AT370-23/01       AMERCOAT 370 PEARL GRAY                                                 38.11        533.54
     20.0 QUART     AT370-B/04        AMERCOAT 370 CURE B                                                     14.22        284.40
      3.0 GALLON    AT45H3/01         PHU-100 WHITE                                                           84.84        254.52
      6.0 GALLON    AT45HT2/01        PHU-99 ANSI 61                                                          84.84        509.04




                                                                                                 SUBTOTAL                 1,581.50

                                                                                                 SALES TA'X                     0.00
                                                                                                   FREIGHT                      0.00

      PAINTS"'             milesi
                             coatings
                           woad
                                                                                      TOTAL INVOICE AMOUN1               $1,581.50
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 326
                                                                    Page
                                                                       of 557
                                                                          119 of
                                     139



                                                                 .1NVOlCE




                                                                                   50
                                                                                   .00
                                                                                   1.00
                                                                                   1.50
                 Case
                   Case
                      18-33815
                        18-33815Claim
                                  Document
                                      135-1 Part
                                            533-64 Filed
                                                   Filed in
                                                          12/04/20
                                                            TXSB on Desc
                                                                    06/24/21
                                                                         Exhibit
                                                                              Page
                                                                                 2b 327
                                                                                     Page
                                                                                        of 557
                                                                                           120 of
                                                      139


             United Coatings Technologies
                                                                                                                            INVOICE
             IOI IS   Main Street• South E:iend, IN' +660 I• Office• 57+.28/.+77•f                                            INVOICE NUMBER
                                                                                                                                          69877
                                                                                                                                    INVOICE DATE
                                                                                                                                        6/15/18


                                                                                           SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                             KOONTZWAGNERPOWERHOUSE
    P.O. BOX 12 29                                                                            4755 AMERITECH DRIVE
    TULSA, OK 74101                                                                           SOUTH BEND, IN 46628
    USA                                                                                       USA



            PACKING SLIP#                                           PO/ JOB NUMBER                                    TERMS
-                                                                                                                                                  -
               59687                                                      550347                                    Net 30 Days
          PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DA TE           INV DUE DATE
             $85.484.23                                            $0.00                                    6/15/18                 7/15/18


    QTY    U/M           ITEM                                                        DESCRIPTION                            PRICE    EXTENSION
      5.0 GALLON         97-1212/01                PHE-13 PORCELAIN WHITE                                                   58.96        294.80
      5.0GALLON          97-137 /01               AQUAPON HB/SG CATALYST-B                                                  43.67        218.35
      6.0 GALLON          95-8001 /01              PHU-25 RAILROAD BEIGE                                                    50.07        300.42
      6.0 QUART          95-819/04                 PITTHANE ULTRA CATALYST-B                                                32.03        192.18
                                                  JOB#11273A02-01
      4.0 GALLON         97-1212/01                PHE-13 PORCELAIN WHITE                                                   58.96        235.84
      5.0 GALLON         97-1212/01               PHE-1ANSI61                                                               58.96        294.80
      9.0 GALLON         97-137 /01               AQUAPON HB/SG CATALYST-B                                                  43.67        393.03
      2.0 GALLON         97-735/01                PPG HPC THINNER                                                           35.85         71.70
                                                  JOB#12069A01-01
      4.0 GALLON         97-1212/01               PHE-13 PORCELAIN WHITE                                                    58.96        235.84
      5.0GALLON          97-1212/01               PHE-1 ANSI 61                                                             58.96       294.80
      9.0 GALLON         97-137 /01               AQUAPON HB/SG CATALYST-B                                                  43.67       393.03
      2.0 GALLON         97-735/01                PPG HPC THINNER                                                           35.85         71.70
                                                  JOB#12071 A01-01




                                                                                                              SUBTOTAL                  2,996.49
                                                                                                              SALES TAX                     0.00
                                                                                                                FREIGHT                     0.00

                                   milesi
                                    wood GQatings
                                                                                                   TOTAL INVOICE AMOUN1                $2,996.49
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 328
                                                                    Page
                                                                       of 557
                                                                          121 of
                                     139
                  Case
                    Case
                       18-33815
                         18-33815Claim
                                   Document
                                       135-1 Part
                                             533-64 Filed
                                                    Filed in
                                                           12/04/20
                                                             TXSB on Desc
                                                                     06/24/21
                                                                          Exhibit
                                                                               Page
                                                                                  2b 329
                                                                                      Page
                                                                                         of 557
                                                                                            122 of
                                                       139


              United Coatings Technologies
                                                                                                                                           INVOICE
              I0 I I   S   M a;n 5tceet •South [)end, JN • 1·660   I •   Qff;ce' 571·.2 8 7.1-77+                                               INVOICE NUMBER
                                                                                                                                                            69878
                                                                                                                                                      INVOICE DATE
                                                                                                                                                          6/15/18


                                                                                                          SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (IN)                                                                           KOONTZ WAGNER POWERHOUSE
     P.O.BOX1229                                                                                             4755 AMERITECH DRIVE
     TULSA, OK 74101                                                                                         SOUTH BEND, IN 46628
     USA                                                                                                     USA



             PACKING SLIP#                                                      PO/ JOB NUMBER                                         TERMS
f-                                                                                                                                                                  -
                59691                                                                   550319                                    Net 30 Days
           PREVIOUS BALANCE                                    DISCOUNT IF PAID BY DISC DATE                            DISCOUNT DATE         INV DUE DATE
              $88,480.72                                                 $0.00                                             6/15/18              7/15/18


     QTY    U/M               ITEM                                                                  DESCRIPTION                            PRICE       EXTENSION
       7.0 EACH               652270002859              3" JET FRAME                                                                           3.85        26.95
                                                        COMPLETES ORDER




                                                                                                                             SUBTOTAL                       26.95
                                                                                                                             SALES TA"J.                     0.00
                                                                                                                               FREIGHT                       0.00

                                        milesi
                                        wood CQatings
                                                                                                                  TOTAL INVOICE AMOUNl                     $26.95
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 330
                                                                    Page
                                                                       of 557
                                                                          123 of
                                     139
                    Case
                      Case
                         18-33815
                           18-33815Claim
                                     Document
                                         135-1 Part
                                               533-64 Filed
                                                      Filed in
                                                             12/04/20
                                                               TXSB on Desc
                                                                       06/24/21
                                                                            Exhibit
                                                                                 Page
                                                                                    2b 331
                                                                                        Page
                                                                                           of 557
                                                                                              124 of
                                                         139


                United Coatings Technologies
                                                                                                                             INVOICE
                IOI I 5 Main   Street' South Bend, JN' +660 I• Office' 57+.287.+77+                                              INVOICE NUMBER
                                                                                                                                             70179
                                                                                                                                       INVOICE DATE
                                                                                                                                            7/3/18


                                                                                            SHIP TO
       KOONTZ-WAGNER CSTM CNTRL (IN)                                                           KOONTZ WAGNER POWERHOUSE
       P.O. BOX 12 29                                                                          475 5 AMERITECH DRIVE
       TULSA. OK 74101                                                                         SOUTH BEND, IN 46628
       USA                                                                                     USA



               PACKING SLIP#                                         PO/ JOB NUMBER                                     TERMS
'-'"                                                                                                                                                 ~



                  59743                                                    550577                                    Net 30 Days
             PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE          INV DUE DATE
                $50,331.50                                           $0.00                                    7/3/18                8/2/18


       QTY    U/M          ITEM                                                       DESCRIPTION                            PRICE      EXTENSION
        24.0 EACH          726890593100              9" PROSUPREME WOVEN 3/8"                                                   3.85        92.40
        13.0 EACH          021200056208              2050 PAINTERS MASKING TAPE 2"                                              6.95        90.35
                                                     BACKORDER 11 X 2050- 2"TAPE




                                                                                                               SUBTOTAL                     182.75
                                                                                                               SALES TAX                      0.00
                                                                                                                 FREIGHT                      0.00

                                      milesi
                                      wood coatings
                                                                                                    TOT AL INVOICE AMOUNl                  $182.75
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 332
                                                                    Page
                                                                       of 557
                                                                          125 of
                                     139
               Case
                 Case
                    18-33815
                      18-33815Claim
                                Document
                                    135-1 Part
                                          533-64 Filed
                                                 Filed in
                                                        12/04/20
                                                          TXSB on Desc
                                                                  06/24/21
                                                                       Exhibit
                                                                            Page
                                                                               2b 333
                                                                                   Page
                                                                                      of 557
                                                                                         126 of
                                                    139


              United Coatings Technologies
                                                                                                                                  INVOICE
              101 I   5 Main Street' South [)end, IN   '+660 I'   Office•   57+.287.4}7+                                              INVOICE NUMBER
                                                                                                                                                  70180
                                                                                                                                            INVOICE DATE
                                                                                                                                                 7/3/18


                                                                                                 SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (IN)                                                                  KOONTZWAGNERPOWERHOUSE
     P.O. BOX 1229                                                                                  4755 AMERITECH DRIVE
     TULSA, OK 74101                                                                                SOUTH BEND, IN 46 628
     USA                                                                                            USA



             PACKING SLIP#                                              PO/ JOB NUMBER                                       TERMS
-~                                                                                                                                                        ~



                59842                                                            550576                                   Net 30 Days
           PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                       DISCOUNT DATE          INV DUE DATE
              $50,514.25                                             $0.00                                         7/3/18                8/2/18


     QTY    U/M             ITEM                                                           DESCRIPTION                            PRICE      EXTENSION
     100.0 EACH             047034115133           5 GALLON STRAINER ELASTIC TOP                                                     0.87        87.00
     100.0 EACH             098262105007           PAPER 5 QT PAINT PAIL                                                             2.75       275.00
      50.0 EACH             098262811663           5 QT MIX N MEASURE PAIL                                                           2.90       145.00
     144.0 EACH             726890278076           400 URETHANE SEALANT CLEAR                                                        3.06       440.64
      72.0 EACH             757136000021           IMPORT CHIP BRUSH 1"                                                              0.19        13.68
      48.0 EACH             757136000045           IMPORT CHIP BRUSH 2"                                                              0.23        11.04




                                                                                                                    SUBTOTAL                     972.36
                                                                                                                    SALES TAY.                     0.00
                                                                                                                      FREIGHT                      0.00

       PAINTS'"                      milesi
                                     wood coatings
                                                                                                         TOT AL INVOICE AMOUN1                  $972.36
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 334
                                                                    Page
                                                                       of 557
                                                                          127 of
                                     139




                 ''
                 ''
                  Case
                    Case
                       18-33815
                         18-33815Claim
                                   Document
                                       135-1 Part
                                             533-64 Filed
                                                    Filed in
                                                           12/04/20
                                                             TXSB on Desc
                                                                     06/24/21
                                                                          Exhibit
                                                                               Page
                                                                                  2b 335
                                                                                      Page
                                                                                         of 557
                                                                                            128 of
                                                       139


             .,United Coatings Technologies
                                                                                                                       INVOICE
              IOI I S.MainStreet'5.0uthE:>end,JN•1-6601 •Qffice,57+.287.1·77+                                             INVOICE NUMBER
                                                                                                                                      70181
                                                                                                                                INVOICE DATE
                                                                                                                                     7/3/18


                                                                                      SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (IN)                                                       KOONTZWAGNERPOWERHOUSE
     P.O. BOX 1229                                                                       4755 AMERITECH DRIVE
     TULSA, OK 74101                                                                     SOUTH BEND, IN 46628
     USA                                                                                 USA



             PACKING SLIP#                                     PO/ JOB NUMBER                                    TERMS
I-                                                                                                                                            -
                59934                                                 550575                                   Net 30 Days
           PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE          INV DUE DATE
              $51,486.61                                        $0.00                                   7/3/18                8/2/18


     QTY    U/M                                                                 DESCRIPTION                            PRICE     EXTENSION
       1.0 DRUM         S-0105/55               HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128               653.74         653.74
      24.0 EACH         080139952678            PREVAL SPRAYER COMPLETE                                                             120.96
      24.0 EACH         021200056208            2050 PAINTERS MASKING TAPE 2"                                            6.95       166.80




                                                                                                         SUBTOTAL                    941.50
                                                                                                         SALES TAX                     0.00
                                                                                                           FREIGHT                     0.00

       PAINTS"'                  milesi
                                 wood coatings
                                                                                              TOTAL INVOICE AMOUNl                  $941.50
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 336
                                                                    Page
                                                                       of 557
                                                                          129 of
                                     139
                   Case
                     Case
                        18-33815
                          18-33815Claim
                                    Document
                                        135-1 Part
                                              533-64 Filed
                                                     Filed in
                                                            12/04/20
                                                              TXSB on Desc
                                                                      06/24/21
                                                                           Exhibit
                                                                                Page
                                                                                   2b 337
                                                                                       Page
                                                                                          of 557
                                                                                             130 of
                                                        139


             United Coatings Technologies
                                                                                                                            INVOICE
             IOI   IS Ma;n S.t.-eet' South [)end, IN' +660 I• Qf{;ce• 57+l87.1·77+                                            INVOICE NUMBER
                                                                                                                                           70182
                                                                                                                                    INVOICE DATE
                                                                                                                                          7/3/18


                                                                                           SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                             KOONTZWAGNERPOWERHOUSE
    P.O. BOX 1229                                                                             4755 AMERITECH DRIVE
    TULSA. OK 74101                                                                           SOUTH BEND, IN 46628
    USA                                                                                       USA



            PACKING SLIP#                                           PO/ JOB NUMBER                                    TERMS
-                                                                                                                                                   -
               59828                                                      550573                                    Net 30 Days
          PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DA TE           INV DUE DATE
             $52,428.11                                            $0.00                                     7/3/18                  8/2/18


    QTY    U/M             ITEM                                                      DESCRIPTION                            PRICE    EXTENSION
      5.0GALLON            AT370-23/01             AMERCOAT 370 PEARL GRAY                                                  38.11        190.55
      5.0 QUART           AT370-B/04               AMERCOAT 370 CURE B                                                      14.22         71.10
      1.0 GALLON           90-330/01               PITT-TECH 1-E/G SAFETY YELLOW                                            59.12         59.12
      1.0GALLON            97-735/01               PPG HPCTHINNER                                                           35.85         35.85
                                                   job#11870A01-01
      7.0 GALLON           97-1212/01              PHE-13 PORCELAIN WHITE                                                   58.96        412.72
      9.0GALLON           97-1212/01               PHE-1ANSI61                                                              58.96        530.64
     16.0GALLON           97-137 /01               AQUAPON HB/SG CATALYST-B                                                 43.67        698.72
      2.0GALLON            97-735/01               PPG HPC THINNER                                                          35.85         71.70
                                                   JOB#12043A02-01
      7.0GALLON           97-1212/01               PHE-13 PORCELAIN WHITE                                                   58.96        412.72
      9.0 GALLON          97-1212/01               PHE-1ANSI61                                                              58.96        530.64
     16.0 GALLON          97-137/01                AQUAPON HB/SG CATALYST-B                                                 43.67        698.72
      2.0GALLON           97-735/01                PPG HPC THINNER                                                          35.85         71.70
                                                   JOB#12043A01-01




                                                                                                              SUBTOTAL                  3,784.18
                                                                                                              SALES TAX                     0.00
                                                                                                                FREIGHT                     0.00

                                    milesi
                                    wood coatings
                                                                                                   TOTAL INVOICE AMOUN1                $3, 784.18
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 338
                                                                    Page
                                                                       of 557
                                                                          131 of
                                     139




                                                                              ··~H




               ·,.

  ·. r1
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-64 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2b 339
                                                                                  Page
                                                                                     of 557
                                                                                        132 of
                                                   139


             United Coatings Technologies
                                                                                                                                 INVOICE
           ~IOI I   5. Main 5tceet • 5outh l)end, IN• 1·660 I• Office•   571".287.+77+                                              INVOICE NUMBER
                                                                                                                                               70229
                                                                                                                                         INVOICE DATE
                                                                                                                                               7I 6/18


                                                                                               SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                                 KOONTZ WAGNER POWERHOUSE
    P.O. BOX 1229                                                                                 475 5 AMERITECH DRIVE
    TULSA. OK 74101                                                                               SOUTH BEND, IN 46628
    USA                                                                                           USA



            PACKING SLIP#                                            PO/ JOB NUMBER                                         TERMS
-                                                                                                                                                        I-

               59989                                                          550621                                     Net 30 Days
          PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                      DISCOUNT DATE          INV DUE DATE
             $56,212.29                                              $0.00                                        7/6/18                8/5/18


    QTY    U/M             ITEM                                                          DESCRIPTION                             PRICE    EXTENSION
     15.0 GALLON          AT370-23/01               AMERCOAT 370 PEARL GRAY                                                     34.25        513. 75
     15.0 QUART           AT370-B/04                AMERCOAT 370 CURE B                                                         13.49        202.35
     14.0 GALLON          AT370-3/01                AMERCOAT 370 WHITE                                                          34.25        479.50
     17.0 GALLON          AT370-23/01               AMERCOAT 370 PEARL GRAY                                                     34.25        582.25
     32.0 QUART           AT370-B/04                AMERCOAT 370 CURE B                                                         13.49        431.68
      6.0GALLON           97-735/01                 PPG HPC THINNER                                                             42.89        257.34




                                                                                                                  SUBTOTAL                   2.466.87
                                                                                                                  SALES   TA~                    0.00
                                                                                                                    FREIGHT                      0.00

                                    milesi
                                    vrood coatings
                                                                                                       TOT AL INVOICE AMOUN1               $2,466.87
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 340
                                                                    Page
                                                                       of 557
                                                                          133 of
                                     139
                    Case
                      Case
                         18-33815
                           18-33815Claim
                                     Document
                                         135-1 Part
                                               533-64 Filed
                                                      Filed in
                                                             12/04/20
                                                               TXSB on Desc
                                                                       06/24/21
                                                                            Exhibit
                                                                                 Page
                                                                                    2b 341
                                                                                        Page
                                                                                           of 557
                                                                                              134 of
                                                         139


                   (J nited Coatings Technologies
                                                                                                                          INVOICE
              /IOI I 5 Ma;n 5hed' South t)end, JN' 1·660 I' Qff;ce• 57+.287.+77+                                            INVOICE NUMBER
                                                                                                                                        70231
             (.


                                                                                                                                  INVOICE DATE
                                                                                                                                        7I 6/18


                                                                                         SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (IN)                                                         KOONTZWAGNERPOWERHOUSE
      P.O.BOX1229                                                                           475 5 AMERITECH DRIVE
      TULSA. OK 74101                                                                       SOUTH BEND, IN 46628
      USA                                                                                   USA



                  PACKING SLIP#                                    PO/ JOB NUMBER                                   TERMS
1--                                                                                                                                               ~



                 59988                                                   550621                                   Net 30 Days
            PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE          INV DUE DATE
               $58,679.16                                          $0. 00                                  7/6/18                8/5/18


      QTY         U/M        ITEM                                                  DESCRIPTION                            PRICE    EXTENSION
       16.0 GALLON           AT45H3/01             AMCT 450H WHITE RESIN                                                 84.84       1,357.44
       18.0 GALLON           AT45HT2/01            AMCT 450H LIGHT TINT RESIN PHU-96                                     84.84       1,527.12
       34.0 QUART            AT45H-B/04            AMCT 450H CURE                                                        24.18        822.12
        5.0 GALLON          AT765/01               AMERCOAT 65 THINNER                                                   29.00        145.00
                                                   JOB# 11813A09-01
       10.0 GALLON          AT45HT2/01             AMCT 450H LIGHT TINT RESIN PHU-96                                     84.84        848.40
       12.0 GALLON          AT45HT3/01             AMCT 450H NEUTRAL TINT RESIN PPG1002-7                                84.84       1,018.08
       22.0 QUART           AT45H-B/04             AMCT 450H CURE                                                        29.00        638.00
        6.0 GALLON          AT765/01               AMERCOAT 65 THINNER                                                   29.00        17 4.00
        3.0 GALLON          97-735/01              PPG HPC THINNER                                                       35.85        107.55
                                                   JOB# 11754A01-+01




                                                                                                            SUBTOTAL                 6,637.71
                                                                                                            SALES TAX                    0.00
                                                                                                              FREIGHT                    0.00

        PAINTS"                      milesi
                                     wood wetings
                                                                                                 TOTAL INVOICE AMOUNl               $6,637.71
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 342
                                                                    Page
                                                                       of 557
                                                                          135 of
                                     139
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-64 Filed
                                              Filed in
                                                     12/04/20
                                                       TXSB on Desc
                                                               06/24/21
                                                                    Exhibit
                                                                         Page
                                                                            2b 343
                                                                                Page
                                                                                   of 557
                                                                                      136 of
                                                 139

        ,,'United Coatings Technologies
                                                                                                                           INVOICE
          IOI I S   Main 5tcect' South [>:iend, IN' +660 I ' Office, 571-.287.+77+                                             INVOICE NUMBER
                                                                                                                                         70262
                                                                                                                                   INVOICE DATE
                                                                                                                                       7/10/18


                                                                                           SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (IN)                                                             KOONTZ WAGNER POWERHOUSE
    P.O. BOX 1229                                                                             4755 AMERITECH DRIVE
    TULSA, OK 74101                                                                           SOUTH BEND, IN 46628
    USA                                                                                       USA



        PACKING SLIP#                                              PO/ JOB NUMBER                                      TERMS
-                                                                                                                                                ~



           60011                                                          550621                                   Net 30 Days
      PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DATE         INV DUE DATE
         $65,380.12                                               $0.00                                     7/10/18               8/9/18


                                                                                     DESCRIPTION                           PRICE    EXTENSION
     1.0 GALLON        AT370-23/01               AMERCOAT 370 PEARL GRAY                                                   34.25        34.25
     1.0 GALLON        AT765/01                  AMERCOAT 65 THINNER                                                       29.00        29.00




                                                                                                              SUBTOTAL                   63.25
                                                                                                              SALES TAX                   0.00
                                                                                                                FREIGHT                   0.00

     PAINTS"                     rnilesi
                                    coatings
                                  wood
                                                                                                   TOT AL INVOICE AMOUN1                $63.25
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 344
                                                                    Page
                                                                       of 557
                                                                          137 of
                                     139
                 Case
                   Case
                      18-33815
                        18-33815Claim
                                  Document
                                      135-1 Part
                                            533-64 Filed
                                                   Filed in
                                                          12/04/20
                                                            TXSB on Desc
                                                                    06/24/21
                                                                         Exhibit
                                                                              Page
                                                                                 2b 345
                                                                                     Page
                                                                                        of 557
                                                                                           138 of
                                                      139


         • (J,nited Coatings Technologies
                                                                                                                                 INVOICE
           . '10 I I   5 Main 5tccet. South [')end, IN. +660 I   •   omce, 57+.2a7.+17+                                            INVOICE NUMBER
                                                                                                                                               70305
                                                                                                                                         INVOICE DATE
                                                                                                                                             7/10/18


                                                                                                SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (IN)                                                                    KOONTZ WAGNER POWERHOUSE
  P.O. BOX 1229                                                                                    475 5 AMERITECH DRIVE
  TULSA. OK 74101                                                                                  SOUTH BEND, IN 46628
  USA                                                                                              USA


-·-

          PACKING SLIP#                                                   PO/ JOB NUMBER                                   TERMS
---

---·-·
            60027
                                                    I                                                                    Net 30 Days
       PREVIOUS BALANCE                                      DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DA TE           INV DUE DATE

 --
          $65,380.12                                I                  $0.00                                     7/10/18                  8/9/18


                                                                                          DESCRIPTION                            PRICE    EXTENSION
       1.0 DRUM              S-0105/55                   HM, PAINT RELATED MATERIAL, 3, UN 1263, PG II, ERG 128                 653.74       653.74
      15.0GALLON             95-2412/01                  DTR RAPID COAT WHITE BASE-A ASA #70                                     55.94       839.10
      15.0GALLON             95-249/01                   DTR RAPID COAT CATALYST-B                                               54.94       824.10




                                                                                                                   SUBTOTAL                  2,316.94
                                                                                                                   SALES TAX                     0.00
                                                                                                                     FREIGHT                     0.00

       PAINTS"                         rnilesi
                                       \l\l'OOd   coatings
                                                                                                        TOTAL INVOICE AMOUN1               $2,316.94
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-64 Filed
                                  Filed in
                                         12/04/20
                                           TXSB on Desc
                                                   06/24/21
                                                        Exhibit
                                                             Page
                                                                2b 346
                                                                    Page
                                                                       of 557
                                                                          139 of
                                     139




                                    O ' -0 ,_ '
                                                          ?-10·-1P
                                                  "'-••°'""-' -...   --.0<-~W~·---·   •A•""' H • "'""
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 347
                                                                            Page
                                                                               of 1
                                                                                  557
                                                                                    of 98

8/3/20 at 13:08:58.80                                                                                                               Page: 1 of8
                                           United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0002 to K0002. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transacti on           Trans No.             Date           Amount
 Customer Name

 K0002                           67146                  Invoice                67146                 1/5/18         2,280.75
 do not use KWCC (ID)                                   Receipt                0050005351            2/9/18        -2,280.75

                                                                                                                         0.00


                                 67147                  Invoice                67147                 1/5/18         3,429.46
                                                        Receipt                0050005351            2/9/18        -3,429.46

                                                                                                                         0.00


                                 67148                  Invoice                67148                 1/5/18         3,429.46
                                                        Receipt                0050005351            2/9/18        -3,429.46

                                                                                                                         0.00


                                 67149                  Invoice               67149                  1/5/18         3,429.46
                                                        Receipt               0050005351             2/9/18        -3,429.46

                                                                                                                         0.00


                                 67150                  Invoice               67150                  1/5/18           650.24
                                                        Receipt               0050005351             2/9/18          -650.24

                                                                                                                        0.00


                                 67151                  Invoice               67151                  1/5/18           650.24
                                                        Receipt               0050005351             2/9/18          -650.24

                                                                                                                        0.00


                                 67152                  Invoice               67152                  1/5/18         3,429.46
                                                        Receipt               005000535 1            2/9/18        -3,429.46

                                                                                                                        0.00


                                 67299                  Invoice               67299                  1/15/18          105.61
                                                        Receipt               050005606              3/2/18          -105.61

                                                                                                                        0.00


                                 67304                  Invoice               67304                  1/11 /18         899.89
                                                        Receipt               050005606              3/2/18          -899.89

                                                                                                                        0.00


                                 67305                  Invoice               67305                  1/11 / 18      2,233.01
                                                        Receipt               050005606              3/2/18        -2,233.01

                                                                                                                        0.00


                                 67460                  Invoice               67460                  1/ 19/18       1,731 .10
                                                        Receipt               050005606              3/2/18        -1,731 .10
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 348
                                                                            Page
                                                                               of 2
                                                                                  557
                                                                                    of 98

8/3/20 at 13:08:58.85                                                                                                                 Page: 2 of 8
                                            United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K00 02 to K0002 . Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.            Transacti on           Tra ns No.             Date           Amount
 Customer Name

                                                                                                                          0.00


                                  67503                  Invoice                67503                  1/29/18        1,131 .65
                                                         Receipt                0050005801             3/16/ 18      -1,131.65

                                                                                                                          0.00


                                  67736                  Invoice                67736                  2/ 15/18         102.79
                                                         Receipt                0050006106             4/6/18          -102.79

                                                                                                                          0.00


                                  67765                  Invoice                67765                  2/14/18        2,485.55
                                                         Receipt                0050006106             4/6/18        -2,485.55

                                                                                                                          0.00


                                  67766                  Invoice                67766                  2/14/18        1,426.34
                                                         Rece ipt               0050006 106            4/6/ 18       -1,426.34

                                                                                                                          0.00


                                  67770                  Invoice                67770                  2/14/18          410.45
                                                         Receipt                0050006106             4/6/18          -410.45

                                                                                                                          0.00


                                  67771                  Invoice                67771                  2/14/18          134.43
                                                         Receipt                0050006388             4/30/18         -134.43

                                                                                                                          0.00


                                  67772                  Invoice                67772                  2/14/18        2,285.22
                                                         Receipt                0050006106             4/6/18        -2,285.22

                                                                                                                          0.00


                                  67791                  Invoice                67791                  2/8/18           672.1 2
                                                         Receipt                0050005901             3/26/18         -672.1 2

                                                                                                                          0.00


                                  67792                  Invoice                67792                  2/8/18         2,809.76
                                                         Receipt                0050005901             3/26/18       -2,809.76

                                                                                                                          0.00


                                  67793                  Invo ice               67793                  2/8/18         2,809.76
                                                         Receipt                0050005901             3/26/18       -2,809.76

                                                                                                                          0.00
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 349
                                                                            Page
                                                                               of 3
                                                                                  557
                                                                                    of 98

8/3/20 at 13·:08:58.86                                                                                                              Page: 3 of 8
                                           United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0002 to K0002. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction            Trans No.             Date           Amount
 Customer Name

                                 67794                  Invoice                67794                 2/8/18         2,809.76
                                                        Receipt                0050005901            3/26/18       -2,809.76

                                                                                                                         0.00


                                 67795                  Invoice                67795                 2/8/18         2,809.76
                                                        Receipt                0050005901            3/26/18       -2,809.76

                                                                                                                         0.00


                                 67796                  Invoice                67796                 2/8/18         2,809.76
                                                        Receipt                0050005901            3/26/18       -2,809.76

                                                                                                                         0.00


                                 67797                  Invoice                67797                 2/6/18         1,591.85
                                                        Receipt                0050005901            3/26/18       -1,591.85

                                                                                                                         0.00


                                 67892                  Invoice                67892                 2/23/18          110.14
                                                        Receipt                0050006328            4/23/18         -110.14

                                                                                                                         0.00


                                 67896                  Invoice                67896                 2/23/18          672 .12
                                                        Receipt                0050006328            4/23/18         -672.12

                                                                                                                         0.00


                                 67897                  Invoice                67897                 2/23/18        1,344.24
                                                        Receipt                0050006328            4/23/18       -1,344.24

                                                                                                                         0.00


                                 67898                  Invoice                67898                 2/23/18        2,786.00
                                                        Receipt                0050006328            4/23/18       -2,786.00

                                                                                                                         0.00


                                 67899                  Invoice                67899                 2/23/18        2,786.00
                                                        Receipt                0050006328            4/23/18       -2,786.00

                                                                                                                         0.00


                                 67927                  Invoice                67927                 2/28/18        1,764.47
                                                        Receipt                0050006328            4/23/ 18      -1,764.47

                                                                                                                         0.00


                                 68015                  Invoice                68015                 3/5/18         3,391.44
                                                        Receipt                0050006703            5/24/18       -3,391 .44
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 350
                                                                            Page
                                                                               of 4
                                                                                  557
                                                                                    of 98

8/3/20 at 13:08:58.89                                                                                                               Page: 4 of 8
                                           United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0002 to K0002. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction            Trans No.             Date           Amou nt
 Customer Name

                                                                                                                         0.00


                                 68096                  Invoice                68096                 3/1/18           151.98
                                                        Receipt                0050006328            4/23/18         -151.98

                                                                                                                         0.00


                                 68117                  Invoice                68117                 3/9/18           102.79
                                                        Receipt                0050006328            4/23/18         -102 .79

                                                                                                                         0.00


                                 68138                  Invoice                68138                 3/12/18        1,567.74
                                                        Receipt                0050006918            7/3/18        -1,567.74

                                                                                                                        0.00


                                 68146                  Invoice                68146                 3/13/18        1,231.35
                                                        Receipt                0050006703            5/24/18       -1,231.35

                                                                                                                        0.00


                                 68221                  Invoice               68221                  3/13/18          110.05
                                                        Receipt               0050006703             5/24/18         -110.05

                                                                                                                        0.00


                                 68247                  Invoice               68247                  3/19/18          152.50
                                                        Receipt               0050006787             5/25/18         -152 .50

                                                                                                                        0.00


                                 68248                  Invoice               68248                  3/19/18          152.50
                                                        Receipt               0050006787             5/25/18         -152.50

                                                                                                                        0.00


                                 68250                  Invoice               68250                  3/19/18        2,715.25
                                                        Receipt               0050006787             5/25/18       -2 ,715.25

                                                                                                                        0.00


                                 68251                  Invoice               68251                  3/19/18        2,950.15
                                                        Receipt               0050006787             5/25/18       -2,950.15

                                                                                                                        0.00


                                 68350                  Invoice               68350                  3/22/18      16,698.28
                                                        Receiµl               0050006703             5/24/18     -16,6!:!8.28

                                                                                                                        0.00
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 351
                                                                            Page
                                                                               of 5
                                                                                  557
                                                                                    of 98


8/3/20 at 13:08:58.92                                                                                                               Page: 5 of 8
                                           Un ited Coatings Technologies, Inc.
                                               Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0002 to K0002. Report order is by Customer ID. Report is printed in Detail Format.

 Custo mer ID                    Invoice No.            Transaction            Trans No.             Date           Amount
 Customer Name

                                 68453                  Invoice                68453                 3/28/18          215.22
                                                        Receipt                0050006787            5/25/18         -215.22

                                                                                                                         0.00


                                 68455                  Invoice                68455                 3/27/18        3,174.47
                                                        Receipt                0050006787            5/25/18       -3,174.47

                                                                                                                         0.00


                                 68604                  Invoice                68604                 4/4/18           529 .62
                                                        Receipt                0050006918            7/3/ 18         -529.62

                                                                                                                         0.00


                                 68620                  Invoice                68620                 4/6/18         1,071.30
                                                        Receipt                0050006918            7/3/18        -1,071 .30

                                                                                                                         0.00


                                 68698                  Invoice                68698                 4/11/18          410.50
                                                        Receipt                0050006703            5/24/18         -410.50

                                                                                                                         0.00


                                 68699                  Invoice                68699                 4/11/18        2,809.76
                                                        Receipt                0050006703            5/24/18       -2,809.76

                                                                                                                         0.00


                                 68700                  Invoice                68700                 4/11/18        2,809.76
                                                        Rece ipt               0050006703            5/24/18       -2,809.76

                                                                                                                         0.00


                                 68853                  Invoice                68853                 4/19/18          102.79
                                                        Receipt                0050006918            7/3/18          -102.79

                                                                                                                         0.00


                                 68854                  Invoice               68854                  4/18/18        8,358.00
                                                        Receipt               0050006918             7/3/18        -8,358.00

                                                                                                                        0.00


                                 68855                  Invoice               68855                  4/19/18        1,770.11
                                                        Rece ipt              0050006918             7/3/18        -1,770.11

                                                                                                                        0.00


                                 68856                  Invoice               68856                  4/18/18        2,442.20
                                                        Receipt               0050006918             7/3/18        -2,442.20
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 352
                                                                            Page
                                                                               of 6
                                                                                  557
                                                                                    of 98

8/3/20 at 13:08:58.95                                                                                                               Page: 6 of 8
                                           United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from K0002 to K0002. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction            Trans No.             Date           Amou nt
 Customer Name

                                                                                                                         0.00


                                 68858                  Invoice                68858                 4/17/18          410.50
                                                        Receipt                0050006918            7/3/ 18         -410.50

                                                                                                                         0.00


                                 68978                  Invoice                68978                 4/27/18          142.20
                                                        Receipt                0050006918            7/3/18          -142.20

                                                                                                                         0.00


                                 68979                  Invoice                68979                 4/27/18          972.42
                                                        Receipt                0050006918            7/3/18          -972.42

                                                                                                                         0.00


                                 69073                  Invoice                69073                 5/2/18         1,254.98
                                                        Receipt                0050006918            7/3/18        -1,254.98

                                                                                                                         0.00


                                 69074                  Invoice                69074                 5/2/18         1,254.98
                                                        Receipt                0050006918            7/3/18        -1,254.98

                                                                                                                         0.00


                                 69146                  Invoice                69146                 5/8/18         1,064.06
                                                        Receipt                KW ID                 7/24/18       -1,064.06

                                                                                                                         0.00


                                 69328                  Invoice                69328                 5/17/18           82.10
                                                        Receipt                KW ID                 7/24/18          -82.10

                                                                                                                         0.00


                                 69329                  Invoice                69329                 5/17/18        1,008.00
                                                        Receipt                KW ID                 7/24/18       -1,008.00

                                                                                                                         0.00


                                 69546                  Invoice                69546                 5/30/18        1,478.67
                                                        Receipt                KW ID                 7/24/18       -1,478.67

                                                                                                                         0.00


                                 69547                  Invoice                69547                 5/30/18        1,478.67
                                                        Receipt                KWID                  7/24/18       - 1,478.67

                                                                                                                         0.00
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 353
                                                                            Page
                                                                               of 7
                                                                                  557
                                                                                    of 98

8/3/20 at 13:08:58.99                                                                                                                Page : 7 of 8
                                              United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0002 to K0002 . Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction            Trans No.              Date           Amou nt
 Customer Name

                                  69560                  Invoice               69560                  5/31/18          106.54
                                                         Receipt               KWID                   7/24/ 18        -106.54

                                                                                                                          0.00


                                  69561                  Invoice               69561                  5/3 1/18         106.54
                                                         Receipt               KW ID                  7/24/18         -106.54

                                                                                                                          0.00


                                  69800                  Invoice               69800                  6/13/18        2,390.92
                                                         Receipt               KW ID                  7/24/18       -2,390.92

                                                                                                                          0.00


                                  69801                  Invoice               69801                  6/13/18        2,390.92
                                                         Receipt               KW ID                  7/24/18       -2,390.92

                                                                                                                          0.00


                                  69802                  Invoice               69802                  6/13/18        2,390.92
                                                         Receipt               KW ID                  7/24/18       -2,390.92

                                                                                                                          0.00


                                  69812                  Invoice               69812                  6/11/18        1,826.32
                                                         Receipt               KW ID                  7/24/18       -1,826.32

                                                                                                                          0.00


                                  69876                  Invoice               69876                  6/15/18          213.52
                                                         Rece ipt              KWI D                  7/24/18         -213.52

                                                                                                                          0.00


                                  70234                  Invoice               70234                  7/5/18           208.30
                                                         Receipt               KW ID                  7/24/18         -208.30

                                                                                                                          0.00


                                  70238                  Invoice               70238                  7/10/18        1,012.75
                                                         Receipt               KW ID                  7/24/18       -1,012.75

                                                                                                                          0.00


                                  70299                  Invoice               70299                  7/6/18         2,390.92
                                                         Receipt               KW ID                  7/24/18       -2,390.92

                                                                                                                          0.00


                                  70300                  Invoice               70300                  7/6/18         2,390.92
                                                         Receipt               KW ID                  7/24/ 18      -2,390.92
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-65 Filed
                                          Filed in
                                                12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2c 354
                                                                            Page
                                                                               of 8
                                                                                  557
                                                                                    of 98

8/3/20 at   13~08:59.02                                                                                                             Page: 8 of 8
                                           United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0002 to K0002. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction            Trans No.             Date           Amount
 Customer Nam e

                                                                                                                        0.00


                                 70301                  Invoice                70301                 7/6/18           228.16
                                                        Receipt                KWID                  7/24/18         -228.16

                                                                                                                        0.00


                                 70302                  Invoice                70302                 7/6/18           410.45
                                                        Receipt                KW ID                 7/24/18         -410.45

                                                                                                                        0.00


                                 70303                  Invoice                70303                 7/6/18         2,878.10
                                                        Receipt                KW ID                 7/24/18       -2,878.1 0

                                                                                                                        0.00


                                 70309                  Invoice                70309                 7/10/18           75.00
                                                        Receipt                KW ID                 7/24/18          -75.00

                                                                                                                        0.00


 K0002                                                                                                                  0.00


 Report Total                                                                                                           0.00
             Case
               Case
                  18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-65 Filed
                                                Filed in
                                                      12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2c 355
                                                                                  Page
                                                                                     of 9
                                                                                        557
                                                                                          of 98


      (Jnited Coatings Technologies
                                                                                                          INVOICE
     IOI I S   Main Stred' 5out·h bond, IN' 1"660 I• Office'   571·.28/.1]/1"                               INVOICE NUMBER:
                                                                                                                         67152
                                                                                                                 INVOICE DATE:
                                                                                                                         1/5/18


                                                                                SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                     KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                     20394 PINTO LANE
TULSA, OK 74101                                                                   12000B01-02
USA                                                                               CALDWELL, ID 83606
                                                                                  USA




OT.Y:    U/M               ITEM                                DESCRIPTION                                   PRICE    EXTENSlm
   6.0PAIL            AT370-23/05             AMERCOAT370PEARLGRAY                                          178.10      1,068.60
  6.0GALLON           AT370-B/01              AMERCOAT 370 CURE B                                            66.45       398.70
  2.0GALLON           95-8801/01              PHU- 71 LODESTONE                                              46.79        93.58
  2.0PAIL             95-8801/05              PHU- 71 LODESTONE                                             233.94       467.88
  3.0GALLON           95-8800/01              PHU- 76 BLACK                                                  46.79       140.37
  2.0 PAIL            95-8800/05              PHU- 76 BLACK                                                 233.94       467.88
  5.0 PINT            95-859/08               PITTHANE 35 CATALYST-B                                         29.93       149.65
  4.0GALLON           95-859/01               PITTHANE 35 CATALYST-B                                        149.65       598.60
  2.0PINT             97-722/08               URETHANE ACCELERATOR                                           22.10        44.20




                                                                                                    SUBTOTAi          3.429.46
                                                                                                    SAi FS TA:            0.00
                                                                                                     FREIGHl              0.00

                                                                                          TOTAL INVOICE AMOUt        $3,429.46
                           Case
                              Case
                                18-33815
                                   18-33815
                                          Claim
                                             Document
                                                135-1 Part
                                                       533-6
                                                           5 Filed
                                                             Filed 12/04/20
                                                                   in TXSB onDesc
                                                                              06/24/21
                                                                                  ExhibitPage
                                                                                          2c 356
                                                                                              Page
                                                                                                 of10
                                                                                                    557
                                                                                                      of 98


                    United Coatings Technologies
                                                                                                                                  INVOICE
                   IOI I   S   Main Street• 5oud1 t)end, JN' 1·660 I 'Office'   57+.2 87.·1I71·                                     INVOICE NUMBER:
                                                                                                                                                 67151
                                                                                                                                         INVOICE DATE:
                                                                                                                                                   i/5/18


                                                                                                     SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (ID)                                                                       KOONTZ WAGNER (IDAHO)
      P.O. BOX 1229                                                                                       20394 PINTO LANE
      TULSA, OK 74101                                                                                     1i899B01-01
      USA                                                                                                 CALDWELL, ID 83606
                                                                                                          USA


---···--PACKING SLIP#                                I----                                                        ---~--------·------------·--·




                                                                                 PO/JOB NUMBER ---·---- ___________
                                                                                                                  TE_RMS
                                                                                                                       _______
                           57413                     -   j      -                         547675                             Net 30 Days
~-PREVIOUS BALANCE~EfCQ_UNTIF--PAID BY DISC DATE                                                                 DISCOUNT DATE·--1__ INV DUE DA~~~
      $80,206.61  -- I - -     $0.00                                                                                 1151rn              2141rn
.. - - · · - · - - · ·                                   ··-·                                      -~--                  -                     ~~-·--·




    QTY           U/M                          ITEM                                  DESCRIPTION                                     PRICE      EXTENSIOt
           1.0 PAIL                   AT370-23/05                   AMERCOAT370PEARLGRAY                                            178 .1 0       178 .iO
           1.0GALLON                  AT370-B/01                    AMER COAT 370 CURE B                                             66.45          66.45
           1.0 PAIL                   95-8800/05                    PHU- 76 BLACK                                                   233 .94        233 .94
           i.OGALLON                  95-859/01                     PITTHANE 35 CATALYST-B                                          149.65         149.65
           1.0PINT                    97- 722/08                    URETHANE ACCELERATOR                                             22.10          22.10




                                                                                                                             SUBTOTAi            650.24
                                                                                                                             SALES TA:             0.00

                                                                                                                              FREIGHl              0.00

                                                                                                                TOTALINVOICE AMOIUr              $650.24
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 357
                                                                                Page
                                                                                   of11
                                                                                      557
                                                                                        of 98


      United Coatings Technologies
                                                                                                         INVOICE
      IOI I S   Main Street' South bend, IN' 1·66o I ' Office, 57·1-.287.+77+                              INVOICE NUMBER:
                                                                                                                       67150
                                                                                                                INVOICE DATE:
                                                                                                                       1/5/18


                                                                                SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                     KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                     20394 PINTO LANE
TULSA, OK 74101                                                                   11496B01-01
USA                                                                               CALDWELL, ID 83606
                                                                                  USA




QTY      U/M                    ITEM                              DESCRIPTION                               PRICE    EXTENSlm
  1.0 PAIL             AT370-23/05               AMERCOAT370PEARLGRAY                                      178.10       178.10
  1.0GALLON            AT370-B/01                AMERCOAT 370 CURE B                                        66.45        66.45
  1.0 PAIL             95-8800/05                PHU-76 BLACK                                              233.94       233.94
  1.0GALLON            95-859/01                 PITTHANE 35 CATALYST-B                                    149.65       149.65
  1.0 PINT             97-722/08                 URETHANE ACCELERATOR                                       22.10        22.10




                                                                                                    SUBTOTAi          650.24
                                                                                                    SALES TA:            0.00
                                                                                                     FREIGHl            0.00
                                                                                          TOTAL INVOICE AMOUr         $650.24
               Case
                  Case
                    18-33815
                       18-33815
                              Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               5 Filed
                                                 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2c 358
                                                                                  Page
                                                                                     of12
                                                                                        557
                                                                                          of 98


       United Coatings Technologies
                                                                                                                   INVOICE
       IOI   Is Main   5.1"·ed.   Soul·h t)cnd, IN. +660   I.   omce' 571-.:1.87.111+                                INVOICE NUMBER:
                                                                                                                                  67149
                                                                                                                          INVOICE DATE:
                                                                                                                                  1/5/18


                                                                                        SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (ID)                                                           KOONTZ WAGNER (IDAHO)
  P.O. BOX 1229                                                                           20394 PINTO LANE
  TULSA, OK 74101                                                                         11948B01-01
  USA                                                                                     CALDWELL, ID 83606
                                                                                          USA

 -----------------                ---               ·---···--------                                           ----------·-
      PACKING SLIP#                                                     PO/JOB NUMBER                           TERIVIS
-------~-----·----c----                                                                                             --
              57410                547675                             Net 30 Days
____r::>_R_E_VIOUS BALANCE                               D-IS_C_O_U_N_T_D_A_T·E-FINV D.~TE DATE_
                         DISCOUNT IF PAID BY DISC DATE ,__
         $76,12-6.-9-1---l------$~0~.oo         ----           1;5;1s                2/4/18
                                                                                                       ··~-                   ------·--




 QTY     U/M                  ITEM                                      DESCRIPTION                                   PRICE    EXTENSIGr
   6.0PAIL               AT370-23/05                AMERCOAT 370 PEARL GRAY                                          178.10      1,068.60
    6.0GALLON            AT370-B/01                 AMERCOAT 370 CURE B                                               66.45        398.70
    2.0GALLON            95-8801/01                 PHU- 71 LODESTONE                                                 46.79         93.58
    2.0PAIL              95-8801/05                 PHU- 71 LODESTONE                                                233.94        467.88
    3.0GALLON            95-8800/01                 PHU-76 BLACK                                                      46.79        140.37
    2.0 PAIL             95-8800/05                 PHU-76 BLACK                                                     233.94        467.88
    5.0 PINT             95-859/08                  PITTHANE 35 CATALYST-B                                            29.93        149.65
    4.0GALLON            95-859/01                  PITTHANE 35 CATALYST-B                                           149.65        598.60
    2.0PINT              97- 722/08                 URETHANE ACCELERATOR                                              22.10         44.20




                                                                                                              SUBTOTAi         3,429.46
                                                                                                              SALES TA:            0.00
                                                                                                               FREIGHl             0.00
                                                                                                  TOTAL INVOICE AMOUt          $3,429.46
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            5 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2c 359
                                                                               Page
                                                                                  of13
                                                                                     557
                                                                                       of 98


       United Coatings Technologies
                                                                                                                       INVOICE
       IOI IS   Main Street• South Elend, IN· 1·660 I• Office' 57+.28/.·1]/1·                                           INVOICE NUMBER:
                                                                                                                                          67148
                                                                                                                             INVOICE DATE:
                                                                                                                                          1/5/18


                                                                                       SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (ID)                                                           KOONTZ WAGNER (IDAHO)
  P.O. BOX 1229                                                                           20394 PINTO LANE
  TULSA, OK 74101                                                                         11948B01-02
  USA                                                                                     CALDWELL, ID 83606
                                                                                          USA

   -··-------------~-




       PACKING SLIP#                                            PO/JOB NUMBER                                       TERMS
             57409                                547675                                                     Net 30 Days
----PR-EV-IO_U_S__
                 B_A_LA_N_C_E_-+--_DIS_C_O_UN_T_l_F PAID BY DISC DATE                               DISCOUN_T DATE__I}NV-D-UE-DA-TE
         $72,697.45
               ----------·---------·---
                                                                          $0.00                 -        1/5/18
                                                                                           ----··-·-------
                                                                                                                        l-       2/4/18
                                                                                                                                  -------



 QTY       U/M                  ITEM                                              DESCRIPTION                            PRICE     EXTENSIOt
    6.0 PAIL           AT370-23/05               AMERCOAT 370 PEARL GRAY                                                178.10        1,068.60
    6.0GALLON          AT370-8/01                AMERCOAT 370 CURE B                                                     66.45            398.70
    2.0GALLON          95-8801/01                PHU- 71 LODESTONE                                                       46.79             93.58
    2.0 PAIL           95-8801/05                PHU- 71 LODESTONE                                                      233.94            467.88
    3.0GALLON          95-8800/01                PHU- 76 BLACK                                                           46.79            140.37
    2.0PAIL            95-8800/05                PHU- 76 BLACK                                                          233.94            467.88
    5.0PINT            95-859/08                 PITTHANE 35 CATALYST-B                                                  29.93            149.65
    4.0GALLON          95-859/01                 PITTHANE 35 CATALYST-B                                                 149.65            598.60
    2.0PINT            97-722/08                 URETHANE ACCELERATOR                                                    22.10             44.20




                                                                                                                  SUBTOTAi          3,429.46
                                                                                                              SALES TA:                    0.00
                                                                                                                   FREIGHl                0.00
                                                                                                    TOTAL INVOICE AMOut            $3,429.46
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 360
                                                                                 Page
                                                                                    of14
                                                                                       557
                                                                                         of 98


       United Coatings Technologies
                                                                                                                 INVOICE
       IOI   IS   Ma;n 5b-ed' • 5onlh bend, JN• +660 I• Qff;ce> 57+.28/."1]/+                                      INVOICE NUMBER:
                                                                                                                                    67147
                                                                                                                        INVOICE DATE:
                                                                                                                                    1/5/18


                                                                                     SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
 P.O. BOX 1229                                                                          20394 PINTO LANE
 TULSA, OK 74101                                                                        JOB#12000B01-01
 USA                                                                                    CALDWELL, ID 83606
                                                                                        USA




-----                                                                                                 ------··-·--·-~-··-------·--------·~--




 QTY    U/M                       ITEM                                          DESCRIPTION                         PRICE       EXTENSIGr
  6.0PAIL                AT370-23/05             AMERCOAT370PEARLGRAY                                              178.10         1,068.60
  6.0GALLON              AT370-B/01               AMER COAT 370 CURE B                                              66.45           398.70
  2.0GALLON              95-8801/01               PHU- 71 LODESTONE                                                 46.79             93.58
  2.0 PAIL               95-8801/05               PHU- 71 LODESTONE                                                233.94           467.88
  3.0GALLON              95-8800/01               PHU- 76 BLACK                                                     46.79           140.37
  2.0 PAIL               95-8800/05               PHU-76 BLACK                                                     233.94           467.88
  5.0 PINT               95-859/08                PITTHANE 35 CATALYST-B                                            29.93           149.65
  4.0GALLON              95-859/01                PITTHANE 35 CATALYST-B                                           149.65           598.60
  2.0PINT                97-722/08                URETHANE ACCELERATOR                                              22.10             44.20




                                                                                                          SUBTOTAi              3,429.46
                                                                                                         SALES TA:                   0.00

                                                                                                           FREIGHl                   0.00

                                                                                               TOTAL INVOICE AMOut             $3,429.46
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 5 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2c 361
                                                                                    Page
                                                                                       of15
                                                                                          557
                                                                                            of 98


        (j nited Coatings Technologies
                                                                                                                  INVOICE
       Io I I   S Mnin Street• 5oud, t':icnd, JN• 1-660 I •Office, )71·.287-1]7•1·                                  INVOICE NUMBER:
                                                                                                                                   67146
                                                                                                                          INVOICE DATE:
                                                                                                                                   1/5/18


                                                                                          SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (ID)                                                             KOONTZ WAGNER (IDAHO)
  P.O. BOX 1229                                                                             20394 PINTO LANE
  TULSA, OK 74101                                                                           CALDWELL, ID 83606
  USA                                                                                       USA



------PA-C~~-N3-~-0S_L_IP_#_                   I             .... P0/J:7~~7MBER--~ --~---·                   N~:~~~~:-----------

____ PR_EV_IOU_S_B_A_LA_N_C_E_~COUN_I IF PAID BY DISC DATE                                          DISCOUNT DATE~lSTJEDA-::(E=
         $66,981.24      1 --           $0.00                                                           1;5;rn   -T - 214118
  ----~-·-·----                                         ---··--·---·-----·-··-----                 ·----------                              .




 QTY      U/M                   ITEM.                                                DESCRIPTION                     PRICE      EXTENSlm
   36.0EACH                757136000021              IMPORT CHIP BRUSH 1"                                                0.19         6.84
   24.0EACH                757136000045              IMPORT CHIP BRUSH 2"                                                0.29         6.96
   50.0EACH               098262051755               5 GALLON PAIL LINER                                                 4.26       213.00
       EACH               726890576004               PPG 6-IN-1 TOOL                                                     3.32
   25.0EACH               048661107980               SNAP OFF KNIFE 8PT                                                  1.50        37.50
    3.0EACH               051141386928               3M LENS COVERS 10 PACK                                          14.53           43.59
    3.0EACH               051141324401               R6001-3 ORGANIC VAP CART 3 PK                                   24.49           73.47
    3.0EACH               051131973299               RESPIRATOR PRE-FILTER (iOPK)                                    15.28           45.84
   36.0EACH               047034093011               SPRAY SOCK                                                          0.85        30.60
    5.0EACH               RCT01031/EA                20LB RAGS                                                       30.84          154.20
   15.0PAIL               070/05                     TF METHYL AMYL KETONE                                          111 .25       1,668.75




                                                                                                             SUBTOTAi           2,280.75
                                                                                                             SALES TA:              0.00
                                                                                                              FREIGHl               0.00
                                                                                                   TOTAL INVOICE AMOur          $2,280.75
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 362
                                                                                Page
                                                                                   of16
                                                                                      557
                                                                                        of 98



     United Coatings Technologies                                                                         INVOICE
  -~LQ,I I   5 Main Street• South !Send, JN• +660 I •Office, 57+.2 87.+71•\·                                INVOICE NUMBER
                                                                                                                        67299
                                                                                                                 INVOICE DATE
                                                                                                                       1/15/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                      KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                      20394 PINTO LANE
TULSA, OK 74101                                                                    CALDWELL, ID 83606
USA                                                                                USA



   PACKING SLIP#                                               PO/JOB NUMBER                           TERMS
       57548                                                            547803                        Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $67,715.43                                               $0.00                             1/15/18             2/14/18


                                                        DESCRIPTION                                          PRICE   EXTENSIOt
 1.0EACH               TUK-PHU75-PHUPORC WHITE/BLACK TOUCH UP KT                                             75.00       75.00
                                                #11965801-01




                                                                                                     SUBTOTAi           75.00
                                                                                                     SALES TA;           0.00
                                                                                                      FREIGHl           30.61
                                                                                           TOTAL INVOICE AMOut        $105.61
       Case
          Case
            18-33815
               18-33815
                      Claim
                         Document
                            135-1 Part
                                   533-6
                                       5 Filed
                                         Filed 12/04/20
                                               in TXSB onDesc
                                                          06/24/21
                                                              ExhibitPage
                                                                      2c 363
                                                                          Page
                                                                             of17
                                                                                557
                                                                                  of 98

                                                                                               Shipping: UPS




         Shipment Receipt

Transaction Date: 17 Jan 2018                                                          Tracking Number:              1Z14R46E0395677102


         ADDRESS INFORMATION


        To:                   Ship From:                          Return Address:
                              United Coatings Technologies           United Coatings Technologies
                              Randy Pruett                           Randy Pruett
                              1011 S. Main Street                    1011 S. Main Street
                              South Bend IN 46601                    SOUTH BEND IN 46601
                              Telephone:57 4287 4774                 Telephone:574287 477 4
                              email:rpruett@unitedcoatingst          emaihpruett@unitedcoatingst
                              echnologies.com                        echnologies.com




  (~)
  \~     PACl<AGE INFORMATION

     WEIGHT                          ;IMENSIONS I PACl<AGING                                        DECLARED VALUE       REFERENCE NUMBERS                  I
 1· 15.0 lbs




  CD
    (22.0 lbs billable)
                                   l 18 x 13 x 13 in.
                                     Other Packaging
                                      ------------------

         UPS SHIPPING SERVICE AND SHIPPING OPTIONS
                                                                                                                      J
                                                                                                    ·-------------- ------·               .___________l_

  Service:                        UPS Ground Service

  Guaranteed By:                  End of Day Tuesday, Jan 23, 2018


  Shipping Fees Subtotal:                           30.61 USO



        Transportation                              26.21 USO

        Fuel Surcharge                                 1.80 USO

       Delivery Area Surcharge
       Package 1                                       2.60 USD




         PAYMENT INFORMATION

       Shipping Charges to:                             Shipper's Account 14R46E




    Shipping Charges:                                                                                                                           30.61 USD



    Subtotal Shipping Charges:                                                                                                                  30.61 USD

    Daily rates were applied to this shipment
    Total Charged:                                                                                                                              30.61 USD




Note: This document is not an invoice. Your final invoice may vary from the displayed reference rates.
                   Case
                      Case
                        18-33815
                           18-33815
                                  Claim
                                     Document
                                        135-1 Part
                                               533-6
                                                   5 Filed
                                                     Filed 12/04/20
                                                           in TXSB onDesc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                  2c 364
                                                                                      Page
                                                                                         of18
                                                                                            557
                                                                                              of 98


             United Coatings Technologies                                                                           INVOICE
            IOI   IS Main Street' South [)end, IN' +660 I' Ofrice' 571·.287.+77+                                     INVOICE NUMBER:
                                                                                                                                    67304
                                                                                                                            INVOICE DATE:
                                                                                                                                  1/11/18


                                                                                          SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
      P.O. BOX 1229                                                                          20394 PINTO LANE
      TULSA, OK 74101                                                                        CALDWELL, ID 83606
      USA                                                                                    USA


~---




            PACKING SLIP#                                           PO/JOB NUMBER                                TERMS

...
             57495                                                          547804                             Net 30 Days
       PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE I INV DUE DATE
           $67,715.43                                             $0.00                                 1/11/18            2/10/18
-·~··
                                                                                                                       I

      QTY    U/M                     ITEM                                            DESCRIPTION                      PRICE      EXTENSIGr
       36.0EACH              757136000021            IMPORT CHIP BRUSH 1"                                                 0.19        6.84
            EACH             726890275372            PROVANTAGE9X3/8 COVER                                                1.82
       2.0EACH               732087250015            WHIZZ COVERS 4" (10/PK)                                          13.87          27.74
            EACH             088625371521            PPG PAINT PAIL 2 GALLON                                              3.81
            EACH             088625371538            PPG 5 GALLON PAINT PAIL                                              4.77
            EACH             098262051755            5 GALLON PAIL LINER                                                  4.48
            EACH             726 890576 004          PPG 6-IN-1 TOOL                                                      3.32
            EACH             051131980099            3M SILVER DUCT TAPE                                                  7.54
       3.0EACH               051141324401            R6001-3 ORGANIC VAP CART 3 PK                                    24.49          73.47
            EACH             051138176686            3M #501 FILTER RETAINER                                              5.62
       8.0EACH               RCT01031/EA             20LB RAGS                                                        40.01         320.12
       4.0PAIL               070/05                  TF METHYL AMYL KETONE                                           111 .25        445.00
       4.0EACH               020066001209            HP SPRAY SAFETY YELLOW 150Z                                          6.68       26.72




                                                                                                              SUBTOTAi            899.89
                                                                                                              SALES TA:              0.00
                                                                                                               FREIGHl              0.00
                                                                                                    TOTAL INVOICE AMOUr           $899.89
                         Case
                            Case
                              18-33815
                                 18-33815
                                        Claim
                                           Document
                                              135-1 Part
                                                     533-6
                                                         5 Filed
                                                           Filed 12/04/20
                                                                 in TXSB onDesc
                                                                            06/24/21
                                                                                ExhibitPage
                                                                                        2c 365
                                                                                            Page
                                                                                               of19
                                                                                                  557
                                                                                                    of 98


                    United Coatings Technologies                                                                                INVOICE
                    IOI IS. Main Street• South E:iend,   JN' +660 I ' Qf{ice, 57+.287.·117·1                                     INVOICE NUMBER:
                                                                                                                                              67305
                                                                                                                                      INVOICE DATE:
                                                                                                                                            1/11/18


                                                                                                      SHIP TO
          KOONTZ-WAGNER CSTM CNTRL (ID)                                                                 KOONTZ WAGNER (IDAHO)
          P.O. BOX 1229                                                                                 20394 PINTO LANE
          TULSA, OK 74101                                                                               job#11965B01-01
          USA                                                                                           CALDWELL, ID 83606
                                                                                                        USA

~.
                                                                                                                                               --
                   PACKING SLIP#                                              PO/JOB NUMBER                                  TERMS
                       57501                                                           547803                              Net 30 Days
i----------·-·
                 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INV DUE DATE
                     $68,615.32                                            $0.00                                    1/11/18             2/10/18


       QTY            U/M                   ITEM                                                DESCRIPTION                       PRICE    EXTENSIGr
                 1.0GALLON         QAP701/01                  SPECTRACRON WASH PRIMER-A                                           69.22        69.22
                 1.0GALLON         QAP702/01                  SPECTRACRON WASH PRIMER-B                                           34.54        34.54
                 2.0 PAIL          AT370-3/05                 AMER COAT 370 WHITE                                                190.57       381.14
                 3.0PAIL           AT370-23/05                AMERCOAT 370 PEARL GRAY                                            190.57       571.71
                 5.0GALLON         AT370-B/01                 AMER COAT 370 CURE B                                                71.10       355.50
                 2.0PAIL           95-8800/05                 PHU-76 BLACK                                                       250.32       500.64
                 2.0GALLON         95-859/01                  PITTHANE 35 CATALYST-B                                             160.13       320.26
                 1.0 EACH          TUK-PHU75-PHUPORC WHITE/BLACK TOUCH UP KT                                                      75.00         75.00




                                                                                                                          SUBTOTAi         2,308.01
                                                                                                                          SALES TA:            0.00
                                                                                                                           FREIGHl             0.00
                                                                                                                TOTAL INVOICE AMOUr       $2,308.01
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 366
                                                                                Page
                                                                                   of20
                                                                                      557
                                                                                        of 98


          United Coatings Technologies                                                                          INVOICE
         I 01 I S.   Ma;n 5tceet •South 5"nd, JN "1660 I • Qff;ce• 57+.287.-1·77·}                                INVOICE NUMBER:
                                                                                                                                 67460
                                                                                                                        INVOICE DATE:
                                                                                                                               1/19/18


                                                                                     SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (ID)                                                           KOONTZ WAGNER (IDAHO)
  P.O. BOX 1229                                                                           20394 PINTO LANE
  TULSA, OK 74101                                                                         CALDWELL, ID 83606
  USA                                                                                     USA



         PACKING SLIP#                                               PO/JOB NUMBER                           TERMS
         57599                                                   547921                                     Net 30 Days
~·---·




                                                                                                 DISCOUNT DATE I INV DUE DATE
                                                •

   PREVIOUS BALANCE                             I      DISCOUNT IF PAID BY DISC DATE
      $70,953.94                                                  $0.00                              1/19/18            2/18/18
---                                             I                                    ..                             I          ·----



 QTY      U/M                        ITEM                                 DESCRIPTION                              PRICE     EXTENSIGr
    9.0EACH                 726890593339             PROVANTAGE 9 X 3/8 COVER                                         1.64        14.79
  50.0EACH                  047034115133             5 GALLON STRAINER ELASTIC TOP                                    0.87        43.50
   10.0EACH                 088625371521             PPG PAINT PAIL 2 GALLON                                          2.75        27.50
  20.0EACH                  088625371538             PPG 5 GALLON PAINT PAIL                                          3.45        69.00
 100.0EACH                  098262051755             5 GALLON PAIL LINER                                              3.05       305.00
   12.0EACH                 726 890576 004           PPG 6-IN-1 TOOL                                                  2.75        33.00
  25.0EACH                  048661107980             SNAP OFF KNIFE 8PT                                               1.50        37.50
  24.0EACH                  051141900407             AMF99"X90 HANDMASKER FILM                                     12.66         303.84
  20.0EACH                  051138176686             3M #501 FILTER RETAINER                                          4.33        86.60
    3.0EACH                 RCT01031/EA              20LB RAGS                                                     30.84          92.52
    1.0 PAIL                086236700730             VM&P NAPHTHA PAIL                                             50.35          50.35
    6.0PAIL                 070/05                   TF METHYL AMYL KETONE                                        111 .25        667.50




                                                                                                          SUBTOTAi            1,731.10
                                                                                                          SALES TA:               0.00
                                                                                                           FREIGHl               0.00
                                                                                                TOTAL INVOICE AMOUt          $1,731.10
                Case
                   Case
                     18-33815
                        18-33815
                               Claim
                                  Document
                                     135-1 Part
                                            533-6
                                                5 Filed
                                                  Filed 12/04/20
                                                        in TXSB onDesc
                                                                   06/24/21
                                                                       ExhibitPage
                                                                               2c 367
                                                                                   Page
                                                                                      of21
                                                                                         557
                                                                                           of 98


             United Coatings Technologies                                                                          INVOICE
            IOI I s Ma;n 5b·eet. South &nd, IN. +660 I • Qff;ce> 57+.2 s7.+77·1·                                    INVOICE NUMBER:
                                                                                                                                    67503
                                                                                                                           INVOICE DATE:
                                                                                                                                   1/29/18


                                                                                         SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (ID)                                                        KOONTZ WAGNER (IDAHO)
      P.O. BOX 1229                                                                        20394 PINTO LANE
      TULSA, OK 74101                                                                      CALDWELL, ID 83606
      USA                                                                                  USA




...
            PACKING SLIP#                                         PO/JOB NUMBER                                 TERMS
             57727                                                        548077                              Net 30 Days
~
       PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE I INV DU E DATE
          $39,144.30                                            $0.00                                  1/29/18            2/2 8/18
                                                                                                                      I

      QTY     U/M                   ITEM                                           DESCRIPTION                       PRICE      EXTENSlm
       36.0EACH            757136000021            IMPORT CHIP BRUSH 1"                                                  0.19          6.84
        4.0EACH            732087250015            WHIZZ COVERS 4" (10/PK)                                           13.87            55.48
       50.0EACH           047034115133             5 GALLON STRAINER ELASTIC TOP                                         0.87         43.50
       50.0EACH           098262051755             5 GALLON PAIL LINER                                                   3.05        152.50
       12.0EACH           047034122124             MASKING PAPER 12"                                                     2.24         26.88
       3.0EACH            047034361400             RED ROSIN 35" X 140' PAPER                                            7.81         23.43
       36.0EACH           047034093011             SPRAY SOCK                                                            0.85         30.60
       8.0EACH             RCT01031/EA             20LB RAGS                                                         30.84           246.72
       2.0PAIL            086236700730             VM&P NAPHTHA PAIL                                                 50.35           100.70
       4.0 PAIL           070/05                   TF METHYL AMYL KETONE                                            111 .25         445.00




                                                                                                             SUBTOTAi            1, 131.65
                                                                                                             SALES TA:               0.00
                                                                                                              FREIGHl                0.00
                                                                                                   TOTAL INVOICE AMOUr          $1, 131.65
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            5 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2c 368
                                                                               Page
                                                                                  of22
                                                                                     557
                                                                                       of 98



       Ur;ited Coatings Technologies                                                               INVOICE
      ~. IV1ain 5tceet• South Eiend, IN' 1"660 I. omce, 57+.287.·117+                                INVOICE NUMBER:
                                                                                                                  67736
                                                                                                          INVOICE DATE:
                                                                                                                2/15/18


                                                                          SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (ID)                                              KOONTZ WAGNER (IDAHO)
 P.O. BOX 1229                                                              20394 PINTO LANE
 TULSA, OK 74101                                                            JOB#11955B01-01
 USA                                                                        CALDWELL, ID 83606
                                                                            USA

~--




      PACKING SLIP#                                      PO/JOB NUMBER                          TERMS
        57991                                                    548487                        Net 30 Days
-PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INV DUE DATE
      $9,677.45                                         $0.00                           2/15/18             3/17/18
                                                                                                       I


                                                       DESCRIPTION                                    PRICE    EXTENSlm
  1.0EACH            TUK-PHU129-PHIHAZE GRAY-CM/BLACK TOUCH UP KT                                     75.00        75.00
                                            1Z14R46E0390234269




                                                                                              SUBTOTAi           75.00
                                                                                              SALES TA;            0.00
                                                                                               FREIGHl           27.79
                                                                                    TOTALINVOICE AMOUt          $102.79
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 369
                                                                   Page
                                                                      of23
                                                                         557
                                                                           of 98




                                                                                                    --
             QUICK START v                                                                          -
  Home (/us/en/Home.page?)> Shipping (/us/en/shipping.page?)> Create a Shipment:Package & Freight


  Shipping


  Create A Shipment
  Shipment Confirmation

    THANK YOU. YOUR SHIPMENT HAS BEEN PROCESSED.


    We have received your shipping details and processed your payment. If you need to print shipping label!
    a receipt, or print a return label, follow the steps below.
    Tracking Number:
                                                   1Z14R46E0390234269

    Service:
                                                   UPS Ground Service

    Guaranteed By:
                                                   End of Day Wednesday, Feb 21, 2018

    Bill Shipping Charges to:
                                                   Shipper's Account 14R46E

   Shipping Charges:
                                                   27.79 USD

    Daily rates were applied to this shipment
   Total Charged:
                                                   27.79 USD

   ~uarantees and Notices ['.]




   PRINT SHIPPING DOCUMENTS

   Select the items to print below. To print selected items select Print.
   Label:
   [2J      Label


   Print labels using my UPS thermal Printer?
         Case
            Case
              18-33815
                 18-33815
                        Claim
                           Document
                              135-1 Part
                                     533-6
                                         5 Filed
                                           Filed 12/04/20
                                                 in TXSB onDesc
                                                            06/24/21
                                                                ExhibitPage
                                                                        2c 370
                                                                            Page
                                                                               of24
                                                                                  557
                                                                                    of 98


        United Coatings Technologies                                                                       INVOICE
       10 I I 5 Main Street• South [)end,   IN• +660 I •Office, 57+.287.+77+                                INVOICE NUMBER:
                                                                                                                           67765
                                                                                                                   INVOICE DATE:
                                                                                                                          2/14/18


                                                                                 SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (ID)                                                     KOONTZ WAGNER (IDAHO)
 P.O. BOX 1229                                                                     20394 PINTO LANE
 TULSA, OK 74101                                                                   CALDWELL, ID 83606
 USA                                                                               USA


~




       PACKING SLIP#                                            PO/JOB NUMBER                           TERMS
       57957                                                            548456                        Net 30 Days
                                                                                                                          ----
~REVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE I INV DUE DATE----·
     $9,677.45                                               $0.00                             2/14/18            3/16/18
                                                                                                              I


 QTY      U/M                 ITEM                                  DESCRIPTION                              PRICE      EXTENSlm
  25.0 EACH           047034115133              5 GALLON STRAINER ELASTIC TOP                                    0.87        21.75
  10.0EACH            088625371538               PPG 5 GALLON PAINT PAIL                                         3.45        34.50
 100.0EACH            098262051755              5 GALLON PAIL LINER                                              4.26       426.00
  10.0EACH            051141386928              3M LENS COVERS 10 PACK                                       14.53          145.30
   4.0EACH            051141324401               R6001-3 ORGANIC VAP CART 3 PK                               24.49           97.96
   5.0EACH           051131973299                RESPIRATOR PRE-FILTER (10PK)                                15.28           76.40
  36.0EACH            047034093011              SPRAY SOCK                                                       0.85        30.60
   6.0EACH            RCT01031/EA               20LB RAGS                                                    30.84          185.04
  10.0 PAIL          086236700716               ACETONE                                                      43.75          437.50
   5.0PAIL            086236700730              VM&P NAPHTHA PAIL                                            50.35          251 .75
    7.0PAIL           070/05                    TF METHYL AMYL KETONE                                       111 .25         778.75




                                                                                                     SUBTOTAi           2,485.55
                                                                                                     SALES TA:              0.00
                                                                                                      FREIGHl               0.00
                                                                                           TOTALINVOICE AMOLir          $2,485.55
                Case
                   Case
                     18-33815
                        18-33815
                               Claim
                                  Document
                                     135-1 Part
                                            533-6
                                                5 Filed
                                                  Filed 12/04/20
                                                        in TXSB onDesc
                                                                   06/24/21
                                                                       ExhibitPage
                                                                               2c 371
                                                                                   Page
                                                                                      of25
                                                                                         557
                                                                                           of 98


            United Coatings Technologies
                                                                                                                    INVOICE
          -1_~1~~:   Ma;n 5tceet. South Eiend, IN. ·1660 I. omw 571·.2.8?.+11·1·                                      INVOICE NUMBER:
                                                                                                                                  67766
                                                                                                                           INVOICE DATE:
                                                                                                                                 2/14/18


                                                                                           SHIP TO
       KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
       P.O. BOX 1229                                                                          20394 PINTO LANE
       TULSA, OK 74101                                                                        JOB#11955BO 1-01
       USA                                                                                    CALDWELL, ID 83606
                                                                                              USA

-·                                         -~..-------------




           PACKING SLIP#                                               PO/JOB NUMBER                             TERMS
-··

              57988                                                         548487                              Net 30 Days          _....
}-----

        PREVIOUS BALANCE                                       DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INV DUE DATE
--··
            $12,163.00                                                    $0.00                          2/14/18             3/16/18


       QTY     U/M                   ITEM                                             DESCRIPTION                      PRICE    EXTENSIDr
         2.0PAIL            AT370-23/05                    AMERCOAT370PEARLGRAY                                       190.57       381.14
         2.0GALLON          AT370-B/01                     AMERCOAT370CURE B                                           71.10       142.20
         1.0 PAIL           95-8800/05                     PHU-76 BLACK                                               250.32       250.32
         1.0 PAIL           95-8800/05                         PHU-129 HAZE GRAY-CM                                   250.32       250.32
         1.0GALLON          95-8800/01                         PHU-129 HAZE GRAY-CM                                    50.07        50.07
         1.0PINT            95-859/08                      PITTHANE 35 CATALYST-B                                      32.03        32.03
         2.0GALLON          95-859/01                      PITTHANE 35 CATALYST-B                                     160.13       320.26




                                                                                                               SUBTOTAi         1,426.34
                                                                                                               SALES TA:            0.00
                                                                                                                FREIGHl            0.00
                                                                                                     TOTAL INVOICE AMOUt       $1,426.34
               Case
                  Case
                    18-33815
                       18-33815
                              Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               5 Filed
                                                 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2c 372
                                                                                  Page
                                                                                     of26
                                                                                        557
                                                                                          of 98


          (Jnited Coatings Technologies                                                                                  INVOICE
          "JI Is.   f'v1ain Street• 5onth !:)end, IN· 1-660 I. or+icc> 57+.287.+77·1-                                     INVOICE NUMBER:
                                                                                                                                       67770
                                                                                                                               INVOICE DATE:
                                                                                                                                     2/14/18


                                                                                               SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (ID)                                                              KOONTZ WAGNER (IDAHO)
      P.O. BOX 1229                                                                              20394 PINTO LANE
      TULSA, OK 74101                                                                            CALDWELL, ID 83606
      USA                                                                                        USA



         PACKING SLIP#                                                 PO/JOB NUMBER                                 TERMS
~-·




            57953                                                               548485                              Net 30 Days
-----
---
      PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE I INV DUE DATE-
         $13,589.34                                                 $0.00                                    2/14/18            3/16/18
                                                                                                                            I

  QTY         U/M                    ITEM                                                DESCRIPTION                       PRICE    EXTENSIQr
       1.0 PAIL            95-8000/05                  PHU-85 CAT YELLOW                                                  250 .32      250 .32
       1.0 GALLON          95-819/01                   PITTHANE ULTRA CATALYST-B                                          160 .13      160 .13




                                                                                                                   SUBTOTAi          410.45
                                                                                                                   SALES TA:           0.00
                                                                                                                    FREIGHl            0.00
                                                                                                         TOTAL INVOICE AMOUr         $410.45
                  Case
                     Case
                       18-33815
                          18-33815
                                 Claim
                                    Document
                                       135-1 Part
                                              533-6
                                                  5 Filed
                                                    Filed 12/04/20
                                                          in TXSB onDesc
                                                                     06/24/21
                                                                         ExhibitPage
                                                                                 2c 373
                                                                                     Page
                                                                                        of27
                                                                                           557
                                                                                             of 98


              (Jnited Coatings Technologies                                                                             INVOICE
             1"~1 I S Iv\ oin 5rceet • 5ourh [,end, IN• +660 I •Office• 57+.L87.+771·                                     INVOICE NUMBER:
                                                                                                                                       67771
                                                                                                                               INVOICE DATE:
                                                                                                                                     2/14/18


                                                                                               SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                               KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                               20394 PINTO LANE
     TULSA, OK 74101                                                                             job#11952B01-01
     USA                                                                                         CALDWELL, ID 83606
                                                                                                 USA

~·--                                                                                                   -~-




             PACKING SLIP#                                              PO/JOB NUMBER                                TERMS
                 57952                                                          548485                              Net 30 Days
           PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE I INV DUE DATE
-·
               $13,999.79                                           $0.00                                    2/14/18            3/16/18
--·--·--                                          I                                                                         I

     QTY        U/M                    ITEM                                              DESCRIPTION                       PRICE    EXTENSIOt
           1.0GALLON         A T370-23/01              AMERCOAT 370 PEARL GRAY                                             38.11        38.11
           1.0QUART          AT370-B/04                AMERCOAT370 CURE B                                                  14.22        14.22
           1.0GALLON         95-8800/01                 PHU- 76 BLACK                                                      50.07        50.07
           1.0PINT           95-859/08                  PITTHANE 35 CATALYST-B                                             32.03        32.03




                                                                                                                   SUBTOTAi          134.43
                                                                                                                   SALES TA:            0.00
                                                                                                                    FREIGHl            0.00
                                                                                                         TOTAL INVOICE AMOUt         $134.43
                  Case
                     Case
                       18-33815
                          18-33815
                                 Claim
                                    Document
                                       135-1 Part
                                              533-6
                                                  5 Filed
                                                    Filed 12/04/20
                                                          in TXSB onDesc
                                                                     06/24/21
                                                                         ExhibitPage
                                                                                 2c 374
                                                                                     Page
                                                                                        of28
                                                                                           557
                                                                                             of 98


             U~1ited Coatings Technologies
                                                                                                               INVOICE
            ~lS Ma;n 5tccet' 5onth f)end, IN' 1·660 I 'Office• 57+.z 87.+77+                                     INVOICE NUMBER:
      c"'

                                                                                                                                  67772
                                                                                                                      INVOICE DATE:
                                                                                                                                 2/14/18


                                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                            KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                            20394 PINTO LANE
TULSA, OK 74101                                                                          JOB#11834B01-01
USA                                                                                      CALDWELL, ID 83606
                                                                                         USA


       PACKING SLIP#                                            PO/JOB NUMBER                               TERMS
       57954                                 I                          548485                             Net 30 Days
                                                                                                                          ..   -~--




 PREVIOUS BALANCE                            I      DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INV DUE DATE
    $14, 134.22                              I                 $0.00                                2/14/18        I    3/16/18
                                                                                                                                      ·-




QTY    U/M                         ITEM                                          DESCRIPTION                      PRICE        EXTENSIOt
 2.0GALLON                 AT370-23/01            AMERCOAT 370 PEARL GRAY                                         38.11             76.22
 2.0QUART                  AT370-B/04             AMERCOAT 370 CURE B                                             14.22             28.44
 3.0PAIL                   AT370-23/05            AMERCOAT370 PEARL GRAY                                         190.57            571.71
 3.0GALLON                AT370-B/01              AMERCOAT370CUREB                                                71.10            213.30
 2.0PAIL                   95-8800/05             PHU-128 TOWER TEAL                                             250.32            500.64
 2.0GALLON                 95-8800/01             PHU-76 BLACK                                                    50.07            100.14
 1.0PAIL                   95-8800/05             PHU-76 BLACK                                                   250.32            250.32
 2.0PINT                   95-859/08              PITTHANE 35 CATALYST-B                                          32.03             64.06
 3.0GALLON                 95-859/01              PITTHANE 35 CATALYST-B                                         160.13            480.39




                                                                                                          SUBTOTAi             2,285.22
                                                                                                          SALES TA;                0.00
                                                                                                           FREIGHl                 0.00
                                                                                                TOTAL INVOICE AMOut            $2,285.22
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 5 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2c 375
                                                                                    Page
                                                                                       of29
                                                                                          557
                                                                                            of 98


        l_Jnited Coatings Technologies                                                             INVOICE
          s Main 5tceet. South Eiend, IN. +660 Office, 57+.2 a7 ..f77+
        10 I I                                  I •
                                                                                                     INVOICE NUMBER:
                                                                                                                  67791
                                                                                                          INVOICE DATE:
                                                                                                                  2/8/18


                                                                          SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (ID)                                              KOONTZ WAGNER (IDAHO)
 P.O. BOX 1229                                                              20394 PINTO LANE
 TULSA, OK 741 Oi                                                           JOB#11988B01-01
 USA                                                                        CALDWELL, ID 83606
                                                                            USA

~·




       PACKING SLIP#                                     PO/JOB NUMBER                          TERMS
           57869                                                 548336                       Net 30 Days
     PREVIOUS BALANCE                        DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE     I   INV DUE DATE
        $27,375.51                                      $0.00                           2/8/18               3/10/18


                                                            DESCRIPTION
     1.0PAIL          AT370-23/05          AMERCOAT370PEARLGRAY                                      190.57       190.57
     1.0GALLON        AT370-B/01           AMERCOAT 370 CURE B                                        71.10        71.10
     1.0PAIL          95-8800/05            PHU-76 BLACK                                             250.32       250.32
     1.0 GALLON       95-859/01             PITTHANE 35 CATALYST-B                                   160.13       160.13




                                                                                              SUBTOTAi           672.12
                                                                                              SALES TA:            0.00
                                                                                               FREIGHl             0.00
                                                                                    TOTAL INVOICE AMOur         $672.12
                      Case
                         Case
                           18-33815
                              18-33815
                                     Claim
                                        Document
                                           135-1 Part
                                                  533-6
                                                      5 Filed
                                                        Filed 12/04/20
                                                              in TXSB onDesc
                                                                         06/24/21
                                                                             ExhibitPage
                                                                                     2c 376
                                                                                         Page
                                                                                            of30
                                                                                               557
                                                                                                 of 98



             ~ted Coatings Technologies                                                                                INVOICE
          .,,,.JI I   5 Main 51"eet• South 5end, IN '·cG6o I• Office. 571·.287_.;77+                                    INVOICE NUMBER:
                                                                                                                                     67792
                                                                                                                             INVOICE DATE:
                                                                                                                                     2/8/18


                                                                                            SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                              KO~~GNER (IDAHO)
    P.O. BOX 1229                                                                              2039~ PINTO LANE
    TULSA, OK 74101                                                                            JOB# 11999BO 1-03
    USA                                                                                        CALDWELL, ID 83606
                                                                                               USA

~-




          PACKING SLIP#                                                PO/JOB NUMBER                                TERMS
             57871                                                  548330                                        Net 30 Days
-
~---
       PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INV DUE DATE
          $28,047.63                                                 $0.db                                 2/8/18              3/10/18
~·-·




    QTY      U/M                         ITEM                                          DESCRIPTION                       PRICE    EXTENSIGr
       5.0PAIL                  AT370-23/05             AMERCOAT 370 PEARL GRAY                                         190.57       952.85
       5.0GALLON                AT370-B/01              AMERCOAT 370 CURE B                                              71.10       355.50
       3.0GALLON                95-8801/01              PHU- 71 LODESTONE                                                50.07       150.21
       1.0 PAIL                 95-8801/05              PHU- 71 LODESTONE                                               250.32       250.32
       2.0 PAIL                 95-8800/05              PHU- 76 BLACK                                                   250.32       500.64
       3.0PINT                  95-859/08               PITTHANE 35 CATALYST-B                                           32.03        96.09
       3.0GALLON                95-859/01               PITTHANE 35 CATALYST-B                                          160.13       480.39
       1.0 PINT                 97-722/08               URETHANE ACCELERATOR                                             23.76        23.76




                                                                                                                 SUBTOTAi         2,809.76
                                                                                                                 SALES TA:            0.00
                                                                                                                  FREIGHl             0.00
                                                                                                       TOTAL INVOICE AMOUt       $2,809.76
               Case
                  Case
                    18-33815
                       18-33815
                              Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               5 Filed
                                                 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2c 377
                                                                                  Page
                                                                                     of31
                                                                                        557
                                                                                          of 98



            (Jnited Coatings Technologies                                                                           INVOICE
                51v\ain Stred. South Eiencl, IN' +660   I •   Office, 571·.2 a7.•r77·c                                 INVOICE NUMBER:
                                                                                                                                    67793
                                                                                                                           INVOICE DATE:
                                                                                                                                   2/8/18
                                                                                         <\\
                                                                                           ~IPTO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                             KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                             20394 PINTO LANE
     TULSA, OK 74101                                                                           JOB# 12017BO 1-01
     USA                                                                                       CALDWELL, ID 83606
                                                                                               USA


           PACKING SLIP#                                               PO/JOB NUMBER                             TERMS
       57872                                                 548334                                              Net 30 Days
~PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                      DISCOUNT DATE\ INV DUE DATE~
f----·

     $30,857.39                             I                 $0.00                                       2/8/18         I   3/10/18
~-




    QTY         U/M               ITEM                               DESCRIPTION                                        PRICE   EXTENSIQr
         5.0 PAIL        AT370-23/05             AMERCOAT 370 PEARL GRAY                                               190.57       952.85
         5.0GALLON       AT370-B/01              AMERCOAT 370 CURE B                                                    71.10       355.50
         3.0GALLON       95-8801/01              PHU- 71 LODESTONE                                                      50.07       150.21
         1.0 PAIL        95-8801/05              PHU- 71 LODESTONE                                                     250.32       250.32
         2.0PAIL         95-8800/05              PHU-76 BLACK                                                          250.32       500.64
         3.0PINT         95-859/08               PITTHANE 35 CATALYST-B                                                 32.03        96.09
         3.0GALLON       95-859/01               PITTHANE 35 CATALYST-B                                                160.13       480.39
         1.0PINT         97-722/08               URETHANE ACCELERATOR                                                   23.76        23.76




                                                                                                               SUBTOTAi         2,809.76
                                                                                                               SALES TA:             0.00
                                                                                                                FREIGHl             0.00
                                                                                                     TOTAL INVOICE AMOUr        $2,809.76
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 5 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2c 378
                                                                                    Page
                                                                                       of32
                                                                                          557
                                                                                            of 98


         United Coatings Technologies
                                                                                                                INVOICE
      .~;·bi I   5 Ma;n 5tccet• 5onth J>•nd, JN• +660 I• Qff;ce' 57+287c1]7+                                      INVOICE NUMBER:
                                                                                                                               67794
                                                                                                                       INVOICE DATE:
                                                                                                                              2/8/18


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                            KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                            20394 PINTO LANE
TULSA, OK 74101                                                                          JOB#12017B01-02
USA                                                                                      CALDWELL, ID 83606
                                                                                         USA


      PACKING SLIP#                                             PO/JOB NUMBER                                TERMS
       57873                                 I
                                                                        548335                              Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INV DUE DATE
    $33,667.15                                                $0.00                                  2/8/18              3/10/18
 -·



QTY     U/M                    ITEM                                              DESCRIPTION                       PRICE    EXTENSlm
 5.0 PAIL                 AT370-23/05             AMERCOAT 370 PEARL GRAY                                         190.57       952.85
 5.0GALLON                AT370-B/01              AMERCOAT 370 CURE B                                              71.10       355.50
 3.0GALLON                95-8801/01              PHU- 71 LODESTONE                                                50.07       150.21
 1.0 PAIL                 95-8801/05              PHU- 71 LODESTONE                                               250.32       250.32
 2.0PAIL                  95-8800/05              PHU- 76 BLACK                                                   250.32       500.64
 3.0PINT                  95-859/08               PITTHANE 35 CATALYST-B                                           32.03        96.09
 3.0GALLON                95-859/01               PITTHANE 35 CATALYST-B                                          160.13       480.39
 i .OPINT                 97-722/08               URETHANE ACCELERATOR                                             23.76        23.76




                                                                                                           SUBTOTAi         2,809.76
                                                                                                           SALES TA:            0.00
                                                                                                            FREIGHl             0.00
                                                                                                 TOTAL INVOICE AMOUt       $2,809.76
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 379
                                                                                 Page
                                                                                    of33
                                                                                       557
                                                                                         of 98


      Uyi·t€d Coatings Technologies                                                                                 INVOICE
      k>I I   S   Main Steed• South Dcud, IN   "f660 I •   Qff;ce•   57+.2 87.117+                                    INVOICE NUMBER:
                                                                                                                                   67795
                                                                                                                           INVOICE DATE:
                                                                                                                                   2/8/18


                                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                                KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                                20394 PINTO LANE
TULSA, OK 74101                                                                              JOB# 11999BO 1-02
USA                                                                                          CALDWELL, ID 83606
                                                                                             USA


      PACKING SLIP#                                                  PO/JO B NUMBER                              TERMS
       57870                                                 5 48333                                            Net 30 Days
 PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                     DISCOUNT DATE I INV DUE DATE
    $36,476.91                                                $0.00                                      2/8/18             3/10/18
                                                                                                                        I               ··-




QTY    U/M                      ITEM                                                 DESCRIPTION                       PRICE    EXTENSIQr
 5.0PAIL                AT370-23/05              AMERCOAT370PEARLGRAY                                                 190 .57       952.85
 5.0GALLON              AT370-B/01               AMERCOAT370CURE B                                                     71.10        355.50
 3.0GALLON              95-8801/01               PHU- 71 LODESTONE                                                     50.07        150.21
 1.0 PAIL               95-8801/05               PHU- 71 LODESTONE                                                    250.32        250.32
 2.0 PAIL               95-8800/05               PHU-76 BLACK                                                         250.32        500.64
 3.0PINT                95-859/08                PITTHANE 35 CATALYST-B                                                32.03         96.09
 3.0GALLON              95-859/01                PITTHANE 35 CATALYST-B                                               160.13        480.39
 1.0PINT                97- 722/08               URETHANE ACCELERATOR                                                  23.76         23.76




                                                                                                               SUBTOTAi         2,809.76
                                                                                                               SALES TA:            0.00
                                                                                                                FREIGHl             0.00
                                                                                                     TOTAL INVOICE AMOUt        $2,809.76
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           5 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2c 380
                                                                              Page
                                                                                 of34
                                                                                    557
                                                                                      of 98


                                                                                        INVOICE
                                                                                          INVOICE NUMBER:
                                                                                                        67796
                                                                                               INVOICE DATE:
                                                                                                       2/8/18


                                                              SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (ID)                                  KOONTZ WAGNER (IDAHO)
 P.O. BOX 1229                                                  20394 PINTO LANE
 TULSA, OK 74101                                                job#11999B01-01
 USA                                                            CALDWELL, ID 83606
                                                                USA

--
       PACKING SLIP#                    PO/JOB NUMBER                                TERMS
           57868                               548332                              Net 30 Days
     PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE I INV DUE DATE
        $39,286.67                         $0.00                            2/8/18             3/10/18
                                                                                           I

 QTY       U/M        ITEM                              DESCRIPTION                        PRICE    EXTENSIOt
     5.0PAIL     AT370-23/05   AMERCOAT 370 PEARL GRAY                                    190 .57       952.85
     5.0GALLON   AT370-B/01    AMERCOAT 370 CURE B                                         71.10        355.50
     3.0GALLON   95-8801/01    PHU- 71 LODESTONE                                           50.07        150.21
     1.0 PAIL    95-8801/05    PHU- 71 LODESTONE                                          250.32        250.32
     2.0PAIL     95-8800/05    PHU- 76 BLACK                                              250.32        500.64
     3.0PINT     95-859/08     PITTHANE 35 CATALYST-B                                      32.03         96.09
     3.0GALLON   95-859/01     PITTHANE 35 CATALYST-8                                     160.13        480.39
     1.0PINT     97- 722/08    URETHANE ACCELERATOR                                        23.76         23.76




                                                                                   SUBTOTAi         2,809.76
                                                                                   SALES TA:             0.00
                                                                                    FREIGHl             0.00
                                                                        TOTAL INVOICE AMOLJr        $2,809.76
         Case
            Case
              18-33815
                 18-33815
                        Claim
                           Document
                              135-1 Part
                                     533-6
                                         5 Filed
                                           Filed 12/04/20
                                                 in TXSB onDesc
                                                            06/24/21
                                                                ExhibitPage
                                                                        2c 381
                                                                            Page
                                                                               of35
                                                                                  557
                                                                                    of 98


                                                                                     INVOICE
                                                                                       INVOICE NUMBER:
                                                                                                     67797
                                                                                             INVOICE DATE:
                                                                                                     2/6/18


                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                  KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                  20394 PINTO LANE
TULSA, OK 74101                                                CALDWELL, ID 83606
USA                                                            USA



      PACKING SLIP#                      PO/JOB NUMBER                            TERMS
       57829                                548287                               Net 30 Days
 PREVIOUS BALANCE               DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE \ INV DUE DATE
    $27,375.51                             $0.00                          2/6/18             3/8/18
                                                                                         I

QTY    U/M          ITEM                             DESCRIPTION                        PRICE     EXTENSIQr
 3.0EACH      732087250015     WHIZZ COVERS 4" (10/PK)                                  13.87          41.61
 25.0EACH     047034115133     5 GALLON STRAINER ELASTIC TOP                               0.87        21.75
 24.0EACH     098262610 860    2.5 QT MIX N MEASURE PAIL                                   0.97        23.28
 25.0EACH     726 890263 690   METAL UNLINED QUART CAN                                     0.73        18.25
 25.0EACH     726890263 706    METAL UNLINED QUART CAN LID                                 0.18         4.50
 2.0EACH      051131980099     3M SILVER DUCT TAPE                                         8.25        16.50
 36.0EACH     047034093011     SPRAY SOCK                                                  0.85        30.60
 6.0EACH      RCT01031/EA      20LB RAGS                                                30.84         185.04
 5.0 PAIL     086236700716     ACETONE                                                  43.75         218.75
 5.0 PAIL     086236700730     VM&P NAPHTHA PAIL                                        50.35         251.75
 6.0 PAIL     Q70/05           TF METHYL AMYL KETONE                                   111 .25        667.50
 18.0EACH     55-675/54        l/E SPRAY EN GLOSS BLACK                                    3.12        56.16
 18.0EACH     55-671/54        l/E SPRAY EN GRAY PRIMER                                    3.12        56.16




                                                                               SUBTOTAi           1,591.85
                                                                               SALES TA:              0.00
                                                                                FREIGHl               0.00
                                                                     TOTAL INVOICE AMOUr          $1,591.85
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           5 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2c 382
                                                                              Page
                                                                                 of36
                                                                                    557
                                                                                      of 98


   (j nited Coatings 'Technologies                                                                               INVOICE
   IOI 1   s Ma;n Street' South f':,end, IN.   ·1·6601   'omce. 57·1.2a7.·177+                                     INVOICE NUMBER
                                                                                                                               67892
                                                                                                                        INVOICE DATE
                                                                                                                              2/23/18


                                                                                        SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                              KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                              20394 PINTO LANE
TULSA, OK 74101                                                                            #11796B01-01
USA                                                                                        CALDWELL, ID 83606
                                                                                           USA


   PACKING SLIP#                                                  PO/JOB NUMBER                               TERMS
       58074                                                              548651                             Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUE DATE
    $29,258.81                                               $0.00                                    2/23/18             3/25/18


                                                                                   DESCRIPTION                      PRICE   EXTENSlot
 1.0EACH             TUK-PHU130,PHICUMMINS GREE/BLK TOUCH UP KT                                                     75.00       75.00
                                                1z14r46 e03992 91548




                                                                                                            SUBTOTAi           75.00
                                                                                                            SALES TA:           0.00
                                                                                                             FREIGHl           35.14
                                                                                                  TOTAL INVOICE AMOUf        $110.14
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 383
                                                                   Page
                                                                      of37
                                                                         557
                                                                           of 98




                                                                                                   --
          QUICK START ""'                                                                          -
 Home (/us/en/Home.page?)> Shipping (/us/en/shipping.page?)> Create a Shipment:Package & Freight

 Shipping


 Create A Shipment
 Shipment Confirmation

   THANI< YOU. YOUR SHIPMENT HAS BEEN PROCESSED.


   We have received your shipping details and processed your payment. If you need to print shipping label!
   a receipt, or print a return label, follow the steps below.
   Tracking Number:
                                               1Z14R46E0399291548
   Pickup Request Number:
                                               2951P41<QN5N
   Service:
                                               UPS Ground Service
   Guaranteed By:
                                               End of Day Thursday, Mar 1, 2018

   Bill Shipping and Pickup Charges:
                                               Shipper's Account 14R46E
   Shipping Charges:
                                               27.79 USD

   Daily rates were applied to this shipment
   Subtotal Shipping Charges:
                                               27.79 USD
   Subtotal Pickup Charges:
                                               7.35 USD
   Total Charged:
                                               35.14 USD

   Guarantees and Notices~
 c___ _ _ _ _ _ _




   PRINT SHIPPING DOCUMENTS
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 384
                                                                   Page
                                                                      of38
                                                                         557
                                                                           of 98
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 385
                                                                   Page
                                                                      of39
                                                                         557
                                                                           of 98
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 386
                                                                   Page
                                                                      of40
                                                                         557
                                                                           of 98
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 387
                                                                   Page
                                                                      of41
                                                                         557
                                                                           of 98
                    Case
                       Case
                         18-33815
                            18-33815
                                   Claim
                                      Document
                                         135-1 Part
                                                533-6
                                                    5 Filed
                                                      Filed 12/04/20
                                                            in TXSB onDesc
                                                                       06/24/21
                                                                           ExhibitPage
                                                                                   2c 388
                                                                                       Page
                                                                                          of42
                                                                                             557
                                                                                               of 98


            :::7J ••   ited Coatings Technologies                                                                       INVOICE
           I0 I I   s Main 5tceet. South f:,cnd, IN. +660 I • Office' 57+2 a7.+77·t                                     INVOICE NUMBER:
                                                                                                                                     67927
                                                                                                                             INVOICE DATE:
                                                                                                                                    2/28/18


                                                                                           SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                            KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                            20394 PINTO LANE
     TULSA, OK 74101                                                                          CALDWELL, ID 83606
     USA                                                                                      USA


                                                                                                                                        ______   _.   __
           PACKING SLIP#                                              PO/JOB NUMBER                              TERMS
            58123                                I
                                                                   548731                                       Net 30 Days
      PREVIOUS BALANCE                           I       DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INV DUE DATE
                                                                                                                                      ·-
         $36,957.31                                                 $0.00                                2/28/18        I    3/30/18
-·
                                                 I                                                                 --                       --




     QTY            U/M                ITEM                                           DESCRIPTION                        PRICE    EXTENSIOt
      2.0EACH                 732087250015             WHIZZ COVERS 4" (10/PK)                                           13.87         27.74
      5.0EACH                 088625371538             PPG 5 GALLON PAINT PAIL                                             3.45        17.25
      15.0EACH                726890163891             ROUND METAL GALLON CAN                                              1.75        26.25
      5.0EACH                 051141386928             3M LENS COVERS 10 PACK                                            14.53         72.65
      8.0EACH                 RCT01031/EA              20LB RAGS                                                         30.84        246.72
      5.0PAIL                 086 236700 716           ACETONE                                                           43.75        218.75
      5.0PAIL                 086 236700 730           VM&P NAPHTHA PAIL                                                 50.35        251.75
      8.0PAIL                 070/05                   TF METHYL AMYL KETONE                                            111 .25       890.00
      2.0EACH                 020066001209             HP SPRAY SAFETY YELLOW 150Z                                         6.68        13.36




                                                                                                               SUBTOTAi           1,764.47
                                                                                                               SALES TA:               0.00
                                                                                                                FREIGHl               0.00

                                                                                                     TOTAL INVOICE AMOUt          $1,764.47
                Case
                   Case
                     18-33815
                        18-33815
                               Claim
                                  Document
                                     135-1 Part
                                            533-6
                                                5 Filed
                                                  Filed 12/04/20
                                                        in TXSB onDesc
                                                                   06/24/21
                                                                       ExhibitPage
                                                                               2c 389
                                                                                   Page
                                                                                      of43
                                                                                         557
                                                                                           of 98


        United Coatings Technologies                                                                               INVOICE
        IOI I   5   Main 51oreet •South 5end, IN• +660 I •Office, 57·t.287.177+                                      INVOICE NUMBER:
                                                                                                                                  68015
                                                                                                                          INVOICE DATE:
                                                                                                                                  3/5/18


                                                                                          SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                           KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                           20394 PINTO LANE
    TULSA, OK 74101                                                                         #1831801-01
    USA                                                                                     CALDWELL, ID 83606
                                                                                            USA

                                                                                                                                     --
       PACKING SLIP#                                               PO/JOB NUMBER                                TERMS
          58181                                                            548955                              Net 30 Days
~




    PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INV DUE DATE
        $37,295.59                                              $0.00                                   3/5/18               4/4/18
~




QTY        U/M                      ITEM                                            DESCRIPTION                       PRICE    EXTENSIOt
     7.0PAIL               AT370-23/05             AMERCOAT370PEARLGRAY                                              190.57     1,333.99
     7.0GALLON             AT370-B/01              AMERCOAT 370 CURE B                                                71.10       497 .70
     2.0GALLON             95-8801/01              PHU-131 WEATHERED MARBLE                                           50.07       100.14
     3.0PAIL               95-8801/05              PHU-131 WEATHERED MARBLE                                          250.32       750.96
     2.0GALLON             95-8800/01              PHU-76 BLACK                                                       50.07       100.14
     4.0PINT               95-859/08               PITTHANE 35 CATALYST-B                                             32.03       128.12
     3.0GALLON             95-859/01               PITTHANE 35 CATALYST-B                                            160.13       480.39




                                                                                                              SUBTOTAi         3,391.44
                                                                                                              SALES TA:            0.00
                                                                                                               FREIGHl             0.00
                                                                                                    TOTALINVOICE AMOUr        $3,391.44
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          5 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2c 390
                                                                             Page
                                                                                of44
                                                                                   557
                                                                                     of 98



           rited Coatings Technologies                                                                     INVOICE
          5. Main Street. South E:iend, IN. +660 I • omce, 57+.287.1·77+                                     INVOICE NUMBER:
                                                                                                                         68096
                                                                                                                  INVOICE DATE:
                                                                                                                         3/1/18


                                                                                  SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                    KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                    20394 PINTO LANE
    TULSA, OK 74101                                                                  CALDWELL, ID 83606
    USA                                                                              USA




--
       PACKING SLIP#                                        PO/JOB NUMBER                               TERMS
           58165                                                    548772                             Net 30 Days
-
     PREVIOUS BALANCE                         DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INV DUE DATE
                                                                                                                                  -
         $38,721.78                                      $0.00                                  3/1/18              3/31/18


                             ITEM                                            DESCRIPTION                      PRICE    EXTENSlm
     3.0EACH        LB900C-10               SOLVENT RECYCLER BAGS /10                                         50.66       151.98




                                                                                                      SUBTOTAi          151 .98
                                                                                                      SALES TA:            0.00
                                                                                                       FREIGHl            0.00
                                                                                            TOTAL INVOICE AMOUt         $151.98
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            5 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2c 391
                                                                               Page
                                                                                  of45
                                                                                     557
                                                                                       of 98




Kurt Rimelspach

From:                      Dean Clemente <hayleyintl@gmail.-com>
Sent:                      Friday, March 09, 2018 2:53 PM \
To:                        krimelspach@unitedcoatingstechnol~gies.com
Cc:                        arumble@unitedcoatingstechnologieL~.com
Subject:                   Tracking Information - PO# 18355


Kurt,

As per your request, please find UPS tracking information below:

UPS Tracking# 1Z4276500378436610

Delivered 03/04/18 at 11:04 a.m.

Signed by "OLVERA"

Please contact me if I can further assist you.

Sincerely,
Krystal Ventimiglia
Hayley International, LLC.
hayle.Yfiltl@gmail.com

800-343-3776 x 212
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           5 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2c 392
                                                                              Page
                                                                                 of46
                                                                                    557
                                                                                      of 98


   United Coatings Technologies                                                                           INVOICE
   IOI I   5 Main 5tceet'5outh E:iend, JN '1-660 I •Office,   57+.287.-177·1·                               INVOICE NUMBER
                                                                                                                        68117
                                                                                                                 INVOICE DATE
                                                                                                                        3/9/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                      KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                      20394 PINTO LANE
TULSA, OK 74101                                                                    #11955B01-01
USA                                                                                CALDWELL, ID 83606
                                                                                   USA


   PACKING SLIP#                                               PO/JOB NUMBER                           TERMS
       58274                                                            548908                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INV DUE DATE
    $37,295.59                                            $0.00                                3/9/18               4/8/18


                                                       DESCRIPTION                                           PRICE   EXTENSlot
 1.0EACH             TUK-PHU129-PHIHAZE GRAY-CM/BLACK TOUCH UP KT                                            75.00       75.00




                                                                                                     SUBTOTAi           75.00
                                                                                                     SALES TA:           0.00
                                                                                                      FREIGHl           27.79
                                                                                           TOTAL INVOICE AMOut        $102.79
                    Case
                       Case
                         18-33815
                            18-33815
                                   Claim
                                      Document
                                         135-1 Part
                                                533-6
                                                    5 Filed
                                                      Filed 12/04/20
                                                            in TXSB onDesc
                                                                       06/24/21
                                                                           ExhibitPage
                                                                                   2c 393
                                                                                       Page
                                                                                          of47
                                                                                             557
                                                                                               of 98



           (J11ited Coatings Technologies                                                                                                            fl           v              ICE
           !O 1 l   ,S. M<:iin . ~Jl:r\'':C.t '' ~-jo11tl1 t)end, JN* •f·(~6o ! *Office'.: 57+.2.87.+?,7+                                                  l~~VOICE            NUMBER:
                                                                                                                                                                                   68138
                                                                                                                                                                   INVOICE DATE:
                                                                                                                                                                                 3/12/18


                                                                                                                   SHIP TO
  ~(001\JTZ-WACiiNEll                               CSTM CNTFIL. {ID)                                                KOONTZ WAGNER (IDAHO)
  P.O. BOX l~~~::~D                                                                                                  20394 PINTO LANE
  TULSA,            me        "/4-10·1                                                                               CALDWELL, ID 83606
  USA                                                                                                                USA




==-f-2~~~:~~~1_8~3 §!::iP#                                   f-                    -POJJOB NUMBER                                                TEFlf\/I~~
                                                                                                                                                                ·------··------
                     bn::?~:l'l                                                                    54aaa4                                   Net :3.0 Days
-=T:»f3~~_QQ§}£~\UUTC_E___                                   1_---01sc:-50NT' Ir-: PAI [~§.Yl?~~c DATE                        DISCOl.ft\I. T DA"rE~-1~-T~IV                opE DATE
             ti'•)()
             'th~·~· j
                         -1 "i',)
                              l,,J   L
                                         l'')
                                           .!.,~
                                         (.)
                                                                                                     ~1;0.00
                                                                                                     V                             :3/"1:2/Hl             --/              4/"11/i 8
-~--··-···-·--~--------------                                                                                  .             ---          -~----------·----·------------




 O'L'l                                             lIEfl!l                                                                                                   P.Fl!Cf           EXTENSIOt
   72.0 EACH                         '757136000021                 llVIPORT CHIP ElFIUSH ·1"                                                                    0.19                    13.68
   4ROEACH                           1Ci7' '136000 045             llVIPOFH CHIP BFilJSH 2"                                                                     0.29                    13.92
   25.0EACl·J                        l)L!i'O~M i      ·i 5133      5 GAL.LOI\! STH/\.i11H:H ELASTIC TOI:>                                                       O.f3l                  21.75
   c~4.0   EACd                      U!082626·i 0860               2.b OT IVilX           I'~   IVit:ASUHE: PAIL                                                0.97'                  23.28
   ·10.0 l::i\Ch                     dd86~~537"1         538       PF'G 5 G/-\U..Of\! F1AINT PAIL                                                               3.45                   34.50
   24.0EACl-I                        05·114"1900407                AMF99"X90 HAl\IDl\/lASKEFl FILM                                                           12.66                 303.84
   36.0EACH                          04'7034093011                 SF"F!AY SOCf<:                                                                               0.85                   30.60
    B.OEACH                          t=!CTOi 03·1 /E:..A           20LB FlAGS                                                                                30.84                 246.72
    2.0 PAIL                         L\'.J6 ;2:36'700 730          VIVl&P NAPHTHA fJ /-\IL                                                                   bD.~.\5               100.70
    7'.0 PAii..                      0?0/Q[)                       TF METHYL AMYL f(L::'TONt:                                                              ·1 ·1 ·1 .2!5           778.75
   50.01::.:ACl-I                    0~8?6~~05'1755                () GAL.LOl1J FJAll . UNE:R                                                                   :105               152.50




                                                                                                                                           SUl:fl(JfAI                         i '720.24
                                                                                                                                                                                       0.00
                                                                                                                                                FF1EIGl-n                              0.00

                                                                                                                             TOTAL ~l\llVOIGIE AMOUU'                         $1,720.24
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        5 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2c 394
                                                                           Page
                                                                              of48
                                                                                 557
                                                                                   of 98


    U ~ited Coatings Technologies                                                                         INVOICE
     ~,,

  ---'"'' I 5 Ma;n 5tceet. South [)end, IN. +660 I •   ornce' 57+.2 s7.·t77+                                INVOICE NUMBER
                                                                                                                         68146
                                                                                                                 INVOICE DATE
                                                                                                                       3/13/18


                                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                      KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                      20394 PINTO LANE
TULSA, OK 74101                                                                    #11831 B01-01
USA                                                                                CALDWELL, ID 83606
                                                                                   USA


   PACKING SLIP#                                               PO/JOB NUMBER                           TERMS
       58320                                                            548958                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
    $38,966.12                                            $0.00                                3/13/18             4/12/18


                                                                DESCRIPTION                                  PRICE   EXTENSlot
 3.0PAIL            95-8801/05               PHU-131 WEATHERED MARBLE                                       250.32      750.96
 3.0 GALLON         95-859/01                PITTHANE 35 CATALYST-B                                         160.13       480.39




                                                                                                     SUBTOTAi         1,231.35
                                                                                                     SALES TA;            0.00
                                                                                                      FREIGHl             0.00
                                                                                           TOTAL INVOICE AMOUt       $1,231.35
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            5 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2c 395
                                                                               Page
                                                                                  of49
                                                                                     557
                                                                                       of 98

   "(J nited Coatings Technologies                                                                     INVOICE
   IOI I   5 Main Street' South !)end, JN• '1·660 I• Office, 57+.287.+77+                                 INVOICE NUMBER
                                                                                                                     68221
                                                                                                              INVOICE DATE
                                                                                                                    3/13/18


                                                                              SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                   KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                   20394 PINTO LANE
TULSA, OK 74101                                                                 JOB#11831B01-01
USA                                                                             CALDWELL, ID 83606
                                                                                USA


   PACKING SLIP#                                            PO/JOB NUMBER                           TERMS
       58323                                                         548958                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
    $40,197.47                                            $0.00                             3/13/18             4/12/18


                                                                 DESCRIPTION                              PRICE   EXTENSIOt
 1.0EACH             TUK                      PHU-131 WEATHERED MARBLR                                    75.00       75.00




                                                                                                  SUBTOTAi           75.00
                                                                                                  SALES TA:           0.00
                                                                                                   FREIGH"I          35.05
                                                                                        TOTAL INVOICE AMOUf        $110.05
                                     Case
                                        Case
                                          18-33815
                                             18-33815
                                                    Claim
                                                       Document
                                                          135-1 Part
                                                                 533-6
                                                                     5 Filed
                                                                       Filed 12/04/20
                                                                             in TXSB onDesc
                                                                                        06/24/21
                                                                                            ExhibitPage
                                                                                                    2c 396
                                                                                                        Page
                                                                                                           of50
                                                                                                              557
                                                                                                                of 98




                  PAID IN FULL
                          May 25. 2018




    m.oooOO I ~~




             -- -~r-"""




                                ~




tmy tickets[expenses

~ Cust.omer ~t ®              ot'Mcr 19, 2P 18 -
. Balance:            45,146.ll
I eredt mt 200,000.00__
· Creclt sl:;'jfl.J~: Hold Over lijit
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          5 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2c 397
                                                                             Page
                                                                                of51
                                                                                   557
                                                                                     of 98




May 25. 2018
                   Case
                      Case
                        18-33815
                           18-33815
                                  Claim
                                     Document
                                        135-1 Part
                                               533-6
                                                   5 Filed
                                                     Filed 12/04/20
                                                           in TXSB onDesc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                  2c 398
                                                                                      Page
                                                                                         of52
                                                                                            557
                                                                                              of 98


           tJ nited Coatings Technologies                                                                                   INVOICE
          I 01 I   5. Ma;n 5treet • 5outh [)end, JN' 1·660 I • Qff;ce, 57+.287.·1·71·1·                                        INVOICE NUMBER:
                                                                                                                                           68250
                                                                                                                                   INVOICE DATE:
                                                                                                                                          3/19/18


                                                                                                SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                                      KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                                      20394 PINTO LANE
    TULSA, OK 74101                                                                                    JOB# 12029BO 1-01
    USA                                                                                                CALDWELL, ID 83606
                                                                                                       USA

                                                                                                  ..                                        --
          PACKING SLIP#                                                  PO/JOB NUMBER                                   TERMS
                    58403                                                         549032                                 Net 30 Days
-                                                                                                                                      --··-
     PREVIOUS BALANCE                                      DISCOUNT IF PAID BY DISC DATE                      DISCOUNT DATE I INV DUE DATE
        $39,480.87                                                    $0.00                                       3/19/18            4/18/18
                                                                                                                                 I

    QTY    U/M                          ITEM                                               DESCRIPTION                          PRICE   EXTENSlm
     6.0PAIL                  AT370-23/05                AMERCOAT 370 PEARL GRAY                                               190.57     1, 143.42
     6.0GALLON                AT370-B/01                 AMERCOAT 370 CURE B                                                    71.10       426.60
     2.0GALLON                95-8800/01                 PHU-76 BLACK                                                           50.07       100.14
     2.0PAIL                  95-8800/05                 PHU-132 FREEMAN SLATE                                                 250.32       500.64
     2.0PINT                  95-859/08                  PITTHANE 35 CATALYST-B                                                 32.03        64.06
     3.0GALLON                95-859/01                  PITTHANE 35 CATALYST-B                                                160.13       480.39




                                                                                                                       SUBTOTAi         2,715.25
                                                                                                                       SALES TA:            0.00
                                                                                                                        FREIGHl             0.00

                                                                                                             TOTAL INVOICE AMOUr        $2,715.25
                   Case
                      Case
                        18-33815
                           18-33815
                                  Claim
                                     Document
                                        135-1 Part
                                               533-6
                                                   5 Filed
                                                     Filed 12/04/20
                                                           in TXSB onDesc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                  2c 399
                                                                                      Page
                                                                                         of53
                                                                                            557
                                                                                              of 98


          .,(Jnited Coatings T echno!ogies                                                                              INVOICE
          I0 I I   S   Ma;n Stceet •South !Send, IN• •1·660 I • Qf{;ce,   57'f.2 87.'f77'1·                               INVOICE NUMBER:
                                                                                                                                       68251
                                                                                                                               INVOICE DATE:
                                                                                                                                     3/19/18


                                                                                              SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                              KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                              20394 PINTO LANE
     TULSA, OK 74101                                                                            JOB#11888B01-01
     USA                                                                                        CALDWELL, ID 83606
                                                                                                USA

--
          PACKING SLIP#                                                    PO/JOB NUMBER                             TERMS
           58401                                   I
                                                                                     549032                        Net 30 Days
-
     PREVIOUS BALANCE                              I      DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE I INV DUE DATE
         $42,196.12                                                  $0.00                                  3/19/18            4/18/18
                                                   I                                                                       I

    QTY     U/M                         ITEM                             DESCRIPTION                                       PRICE    EXTENSIGr
      5.0PAIL                 AT370-23/05               AMERCOAT370PEARLGRAY                                              190,57       952.85
      5.0GALLON               AT370-B/01                AMERCOAT 370 CURE B                                                71.10       355.50
      4.0PAIL                 95-8801/05                PHU-126 SANDSTONE                                                 250.32     1,001.28
      4.0GALLON               95-859/01                 PITTHANE 35 CATALYST-8                                            160.13       640.52




                                                                                                                   SUBTOTAi         2,950.15
                                                                                                                   SALES TA:            0.00
                                                                                                                    FREIGHl             0.00
                                                                                                        TOTAL INVOICE AMOLir       $2,950.15
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 400
                                                                                Page
                                                                                   of54
                                                                                      557
                                                                                        of 98



        United Coatings Technologies                                                                             INVOICE
      __l.QLJ=D lvla'n Street• 5outh !:)end, IN' 1-660 I• Qf{,cc 571 2871771                                       INVOICE NUMBER
                                                                                                                                68350
                                                                                                                        INVOICE DATE
                                                                                                                               3/22/18


                                                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                            KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                            20394 PINTO LANE
TULSA, OK 74101                                                                          CALDWELL, ID 83606
USA                                                                                      USA



      PACKING SLIP#                                            PO/JOB NUMBER                                  TERMS
       58429                                                            549076                              Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $45,146.27                                               $0.00                                   3/22/18             4/21118


QTY         U/M                 ITEM                                             DESCRIPTION                        PRICE    EXTENSIOt
 25.0PAIL              AT370-23/05              AMERCOAT 370 PEARL GRAY                                            190.57      4,764.25
 25.0GALLON            AT370-B/01               AMERCOAT 370 CURE B                                                 71.10      1,777.50
 13.0GALLON            95-8801/01               PHU- 71 LODESTONE                                                   50.07        650.91
 6.0PAIL               95-8801/05               PHU-71 LODESTONE                                                   250.32      1,501.92
 12.0PAIL              95-8800/05               PHU-76 BLACK                                                       250.32      3,003.84
 13.0PINT              95-859/08                PITTHANE 35 CATALYST-B                                              32.03        416.39
 19.0GALLON            95-859/01                PITTHANE 35 CATALYST-B                                             160.13      3,042.47
 6.0PINT               97-722/08                URETHANE ACCELERATOR                                                23.76        142.56
                                                11949801-01,11949801-02
                                                11950801-01,11950801-02
                                                12018801-01,12018801-02
 25.0GALLON            A T370-23101             AMERCOAT 370 PEARL GRAY                                             38.11        952.75
 25.0QUART             AT370-B/04               AMERCOAT 370 CURE B                                                 14.22        355.50
  1.0PAIL              95-8801/05               PHU-71 LODESTONE                                                   250.32        250.32




                                                                                                            SUBTOTAi        16,858.41
                                                                                                            SALES TA:             0.00
                                                                                                             FREIGHl             0.00
                                                                                                 TOTAL INVOICE AMOLJr       $16,858.41
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           5 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2c 401
                                                                              Page
                                                                                 of55
                                                                                    557
                                                                                      of 98


                                                                                     INVOICE
                                                                                      INVOICE NUMBER:
                                                                                                   68453
                                                                                           INVOICE DATE:
                                                                                                 3/28/18


                                                           SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                            KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                            20394 PINTO LANE
     TULSA, OK 74101                                          CALDWELL, ID 83606
     USA                                                      USA



        PACKING SLIP#                   PO/JOB NUMBER                            TERMS
           58407                            549032                              Net 30 Days
     PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE I INV DUE DATE
        $45,691.91         I               $0.00                         3/28/18        I   4/27/18
--                                                                                                         --


                                                      DESCRIPTION                      PRICE    EXTENStm
      1.0EACH    TUK           TUK PHU-76,PHU-132, 12029801-01                         75.00        75.00
      1.0 EACH   TUK           TUK PHU-126 SANDSTONE, 11888801-01                      75.00        75.00




                                                                               SUBTOTAi          150.00
                                                                               SALES TA:            0.00
                                                                                FREIGHl           65.22
                                                                     TOTAL INVOICE AMOUr         $215.22
       Case
          Case
            18-33815
               18-33815
                      Claim
                         Document
                            135-1 Part
                                   533-6
                                       5 Filed
                                         Filed 12/04/20
                                               in TXSB onDesc
                                                          06/24/21
                                                              ExhibitPage
                                                                      2c 402
                                                                          Page
                                                                             of56
                                                                                557
                                                                                  of 98
                                                                                                 Shipping: UPS




            Jbipment Receipt

Transaction Date: 28 Mar 2018                                                      Tracking Number:                   1Z14R46E0395069206
                                                                                                                      1Z14R46E0397590013

  G)    ADDRESS INFORMATION

 Ship To:                   Ship From:                           Return Address:
  l<oontz Wagner            United Coatings Technologies         United Coatings Technologies
  Erik McFarland            Randy Pruett                         Randy Pruett
  20394 pinto lane          1011 S. Main Street                  1011 S. Main Street
  CALDWELL ID 836078000     SOUTH BEND IN 46601                  SOUTH BEND IN 46601
                            Telephone:57 42874 774               Telephone:57 4287 477 4
                            email:rpruett@unltedcoatingst        emai!:rpruett@unitedcoat!ngst
                            echnologies.com                      echno!ogies.com




        PACKAGE INFORMATION

                                   DIMENSIONS I PACKAGING                                          DECLARED VALUE         REFERENCE NUMBERS

                                  15 x 15 x 13 in.
                                  Other Packaging
                                                                                                                    ---+-----------·------------·-···-··-
                                   15 x 15 x 13 in.
                                   Other Packaging


  (~) UPS SHIPPING SERVICE AND SHIPPING OPTIONS

 Service:                       UPS Ground Service

 Guaranteed By:                 End ofDay Tuesday, Apr 3, 2018

 Shipping Fees Subtotal:                        61.22 USO


       Transportation                            52.42 USD

       Fuel Surcharge                                3.60 USO

     Delivery Area Surcharge
     Package 1                                       2.60 USD

     Package 2                                       2.60 LISD




        PAYMENT INFORMATION

     Shipping Charges to:                             Shipper's Account 14R46E




   Shipping Charges:                                                                                                                           61.22 USO



   Subtotal Shipping Charges:                                                                                                                  61.22 USO

   Daily rates were applied to this shipment
   lotal Charged:                                                                                                                              61.22 USO
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            5 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2c 403
                                                                               Page
                                                                                  of57
                                                                                     557
                                                                                       of 98

                                                                                          INVOICE
        .s-!.~~.s;~~.~:~~. I.~~,~,: ~~~~:~,5                                                INVOICE NUMBER:
                                                                                                            68455
                '
                                                                                                   INVOICE DATE:
                                                                                                          3/27/18


                                                                 SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (ID)                                      KOONTZ WAGNER (IDAHO)
 P.O. BOX 1229                                                      20394 PINTO LANE
 TULSA, OK 74101                                                    CALDWELL, ID 83606
 USA                                                                USA


~-




       PACKING SLIP#                          PO/JOB NUMBER                            TERMS
        58472                                  549107                                 Net 30 Days
  PREVIOUS BALANCE                   DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INV DUE DATE
                                                                                                     ------
      $45,691.91                                $0.00                          3/27/18             4/26/18
----


QTY    U/M               ITEM                              DESCRIPTION                       PRICE      EXTENSlm
 72.0EACH           757136000021    IMPORT CHIP BRUSH i"                                         0.19         13.68
     1.0EACH        732087250015    WHIZZ COVERS 4" (10/PK)                                  13.87            13.87
 25.0EACH           047034115133    5 GALLON STRAINER ELASTIC TOP                                0.87         21.75
 100.0EACH          098262051755    5 GALLON PAIL LINER                                          3.05       305.00
     2.0EACH        047034361400    RED ROSIN 35" X 140' PAPER                                   7.81         15.62
        EACH        051141386928    3M LENS COVERS 10 PACK                                   18.86
 72.0EACH           047034093011    SPRAY SOCK                                                   0.85         61.20
 10.0EACH           RCT01031/EA     20LB RAGS                                                30.84          308.40
 12.0PAIL           086236700 716   ACETONE                                                  43.75          525.00
     7.0 PAIL       086236700730    VM&P NAPHTHA PAIL                                        50.35          352.45
 14.0PAIL           070/05          TFMETHYLAMYLKETONE                                      111 .25        1,557.50




                                                                                     SUBTOTAi           3,174.47
                                                                                     SALES TA:               0.00
                                                                                      FREIGHl                0.00
                                                                           TOTAL INVOICE AMOUr          $3, 174.47
                             Case
                                Case
                                  18-33815
                                     18-33815
                                            Claim
                                               Document
                                                  135-1 Part
                                                         533-6
                                                             5 Filed
                                                               Filed 12/04/20
                                                                     in TXSB onDesc
                                                                                06/24/21
                                                                                    ExhibitPage
                                                                                            2c 404
                                                                                                Page
                                                                                                   of58
                                                                                                      557
                                                                                                        of 98




       Bl to: do not use KWCC (ll))
               P.O. BOX 1229
               TU..SA, CJ< 74101 USA




                PAID IN FULL
                    J ul 3, 2018




 Apply tQ. Sales Order: 0 .00

  ~tity                   I tan             U,M
    6.00000 I CAT31-211.8             '   IEACH
    6.00000 I CAT41-2515                  !EACH'




Amy trletslexpenses


1rCustomerAcaul
  Balance:          ..•t~: ot. N'K
                  49.451.09    .. ·4,:18J
  Creclt limr\::, 290,000.op
  Crecit ~tiJs; HOid Over Lmt
    ,,_.   .                 ·--
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 405
                                                                                Page
                                                                                   of59
                                                                                      557
                                                                                        of 98



           United Coatings Technologies                                                                    INVOICE
          10} 15.Ma;n5tceet•5outhJ:,end,/N•+G6ol •Qf+;ce•571-.287.·c77+                                      INVOICE NUMBER:
                                                                                                                           68620
                                                                                                                   INVOICE DATE:
                                                                                                                            4/6/18


                                                                                 SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                   KOONTZ WAGNER {IDAHO)
    P.O. BOX 1229                                                                   20394 PINTO LANE
    TULSA, OK 74101                                                                 CALDWELL, ID 83606
    USA                                                                             USA



          PACKING SLIP#                                     PO/JOB NUMBER                               TERMS
           58661                                                   549310                             Net 30 Days
     PREVIOUS BALANCE                          DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE ) INV DUE DATE
        $42,900.87                                        $0.00                                4/6/18             5/6/18
-                                                                                                             I

    QTY    U/M                 ITEM                                         DESCRIPTION                       PRICE      EXTENSIOt
    108.0EACH          757136000021           IMPORT CHIP BRUSH 1"                                                0.19        20.52
     24.0EACH          757136000045           IMPORT CHIP BRUSH 2"                                                0.29         6.96
      8.0EACH          732087250015           WHIZZ COVERS 4" (10/PK)                                         13.87          110.96
    100.0EACH          047034115133           5 GALLON STRAINER ELASTIC TOP                                       0.87        87.00
     24.0EACH          098 262410 323         MIX-N-MEASURE QUART                                                 0.40         9.60
     24.0EACH          098262610860           2.5 QT MIX N MEASURE PAIL                                           0.97        23.28
     10.0EACH          088625371521           PPG PAINT PAIL 2 GALLON                                             2.75        27.50
     5.0EACH           088625371538           PPG 5 GALLON PAINT PAIL                                             3.45        17.25
     10.0 EACH         726890163877           ROUND METAL QUART CAN                                               0.73         7.30
     10.0EACH          726890163891           ROUND METAL GALLON CAN                                              1.75        17.50
     10.0EACH          051141386928           3M LENS COVERS 10 PACK                                          14.53          145.30
      2.0EACH          051141324401           R6001-3 ORGANIC VAP CART 3 PK                                   24.49           48.98
     72.0EACH          047034093011           SPRAY SOCK                                                          0.85        61.20
     5.0EACH           RCT01031/EA            20LB RAGS                                                       30.84          154.20
     3.0PAIL           Q70/05                 TF METHYL AMYL KETONE                                          111 .25         333.75




                                                                                                      SUBTOTAi            1,071.30
                                                                                                      SALES TA:               0.00
                                                                                                       FREIGHl               0.00
                                                                                           TOTAL INVOICE AMOLJr          $1,071.30
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          5 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2c 406
                                                                             Page
                                                                                of60
                                                                                   557
                                                                                     of 98



                     Coatings Technologies                                                                     INVOICE
                  jtreet• South E:iend, IN •1·660 I• Office, JJ+.287.+77·1·                                      INVOICE NUMBER:
                                                                                                                             68698
                                                                                                                     INVOICE DATE:
                                                                                                                           4/11/18


                                                                                     SHIP TO
      JONTZ-WAGNER CSTM CNTRL (ID)                                                     KOONTZ WAGNER (IDAHO)
    -'.0. BOX 1229                                                                     20394 PINTO LANE
    TULSA, OK 74101                                                                    CALDWELL, ID 83606
    USA                                                                                USA



       PACKING SLIP#                                         PO/JOB NUMBER                                  TERMS
          58717                                                       549369                               Net 30 Days
-
    PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE         INV DUE DATE
       $43,972.i 7                                        $0.00                                    4/1 i/18             5/11/18


                                                                               DESCRIPTION                       PRICE    EXTENSIOt
     5.0 GALLON    95-8000/01                PHU-85 CAT YELLOW                                                   50.07       250.35
     5.0QUART      95-819/04                 PITTHANE ULTRA CATALYST-B                                           32.03       160.15




                                                                                                         SUBTOTAi          410.50
                                                                                                         SALES TA:           0.00
                                                                                                          FREIGHl            0.00
                                                                                               TOTAL INVOICE AMOUt        $410.50
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 407
                                                                                 Page
                                                                                    of61
                                                                                       557
                                                                                         of 98


                         oatings Technologies                                             INVOICE
                                                                                            INVOICE NUMBER:
                                                                                                         68699
                                                                                                 INVOICE DATE:
                                                                                                       4/11/18


                                                                 SHIP TO
        ONTZ-WAGNER CSTM CNTRL (ID)                                 KOONTZ WAGNER (IDAHO)
      .0. BOX 1229                                                  20394 PINTO LANE
      ULSA, OK 74101                                                JOB# 12001BO1-01
     USA                                                            CALDWELL, ID 83606
                                                                    USA


           PACKING SLIP#                   PO/JOB NUMBER                               TERMS
--
                 58718                             549369                             Net 30 Days
                                                                                                          ----
      PREVIOUS BALANCE              DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE [ INV DUE DATE
         $44,382.67                            $0.00                           4/11/18            5/11/18
                                                                                              I

     QTY    U/M            ITEM                             DESCRIPTION                      PRICE    EXTENSIOt
      5.0PAIL        AT370-23/05   AMERCOAT370PEARLGRAY                                     190.57       952.85
      5.0GALLON      AT370-B/01    AMERCOAT370CURE B                                         71.10       355.50
      3.0GALLON      95-8801/01    PHU- 71 LODESTONE                                         50.07       150 .21
      1.0 PAIL       95-8801/05    PHU- 71 LODESTONE                                        250.32       250.32
      2.0PAIL        95-8800/05    PHU- 76 BLACK                                            250.32       500.64
      3.0PINT        95-859/08     PITTHANE 35 CATALYST-B                                    32.03        96.09
      3.0GALLON      95-859/01     PITTHANE 35 CATALYST-B                                   160.13       480.39
      1.0PINT        97-722/08     URETHANE ACCELERATOR                                      23.76        23.76




                                                                                     SUBTOTAi         2,809.76
                                                                                     SALES TA;            0.00
                                                                                      FREIGHl             0.00
                                                                           TOTAL INVOICE AMOUt       $2,809.76
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        5 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2c 408
                                                                           Page
                                                                              of62
                                                                                 557
                                                                                   of 98


                                                                                  INVOICE
                                                                                    INVOICE NUMBER:
                                                                                                  68700
                                                                                         INVOICE DATE:
                                                                                                4/11/18


                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                              KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                              20394 PINTO LANE
TULSA, OK 74101                                            JOB# 12001BO1-02
USA                                                        CALDWELL, ID 83606
                                                           USA


      PACKING SLIP#                 PO/JOB NUMBER                              TERMS
       58720                           549369                                 Net 30 Days
 PREVIOUS BALANCE            DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INV DUE DATE
    $47, 192.43                         $0.00                          4/11/18             5/11/18


QTY    U/M          ITEM                           DESCRIPTION                       PRICE    EXTENSlm
 5.0PAIL      AT370-23/05   AMERCOAT370PEARLGRAY                                    190.57        952.85
 5.0GALLON    AT370-B/01    AMER COAT 370 CURE B                                     71.10        355.50
 3.0GALLON    95-8801/01    PHU- 71 LODESTONE                                        50.07        150 .21
 1.0PAIL      95-8801/05    PHU- 71 LODESTONE                                       250.32        250.32
 2.0PAIL      95-8800/05    PHU-76 BLACK                                            250.32        500.64
 3.0PINT      95-859/08     PITTHANE 35 CATALYST-8                                   32.03         96.09
 3.0GALLON    95-859/01     PITTHANE 35 CATALYST-8                                  160 .13       480.39
 1.0PINT      97- 722/08    URETHANE ACCELERATOR                                     23.76         23.76




                                                                             SUBTOTAi         2,809.76
                                                                             SALES TA:             0.00
                                                                              FREIGHl             0.00
                                                                   TOTALINVOICE AMOUt         $2,809.76
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          5 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2c 409
                                                                             Page
                                                                                of63
                                                                                   557
                                                                                     of 98


        (J nited Coatings 1-echnologies                                                                   INVOICE
       IOI IS Main Stred' South [:'Jcnd, IN' 1·66o I' Office' 57+.iB7.+77+                                  INVOICE NUMBER:
                                                                                                                          68858
                                                                                                                 INVOICE DATE:
                                                                                                                         4/17/18


                                                                              SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (ID)                                                 KOONTZ WAGNER (IDAHO)
  P.O. BOX 1229                                                                 20394 PINTO LANE
  TULSA, OK 74101                                                               CALDWELL, ID 83606
  USA                                                                           USA



      PACKING SLIP#                                           PO/JOB NUMBER                           TERMS
             58786
------i5 i=fE-VfbUSBALANC_E __           f__
--·-------$50,412.69____ -------------~]ol)(f___________
                                                           549442                      Net 30 Days
                                                Olsc-6UNT-TFPAl15 BY_Dl_SCDATE-DISCOUNT DAT-EflN\/150 EDATE-
                                                                                            4/   i?/~----r-  -··------5/17/18____
-----·----·--·---·---------·----------------·----------~--------··--·--------------··-------·-·------·------·-




 QTY:    U/M               ITEM                                   DESCRIPTION                                PRICE    EXTENSlm
   5.0 GALLON         95-8000/0i               PHU-84 CUMMINS GREEN                                          50.07       250.35
    5.0 QUART         95-8.19/04               PITTl--IANE ULTRA CATALYST-8                                  32.03         160.i5




                                                                                                    SUBTOTAi             410.50
                                                                                                    SAL.ES TA;             0.00
                                                                                                     FREIGHl               0.00
                                                                                        'fOTAl iNVOiCE AMOW             $410.50
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          5 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2c 410
                                                                             Page
                                                                                of64
                                                                                   557
                                                                                     of 98



        ·'tjnited Coatings T echno!ogies                                                                    INVOICE
         IC,I IS Ma;n Street• South 5end, IN• •1·660 I• Qf.f;ceo 57+.287.+77•f                               INVOICE NUMBER:
                                                                                                                          68853
                                                                                                                  INVOICE DATE:
                                                                                                                         4/19/18


                                                                                  SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                  KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                  20394 PINTO LANE
     TULSA, OK 74101                                                                CALDWELL, ID 83606
     USA                                                                            USA



        PACKING SUP#                                             PO/JOB NUMBER                           TERMS
-·
            58877                                                        549532                       Net 30 Days
                                                                                                              I
~·



      PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE         INV DUEDAT E
         $50, 104.98                                          $0.00                             4/19/18              5/19/18


     QTY    U/M              ITEM                         DESCRIPTION                                         PRICE    EXTENSlm
       1.0EACH          TUK-PHU-134-Pl-GREEN/BROWN/BLACK TOUCH UP KT                                          75.00        75.00
                                                 JOB#12053B01-01
                                                 1Z14R46E0391965503




                                                                                                      SUBTOTAi            75.00
                                                                                                      SALES TA:            0.00
                                                                                                       FREIGHl           27.79
                                                                                            TOTAL INVOICE AMOUt         $102.79
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 411
                                                                   Page
                                                                      of65
                                                                         557
                                                                           of 98




              QUICK START ...,..
                                                                                                      --
     Home (/us/en/Home.page?) > Shipping (/us/en/shipping.page?)> Create a Shipment:Package & Freight


     Shipping


     Create A Shipment
     Shipment Confirmation

       THANK YOU. YOUR SHIPMENT HAS BEEN PROCESSED.


       We have received your shipping details and processed your payment. If you need to print shipping labeb
       a receipt, or print a return label, follow the steps below.
       Tracking Number:
                                                           1Z14R46E0391965503
       Pickup Request Number:
                                                           2933N3GG749
       Service:
                                                           UPS Ground Service

       Guaranteed By:
                                                           End of Day Thursday, Apr 26, 2018

       Bill Shipping and Pickup Charges:
                                                           Shipper's Account 14R46E
       Shipping Charges:
                                                           27.79 USD

       Daily rates were applied to this shipment
       Subtotal Shipping Charges:
                                                           27.79 USD
       Subtotal Pickup Charges:
                                                           7.35 USD
       Total Charged:
                                                           35.14USD

       Guarantees and Notices   l'.'l



       PRINT SHIPPING DOCUMENTS

                                                   '   '    '   •   '    '   --   •   4


 <
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        5 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2c 412
                                                                           Page
                                                                              of66
                                                                                 557
                                                                                   of 98




      .t,J nited Coatings l-echnologies                                                                             INVOICE
      IOI I S   Main Street' Sou1J, \')end, IN• 1-660 I ' Office;   57+.28/.1}/·I·                                    INVOICE NUMBER:
                                                                                                                                    68854
                                                                                                                           INVOICE DATE:
                                                                                                                                   4/18/i 8


                                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                                KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                                20394 PINTO LANE
TULSA, OK 74101                                                                              CALDWELL, ID 83606
USA                                                                                          USA




OTY       11LM                   ITEM                                                DESCRIPTION                       PRICE     EXTENSIOl
 5.0PAIL               A T370-2 3/0 5             AMERCOAT 370 PEARL GRAY                                             190.57        952.85
 5.0GALLON             AT370-B/O·t                AMERCOAT 370 CURE B                                                  71. iO       355.50
 3.0GALLON             95-8801/0i                 PHU- 71 LODESTONE                                                    50.07        150.21
  i .0 PAIL            95-8801/05                 PHU- 7i LODESTONE                                                   250.32        250.32
 2.0PAIL               95-8800/05                 PHU- 76 BLACK                                                       250.32        500.64
 3.0PINT               95-859/08                  PITTHANE 35 CATALYST-8                                               32.03         96.09
 3.0GALLON             95-859/0i                  PITTHANE 35 CATALYST-B                                              160.13        480.~39
                                                  JOBlf 12019801-01
 5.0 PAIL              AT370-23/05                AMERCOAT370PEARLGRAY                                                190.57        952.85
 5.0GALLON             AT370-B/Oi                 AMERCOAT 370 CURE B                                                  71.10        355.50
 3.0GALLON             95-8801/0i                 PHU- 71 LODESTONE                                                    50.07        150.21
 i .0 PAIL             95-8801/05                 PHU- 71 LODESTONE                                                   250.32        250.32
 2.0PAIL               95-8800/05                 PHU- 76 BLACK                                                       250.32        500.64
 3.0PINT               95-859/08                  PITTHANE 35 CATALYST-B                                               32.03         96.09
 ~3.0GALLON            95-859/01                  PITTHANE 35 CATALYST-8                                              160.13        480.39
                                                 JOB#i 2019801-02
 5.0PAIL               AT370-23/05                AMERCOAT 370 PEARL GRAY                                             190.57        952.85
 5.0GALLON             AT370·B/01                 AMERCOAT370CUREB                                                     71.10        355.50
 3.0GALLON             95-8801/01                 PHU- 71 LODESTONE                                                    50.07        150.21
 i .0 PAIL             95-8801/05                 PHU- 71 LODESTONE                                                   250.32        250.32
 2.0PAIL               95-8800/05                 PHU-76 BLACK                                                        250.32        500.64
 3.0PINT               95-859/08                 PITTHANE 35 CATALYST-B                                                32.03         96.09
 3.0GALLON             95-859/01                 P!TTHANE 35 CATALYST-B                                               160.13        480.39

                                                                                                               SUBTOTAi         Continued
                                                                                                               SALES TA:        Continued
                                                                                                                FREIGHl              0.00
                                                                                                     TOTAL INVOICE AMOm         Continued
     Case
        Case
          18-33815
             18-33815
                    Claim
                       Document
                          135-1 Part
                                 533-6
                                     5 Filed
                                       Filed 12/04/20
                                             in TXSB onDesc
                                                        06/24/21
                                                            ExhibitPage
                                                                    2c 413
                                                                        Page
                                                                           of67
                                                                              557
                                                                                of 98


            d Coatings Technologies                                                                    INVOICE
       Main Street' South Eiend, JN' +660 I 'Office, 57+.287.+77-t                                       INVOICE NUMBER:
                                                                                                                      68854
                                                                                                              INVOICE DATE:
                                                                                                                    4/18/18


                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                  KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                  20394 PINTO LANE
TULSA, OK 74101                                                                CALDWELL, ID 83606
USA                                                                            USA



   PACKING SLIP#                                     PO/JOB NUMBER                                 TERMS
      58836                                                   549500                              Net 30 Days
PREVIOUS BALANCE                        DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
    $58,360.19                                     $0.00                                   4/18/18             5/18/18


                                                                       DESCRIPTION                        PRICE    EXTENSIQr
                                      JOB#12019B01-03




                                                                                                 SUBTOTAi          8,358.00
                                                                                                 SALES Tl\:            0.00
                                                                                                  FREIGHl              o.oo
                                                                                       TOTAL INVOICE AMOut        $8,358.00
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          5 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2c 414
                                                                             Page
                                                                                of68
                                                                                   557
                                                                                     of 98


  I;   --"CJ nited Coatings 1-echnologies                                                                           INVOICE
       IO I I S.   Ma;n Sti-cd 'Souil1 !')end, IN' +660 I 'Office• 57+.7.87.+77·1·                                    INVOICE NUMBER:
                                                                                                                                   68855
                                                                                                                           INVOICE DATE:
                                                                                                                                 4/19/18


                                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                                KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                                20394 Pll\ITO LANE
TULSA, OK 74101                                                                              JOB# 12053801-01
USA                                                                                          CALDWELL, ID 83606
                                                                                             USA




QTY         U/M                     ITEM                                             DESCRIPTION                       PRICE    EXTENSIQr
 3.0PAIL                  AT370-23/05               AMER COAT 370 PEARL GRAY                                          190.57        571 .71
 3.0GALLON                AT370-B/01                AMERCOAT 370 CURE B                                                71.10        213.30
 2.0GALLON                95-8800/01                 PHU- 134 GREEN/BROWN                                              50.07        100.14
 1.0PAIL                  95-8800/05                PHU-134 GREEN/BROWN                                               250.32        250.32
 1 .OPAIL                 95-8800/05                 PHU- 76 BLACK                                                    250.32        250.32
 2.0PINT                  95-859/08                 PITTHANE 35 CATALYST-B                                             32.03         64.06
 2.0GALLON                95-859/01                  PITTHANE 35 CATALYST-8                                           160.13        320.26




                                                                                                               SUBTOTAi         1,770.i i
                                                                                                               SALES TA:            0.00
                                                                                                                FREIGHl             0.00
                                                                                                     lrOTAUNVO!CE AMOLir       $1,110.n
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 415
                                                                                Page
                                                                                   of69
                                                                                      557
                                                                                        of 98


         United (~oati ngs 1--echnologies                                                                               INVOICE
         IOI I   5. Main Street• 5oul'h bend,   JN' 1·660 I •Office, 57•1·.l87.1171·                                      INVOICE NUMBER:
                                                                                                                                           68856
                                                                                                                                 INVOICE DATE:
                                                                                                                                          4/18/i 8


                                                                                               SHIP TO
KOONTZ-WAGNER CSTM Cl\ITRL (ID)                                                                  KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                                    20394 PINTO LANE
TULSA, OK 74101                                                                                  CALDWELL, ID 83606
USA                                                                                              USA




QTY        U/M                     ITEM                                                DESCRIPTION                         PRICE        EXTENSIQr
 ~~4.0   EACH              757136000045              IMPORT CHIP BRUSH 2"                                                      0.29           6.96
250.0EACH                 047034111050               CONE STRAINER MED                                                         0. i 1        27.50
 50.0EACH                 047034115133               5 GALLON STRAINER ELASTIC TOP                                             0.87          43.50
 10.0EACH                 088625371538               PPG 5 GALLON PAINT PAIL                                                   3.45          34.50
 50.0EACH                 098262051755               5 GALLON PAIL LINER                                                       3.05         152.50
 10.0EACH                 726890163891               ROUND METAL GALLON CAN                                                    1.75          17.50
 12.0EACH                 051141900407               AMF99"X90           HANDMASKEF~    FILM                               12.66            151.92
  3.0EACH                 051141324401               R6001-3 ORGANIC VAP CART 3 PK                                         24.49             73.47
  4.0 EACH                051131973299               RESPIRATOR PRE-FILTER (10PK)                                          15.28             61. 12
 36.0EACH                 047034093011               SPRAY SOCK                                                                0.85          30.60
  7.0EACH                 RCT01031/EA                20LB RAGS                                                             30.84            215.88
  6.0PAIL                 086236700716               ACETONE                                                               43.75            262.50
  5.0PAIL                 086236700730               VM&P NAPHTHA PAIL                                                     50.35            251 .75
 10.0PAIL                 070/05                     TFMETHYLAMYLKETONE                                                   111 .25         1,112.50
         EACH             732087510126               WHIZZ 4" VELOUR COVER (2/PK)                                              5.74




                                                                                                                   SUBTOTAi             2,442.20
                                                                                                                   SALES TA:                0.00
                                                                                                                    FREIGHl                 0.00
                                                                                                         TOTAL INVOICE AMOm             $2,442.20
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 416
                                                                                 Page
                                                                                    of70
                                                                                       557
                                                                                         of 98



            (J nited Coatings -rechnologies                                                                                  INVOICE
            IOI IS Main Street' South ['.:,end, IN" +660 I' Office> 57+.287.+77+                                              INVOICE NUMBER:
                                                                                                                                         68858
                                                                                                                                  INVOICE DATE:
                                                                                                                                        4/17/18


                                                                                            SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (ID)                                                                KOONTZ WAGNER (IDAHO)
  P.O. BOX 1229                                                                                20394 PINTO LANE
  TULSA, OK 74101                                                                              CALDWELL, ID 83606
  USA                                                                                          USA


--- -- -- PACKINGSLJP#--~---------PO/JOBNu-MBER________ --- ----------TERM s------
----    -                 -------                                                     ---- - - - - - - - - - - - - - - - -                 - -------
                  58786                                                     549442                                     Net 30 Days
-- ----Pl=fEVfODSBALANC-E--r--oTscoONTIF-PAfb BYNSCDATE-DTSCOUNT-DAT-E I INVlfUE--DATE
---------$50,4 i 2.69_ _ _                    1____                          $0 .00           ---------47171-:ra-             ----5117/18 ----
----·--··-----~------------------------------~--------·---------------------·---·--------·--·--·-----·----




 QTY.                                                                  DESCRIPTION                                            PRICE    EXTENSIOt
   5.0 GALLON              95-8000/01               PHU-84 CUMMINS GREEN                                                      50.07       250.35
   5.0QUART                95-819/04                PITTHANE ULTRA CATALYST-8                                                 32.03       160.15




                                                                                                                       SUBTOTAi         410.50
                                                                                                                      SALES TA:           0.00
                                                                                                                        FREIGHl           0.00
                                                                                                         TOTAL iNVrnCE AMOUr            $410.50
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 417
                                                                                 Page
                                                                                    of71
                                                                                       557
                                                                                         of 98



          {J nited Coatings Technologies                                                                               INVOICE
          IOI I S   Main Street:' 5011th )')end, IN' +660 I ' Office' 571·.L87.+771·                                    INVOICE NUMBER
                                                                                                                                     68978
                                                                                                                             INVOICE DATE
                                                                                                                                    4/27/18


                                                                                        SHIP TO
   KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
   P.O. BOX 1229                                                                          20394 PINTO LANE
   TULSA, OK 74101                                                                        CALDWELL, ID 83606
   USA                                                                                    USA



         PACKING SUP#                                                 PO/JOB NUMBER                                  TERMS
                58986                                                          549496                          Net 30 Days
--.-·-~·-·-
                                                 -
     PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE             DISCOUNT DATE              !NV DUE DATE
        $53,368.05                                                 $0.00                              4/27/18                   5/27/18


  QTY     U/M                   ITEM                                      .DESCRIPTION                                   PRICE    EXTENSlot
   30.0EACH                732087510126               WHIZZ 4" VELOUR COVER (2/PK)                                        4.74       142.20
                                                      COMPLETES ORDER




                                                                                                               SUBTOTAi             142.20
                                                                                                               SALES TA:              0.00
                                                                                                                FREIGHl               0.00
                                                                                                  TOTAL   ~NVOICIE   AMOm          $142.20
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 418
                                                                                 Page
                                                                                    of72
                                                                                       557
                                                                                         of 98



           United Coatings 1-ecl1nologies                                                                           INVOICE
           I0 I I   5. Main 5b·cct' 5oulh Eicnd, IN' +660 I 'Office• 57+.287.+77+                                     INVOICE NUMBER
                                                                                                                                         68979
                                                                                                                             INVOICE DATE
                                                                                                                                        4/27/18


                                                                                            SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                            KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                            20394 PINTO LANE
     TULSA, OK 74101                                                                          CALDWELL, ID 83606
     USA                                                                                      USA


·-
           PACKING SLIP#                                            PO/JOB NUMBER                                TERMS
                     58951                                                   549654                            Net 30 Days
-----·
      PREVIOUS BALANCE                                  DISCOUNT IF PAID BY             rnsc DATE     DISCOUNT DATE    ~- DUE DATE
         $53,510.25                                                $0.00                                  4/27/18                 t5/27/18


     QTY            U/M               ITEM                                            DESCRIPTION                      PRICE         EXTENSIOt
      72.0EACH               757136000021             IMPORT CHIP BRUSH 1"                                                 0.19               13.68
      24.0EACH               757136000045             IMPORT CHIP BRUSH 2"                                                 0.29                6.96
       1.0EACH               732 087250 015           VVHIZZ COVERS 4" (10/PK)                                         13.87                  13.87
      50.0EACH               047034115133             5 GALLON STRAINER ELASTIC TOP                                        0.87              43.50
      4.0EACH                RCT01031/EA              20LB RAGS                                                        30.84                 123.36
      4.0PAIL                086236700716             ACETONE                                                          43.75                 175.00
      3.0PAIL                086 236700 730           VM&P NAPHTHA PAIL                                                50.35                 151.05
      4.0PAIL                Q70/05                   TF METHYL AMYL KETONE                                           111.25             445.00




                                                                                                               SUBTOTAi                 972.42
                                                                                                               SALES TA;                     0.00
                                                                                                                FREIGHl                      0.00
                                                                                                      TOTALiNVOICE AMOW                $972.42
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           5 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2c 419
                                                                              Page
                                                                                 of73
                                                                                    557
                                                                                      of 98


       United Coatings Technologies                                                                          INVOICE
      101 1 S. Ma;n Street• South 5end, IN• +660 1 • Qff;ce, 57+.287.+77·1·                                    INVOICE NUMBER:
                                                                                                                            69073
                                                                                                                    INVOICE DATE:
                                                                                                                            5/2/18


                                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                          20394 PINTO LANE
TULSA, OK 74101                                                                        JOB#11890B01-01
USA                                                                                    CALDWELL, ID 83606
                                                                                       USA


      PACKING SLIP#                                           PO/JOB NUMBER                               TERMS
        59018                                                         549783                            Net 30 Days
 p REVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE     I   INV DUE DATE
     $54,348.24                                             $0.00                                 5/2/18                6/1/18
                                                                                                                        --~-




QTY    U/M                    ITEM                                             DESCRIPTION                      PRICE    EXTENSIGr
 3.0GALLON           AT370-23/01               AMERCOAT370PEARLGRAY                                             38.11        114.33
 2.0 PAIL            AT370-23/05               AMERCOAT 370 PEARL GRAY                                         190.57        381.14
 3.0QUART            AT370-B/04                AMERCOAT370 CURE B                                               14.22         42.66
 2.0GALLON           AT370-B/01                AMERCOAT370CURE B                                                71.10        142.20
 2.0GALLON           95-8801/01                PHU-83 ANSI 61                                                   50.07        100.14
 1.0PAIL             95-8801/05                PHU-83 ANSI 61                                                  250.32        250.32
 2.0PINT             95-859/08                 PITTHANE 35 CATALYST-B                                           32.03         64.06
 1.0GALLON           95-859/01                 PITTHANE 35 CATALYST-B                                          160.13        160.13
      PINT           97-722/08                 URETHANE ACCELERATOR                                             25.98




                                                                                                        SUBTOTAi         1,254.98
                                                                                                        SALES TA:            0.00
                                                                                                         FREIGHl             0.00
                                                                                              TOTAL INVOICE AMOUr        $1,254.98
                    Case
                       Case
                         18-33815
                            18-33815
                                   Claim
                                      Document
                                         135-1 Part
                                                533-6
                                                    5 Filed
                                                      Filed 12/04/20
                                                            in TXSB onDesc
                                                                       06/24/21
                                                                           ExhibitPage
                                                                                   2c 420
                                                                                       Page
                                                                                          of74
                                                                                             557
                                                                                               of 98

             -'"'

             lJnited Coatings Technologies                                                                    INVOICE
            101 15Ma;n5tceet' South &nd,   IN· +660 1 • Omce, 57·f,2s7,+77+                                     INVOICE NUMBER:
                                                                                                                            69074
                                                                                                                     INVOICE DATE:
                                                                                                                            5/2/18


                                                                                     SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (ID)                                                     KOONTZ WAGNER (IDAHO)
      P.O. BOX 1229                                                                     20394 PINTO LANE
      TULSA, OK 74101                                                                   JOB#11891 B01-01
      USA                                                                               CALDWELL, ID 83606
                                                                                        USA

--·


-··
            PACKING SLIP#                                      PO/JOB NUMBER                               TERMS
             59019                                                     549783                             Net 30 Days
       PREVIOUS BALANCE                          DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE I INV DUE DATE
          $55,603.22                                        $0.00                                  5/2/18         I   6/1/18


      QTY    U/M               ITEM                                             DESCRIPTION                      PRICE    EXTENSIGr
       3.0GALLON         A T370-23/01          AMERCOAT 370 PEARL GRAY                                           38.11       114.33
       2.0PAIL           AT370-23/05           AMERCOAT 370 PEARL GRAY                                          190.57       381.14
       3.0QUART          AT370-B/04            AMERCOAT 370 CURE B                                               14.22        42.66
       2.0GALLON         AT370-B/01            AMERCOAT370CUREB                                                  71.10       142.20
       2.0GALLON         95-8801/01             PHU-83 ANSI 61                                                   50.07       100.14
       1.0 PAIL          95-8801/05             PHU-83 ANSI 61                                                  250.32       250.32
       2.0PINT           95-859/08              PITTHANE 35 CATALYST-B                                           32.03        64.06
       1.0GALLON         95-859/01              PITTHANE 35 CATALYST-B                                          160.13       160.13
            PINT         97- 722/08             URETHANE ACCELERATOR                                             25.98




                                                                                                         SUBTOTAi         1,254.98
                                                                                                         SALES TA:            0.00
                                                                                                          FREIGHl            0.00
                                                                                               TOTAL INVOICE AMOUr       $1,254.98
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        5 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2c 421
                                                                           Page
                                                                              of75
                                                                                 557
                                                                                   of 98


       United Coatings Technologies                                                           INVOICE
                 • South [)end, IN. +660 I. or+;ce, 57+.287.+771·                              INVOICE NUMBER
                                                                                                            69146
                                                                                                    INVOICE DATE
                                                                                                           5/8/18


                                                                    SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                         KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                         20394 PINTO LANE
TULSA, OK 74101                                                       CALDWELL, ID 83606
USA                                                                   USA



      PACKING SLIP#                                 PO/JOB NUMBER                         TERMS
       59115                                     549860                                  Net 30 Days
 PREVIOUS BALANCE                      DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE        INVDUE DATE
    $56,858.20                                    $0.00                           5/8/18              6/7/18


QTY   U/M          ITEM                                    DESCRIPTION                          PRICE   EXTENSlot
 3.0EACH      732087250015           WHIZZ COVERS 4" (10/PK)                                    13.87        41.61
 5.0EACH      051141386928           3M LENS COVERS 10 PACK                                     14.53        72.65
 3.0PAIL      086236700716           ACETONE                                                    43.75       131.25
 3.0PAIL      086236700730          VM&P NAPHTHA PAIL                                           50.35       151.05
 6.0PAIL      070/05                TF METHYL AMYL KETONE                                      111.25       667.50




                                                                                        SUBTOTAi         1,064.06
                                                                                        SALES TA:            0.00
                                                                                         FREIGHl            0.00
                                                                              TOTAL INVOICE AMOUr       $1,064.06
               Case
                  Case
                    18-33815
                       18-33815
                              Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               5 Filed
                                                 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2c 422
                                                                                  Page
                                                                                     of76
                                                                                        557
                                                                                          of 98


            United Coatings Technologies                                                                             INVOICE
           IOI I S Main Street• South [)end,   IN• +660 I • Qffice, 57+.2 87.+77+                                     INVOICE NUMBER:
                                                                                                                                  69328
                                                                                                                           INVOICE DATE:
                                                                                                                                 5/17/18


                                                                                           SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
      P.O. BOX 1229                                                                          20394 PINTO LANE
      TULSA, OK 74101                                                                        CALDWELL, ID 83606
      USA                                                                                    USA




--·
          PACKING SLIP#                                             PO/JOB NUMBER                                TERMS
             59256                                                          549953                              Net 30 Days
       PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE-                 DISCOUNT DATE I INV DUE DATE
f-----·

           $57,762.13                          I                 $0.00                                   5/17/18       I    6/16/18


      QTY     U/M               ITEM                                                 DESCRIPTION                       PRICE    EXTENSIOt
        1.0 GALLON        95-8800/01                PC 777 ANVIL GRAY                                                  50.07        50.07
        1.0 PINT          95-859/08                 PITTHANE 35 CATALYST-B                                             32.03        32.03
                                                    JOB#11484B01-01




                                                                                                               SUBTOTAi           82.10
                                                                                                               SALES TA:           0.00
                                                                                                                FREIGHl            0.00
                                                                                                     TOTAL INVOICE AMOUr         $82.10
                    Case
                       Case
                         18-33815
                            18-33815
                                   Claim
                                      Document
                                         135-1 Part
                                                533-6
                                                    5 Filed
                                                      Filed 12/04/20
                                                            in TXSB onDesc
                                                                       06/24/21
                                                                           ExhibitPage
                                                                                   2c 423
                                                                                       Page
                                                                                          of77
                                                                                             557
                                                                                               of 98


           ~fJnited Coatings Technologies
                                                                                                              INVOICE
            IOI I   5.Ma;n5treet'5outh1Send,IN•+66ol '0Ff;ce,57+.2B7.+77+                                      INVOICE NUMBER:
                                                                                                                              69329
                                                                                                                      INVOICE DATE:
                                                                                                                             5/17/18


                                                                                    SHIP TO
        KOONTZ-WAGNER CSTM CNTRL (ID)                                                 KOONTZ WAGNER (IDAHO)
        P.O. BOX 1229                                                                 20394 PINTO LANE
        TULSA, OK 74101                                                               CALDWELL, ID 83606
        USA                                                                           USA


~·




           PACKING SLIP#                                      PO/JOB NUMBER                               TERMS
              59258                                                  549953                              Net 30 Days
--·-·
        PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE              DISCOUNT DATE I INV DUE DATE
            $58,852.23                                        $0.00                               5/17/18        I   6/16/18
~·




     QTY       U/M                  ITEM                                      DESCRIPTION                       PRICE      EXTENSlm
         5.0EACH            732087250015         WHIZZ COVERS 4" {10/PK)                                        13.87           69.35
        12.0EACH            071497644619         11" ROLLER TRAY LINER                                              0.40         4.80
        25.0EACH            047034115133         5 GALLON STRAINER ELASTIC TOP                                      0.87        21.75
        24.0EACH            098262610860         2.5 QT MIX N MEASURE PAIL                                          0.97        23.28
        50.0EACH            098262051755         5 GALLON PAIL LINER                                                3.05       152.50
         6.0EACH            RCT01031/EA          20LB RAGS                                                      30.84          185.04
         2.0PAIL            086236700730         VM&P NAPHTHA PAIL                                              50.35          100.70
         4.0PAIL            Q70/05               TFMETHYLAMYLKETONE                                            111 .25         445.00
         3.0EACH            056198746398         4" X 16"MINl-ROLLER ROD FRAME                                      1.86         5.58




                                                                                                        SUBTOTAi           1,008.00
                                                                                                        SALES TA:              0.00
                                                                                                         FREIGHl               0.00
                                                                                              TOTAL INVOICE AMOUr          $1,008.00
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 424
                                                                                 Page
                                                                                    of78
                                                                                       557
                                                                                         of 98


           {J nited Coatings Technologies                                                                        INVOICE
        Y~ 0 I I 5 Ma;n Street• South E:>cnd, IN' ·f66o I 'Qff;ce• 57+LB7-+77+                                    INVOICE NUMBER:
                                                                                                                               69546
                                                                                                                       INVOICE DATE:
                                                                                                                             5/30/18


                                                                                       SHIP TO
   KOONTZ-WAGNER CSTM CNTRL (ID)                                                         KOONTZ WAGNER (IDAHO)
   P.O. BOX 1229                                                                         20394 PINTO LANE
   TULSA, OK 74101                                                                       #11689b01-01
   USA                                                                                   CALDWELL, ID 83606
                                                                                         USA


-_-_-_--_P-=-A-C_-K_l-_N=G=S=L=IP=#=_J...~--_ _ _ _PO_/_J_O_B_N_U_M_B_E_R                                     TERMS
                                                                                         ----f------ ---------------

                 59413                       I
                                         550129
                                                    ·-----+-----
                                                                        Net 30 Days
    PRE V 10 US BALANCE        DISCOUNT IF PAID BY DISC DATE DISCOUNT DATE I INV DUE-Oft.TE
  ~----$-23-,6-6-2-.1-7_____+-----~$0-~.~oo~------
                                                                 5/30/18            6/29/18
 ----~-------------                                                                                                        -----'




  QTY     U/M                      ITEM                                          DESCRIPTION                       PRICE    EXTENSIQr
     1.0GALLON            AT370-23/01             AMERCOAT 370 PEARL GRAY                                          38.11        38. 11
     2.0PAIL              AT370-23/05             AMERCOAT370PEARLGRAY                                            190.57       381.14
     1.0QUART             AT370-B/04              AMERCOAT370 CURE B                                               14.22        14.22
     2.0GALLON            AT370-B/01              AMER COAT 370 CURE B                                             71.10       142.20
     1.0GALLON            95-8801 /01             PC 815 CONVEYOR GRAY                                             50.07        50.07
     2.0PAIL              95-8801/05              PC 815 CONVEYOR GRAY                                            250.32       500.64
     1.0 PINT             95-859/08               PITTHANE 35 CATALYST-B                                           32.03        32.03
     2.0GALLON            95-859/01               PITTHANE 35 CATALYST-B                                          160.13       320.26




                                                                                                           SUBTOTAi         1,478.67
                                                                                                           SALES TA:            0.00
                                                                                                            FREIGHl            0.00
                                                                                                 TOTAL INVOICE AMOUt       $1,478.67
                   Case
                      Case
                        18-33815
                           18-33815
                                  Claim
                                     Document
                                        135-1 Part
                                               533-6
                                                   5 Filed
                                                     Filed 12/04/20
                                                           in TXSB onDesc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                  2c 425
                                                                                      Page
                                                                                         of79
                                                                                            557
                                                                                              of 98


           United Coatings Technologies
                                                                                                                     INVOICE
          I0 I I   S   Mnin Street• South [:,encl, IN• +660 I •Office, 57+.2 87.+77+                                   INVOICE NUMBER:
                                                                                                                                       69547
                                                                                                                              INVOICE DATE:
                                                                                                                                      5/30/18


                                                                                            SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                              KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                              20394 PINTO LANE
    TULSA, OK 74101                                                                            JOB#11690BO 1-01
    USA                                                                                        CALDWELL, ID 83606
                                                                                               USA



~
          PACKING SLIP#                                                PO/JOB NUMBER                              TERMS
           59414                                                   550130                                       Net 30 Days
~·



     PREVIOUS BALANCE                                    DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE    -1     INV DUE DAT E
        $23,662.17                                                  $0.00                                 5/30/18                6/29/18
~·~--                                                                                                                                    ··-·




    QTY     U/M                        ITEM                                            DESCRIPTION                      PRICE       EXTENSIOt
      1.0GALLON               AT370-23/01              AMERCOAT 370 PEARL GRAY                                          38.11            38.11
     2.0PAIL                  AT370-23/05              AMERCOAT370PEARLGRAY                                            190.57           381.14
     1.0QUART                 AT370-B/04               AMERCOAT 370 CURE B                                                  14.22        14.22
     2.0GALLON                AT370-B/01               AMER COAT 370 CURE B                                             71.10           142.20
     1.0GALLON                95-8801 /01               PC815CONVEYORGRAY                                               50.07            50.07
     2.0PAIL                  95-8801/05                PC 815 CONVEYOR GRAY                                           250.32           500.64
     1.0 PINT                 95-859/08                PITTHANE 35 CATALYST-B                                           32.03            32.03
     2.0GALLON                95-859/01                 PITTHANE 35 CATALYST-B                                         160.13           320.26




                                                                                                                SUBTOTAi            1,478.67
                                                                                                                SALES TA:                0.00
                                                                                                                 FREIGHl                0.00
                                                                                                      TOTAL INVOICE AMOUt           $1,478.67
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          5 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2c 426
                                                                             Page
                                                                                of80
                                                                                   557
                                                                                     of 98

            ·1lted Coatings Technologies                                                                     INVOICE
          )s Ma;n Street. South E:icnd, IN. +660 I • omce. 57·1·.2 87.+77+                                    INVOICE NUMBER:
                                                                                                                           69560
                                                                                                                   INVOICE DATE:
                                                                                                                         5/31/18


                                                                                   SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                   KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                   20394 PINTO LANE
     TULSA, OK 74101                                                                 CALDWELL, ID 83606
     USA                                                                             USA



        PACKING SLIP#                                        PO/JOB NUMBER                                TERMS
           59431                        I
                                                         550130                                         Net 30 Days
..
     PREVIOUS BALANCE                   I      DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE I INV DUE DATE
        $25,247.38                                        $0.00                                  5/31/18            6/30/18
                                        I                                                                       I

                                                                             DESCRIPTION                       PRICE    EXTENSIOt
      1.0EACH        TUK                      TOUCH UP KIT-PC 815 CONVEYOR GRAY                                75.00        75.00
                                              JOB#11690B01-01




                                                                                                       SUBTOTAi           75.00
                                                                                                       SALES TA:            0.00
                                                                                                        FREIGHl           31.54
                                                                                             TOTAL INVOICE AMOUr         $106.54
   Case
      Case
        18-33815
           18-33815
                  Claim
                     Document
                        135-1 Part
                               533-6
                                   5 Filed
                                     Filed 12/04/20
                                           in TXSB onDesc
                                                      06/24/21
                                                          ExhibitPage
                                                                  2c 427
                                                                      Page
                                                                         of81
                                                                            557
                                                                              of 98



   fJnited Coatings Technologies                                                                            INVOICE
   IOI IS Main 5b·eet • 5o,.th l_':icnd, JN• ·1660 I• Office• 57·U 87.+77·1                                   INVOICE NUMBER:
                                                                                                                           69561
                                                                                                                   INVOICE DATE:
                                                                                                                          5/31/18


                                                                                   SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                         KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                         20394 PINTO LANE
TULSA, OK 74101                                                                       CALDWELL, ID 83606
USA                                                                                   USA



   PACKING SLIP#                                              PO/JOB NUMBER                              TERMS
                                                                                                                   ------
      59430                                              550129                                        Net 30 Days
PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE     I   INV DUE DATE_
   $25,353.92                                             $0.00                                  5/31/18              6/30/18


                                                                              DESCRIPTION                      PRICE    EXTENSIGr
 1.0EACH           TUK                       TOUCH UP KIT- PC 815 CONVEYOR GRAY                                75.00        75.00
                                             JOB# 11689801-01
                                              1Z14 R46E 0393 685580




                                                                                                       SUBTOTAi            75.00
                                                                                                       SALES TA:            0.00

                                                                                                        FREIGHl            31.54

                                                                                             TOTAL INVOICE AMOUt         $106.54
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 428
                                                                   Page
                                                                      of82
                                                                         557
                                                                           of 98




   1/ 1

   Volcanic Activity Impacting Service in Areas of Hawaii ... More (!us/en/service-alerts.page·




            QUICK START .,..
                                                                                                    ---
   Home (/us/en/Home.page?)> Shipping (/us/en/shipping.page?)> Create a Shipment: Package & Freight


   Create A Shipment
   Shipment Confirmation

     THAN!< YOU. YOUR SHIPMENT HAS BF.EN PROCESSED.


     We have received your shipping details and processed your payment. If you need to print shipping   label~
     a receipt, or print a return label, follow the steps below.
     Tracking Number:
                                                 1Z14R46E0393685580

     Pickup Request Number:
                                                 293560Cll<QS
     Service:
                                                 UPS Ground Service

     Guaranteed By:
                                                 End of Day Wednesday, Jun 6, 2018

     Bill Shipping and Pickup Charges:
                                                 Shipper's Account 14R46E

     Shipping Charges:
                                                 55.70 USD

     Daily rates were applied to this shipment
     Subtotal Shipping Charges:
                                                 55.70 USD

     Subtotal Pickup Charges:
                                                 7.37 USD

     Total Charged:
                                                 63.07 USO

     Guarantees and Notices ~
                Case
                   Case
                     18-33815
                        18-33815
                               Claim
                                  Document
                                     135-1 Part
                                            533-6
                                                5 Filed
                                                  Filed 12/04/20
                                                        in TXSB onDesc
                                                                   06/24/21
                                                                       ExhibitPage
                                                                               2c 429
                                                                                   Page
                                                                                      of83
                                                                                         557
                                                                                           of 98


          United Coatings Technologies
                                                                                                                            INVOICE
           I0 I I   S Ma;n Steed• 5o<.th Eie.nd, IN• +660 I • Ofke, 57+-2 87.+77+                                              INVOICE NUMBER
                                                                                                                                          69800
                                                                                                                                    INVOICE DATE
                                                                                                                                        6/13/18


                                                                                          SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                            KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                            20394 PINTO LANE
    TULSA. OK 74101                                                                          job# 12 0 61 b 01- 01
    USA                                                                                      CALDWELL, ID 83606
                                                                                             USA


         PACKING SLIP#                                             PO/ JOB NUMBER                                      TERMS
-                                                                                                                                                   I-

           59623                                                          550303                                  Net 30 Days
      PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE         INV DUE DATE
         $32,526.68                                                $0.00                                   6/13/18              7I13/18


                                                                                    DESCRIPTION                             PRICE     EXTENSION
     6.0 PAIL             AT370-23/05              AMERCOAT 370 PEARL GRAY                                                 190.57      1, 143.42
     6.0 GALLON           AT370-B/01               AMERCOAT 370 CURE B                                                      71.10        426.60
     2.0 PAIL             95-8801 /05              PHU-71 LODESTONE                                                        250.32        500.64
     2.0 GALLON           95-859/01                PITTHANE 35 CATALYST-8                                                  160.13        320.26




                                                                                                             SUBTOTAL                   2,390.92
                                                                                                             SALES TA'J.                     0.00
                                                                                                               FREIGHT                       0.00

                                    milesi
                                    wood CQDtings
                                                                                                  TOTAL INVOICE AMOUN1                 $2,390.92
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 5 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2c 430
                                                                                    Page
                                                                                       of84
                                                                                          557
                                                                                            of 98


             . nited Coatings Technologies
                                                                                                                           INVOICE
            IOI I 5. Main 5trect' South E:iend, IN' +660 I 'Qfficeo 57+.287.+77+                                              INVOICE NUMBER
                                                                                                                                         69801
                                                                                                                                   INVOICE DATE
                                                                                                                                       6/13/18


                                                                                         SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
     P.O.BOX1229                                                                            20394 PINTO LANE
     TULSA, OK 74101                                                                        JOB#12061BO 1-0 2
     USA                                                                                    CALDWELL, ID 83606
                                                                                            USA


          PACKING SLIP#                                           PO/ JOB NUMBER                                      TERMS
f-                                                                                                                                                f-

                 59624                                                  550303                                     Net 30 Days
       PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE             INV DUE DATE
          $32,526.68                                             $0.00                                    6/13/18                  7/13/18


                                                                                   DESCRIPTION                             PRICE    EXTENSION
      6.0 PAIL          AT370-23/05              AMERCOAT 370 PEARL GRAY                                                  190.57      1,143.42
      6.0 GALLON        AT370-B/01               AMERCOAT 370 CURE B                                                       71.10        426.60
      2.0 PAIL          95-8801 /05              PHU-71 LODESTONE                                                         250.32        500.64
      2.0 GALLON        95-859/01                PITTHANE 35 CATALYST-B                                                   160.13        320.26




                                                                                                            SUBTOTAL                   2,390.92
                                                                                                            SALES TA'J.                    0.00
                                                                                                              FREIGHT                      0.00

                                  milesi
                                  woad cootlngs
                                                                                                 TOT AL INVOICE AMOUN1                $2,390.92
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 5 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2c 431
                                                                                    Page
                                                                                       of85
                                                                                          557
                                                                                            of 98



            -·Ll nited Coatings Technologies                                                                                  INVOICE
             10 I I   s. Ma;n Steed. South E':iend, IN. +660 omce• 57·1·.2 87.·111+
                                                            I •                                                                  INVOICE NUMBER
                                                                                                                                            69802
                                                                                                                                      INVOICE DATE
                                                                                                                                          6/13/18


                                                                                            SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                              KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                              20394 PINTO LANE
    TULSA. OK 74101                                                                            JOB#12061B01-03
    USA                                                                                        CALDWELL, ID 83606
                                                                                               USA


            PACKING SLIP#                                            PO/ JOB NUMBER                                      TERMS
-                                                                                                                                                    ~




               59625                                                        550303                                    Net 30 Days
          PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DA TE            INV DUE DATE
             $32,526.68                                              $0.00                                   6/ 13/18                 7/13/18


    QTY    U/M              ITEM                                                      DESCRIPTION                             PRICE     EXTENSION
      6.0 PAIL              A T370-23/05             AMERCOAT 370 PEARL GRAY                                                 190.57      1,143.42
      6.0 GALLON            AT370-B/01               AMERCOAT 370 CURE B                                                      71.10        426.60
      2.0 PAIL              95-8801 /05              PHU-71 LODESTONE                                                        250.32        500.64
      2.0GALLON             95-859/01                PITTHANE 35 CATALYST-B                                                  160.13        320.26




                                                                                                               SUBTOTAL                   2,390.92
                                                                                                               SALES TA'J.                    0.00
                                                                                                                 FREIGHT                      0.00

                                      milesi
                                      \l'iood erurtings
                                                                                                    TOTAL INVOICE AMOUN1                 $2,390.92
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 432
                                                                                Page
                                                                                   of86
                                                                                      557
                                                                                        of 98

                                                                                                          INVOICE
                                                                                                              INVOICE NUMBER
                                                                                                                          69812
                                                                                                                    INVOICE DATE
                                                                                                                        6/11/18


                                                                           SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                            KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                            20394 PINTO LANE
    TULSA. OK 74101                                                          CALDWELL, ID 83606
    USA                                                                      USA



            PACKING SLIP#                            PO/ JOB NUMBER                                  TERMS
-                                                                                                                                  -
               59518                                      550238                                  Net 30 Days
          PREVIOUS BALANCE                   DISCOUNT IF PAID BY DISC DATE              DISCOUNT DATE         INV DUE DATE
             $27,180.24                                $0.00                               6/11/18              7/11/18


    QTY    U/M      ITEM                                            DESCRIPTION                           PRICE      EXTENSION
     25.0 EACH      047034115133        5 GALLON STRAINER ELASTIC TOP                                        0.87         21.75
     24.0 EACH      098262610860        2.5 QT MIX N MEASURE PAIL                                            0.97         23.28
     24.0 EACH      098262410323        MIX-N-MEASURE QUART                                                  0.40          9.60
     50.0 EACH      098262051755        5 GALLON PAIL LINER                                                  3.05        152.50
      9.0 EACH      726890576004        PPG 6-IN-1 TOOL                                                      3.16         28.40
      5.0 EACH      051141386928        3M LENS COVERS 10 PACK                                            14.53           72.65
      3.0 EACH     051131973299         RESP IRA TOR PRE-Fl LTER (1 OPK)                                  15.28           45.84
     36.0 EACH     047034093011         SPRAY SOCK                                                           0.85         30.60
      5.0 EACH      RCT01031/EA         20LB RAGS                                                         30.84          154.20
      4.0 PAIL     086236700716         ACETONE                                                           43.75          175.00
     10.0 PAIL     Q70/05               TF METHYL AMYL KETONE                                            111.25        1,112.50




                                                                                             SUBTOTAL                   1,826.32
                                                                                             SALES TAX                      0.00
                                                                                               FREIGHT                      0.00

                            milesi
                            wood OQ!rtings
                                                                                  TOTAL INVOICE AMOUNl                 $1,826.32
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 433
                                                                                Page
                                                                                   of87
                                                                                      557
                                                                                        of 98


             United Coatings Technologies
                                                                                                                                 INVOICE
             I0 I I   5 Main 5tccet' Sou th !Send, JN '·1·660 I •Office, 57•1.2 87.+77+                                             INVOICE NUMBER
                                                                                                                                               69876
                                                                                                                                         INVOICE DATE
                                                                                                                                             6/15/18


                                                                                                SHIP TO
    KOONTZ-WAGNER CSTM CNTRL(ID)                                                                   KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                                  20394 PINTO LANE
    TULSA. OK 74101                                                                                CALDWELL, ID 83606
    USA                                                                                            USA



            PACKING SLIP#                                               PO/ JOB NUMBER                                      TERMS
~
                                                                                                                                                        -
               59626                                                           550303                                    Net 30 Days
          PREVIOUS BALANCE                                   DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DATE            INV DUE DATE
             $34,566.52                                                $0.00                                     6/15/18                 7/15/18


    QTY    U/M                                                                            DESCRIPTION                            PRICE     EXTENSION
      1.0 EACH               TUK-PHU71-PHU7LODESTONE/BLACK TOUCH UP KT                                                           75.00         75.00
                                                       JOB#12061801-02
      1.0 EACH               TUK-PHU71-PHU7LODESTONE/BLACK TOUCH UP KT                                                           75.00         75.00
                                                       JOB#12061801-03
                                                       UPS#1Z14R46E03997854112




                                                                                                                   SUBTOTAL                    150.00
                                                                                                                   SALES TA'X                    0.00
                                                                                                                     FREIGHT                    63.52

                                       milesi
                                       woad CQlltings
                                                                                                        TOT AL INVOICE AMOUN1                 $213.52
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                5 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2c 434
                                                                   Page
                                                                      of88
                                                                         557
                                                                           of 98




  1/ 1                                                                                                ®
  Volcanic Activity Impacting Service in Areas of Hawaii ... More (!us/en/service-alerts.page·




           QUICl<START v
                                                                                                    ---
  Home (/us/en/Home.page?)> Shipping (/us/en/shipping.page?)> Create a Shipment: Package & Freight


  Create A Shipment
  Shipment Confirmation

    THANI< YOU. YOUR SHIPMENT HAS BEEN PROCESSED.


    We have received your shipping details and processed your payment. If you need to print shipping label~
    a receipt, or print a return label, follow the steps below.
    Tracking Number:
                                                1Z14R46E0397854112

    Pickup Request Number:
                                                2945L21<B71H

    Service:
                                                UPS Ground Service

    Guaranteed By:
                                                End of Day Thursday, Jun 21, 2018

    Bill Shipping and Pickup Charges:
                                                Shipper's Account 14R46E

    Shipping Charm~s:
                                                56.10 USD

    Daily rates were appliedto this shipment
    Subtotal Shipping Charges:
                                                56.10 USD

    Subtotal Pickup Charges:
                                                7.42 USD
   Total Charged:
                                                63.52 USD


    Guarantees and Notices   l'.'.!
                                                                             ----"-········------
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              5 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2c 435
                                                                                 Page
                                                                                    of89
                                                                                       557
                                                                                         of 98


              (JJ1ited Co a ti 11gs Technologies
                                                                                                                         INVOICE
           , / I 5 Main 5tceet• South E:iend, IN •+660 I• Office< 57·t.28J.+77+                                              INVOICE NUMBER
                                                                                                                                       70234
                                                                                                                                 INVOICE DATE
                                                                                                                                      7/5/18


                                                                                        SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
    P.O. BOX 12 29                                                                         20394 PINTO LANE
    TULSA, OK 74101                                                                        CALDWELL, ID 83606
    USA                                                                                    USA



            PACKING SLIP#                                         PO/ JOB NUMBER                                     TERMS                ..
-
                  59962                                                 550595                                    Net 30 Days
          PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE       I INV DUE DATE
             $14,745.48                                           $0.00                                   7I 5/18              8/4/18
~·--
                                                                                                                          I


    QTY    U/M            ITEM                                                    DESCRIPTION                            PRICE    EXTENSION
      1.0 EACH            TUK-PHU71-PHU7 LODESTONE/BLACK TOUCH UP KT                                                     75.00        75.00
                                                 JOB#12079B01-01
      1.0 EACH            TUK-PHU71-PHU7LODESTONE/BLACK TOUCH UP KT                                                      75.00        75.00
                                                 JOB#12079B01-02
                                                  1z14r46e0397257357,1z14r46e0395506162




                                                                                                           SUBTOTAL                   150.00
                                                                                                           SALES TA'J.                  0.00
                                                                                                             FREIGHT                   58.30

                                   milesi
                                   wood coatings
                                                                                                TOTAL INVOICE AMOUN1                 $208.30
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 436
                                                                                Page
                                                                                   of90
                                                                                      557
                                                                                        of 98




                ltipment Receipt

                  Date: 05 Jul 2018                                                                            Tracking Number:                       1Z14R46E0397257357
                                                                                                                                                      1Z14R46E0395506162

            ADDRESS INFORMATION

                                      Ship From:                                               Return Address:
     l<oontz Wagner                    United Coatings Technologies                            United Coatings Technologies
     Erik McFarland                    Randy Pruett                                            Randy Pruett
     20394 pinto lane                  1011 S. Main Street                                     1011 S. Main Street
     CALDWELL ID 836078000             South Bend IN 46601                                     SOUTH BEND IN 46601
                                       Telephone:57 4287 477 4                                 Telephone:57 4287 477 4
                                       email:rpruett@unitedcoatlngst                           email:rpruett@unitedcoatingst
                                       echnologies.com                                         echnologies.com




           PACl<AGE INFORMATION

       WEIGHT                                 DIMENSIONS I PACl<AGING                                                                DECLARED VALUE        REFERENCE NUMBERS

1.     12.0 lbs                               15x 12x 12 in.
       (16.0 lbs billable)                    Other Packaging
2.     12.0 lbs                               15x 12x 12 in.
       (16.0 lbs billable)                    Other Packaging
                                             -----------···~-.-   ••••-·•••-•-••e•-"••••••••
                                                                                                                 ---- ·---·--··---


           UPS SHIPPING SERVICE AND SHIPPING OPTIONS

Service:                                   UPS Ground Service

Guaranteed By:                             End ofDay Wednesday, Jul 11, 2018


Shipping Fees Subtotal:                                             50.90 USD



          Transportation                                             42.26 USD

          Fuel Surcharge                                               3.44 USD

        Delivery Area Surcharge
        Package 1                                                      2.60 IJSD

        Package 2                                                      2.60 USD




          PICKUP INFORMATION

Pickup Address                                                                                  Earliest Pickup Time:
 United Coatings Tecl1nologies                                                                   7 /05/2018 2:00   P.M.
 Randy Prueu
 1011 S. Main Street                                                                            Latest Pickup Time:
 South Bend IN 46601
 Telep hone: 57 4287 4 77 4 email:rpruett@unitedcoatingstechnologies.com
                                                                                                 7 /05/2018 4:00   P.M.

                                                                                                Pickup Request Number:
                                                                                                 ,916COORIPQ


Schedule a Pickup
                                                                                                                                                                               6.9o   use
       Fuel Surcharge
                                                                                                                                                                               0.50 US[


Total Pickup Charges                                                                                                                                                           7.40 use
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 5 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2c 437
                                                                                    Page
                                                                                       of91
                                                                                          557
                                                                                            of 98

                                                                                                      INVOICE
                                                                                                        INVOICE NUMBER
                                                                                                                    70238
                                                                                                              INVOICE DATE
                                                                                                                  7/10/18


                                                                     SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                       KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                       20394 PINTO LANE
    TULSA, OK 74101                                                     CALDWELL, ID 83606
    USA                                                                 USA



            PACKING SLIP#                       PO/ JOB NUMBER                                  TERMS
~                                                                                                                            -
               59963                               550601                                   Net 30 Days
          PREVIOUS BALANCE                DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE     I INV DUE DATE
~·--


             $14,745.48                             $0.00                            7/10/18             8/9118
                                                                                                    I

    QTY    U/M        ITEM                                     DESCRIPTION                            PRICE     EXTENSION
       3.0 KEG        TC101/16       TRANSCOAT 101 16GAL KEG                                         250.45        751.35




                                                                                        SUBTOTAL                    751.35

                                                                                        SALES TA'X                    0.00
                                                                                          FREIGHT                   261.40

       PAINTS'"              milesi
                               coatings
                             wood
                                                                             TOTAL INVOICE AMOUN1                $1,012.75
         Case
            Case
              18-33815
                 18-33815
                        Claim
                           Document
                              135-1 Part
                                     533-6
                                         5 Filed
                                           Filed 12/04/20
                                                 in TXSB onDesc
                                                            06/24/21
                                                                ExhibitPage
                                                                        2c 438
                                                                            Page
                                                                               of92
                                                                                  557
                                                                                    of 98
United Coatings Technologies, Inc.
1011 S. Main Street                                                              Packing Sli~
South Bend, IN 46601
                                                                                        Packing Slip Number
USA
                                                                                                      59963

574.287.4774                                                                                          Ship Date
                                                                                                     Jul 3, 2018

                                                                                                          Page:
         Sold To:                                                                                            1
          KOONTZ-WAGNER CSTM CNTRL (ID)                               KOONTZ WAGNER (IDAHO)
          P.O. BOX 1229                                               20394 PINTO LANE
         TULSA, OK 74101                                              CALDWELL, ID 83606
          USA                                                         USA

         208-459-6077

         Purchase Oder          Sales Rep ID           Payment Terms                      Weight

           550601              KILLINGBECK,B            Net 30 Days                       442.59



   Qty     U/M                  Item           Description                              Unit Price     Extensior
   3.0KEG           TC101/16                   TRANSCOAT 101 16GAL KEG                    250.45          751.35




                                                                             Subtotal                   751.35
                                                                            Sales Tax
                                                                              Freight                   261.40
Accepted By:
          ·---                                                                  Total                 1,012.75
                   Case
                      Case
                        18-33815
                           18-33815
                                  Claim
                                     Document
                                        135-1 Part
                                               533-6
                                                   5 Filed
                                                     Filed 12/04/20
                                                           in TXSB onDesc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                  2c 439
                                                                                      Page
                                                                                         of93
                                                                                            557
                                                                                              of 98


                                        ngs Technologies
                                                                                                                           INVOICE
                               • South E:iend, IN. +660 I . ornce. 57·1-.287.+77+                                            INVOICE NUMBER
                                                                                                                                           70299
                                                                                                                                    INVOICE DATE
                                                                                                                                          7I 6/18


                                                                                          SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (ID)                                                          KOONTZ WAGNER (IDAHO)
      P.O. BOX 1229                                                                          20394 PINTO LANE
      TULSA. OK 74101                                                                        JO B#12079BO 1-01
      USA                                                                                    CALDWELL, ID 83606
                                                                                             USA


              PACKING SLIP#                                       PO/JOB NUMBER                                      TERMS
-                                                                                                                                                   ~



                 59935                                                   550595                                     Net 30 Days
            PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DA TE          INV DUE DATE
--·
               $17,136.40                                        $0.00                                      7I 6/18                8/5/18


      QTY    U/M        ITEM                                                        DESCRIPTION                             PRICE    EXTENSION
        6.0 PAIL        AT370-23/05             AMERCOAT 370 PEARL GRAY                                                   190.57       1, 143.42
        6.0 GALLON      AT370-B/01              AMERCOAT 370 CURE B                                                        71.10         426.60
        2.0 PAIL        95-8801 /05             PHU-71 LODESTONE                                                          250.32         500.64
        2.0GALLON       95-859/01               PITTHANE 35 CATALYST-B                                                    160.13         320.26




                                                                                                             SUBTOTAL                   2,390.92
                                                                                                             SALES TAX                      0.00
                                                                                                               FREIGHT                       0.00

        PAINTS"                 rnilesi
                                wood coatings
                                                                                                  TOTAL INVOICE AMOUN1                 $2,390.92
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 440
                                                                                Page
                                                                                   of94
                                                                                      557
                                                                                        of 98


           United Coatings Technologies
                                                                                                                      INVOICE
                   Street' 5o<Jth E:iend, JN' +660 I' Office> 57·}.287.+77·}                                            INVOICE NUMBER
                                                                                                                                    70300
                                                                                                                              INVOICE DATE
                                                                                                                                    7I 6/18


                                                                                     SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (ID)                                                      KOONTZ WAGNER (IDAHO)
     P.O. BOX 1229                                                                      20394 PLtJTO LANE
     TULSA, OK 74101                                                                    JOB#12079BO 1-02
     USA                                                                                CALDWEl:::L, ID 83606
                                                                                        USA


          PACKING SLIP#                                      PO/ JOB NUMBER                                     TERMS
·~                                                                                                                                            f-
            59936                                                   550595                                    Net 30 Days
       PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DATE          INV DUE DATE
          $17,136.40                                        $0.00                                      7/6/18                815/18
                                                                                                                                      ·---




                                                                               DESCRIPTION                            PRICE    EXTENSION
      6.0 PAIL     AT370-23/05             AMERCOAT 370 PEARL GRAY                                                  190.57       1,143.42
      6.0 GALLON   AT370-B/01              AMERCOAT 370 CURE B                                                        71.10       426.60
      2.0 PAIL     95-8801 /05             PHU-71 LODESTONE                                                          250.32        500.64
      2.0 GALLON   95-859/01               PITTHANE 35 CATALYST-B                                                    160.13       320.26




                                                                                                        SUBTOTAL                  2,390.92
                                                                                                        SALES TAX                     0.00
                                                                                                          FREIGHT                     0.00

      PAINTS'"             milesi
                             coatings
                           'Jll>:JPd
                                                                                             TOTAL INVOICE AMOUN1                $2,390.92
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             5 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2c 441
                                                                                Page
                                                                                   of95
                                                                                      557
                                                                                        of 98


         Ll)ii-t{d Coatings Technologies
                                                                                                                           INVOICE
         101'1   S   Ma;n Street' South [:,end, IN• +660 1 'Qft;ce• 57+.287.+77+                                                INVOICE NUMBER
                                                                                                                                            70301
                                                                                                                                      INVOICE DATE
                                                                                                                                           7I 6/18


                                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                               KOONTZ WAGNER (IDAHO)
P.O. BOX 1229                                                                               20394 PINTO LANE
TULSA. OK 74101                                                                             CALDWELL, ID 83606
USA                                                                                         USA


                                                                                                   ·-·                                         ··-

        PACKI NG SLIP#                                            PO/JOB NUMBER                                        TERMS
                                                                                                                                                        -
           59 744                                                       550604                                       Net 30 Days
      PREVIOU S BALANCE                                DISCOUNT IF PAID BY DISC DATE                     DISCOUNT DATE       I INV DUE DATE
         $19 ,7 55.48                                            $0.00                                       7I 6/18              815/18
                                  ...                                                                                        I                     ·-




QTY    U/M               ITEM                                                      DESCRIPTION                             PRICE       EXTENSION
 36.0 EACH               757136000021            IMPORT CHIP BRUSH 1"                                                          0.19         6.84
  3.0 EACH              732087250015             WHIZZ COVERS 4" (10/PK)                                                   13.87           41.61
 10.0 EACH              088625371538             PPG 5 GALLON PAINT PAIL-BLUE                                                  3.45        34.50
  3.0 EACH              051141324401             R6001-3 ORGAN IC VAP CART 3 PK                                            24.49           73.47
  2.0 EACH              071497663887             SHERLOCK 2-4 EXTENSION POLE                                               13.99           27.98
  2.0 EACH              071497663986             SHERLOCK 4-8 EXTENSION POLE                                               21.88           43.76




                                                                                                             SUBTOTAL                      228.16
                                                                                                             SALES TA'J.                     0.00
                                                                                                               FREIGHT                       0.00

  PAINTS"                         r1nilesi
                                  •Ji!IOOd coatings
                                                                                                 TOTAL INVOICE AMOUN1                     $228.16
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           5 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2c 442
                                                                              Page
                                                                                 of96
                                                                                    557
                                                                                      of 98


         United Coatings Technologies
                                                                                                                      INVOICE
          IOI Is. Ma;n 5tceet ·'South E:iend, IN. +660 I • omce, 57+287.+77+                                             INVOICE NUMBER
                                                                                                                                    70302
                                                                                                                              INVOICE DATE
                                                                                                                                    7I 6/18


                                                                                     SHIP TO
    KOONTZ-WAGNER CSTM CNTRL(ID)                                                        KOONTZ WAGNER (IDAHO)
    P.O. BOX 1229                                                                       20394 PINTO LANE
    TULSA, OK 74101                                                                     JOB#11831 B01-01
    USA                                                                                 CALDWELL, ID 83606
                                                                                        USA

~




        PACKING SLIP#                                         PO/ JOB NUMBER                                     TERMS
-                                                                                                                                             -
         59937                                                       550601                                    Net 30 Days
-----
    PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE       I INV DUE DATE
       $19,755.48                                             $0.00                                    7I 6/18              8/ 5/18
                             ---
                                                                                                                       I

                                                                               DESCRIPTION                            PRICE    EXTENSION
     1.0PAIL         95-8801/05               PC745 WEATHERED MARBLE                                                 250.32        250.32
     1.0GALLON       95-859/01                PITTHANE 35 CATALYST-B                                                 160.13        160.13




                                                                                                        SUBTOTAL                    410.45
                                                                                                        SALES TAX                     0.00
                                                                                                          FREIGHT                     0.00

     PAINTS"                   1milesi
                               wood comings
                                                                                             TOT Al INVOICE AMOUN1                $410.45
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        5 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2c 443
                                                                           Page
                                                                              of97
                                                                                 557
                                                                                   of 98


      United Coatings Technologies
                                                                                                                             INVOICE
       10 I I   5   Ma;n 5tceet • Srn,th E:iend, IN• 4660 I • Off;ce' 574.28/."1]/1·                                            INVOICE NUMBER
                                                                                                                                           70303
                                                                                                                                     INVOICE DATE
                                                                                                                                           7/6/18


                                                                                             SHIP TO
KOONTZ-WAGNER CSTM CNTRL (ID)                                                                   KOONTZ WAGNER (IDAHO)
P.O. BOX 12 29                                                                                  20394 PINTO LANE
TULSA, OK 74101                                                                                 JO B#12035BO 1-01
USA                                                                                             CALDWELL, ID 83606
                                                                                                USA

                                      -
     PACKING SLIP#                                                   PO/ JOB NUMBER                                     TERMS
                                                                                                                                                    -



                                     --r
            59938                                                           550601                                   Net 30 Days
  PREVIOUS BALANCE                                       DISCOUNT IF PAID BY DISC DATE                     DISCOUNT DATE           INV DUE DATE
     $20,165.93                                                    $0.00                                       7/6/18
                                                                                                                            r         8/5/18


                                                                                       DESCRIPTION                           PRICE    EXTENSION
10.0 PAIL               AT370-23/05                AMERCOAT 370 PEARL GRAY                                                  190.57      1,905.70
10.0 GALLON             AT370-B/01                AMERCOAT 370 CURE B                                                        71.10       711.00




                                                                                                                SUBTOTAL                 2,616.70
                                                                                                                SALES TAX                    0.00
                                                                                                                  FREIGHT                  261.40

 PAINTS'"                         1milesi
                                  wood coatings
                                                                                                     TOTAL INVOICE AMOUN1               $2,878.10
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 5 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2c 444
                                                                                    Page
                                                                                       of98
                                                                                          557
                                                                                            of 98


             United Coatings Technologies
                                                                                                                              INVOICE
             IOI I s Main Street• 5onth E:>end, IN. +660 I •   omce. 57·1·.287.+77·c                                              INVOICE NUMBER
                                                                                                                                            70309
                                                                                                                                      INVOICE DATE
                                                                                                                                          7/10/18


                                                                                             SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (ID)                                                               KOONTZ WAGNER (IDAHO)
    P.O.BOX1229                                                                                 20394 PINTO LANE
    TULSA, OK 74101                                                                             CALDWELL, ID 83606
    USA                                                                                         USA



            PACKING SLIP#                                            PO/ JOB NUMBER                                       TERMS
-                                                                                                                                                    ~



               60040                                                                                                 Net 30 Days
          PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                      DISCOUNT DATE         INV DUE DATE
             $24,056.78                                           $0.00                                       7/10/18               8/9/18


    QTY    U/M                                                                         DESCRIPTION                            PRICE    EXTENSION
      1.0 EACH          TUK-PHU93,PHU7:TANTONE/WHITE TOUCH UP KT                                                              75.00        75.00
                                                 JOB#12035801-01




                                                                                                                SUBTOTAL                    75.00
                                                                                                                SALES TA"J.                  0.00
                                                                                                                  FREIGHT                    0.00

                                  rnilesi
                                  wood oof}tings
                                                                                                     TOTAL INVOICE AMOUN1                  $75.00
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-66 Filed
                                           Filedin12/04/20
                                                   TXSB on 06/24/21
                                                           Desc Exhibit
                                                                    Page2d 445
                                                                            Page
                                                                               of 557
                                                                                   1 of 7
8/3/20 at 12:12:03.02                                                                                                               Page: 1of1
                                             United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from K0001 to K0001. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction            Trans No.             Date           Amount
 Customer Name

 K0001                           69107                  Invoice                69107                 5/4/18         2,604.65
 do not use KWCC (TN)                                   Receipt                0050006918            7/3/18        -2,604.65
                                                                                                                 ----

                                                                                                                        0.00


                                 69369                  Invoice                69369                 5/18/18          927.71
                                                        Receipt                KWTN                  7/24/18         -927.71

                                                                                                                        0.00


                                 69386""                Invoice               69386                  5/21/18        1,570.02
                                                        Receipt                KWTN                  7/24/18       -1,570.02

                                                                                                                        0.00


 K0001                                                                                                                  0.00


 Report Total                                                                                                           0.00
                                                                                                                 ----
           Case
             Case
                18-33815
                  18-33815Claim
                            Document
                                135-1 Part
                                      533-66 Filed
                                              Filedin12/04/20
                                                      TXSB on 06/24/21
                                                              Desc Exhibit
                                                                       Page2d 446
                                                                               Page
                                                                                  of 557
                                                                                      2 of 7

                                                                                  INVOICE
                                                                                    INVOICE NUMBER:
                                                                                                  69107
                                                                                        INVOICE DATE:
                                                                                                  5/4/18


                                                       SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TN)                            6207 JIM SNOW WAY
P.O. BOX 1229                                            CHATTANOOGA, TN 37421
TULSA, OK 74101                                          USA
USA



   PACKING SLIP#                     PO/JOB NUMBER                            TERMS
      59008                             549782                               Net 30 Days
PREVIOUS BALANCE              DISCOUNT IF PAID BY DISC DATE       DISCOUNT DATE I INV DUE DATE
      $0.00                              $0.00                        5/4/18             6/3/18
                                                                                     I

                                                 DESCRIPTION                        PRICE   EXTENSIOt
 5.0PAIL       AT45HT2/05    ASA#70 PHU-96                                         424.20        2, 121.00
 5.0GALLON     AT45H-B/01    AMCT 450H CU RE                                        96.73         483.65




                                                                            SUBTOTAi           2,604.65
                                                                            SALES TA:              0.00
                                                                             FREIGHl               0.00
                                                                 TOTAL INVOICE AMOUt        $2,604.65
                                                                                                         !"''.
      35p18-33815
    Case
      Case 18-33815Claim
                     Document
                         135-1 Part
                               533-66 Filed
                                       Filedin12/04/20
                                               TXSB on 06/24/21
                                                       Desc Exhibit
                                                                Page2d 447
                                                                        Page
                                                                           of 557
                                                                               3 of 7

       Coatings Technologies, lnc.
     S. Main Street                                                                  Packing                Sli~
      Bend, IN 46601
                                                                                          Packing Slip Number
                                                                                                        59008
 574.287.4774                                                                                          Ship Date:
                                                                                                      May 2, 2018

                                                                                                                 Page:
       Sold To:                                                                                                      1
       KOONTZ-WAGNER CSTM CNTRL (TN)                                   6207 JIM SNOW WAY
       P.O. BOX 1229                                                   CHATTANOOGA, TN 37421
       TULSA, OK 74101                                                 USA
       USA
                423-648-6119
 ----~------                                       ---·--      -····--·------···-----......_-·~·"----.--           .
      Purchase Order           Sales Rep ID             Payment Terms                        Weight

           549782        I KILLINGBECK,B
                         I
                                              iI
                                            .__
                                                         Net 30 Days             \           338.40
                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . _ _ _ _ _ _ _ ____J
                                                                                                                       ;


     Qty     U/M                ftem                                       Description
      5.0PA!L   AT45HT2/05                         ASA#70 PHU-96
      5.0GALLON AT45H-B/01                         AMCT 450H CURE

Accepted   BLb-J'--"'>+__._.~   ,.,.,Wlfl




                                     v
                 Case
                   Case
                      18-33815
                        18-33815Claim
                                  Document
                                      135-1 Part
                                            533-66 Filed
                                                    Filedin12/04/20
                                                            TXSB on 06/24/21
                                                                    Desc Exhibit
                                                                             Page2d 448
                                                                                     Page
                                                                                        of 557
                                                                                            4 of 7

       ~ed Coatings Technologies
                                                                                                                 INVOICE
        IOI I   5 Main Street' South [)end, IN' +660 I 'Office• 571·.287.+771·                                     INVOICE NUMBER:
                                                                                                                               69369
                                                                                                                       INVOICE DATE:
                                                                                                                             5/18/18


                                                                                       SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (TN}                                                           6207 JIM SNOW WAY
 P.O. BOX 1229                                                                           CHATTANOOGA, TN 37421
 TULSA, OK 74101                                                                         USA
 USA


-·
       PACKING SLIP#                                             PO/JOB NUMBER                                TERMS
                                                       -
           59304                                              550005                                        Net 30 Days
     PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                DISCOUNT DAT~-1 INV DUE DATE
         $3,532.36                                             $0.00                                 5/18/18        6/17/18
                                             I

 QTY        U/M                   ITEM                                           DESCRIPTION                       PRICE   EXTENSIGr
     1.0 PAIL            AT370-23/05              AMERCOAT 370 PEARL GRAY                                         190.57       190.57
     1.0GALLON           AT370-B/01               AMERCOAT 370 CURE B                                              71.10        71.10
                                                  #12041C01-01
     2.0PAIL             AK2-T2/05                AMLK 2/400 LIGHT TINT RESIN                                     224.04       448.08
     2.0PAIL             AK2-8/03                 AMLK2 CURE                                                      108.98       217 .96




                                                                                                           SUBTOTAi          927 .71
                                                                                                           SALES TA:           0.00
                                                                                                            FREIGHl            0.00
                                                                                                 TOTAL INVOICE AMOUt        $927.71
          Case
            Case
               18-33815
                 18-33815Claim
                           Document
                               135-1 Part
                                     533-66 Filed
                                             Filedin12/04/20
                                                     TXSB on 06/24/21
                                                             Desc Exhibit
                                                                      Page2d 449
                                                                              Page
                                                                                 of 557
                                                                                     5 of 7


                 PPG STORE WORK ORDER - NOT AN INVOICE
ORDER JTORE:   9983
9983 - CLEVELAND TN
99 MOUSE CREEK RD NW
CLEVELAND, TN 37312
423-472-5462

ORDER DATE:             05/18/2018                                                 ORDER#:   P998303004775
ORDER TIME:                3: 31 PM                                                COUNTERPERSON: MIKEL H
                                                                                   POSSESSION:    Will Call
EXPECTED DATE:          05/18/2018                                                 STATUS:      NEW
EXPECTED TIME:             4:00 PM                                                 REP:         CURTISS N
BILL TO:     3011151000000001
UNITED COATINGS/UNITED COATING
1011 S MAIN STREET
SOUTH BEND, IN 46601
574-287-4774
r~~

~~
 QUANTITY           PRODUCT                                                                                    DESCRIPTION
      1     ·-i-A-T3-70---23-/0-5--~l-A-ME-RC-OA_T_3-70-PEARL GRAY RESIN

      1          AT370-B/01             AMERCOAT 370 CURE

      2          AK2-T2/0S              AMERLOCK 2/400 LIGHT TINT RESIN

      2          AK2-B/03               AMERLOCK 2 CURE




                    x
                                                                                                                             Page 1 of 1
                                                     lllllll Ill lllllll 11111111111111111111111111111111111
            Case
              Case
                 18-33815
                   18-33815Claim
                             Document
                                 135-1 Part
                                       533-66 Filed
                                               Filedin12/04/20
                                                       TXSB on 06/24/21
                                                               Desc Exhibit
                                                                        Page2d 450
                                                                                Page
                                                                                   of 557
                                                                                       6 of 7
     ()nited Coatings Technologies                                                                       INVOICE
    IOI Is.   Ma;n Street. South &nd, IN. +660 I   •   or+;ce. 57+.287.+77+                                INVOICE NUMBER:
                                                                                                                       69386
                                                                                                               INVOICE DATE:
                                                                                                                      5/21/18


                                                                               SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TN)                                                    6207 JIM SNOW WAY
P.O. BOX 1229                                                                    JOB#11993C01-01
TULSA, OK 74101                                                                  CHATTANOOGA, TN 37421
USA                                                                              USA



   PACKING SLIP#                                               PO/JOB NUMBER                          TERMS
      59320                           I                               550005                        Net 30 Days
PREVIOUS BALANCE                      I      DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE I INV DUE DATE
    $3,532.36                                           $0.00                                5/21/18        I   6/20/18
                                      I


                                                                DESCRIPTION                                PRICE   EXTENSIOt
 6.0 PAIL           AT370-23/05            AMER COAT 370 PEARL GRAY                                       190.57     1,143.42
 6.0GALLON          AT370-B/01             AMER COAT 370 CURE B                                            71.10       426.60




                                                                                                   SUBTOTAi         1,570.02
                                                                                                   SALES TA:            0.00
                                                                                                    FREIGHl            0.00
                                                                                         TOTAL INVOICE AMOUr       $1,570.02
Case
  Case
     18-33815
       18-33815Claim
                 Document
                     135-1 Part
                           533-66 Filed
                                   Filedin12/04/20
                                           TXSB on 06/24/21
                                                   Desc Exhibit
                                                            Page2d 451
                                                                    Page
                                                                       of 557
                                                                           7 of 7

           rgs Technologies, Inc.
      ,rn Street                                                   Packing Sli J::
    .1d, IN 46601
                                                                        Packing Slip Number
                                                                                     59320

.287.4774                                                                        Ship Date
                                                                              May 21, 2018

                                                                                     Page:
  Sold To:                                                                               1
  KOONTZ-WAGNER CSTM CNTRL (TN)                    6207 JIM SNOW WAY
  P.O. BOX 1229                                    JOB#11993C01-01
  TULSA, OK 74101                                  CHATTANOOGA, TN 37421
  USA                                              USA

            423-648-6119




                           Item                           Description
                                    AMERCOAT 370 PEARL GRAY
                                    AMERCOAT 370 CURE B




    l.'d
        Case
          Case
             18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-67 Filed in
                                                 12/04/20
                                                    TXSB onDesc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2e 452
                                                                            Page
                                                                               of 557
                                                                                  1 of 59

8/3/20 at 17:34:53.76                                                                                                               Page: 1of3
                                                    United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from K0004 to K0004. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.              Transaction          Trans No.               Date         Amount
 Customer Name

 K0004                           67217"'                  Invoice              67217                  • 1/11/18     4,628.23
 do not use KWCC (TX)                                     Receipt              0050005509               2/26/18    -4,628.23

                                                                                                                        0.00


                                 6721'~                   Invoice              67218               '1/11/18         1,460.55
                                                          Receipt              0050005606            3/2/18        -1,460.55

                                                                                                                        0.00


                                 67219                    Invoice              67219              . 1/11/18         4,868.50
                                                          Receipt              0050005606              3/2/18      -4,868.50

                                                                                                                        0.00


                                 67322                    Invoice             67322                • 1/18/18          477.90
                                                          Receipt             0050005606             3/2/18          -477.90

                                                                                                                        0.00


                                 6734.1     'f;-f
                                                          Invoice             67341                \ 1/19/18        1,607.64
                                                          Receipt             0050005606             3/2/18        -1,607.64

                                                                                                                        0.00


                                 67457;                   Invoice             67457                • 1/25/18        178.92
                                                          Receipt             0050005801             3/16/18       -178.92
                                                                                                                  ----
                                                                                                                      0.00


                                 (37458                   Invoice             67458                • 1/25/18        1,082.54
                                                          Receipt             0050005801             3/16/18       -1,082.54

                                                                                                                        0.00


                                u:6746ie'                 Invoice             67462               • 1/22/18         7,240.92
                                                          Receipt             0050005686            3/12/18        -7,240.92

                                                                                                                        0.00


                                 6778'8                   Invoice             67788               .   2/14/18      26,070.60
                                                          Receipt             0050006106              4/6/18      -26,070.60

                                                                                                                        0.00


                                 6?.7i;io                 Invoice             67790               .   2/14/18      10,418.60
                                                          Receipt             0050006106              4/6/18      -10,418.60

                                                                                                                        0.00


                                 67894"'                  Invoice             67894                   2/23/18       6,593.53
                                                          Receipt             0050004682              5/7/18       -6,593.53
        Case
          Case
             18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-67 Filed in
                                                 12/04/20
                                                    TXSB onDesc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2e 453
                                                                            Page
                                                                               of 557
                                                                                  2 of 59
8/3/20 at 17:34:53.80                                                                                                               Page: 2 of 3
                                                United Coatings Technologies, Inc.
                                                   Customer Transaction History
                                           For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from K0004 to K0004. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                       Invoice No.          Transaction               Trans No.          Date           Amount
 Customer Name

                                                                                                                        0.00


                              " '" '''6?,,!ll§          Invoice                   67895              2/23/18        5,011.28
                                                        Receipt                   0050004682         5/7/18        -5,011.28

                                                                                                                        0.00


                                   680.95               Invoice                ' 68095               3/2/18           970.20
                                                        Receipt                  0050006328          4/23/18         -970.20

                                                                                                                        0.00


                                   68t77                Invoice                .. 68177              3/12/18          347.00
                                                        Receipt                   0050006703         5/24/18         -347.00

                                                                                                                        0.00


                                 -68249                 Invoice            1      68249              3/16/18        2,808.76
                                                        Receipt                   0050006787         5/25/18       -2,808.76

                                                                                                                        0.00


                                   6869T''              Invoice
                                                        Receipt
                                                                              '   68697
                                                                                  0050006703
                                                                                                     4/11/18
                                                                                                     5/24/18
                                                                                                                    5,209.30
                                                                                                                   -5,209.30

                                                                                                                        0.00


                                   68857w               Invoice            . 68857                   4/20/18      10,418.60
                                                        Receipt                   0050006918         7/3/18      -10,418.60
                                                                                                                 ---·-

                                                                                                                        0.00


                                   688~9                Invoice            . 68879                   4/20/18       4,095.04
                                                        Receipt                   0050006918         7/3/18       -4,095.04

                                                                                                                        0.00


                                   68880                Invoice            .      68880              4/20/18       1,864.84
                                                        Receipt                   0050006918         7/3/18       -1,864.84

                                                                                                                        0.00


                                   69009                Invoice           .       69009             4/30/18        1,643.64
                                                        Receipt                   0050006918        7/3/18        -1,643.64
                                                                                                                 -----
                                                                                                                        0.00


                             •Y"''6~09'8               Invoice             • 69098                  5/4/18        12,502.32
                                                       Receipt               0050006918             7/3/18       -12,502.32
                                                                                                                ---
                                                                                                                        0.00
       Case
         Case
            18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-67 Filed in
                                                12/04/20
                                                   TXSB onDesc
                                                          06/24/21
                                                               Exhibit
                                                                    Page
                                                                       2e 454
                                                                           Page
                                                                              of 557
                                                                                 3 of 59
8/3/20 at 17:34:53.82                                                                                                               Page: 3 of 3
                                             United Coatings Technologies, Inc.
                                                Customer Transaction History
                                        For the Period From Jan 1, 2018 to Jul 31, 2018
Filter Criteria includes: 1) Customer ID from K0004 to K0004. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction            Trans No.                 Date        Amount
 Customer Name

                                 '69291"                Invoice                69297                 .. 5/15/18     10,418.60
                                                        Receipt                KWTX                     7/24/18    -10,418.60

                                                                                                                          0.00


                                  69298'                Invoice                69298                 ~
                                                                                                         5/14/18     4,275.18
                                                        Receipt                KWTX                      7/24/18    -4,275.18
                                                                                                                   -----·----··

                                                                                                                          0.00


                                  ~9'5'f>3              Invoice               69573                  •   5/31/18     3,330.20
                                                        Receipt                KWTX                      7/24/18    -3,330.20
                                                                                                                   ----

                                                                                                                          0.00


                                  69574:§*'             Invoice               69574                  .. 5/25/18      6,660.40
                                                        Receipt               KWTX                      7/24/18     -6,660.40

                                                                                                                          0.00


                               '''"69~€!94              Invoice               69664                  •   6/4/18         79.91
                                                        Receipt               KWTX                       7/24/18       -79.91
                                                                                                                   ----

                                                                                                                          0.00


                                 69M~                   Invoice               69803                  • 6/11/18       5,463.72
                                                        Receipt               KWTX                     7/24/18      -5,463.72

                                                                                                                          0.00


                                  69~01f                Invoice               69807                  .   6/11/18     2,853.64
                                                        Receipt               KWTX                       7/24/18    -2,853.64

                                                                                                                         0.00


                                 6986it                 Invoice               69864                  .   6/11/18       520.93
                                                        Receipt               KWTX                       7/24/18      -520.93

                                                                                                                         0.00


                                 69865·.)i              Invoice               69865             ..       6/14/18       801.70
                                                        Receipt               KWTX                       7/24/18      -801.70

                                                                                                                         0.00


 K0004                                                                                                                   0.00
                                                                                                                   --·-

Report Total                                                                                                             0.00

                                                                                                                   --·---
                      Case
                        Case
                           18-33815
                              18-33815Claim
                                        Document
                                            135-1 Part
                                                  533-67 Filed in
                                                               12/04/20
                                                                  TXSB onDesc
                                                                         06/24/21
                                                                              Exhibit
                                                                                   Page
                                                                                      2e 455
                                                                                          Page
                                                                                             of 557
                                                                                                4 of 59

                (Jnrt~d Coatings Technologies                                                                           INVOICE
               1e(1   S   Main 5tceet• South bend, JN• +660 I •Office• 57+.287.•177+                                      INVOICE NUMBER:
                                                                                                                                        67217
                                                                                                                                INVOICE DATE:
                                                                                                                                        1/11/18


                                                                                              SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (TX)                                                             KOONTZ WAGNER (TEXAS)
      P.O. BOX 1229                                                                             6510 BOURGEOIS ROAD
      TULSA, OK 74101                                                                           HOUSTON, TX 77066
      USA                                                                                       USA


,...-.----~·




               PACKING SLIP#                                           PO/JOB NUMBER                                 TERMS
               57420                                                           547721                               Net 30 Days
·----·--·
         PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE I INV DUE DATE
            $102,452.03                                              $0.00                                   1/11/18            2/10/18
                                                                                                                            I


    QTY         U/M                      ITEM                                           DESCRIPTION                          PRICE   EXTENSlm
          5.0PAIL               AT370-23/05             AMERCOAT 370 PEARL GRAY                                          178.10          890.50
          5.0GALLON             AT370-B/01              AMERCOAT370CURE B                                                 66.45          332.25
               El\CH            088625371538             PPG 5 GALLOf\J PAINT PAIL                                            4.77
          1.0 EACH              726890589738            5 GALLON PAIL LINER 100/PK                                       325.00          325.00
       40.0EACH                 048011040295            3M MAROON SCUFF PAD 7447                                              0.88        35.20
          4.0EACH               726890589745            48" X 250 CORRUGATED WRAP                                        100.00          400.00
       10.0EACH                 051138464578            3M 8210 PARTICULATE RESP (20PK                                    22.47          224.70
       50.0EACH                 047034141224            HD COVERALL L                                                         8.25       412.50
       60.0EACH                 047034141231            HD COVERALL XL                                                        8.25       495.00
       60.0EACH                 047034141248            HD COVERALL 2XL                                                       8.25       495.00
     180.0EACH                  047034093011            SPRAY SOCK                                                            0.85       153.00
       20.0EACH                 RCT01031/EA             20LB RAGS                                                         30.84          616.80
          8.0GALLON             086236700419            DENATURED ALCOHOL                                                 16.50          132.00
               EACH             093945306535            GOOF OFF 16 OZ                                                        4.91
       12.0EACH                 047719222422            SKID-TEX (1 LB)                                                       2.59        31.08
          2.0EACH               633 955862 562          AIRLESS HOSE 1/4 X 50                                             42.60           85.20
               HALF PIN1AT866M/16                       AMERCOAT 866M ACCELERATOR                                         20.03




                                                                                                                  SUBTOTAi           4,628.23
                                                                                                                  SALES TA:               0.00
                                                                                                                   FREIGHl               0.00
                                                                                                        TOTAL INVOICE AMOUt          $4,628.23
    Case
      Case
         18-33815
            18-33815Claim
                      Document
                          135-1 Part
                                533-67 Filed in
                                             12/04/20
                                                TXSB onDesc
                                                       06/24/21
                                                            ExhibitPage
                                                                     2e 456 Pageof 557
                                                                                    5 of 59
               PPG                                         281-890-4483                 p .1
                                                                        ra.c11;mg ;:,np Numoer
                                                                                                    57420

                                                                                                 Ship Date:
                                                                                               Jan 8, 2018

                                                                                                     Page:
        Sold To:                                                                                         i
        KOONTZ-WAGNER CSTM CNTRL (TX)                                      KOONTZ WAGNER (TEXAS}
        P.O. BOX 1229                                                      6510 BOURGEOIS ROAD
        TULSA, OK 7tli0i                                                   HOUSTON, TX 77066
        USA                                                                USA

                    28 i ·.t'.44-1200


                    O~d~c         -f
[     P C'chase

            54772~            .
                                        Sale• Rep JD

                                    KILLINGBECK,8
                                                       ~--
                                                               Payment Terms




      Qty     Uffl                          !te m                                Description
      5.0 PAIL         AT370-23/05                       AMERCOAT 370 PEARL GRAY
      5.0 GAtLON AT3'i'.O-B/01                           AMERCOAT370CURE B
            EACH       088625371538                      PPG 5 GALLON PAINT PAIL
      1.0EAt:H         726890589738                      5 GALLON PAIL LINER 100/PK
     40.0F..ACH        0480110·10295                     3M MAROON SCUFF PAD 7447
      4.0f5i,CH        726890589745                      48" X 250 CORRUGATED WRAP
     10.0E..O..CH      051138464576                      3M 8210 PARTICULATE RESP (20PK
     50.0E.ACH       . 047034141224                      HD COVER.ALL l
     60.0E:ACH         047034141231                      HD COVERALL XL
     60.$ EACH         047034141248                      HD COVERALL 2XL
    18<i.OEAC~         047034093011                      SPRAY SOCK
     :W.OEACH          RCT0103'1/Ef1                     20LB RAGS
      8.0GA~LON        086236700'119                     DENATURED ALCOHOL
         EACH          09'.19453(16:",:iS                GOOF OFF 16 OZ
     12.0 EACH         017719222'122                     SKID-TEX (1 LB)
      2.0 ~,t\CH       633955862562                      AIRLESS HOSE i/4 X 50
         HALF PlNAT866M/16                               AMERCOAT 866M ACCELERATOR
          Case
            Case
               18-33815
                  18-33815Claim
                            Document
                                135-1 Part
                                      533-67 Filed in
                                                   12/04/20
                                                      TXSB onDesc
                                                             06/24/21
                                                                  Exhibit
                                                                       Page
                                                                          2e 457
                                                                              Page
                                                                                 of 557
                                                                                    6 of 59

     ,(:j'nited Coatings Technologies                                                                            INVOICE
      IOI I 5. Ma;n 5t.·eet• 5o<Jth [:,end, IN •+660 I• Qff;cC• 57+.287.1-771-                                     INVOICE NUMBER:
                                                                                                                               67218
                                                                                                                       INVOICE DATE:
                                                                                                                              1/11/18


                                                                                       SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (TX)                                                           KOONTZ WAGNER (TEXAS)
 P.O. BOX 1229                                                                           6510 BOURGEOIS ROAD
 TULSA, OK 74101                                                                         HOUSTON, TX 77066
 USA                                                                                     USA



     PACKING SLIP#                                              PO/JOB NUMBER                                 TERMS
                                          1---------------+--------·
         57472                                              547720                                          Net 30 Days
-____________
   PREVIOUS BALANCE ,                             DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE j INV DUE DATE
      $107,080.26                                            $0.00                                   1111118        1   2110118
-~------------




                                                                                 DESCRIPTION                       PRICE   EXTENSIOt
   3.0PAIL            AT45H3/05                 AMCT 450H WHITE RESIN                                             396.45      1, 189.35
   3.0GALLON          AT45H-B/01                AMCT 450H CU RE                                                    90.40       271.20




                                                                                                           SUBTOTAi         1,460.55
                                                                                                           SALES TA:            0.00
                                                                                                            FREIGHl            0.00

                                                                                                 TOTAL INVOICE AMOUr       $1,460.55
  Case
    Case
       18-33815
          18-33815Claim
                    Document
                        135-1 Part
                              533-67 Filed in
                                           12/04/20
                                              TXSB onDesc
                                                     06/24/21
                                                          Exhibit
                                                               Page
                                                                  2e 458
                                                                      Page
                                                                         of 557
                                                                            7 of 59




    ,;IJ \.t01.:rnng1> 1 tti;;;rn1ui~11tu:ii 1 mi,;,
  /~  S. Main Street
,;]~~h Bend, fN 46601                                                                            Packing Slip Number
                                                                                                               57472
574.287.4774 .                                                                                              Ship Date:
                                                                                                           Jan 8, 2018
                                                                                                                Pege:
        Sold To:                                                                                                     1
        KOONIZ~WAGNER                    CSTM CNTRL (TX)                       KOONTZ WAGNER (TEXAS)
        P.O.    aox 1229                                                       6510 BOURGEOIS ROAD
        TULSA, OK 74·101                                                       HOUSTON, TX 77066
        USA                                                                    USA
                  281-444-1200

       Purchase Order                     Sale~   Rep tP        Payment Terma                     Weight
             547720                  KlLLINGBECl<,8              N$t 30 Day$                      23G.04



       Qty     U/M                             Item                                Description
       ::i.oPAlL AT45H3f05                                 AMCT 450H WHITE R~SIN
       3.0GALLON AT4SH-S/01                                AMCT 450H CURE




                                         ,J/

                                     /
             Case
               Case
                  18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-67 Filed in
                                                      12/04/20
                                                         TXSB onDesc
                                                                06/24/21
                                                                     Exhibit
                                                                          Page
                                                                             2e 459
                                                                                 Page
                                                                                    of 557
                                                                                       8 of 59




      (jrrlt~d Coatings Technologies                                                                                INVOICE
      JO I I 5 Jv\a;n   5t•eet • 5outh Dend, JN '-t66o   I • Qff;ce' 571·.2 87.+17+                                   INVOICE NUMBER:
                                                                                                                                    67219
                                                                                                                          INVOICE DATE:
                                                                                                                                   1/11/18


                                                                                            SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (TX)                                                                KOONTZ WAGNER (TEXAS)
 P.O. BOX 1229                                                                                6510 BOURGEOIS ROAD
 TULSA, OK 74101                                                                              HOUSTON, TX 77066
 USA                                                                                          USA



     PACKING SLIP#
        57460
--PREVIOUS BALANCE
                                       +        PO/JOB NUMBER
                                                ---
                                            ~UNT_
                                                    547719
                                                   IF PAID BY DISC DATE
                                                                                                                 TERMS
                                                                                                               Net 30 Days
                                                                                                     DISCOUNTDATE     ~DUEDATE
      $108,540.81                           l ....... .
                                                     $().00                                              1/11/18              2/10/18


 QTY     U/M                  ITEM                                                    DESCRIPTION                     PRICE      EXTENSIOt
  10.0PAIL               AT45H9/05                AMCT 450H BLACK RESIN                                              396.45        3,964.50
  10.0GALLON             AT45H-B/01               AMCT 450H CU RE-11930008-01                                         90.40          904.00




                                                                                                              SUBTOTAi           4,868.50
                                                                                                              SALES TA:              0.00
                                                                                                               FREIGHl               0.00
                                                                                                    TOTAL INVOICE AMOUt         $4,868.50
        Case
          Case
             18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-67 Filed in
                                                 12/04/20
                                                    TXSB onDesc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2e 460
                                                                            Page
                                                                               of 557
                                                                                  9 of 59




                        PPG                                            281 ·890-4483            p.1



          itf>atin.gs Technologies, Inc.
        . .S. Main Street                                                     Packing          Sli~
    ,,;fl Bend, tN 46601                                                           Packing Slip Number
 -cit
                                                                                                57460
574.287.4774                                                                                 Ship Date:
                                                                                           Jan 9, 20i8

                                                                                                 Page:
          Sold To:                                                                                    1
          KOONTZ-WAGNER CSTM CNTRL (TX)                      KOONTZ WAGNER (TEXAS)
          P.O. BOX 1229                                      6510 BOURGEOIS ROAD
          TULSA, OK 7410·1                                   HOUSTON, TX 77066
          USA                                                USA

                  281-444-1200




        Qty    U/M                   !tern                           Description
        10.0PAlt     AT45H9105               AMCT 450H BLACK RESIN
        10.!'lGALLON AT45H.. f3/01           AMCT 450H CURE·11930D08·01
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            7 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2e 461
                                                                               Page
                                                                                  of10
                                                                                    557of 59




      {jnited Coatings T echno!ogies                                                                   INVOICE
      IOI I 5. Main Steed• South !:)end, IN' 1-660 I• Office' 57+.287.+77+                               INVOICE NUMBER:
                                                                                                                     67322
                                                                                                             INVOICE DATE:
                                                                                                                   1/18/18


                                                                             SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (TX)                                                 KOONTZ WAGNER (TEXAS)
 P.O. BOX 1229                                                                 6510 BOURGEOIS ROAD
 TULSA, OK 74101                                                               HOUSTON, TX 77066
 USA                                                                           USA



     PACKING SLIP#         PO/JOB NUMBER                        TERMS
 ·---------->------------------1-------------------
         57555                 547240                         Net 30 Days
--PFH:v1ous  BALANCE DISCOUNT IF PAID BY DISC DATE
--~--~-·----·---->---~
                                                   DISCOUNT DATE
                                         -------+-------·___j·-------1
                                                                        INV DUE DATE                     I
      $113,409.31               $0.00                  1/18/18             2/17/18
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___._C..._ _




 QTY    ULM         ITEM                                         DESCRIPTION                             PRICE   EXTENS!m
  15.0HALF PIN1AT866M/16                      AMERCOAT 866M ACCELERATOR                                  31.86      477.90
                                              R&L 88273222-2




                                                                                                 SUBTOTAi          477.90
                                                                                                 SALES TA:           0.00
                                                                                                  FREIGHl            0.00
                                                                                       TOTAL INVOICE AMOUr        $477.90
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            7 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2e 462
                                                                               Page
                                                                                  of11
                                                                                    557of 59




          ,iimelspach
    ,n:                       Kansas City (SW) 9858 <PAF9858@ppg.com>
   nt:                        Thursday, January 18, 2018 11 :37 AM
 o:                           Kurt Rimelspach
Subject:                      RE: <EXT>P0#547240-b
Attachments:                  DOC011818.pdf


Kurt,
           Here is the invoice for this PO. It went out on R&L and the pro number to track it by is 88273222-2.

Thank you,



Assistant Store Manager

T (816) 471-0080
F (816) 561-5948
E PAF9858@ppg.com

PPG Architectural Coatings
2645 Southwest Blvd
Kansas City, MO 64 i 08
yvww.,,_Qpgac.com




From: Kurt Rimelspach [mailto:krimelspach@unitedcoatingstechnologies.com]
Sent: Thursday, January 18, 2018 7:49 AM
To: Kansas City {SW) 9858
Subject: <EXT>P0#547240-b

Can you email or fax me my invoice for this order that shipped LTL to my account in Houston TX. My fax is 574-287-2774.
Also please supply any shipping info. Name of carrier, and BOL #.
Thank you Kurt 574-287-4774




                                                             1
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        7 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2e 463
                                                                           Page
                                                                              of12
                                                                                557of 59




      United Coatings Technologies
                                                                                                   INVOICE
             Street. South EienJ, IN. +660 I • omce, 57+.2 87.+77+                                   INVOICE NUMBER:
                                                                                                                       67341
                                                                                                           INVOICE DATE:
                                                                                                                      1/19/18


                                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                                           KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                                           6510 BOURGEOIS ROAD
TULSA, OK 74101                                                         HOUSTON, TX 77066
USA                                                                     USA


-~-




    PACKING SLIP#
        57579
                                F                    PO/JOB NUMBER
                                                             547882
                                                                                                TERMS
                                                                                         Net 30 Days
                                                                                                         ----·-·




--PREVIOUS BALANCE               I      DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE      INV DUE DATE
     $113,887 .21                                  $0.00                             1/19/18                  2/18/18
                                 I                                                                             -


QTY    U/M        ITEM                                      DESCRIPTION                              PRICE         EXTENSlm
  4.0DRUM     ACETONE/55              HM, ACETONE, 3, UN1090, PGll (ERG 127)                        401 .91          1,607.64




                                                                                           SUBTOTAi                 1,607.64
                                                                                          SALES TA;                     0.00
                                                                                               FREIGHl                 0.00
                                                                                TOTAL INVOICE AMOUr                $1,607.64
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        7 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2e 464
                                                                           Page
                                                                              of13
                                                                                557of 59



    United Coatings Technologies                                                                              INVOICE
    101 1   S   Ma;n 5tceet' 5outh l_':,end, IN' +660 I• Office• 57+.287.•1771·                                 INVOICE NUMBER:
                                                                                                                                 67457
                                                                                                                         INVOICE DATE:
                                                                                                                               1/25/18


                                                                                   ·SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                                                         KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                                                         6510 BOURGEOIS ROAD
TULSA, OK 74101                                                                       HOUSTON, TX 77066
USA                                                                                   USA



   PACKING SUP#                                                  PO/JOB NUMBER                             TERMS
       57700                                                              547721                          Net 30 Days
                                                                                                                     .



PREVIOUS BALANCE                           j       DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INV DUE DATE
   $1 oo,946.59
----
                                           I                  $0.00                                1/25/18             2/24/18


                                                                      DESCRIPTION                                  PRICE     EXTENSIGr
20.0EACH               088625371538              PPG 5 GALLON PAINT PAIL                                            3.45         69.00
16.0 EACH              093945306535              GOOF OFF 16 OZ                                                     6.87         109.92




                                                                                                        SUBTOTAi               178.92
                                                                                                        SALES TA:                0.00
                                                                                                         FREIGHl                 0.00
                                                                                              TOTAL INVOICE AMOUr             $178.92
    Case
       Case
         18-33815
            18-33815
                   Claim
                      Document
                         135-1 Part
                                533-6
                                    7 Filed
                                      Filed 12/04/20
                                            in TXSB onDesc
                                                       06/24/21
                                                           ExhibitPage
                                                                   2e 465
                                                                       Page
                                                                          of14
                                                                            557of 59



    1812:39p
                                                                                                       p.1
      :



United Coatings Technologies, Inc.
101 i S. Main Street                                                              Packing           Sli~
South Bend, IN 46601
                                                                                       Packing Slip Number
USA
                                                                                                    57700
574.287.4774                                                                                     Ship Date:
                                                                                             Jan 24, 2018

                                                                                                     Page:
           Sold To:                                                                                      ·1
            KOONTZ-WAGNER CSTM CNTRL (TX)                          KOONTZ WAGNER (TEXAS)
            P.O. BOX 1229                                          6510 BOURGEOIS ROAD
            TULSA, OK 74101                                        HOUSTON, TX 77066
            USA                                                    USA



I         Purchase Order        Sales Rep ID        Payment Terms                       Weight    =1
             547721           KILUNGBECK,8           Net 30 Days                         28.00      I
        Qty UfM                  ttem                                    Description
       20.0EACH       088625371538             PPG 5 GALLON PAlNT PAIL
          16.0EAGli   093~45306535             GOOF OFF 16 OZ
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            7 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2e 466
                                                                               Page
                                                                                  of15
                                                                                    557of 59




     United Coatings Technologies
                                                                                                          INVOICE
    IOI   IS Main Stceet• South 5end, IN' 1·660 I• Office, 57+.287.+77+                                     INVOICE NUMBER:
                                                                                                                           67458
                                                                                                                  INVOICE DATE:
                                                                                                                          1/25/18


                                                                                SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (TX)                                                    KOONTZ WAGNER (TEXAS)
 P.O. BOX 1229                                                                    6510 BOURGEOIS ROAD
 TULSA, OK 74101                                                                  HOUSTON, TX 77066
 USA                                                                              USA



    PACKING SLIP#                                          PO/JOB NUMBER                               TERMS
                                                                  54791-6------------l------N-ffi_3_0_D_a_y_s__ ~-----
~-~~~57.699

---------------+----------------1------
  PREVIOUS BALANCE
                                       II     DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE     I
                                                                                                                 ---
                                                                                                                 INV DUE DATE
     $101,125.51                       I                 $0.00                                1125;18       I       2124118


QTY    U/M               ITEM                                             DESCRIPTION                       PRICE      EXTENSIOt
144.0EACH           757136000021            IMPORT CHIP BRUSH 1"                                             0.19          27.36
 24.0EACH           757136021446            ARTIST BRUSH SET (5-PIECE)                                          1.10        26.40
 54.0EACH           726890593087            PROSUPREME WOVEN 4 X 3/8                                            1.68        90.72
 30.0EACH           088625371538            PPG 5 GALLON PAINT PAIL                                             3.45       103.50
  5.0EACH           726 890589 745          48" X 250 CORRUGATED WRAP                                      100.00          500.00
 72.0EACH           55-675/54               l/E SPRAY EN GLOSS BLACK                                            3.12       224.64
 16.0EACH           093945306535            GOOF OFF 16 OZ                                                      6.87       109.92




                                                                                                    SUBTOTAi            1,082.54
                                                                                                    SALES TA:               0.00
                                                                                                     FREIGHl               0.00
                                                                                          TOTAL INVOICE AMOUt          $1,082.54
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 467
                                                                   Page
                                                                      of16
                                                                        557of 59



       12:39p
                                                                                                                          p.~l




United Coatings Technologies, Inc.
1011 S. Main Street
                                                                                            Packing Sli ~
South Bend, IN 46601
                                                                                                  Packing Slip Number
USA                                                                                                             57699

574.287.4774                                                                                                  Ship Date:
                                                                                                           Jan 24, 2018

                                                                                                                        Page:
         Sold To:                                                                                                              1
         KOONTZ-WAGNER CSTM CNTRL (TX)                                       KOONTZ WAGNER (TEXAS)
         P.O. BOX 1229                                                       6510 BOURGEOIS ROAD
         TULSA, OK 74101                                                     HOUSTON, TX 77066
         USA                                                                 USA

                    281-444~1200


        Purchase Order                    Sales Rep ID
                                                             --~~


                                                              Payment Terms
                                                                                                 ___   ,_,.~-




                                                                                                   Weight
                                                                                                                ....

~,,,




              547916      ,.
                                                     -                                             ···--
                                      KILLINGBECK, 8           Net 30 Days                          200.00
                               .....L -...........                  -·                                                 .. _J

        Qty     U/M                           Item                                 Description
       144.0EACH       75713600002'!                     IMPORT CHIP BRUSH 1"
       24.0EACH        757136021446                      ARTIST BRUSH SET {S...PiECE)
       54.0E.ACH       726890593087                      PROSUPREME WOVEN 4 X 318
       30.. 0EACH      088625371538                      PPG 5 GALLON PAINT PAIL
        5.0EACH        726890589745                      48" X 250 CORRUGATED WRAP
       72.0EACH        55-675154                         1/E SPRAY EN GLOSS BLACK
       16.0EACH        093945306535                      GOOF OFF 16 OZ
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           7 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2e 468
                                                                              Page
                                                                                 of17
                                                                                   557of 59




       L! nited Coatings Technologies                                                                            INVOICE
       IOI I S   Main 5tcect •South !:>encl, IN• 1'660 I 'Qffiee, 57+.287.117+                                     INVOICE NUMBER:
                                                                                                                                  67462
                                                                                                                         INVOICE DATE:
                                                                                                                                 1/22/18


                                                                                       SHIP TO
 KOONTZ-WAGNER CSTM CNTRL (TX}                                                           KOONTZ WAGNER (TEXAS)
 P.O. BOX 1229                                                                           6510 BOURGEOIS ROAD
 TULSA, OK 74101                                                                         HOUSTON, TX 77066
 USA                                                                                     USA



       PACKING SLIP#                                             PO/JOB NUMBER                                TERMS


------
         57581
  -PREVIOUS BALANCE
      $100,946.59
                                            F                547916
                                                   DISCOUNT IF PAID BY DISC DATE
                                                              $0.00                                  1/22/18
                                                                                                            Net 30 Days
                                                                                                 DISCOUNT DATE
                                                                                                                    I
                                                                                                                      INV DUE DATE
                                                                                                                         2/21/18
                                                                                                                       ----


 QTY       U/M                   ITEM                                            DESCRIPTION                       PRICE       EXTENSIQr
  36.0EACH              757136000021             IMPORT CHIP BRUSH 1"                                                  0.23         8.28
 120.0EACH              757136000045             IMPORT CHIP BRUSH 2"                                                  0.29        34.80
  36.0EACH              757136021446             ARTIST BRUSH SET (5-PIECE)                                            1.45        52.20
  36.0EACH              726 890593 087           PROSUPREME WOVEN 4 X 3/8                                              1.68        60.48
  50.0EACH              732087510126             WHIZZ 4" VELOUR COVER (2/PK)                                          4.74       237.00
  75.0EACH              047034115133             5 GALLON STRAINER ELASTIC TOP                                         0.87        65.25
  10.0EACH              088625371521             PPG PAINT PAIL 2 GALLON                                               2.75        27.50
  20.0EACH              726890163853             ROUND METAL PINT CAN                                                  0.75        15.00
  20.0EACH              726 890163 860           METAL PINT LID                                                        0.24         4.80
  20.0EACH              726890263690             METAL UNLINED QUART CAN                                               0.73        14.60
  20.0EACH              726890263 706            METAL UNLINED QUART CAN LID                                           0.18         3.60
  20.0EACH              726890263 713            METAL UNLINED GALLON CAN                                              1.75        35.00
  20.0EACH              726890263 720            METAL UNLINED GALLON CAN LID                                          0.44         8.80
   6.0EACH              076308002626             BONDO LT WEIGHT BODY FILLER                                           8.95        53.70
   6.0EACH              051141311890             6 11 80 GRIT SAND DISK 100/PK                                     35.00          210.00
   6.0EACH              051141311920             6 11 150GRIT SAND DISK 100/PK                                     35.00          210.00
   6.0EACH              051141311944             6" 220 GRIT SAND DISK 100/PK                                      35.00          210.00
  60.0EACH              051115036835             2090 BLUE LONG MASK TAPE 2"                                           7.00       420.00
   3.0EACH              726890589745             48" X 250 CORRUGATED WRAP                                        100.00          300.00
   8.0EACH              051138542511             RESPIRATOR R6211-MED!'UM                                          30.39          243.12
  50.0EACH              051141386928             3M LENS COVERS 10 PACK                                            16.52          826.00
  50.0EACH              051138216740             RESPIRATOR CARTRIDGE ORGANIC                                          8.68       434.00
  50.0EACH              051131973299             RESPIRATOR PRE-FILTER {10PK)                                      15.28          764.00

                                                                                                           SUBTOTAi           Continued
                                                                                                           SALES TA:          Continued
                                                                                                            FREIGHl               0.00
                                                                                                 TOTAL INVOICE AMOUt          Continued
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           7 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2e 469
                                                                              Page
                                                                                 of18
                                                                                   557of 59




         United Coatings T echno!ogies                                                                           INVOICE
         101 1 5. Main Street• South f>,nd, IN• 4660 I• Qffice, 57•1-.287.+77+                                     INVOICE NUMBER.
                                                                                                                                 67462
                                                                                                                         INVOICE DATE:
                                                                                                                                1/22/18


                                                                                       SHIP TO
   KOONTZ-WAGNER CSTM CNTRL (TX)                                                         KOONTZ WAGNER (TEXAS)
   P.O. BOX 1229                                                                         6510 BOURGEOIS ROAD
   TULSA, OK 74101                                                                       HOUSTON, TX 77066
   USA                                                                                   USA



        PACKING SLIP#                                            PO/JOB NUMBER                                TERMS
                                    --+---~~-------~--~~-1-~~~~-


              57581                                         547916                                           Net 30 Days
    P_R_EV_l_O_U__S_B_A_LA_N_C_E---ii---D_l_SC_O_U_N_T_IF-:.Pc=A~l-=-D_B_Y_D_l_SC_D_A_T__
 ____                                                                                   E--r_D_IS_C~O-U
                                                                                                      ___N_T__D_A_T_El-INVDUEDATE _
I__~ $1 o0,946.59                                            $0.0_0___________1_12211 a                                  212111 s_ _


  QTY      U/M               ITEM                                                DESCRIPTION                       PRICE      EXTENSIGr
    75.0EACH            047034141224             HD COVERALL L                                                         8.25      618.75
    75.0EACH            047034141231             HD COVERALL XL                                                        8.25      618.75
    75.0EACH            047034141248             HD COVERALL 2XL                                                       8.25      618.75
    30.0EACH            047034045102             SHOE COVERS (1 OPK)                                                   4.10       123.00
  360.0EACH             047034093011             SPRAY SOCK                                                            0.85      306.00
    10.0EACH            RCT01031/EA              20LB RAGS                                                         30.84         308.40
    12.0EACH            04 7 719222 422          SKID-TEX (1 LB)                                                       2.59       31.08
     2.0EACH            633 955215 764           CONTRACTOR II GUN 2 FINGER GUN                                   189.03         378.06




                                                                                                           SUBTOTAi           7,240.92
                                                                                                           SALES TA:              0.00
                                                                                                            FREIGHl              0.00
                                                                                                 TOTAL INVOICE AMOUt
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              7 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2e 470
                                                                                 Page
                                                                                    of19
                                                                                      557of 59




        United Coatings Technologies
                                                                                                                   INVOICE
       IOI s Ma;n 51,eet' South &nd, IN' +660
          j                                j. omce, 57·U87.+77+                                                       INVOICE NUMBER:
                                                                                                                                      67788
                                                                                                                          INVOICE DATE:
                                                                                                                                    2/14/18


                                                                             SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (TX)                                                 KOONTZ WAGNER (TEXAS)
  P.O. BOX 1229                                                                 6510 BOURGEOIS ROAD
  TULSA, OK 74101                                                               HOUSTON, TX 77066
  USA                                                                           USA



       PACKING SLIP#                I               ~0/JOB NUMBER                                             TERMS
         C§D
   PR_~VIOUS BALANCE
,_ _                            =r·--              548417                                               Net 30 Days
                                         DISCOUNT IF PAID s=v-:-=-D=1scc::ccc-=D=-A~T=E,.----i-D~IS-=c-=o-u~N=T~D,--,A-c-T-E~-l-N-V~~D-U-E~D-~

-~--
       $30,645.78    ··
                         -
                                    r               $0.00
                                                                  --~~
                                                                                              2114/18                       3/16/18


 QTY     U/M                 ITEM                                   DESCRIPTION                                       PRICE      EXTENSlm
  20.0PAIL         AT370-3/05           AMERCOAT 370 WHITE                                                           190.57         3,811.40
  20.0GALLON       AT370-B/01           AMER COAT 370 CURE B                                                          71.10         1,422.00
  40.0PA!L         AT45HT2/05           ANSI 70                                                                      424.20        16,968.00
  40.0GALLON       AT45H-B/01           AMCT 450H CU RE                                                               96.73         3,869.20




                                                                                                           SUBTOTAi             26,070.60
                                                                                                           SALES TA:                  0.00
                                                                                                            FREIGHl                   0.00
                                                                                           TOTAL INVOICE AMOUt                 $26,070.60
      Case
         Case
           18-33815
              18-33815
                     Claim
                        Document
                           135-1 Part
                                  533-6
                                      7 Filed
                                        Filed 12/04/20
                                              in TXSB onDesc
                                                         06/24/21
                                                             ExhibitPage
                                                                     2e 471
                                                                         Page
                                                                            of20
                                                                              557of 59




 United Coatings Technologies, Inc.
 10·11 S. Main Street                                                                      Packing           Sli~
 South Bend, IN 46601                                                                           Packing Slip Number
 USA                                                                                                          57955
 574.287.4774                                                                                              Ship Date:
                                                                                                      Feb 13, 2018

                                                                                                               Page:
       Sold To;                                                                                                    1
       KOONTZ~WAGNER                CSTM CNTRL (TX)                           KOONTZ WAGNER (TEXAS)
       P.O. BOX 1229                                                          6510 BOURGEOIS ROAD
       TULSA, OK 74101                                                        HOUSTON, TX 77066
       USA                                                                    USA

                   281-444-1200


      Purchase Order                Sales Rep ID            Payment Terms                        Weight

                                                                Net 30 Days                      4264.00


      Qty      UIM                   Item                                         Description
     20.0PAIL          AT370-3/05                     AMER COAT 370 WHITE
     20.0GALLON AT370-8/01                            AMERCOAT 370 CURE B
     40.0PAIL          AT45HT2/05                     ANSI 70
     40.0GALLON AT45H-8/01                         AMCT 450H CURE




Accepted    By_:\ __
                   Case
                      Case
                        18-33815
                           18-33815
                                  Claim
                                     Document
                                        135-1 Part
                                               533-6
                                                   7 Filed
                                                     Filed 12/04/20
                                                           in TXSB onDesc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                  2e 472
                                                                                      Page
                                                                                         of21
                                                                                           557of 59




           United Coatings Technologies                                                                       INVOICE
          IOI l   5 Main Street• South [)end, IN• 1-660 l . orfice' 57+.287.·1·77+                              INVOICE NUMBER:
                                                                                                                             67790
                                                                                                                    INVOICE DATE:
                                                                                                                            2/14/18


                                                                                     SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (TX)                                                      KOONTZ WAGNER (TEXAS)
    P.O. BOX 1229                                                                      6510 BOURGEOIS ROAD
    TULSA, OK 74101                                                                    HOUSTON, TX 77066
    USA                                                                                USA



                                                L

f
r~--     PACKING SLIP#                                       PO/JOB NUMBER                                 TERMS
             57962                              J                548417                                   Net 30 Days
       PREVIOUS BALANCE                         I      DISCOUNT IF PAID BY DISC DATE         - DISCOUNT DATE        INV DUE DATE
           $56,716.38                                             $0.00                            2/14/18             3/16/18  -
       ---                    -----                        ------------------------


    QTY     U/M                      ITEM                                 DESCRIPTION                           PRICE    EXTENS!m
     20.0PAIL               AT45H3/05                AMCT 450H WHITE RESIN                                     424.20      8,484.00
       20.0GALLON           AT45H-B/01               AMCT 450H CURE                                             96.73       1,934.60




                                                                                                        SUBTOTAi        10,418.60
                                                                                                        SALES TA:            0.00
                                                                                                         FREIGHl             0.00
                                                                                             TOTAL INVOICE AMOut        $10,418.60
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           7 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2e 473
                                                                              Page
                                                                                 of22
                                                                                   557of 59




           ;Wn    Freight
      o11     Sagewind Dr.                  Call 832-499m37S7
   ,,auston, TX 77088                     Bus./Fax 2S1m922-'f 757

           CHt\RGES




NO. PCS.                                     DESCRIPTION                       WEIGHT
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 474
                                                                   Page
                                                                      of23
                                                                        557of 59
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 475
                                                                   Page
                                                                      of24
                                                                        557of 59
                    Case
                       Case
                         18-33815
                            18-33815
                                   Claim
                                      Document
                                         135-1 Part
                                                533-6
                                                    7 Filed
                                                      Filed 12/04/20
                                                            in TXSB onDesc
                                                                       06/24/21
                                                                           ExhibitPage
                                                                                   2e 476
                                                                                       Page
                                                                                          of25
                                                                                            557of 59
             United Coatings Technologies                                                                              INVOICE
            101 1   S Ma;n Street• South E:>end, IN· 1·660 1 • ornce, 57+.2s1.+111·                                      INVOICE NUMBER:
                                                                                                                                       68095
                                                                                                                               INVOICE DATE:
                                                                                                                                      3/2/18


                                                                                             SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (TX)                                                            KOONTZ WAGNER (TEXAS)
      P.O. BOX 1229                                                                            6510 BOURGEOIS ROAD
      TULSA, OK 74101                                                                          HOUSTON, TX 77066
      USA                                                                                      USA


-·-

            PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
--
             58164                                                            548773                              Net 30 Days
                                        ~--·




       PREVIOUS BALANCE                                  DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INV DUE DATE
          $56,596.39                                                $0.00                                  3/2/18               4/1/18


      QTY           U/M                ITEM                                            DESCRIPTION                       PRICE      EXTENSIOt
      252.0EACH               726890593100             9" PROSUPREME WOVEN 3/8"                                              3.85      970.20




                                                                                                                 SUBTOTAi            970.20
                                                                                                                 SALES TA:             0.00
                                                                                                                  FREIGHl              0.00
                                                                                                       TOTAL INVOICE AMOUt          $970.20
               Case
                  Case
                    18-33815
                       18-33815
                              Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               7 Filed
                                                 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2e 477
                                                                                  Page
                                                                                     of26
                                                                                       557of 59

          elnited Coatings Technologies                                                                            INVOICE
          101 IS Ma;n Street' South [iend, IN• +660 I' Qff;cc, 57+.287.+77+                                          INVOICE NUMBER:
                                                                                                                                     68177
                                                                                                                           INVOICE DATE:
                                                                                                                                    3/12/18


                                                                                         SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (TX)                                                         KOONTZ WAGNER (TEXAS)
     P.O. BOX 1229                                                                         6510 BOURGEOIS ROAD
     TULSA, OK 74101                                                                       HOUSTON, TX 77066
     USA                                                                                   USA


-·                                                                                                                                           --
          PACKING SLIP#                                        PO/JOB NUMBER                                    TERMS           ·-·~------




           58243                                                       548662                                 Net 30 Days
~---




     PREVIOUS BALANCE
--··~-~
                                                  DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DATE        INV DUE DATE
         $50,325.67                                          $0.00                                     3/12/18             4/11/18
                                                                                    --




                                 ITEM                                           DESCRIPTION                          PRICE        EXTENSIDr
  100.0EACH             DOX249                  8 OZ MIX CUP                                                             0.22         22.00
      1.0EACH           726890589738            5 GALLON PAIL LINER 100/PK                                          325.00           325.00




                                                                                                             SUBTOTAi              347.00
                                                                                                             SALES TA:                0.00
                                                                                                              FREIGHl                0.00
                                                                                                   TOTAL INVOICE AMOUr             $347.00
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           7 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2e 478
                                                                              Page
                                                                                 of27
                                                                                   557of 59

     /lited Coatings Technologies, Inc.
    1011 S. Main Street                                                                Packing Slir:
    3outll Bend, IN 46601
    USA                                                                                     Packing Slip Number
                                                                                                          58243

     574.287.4774                                                                                      Ship Date:
                                                                                                     Mar 12, 2018

                                                                                                           Page:
               Sold To:                                                                                         1
               KOONTZ-WAGNER CSTM CNTRL (TX)                              KOONTZ WAGNER (TEXAS)
               P.O. BOX 1229                                              6510 BOURGEOIS ROAD
               TULSA, OK 74101                                            HOUSTON, TX 77066
               USA                                                        USA

                        281-444-1200

              Purchase Order           Sales Rep ID        Payment Terms                     Weight

                   548662            KILLINGBECK,8          Net 30 Days                       1.00
    ' -.
    l




-            Qty     U/M                   Item                               Description


-           100.0EACH
              1.0EACH
                            DOX249
                            726890589738
                                                      8 OZ MIX CUP
                                                      5 GALLON PAIL LINER 100/PK
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          7 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2e 479
                                                                             Page
                                                                                of28
                                                                                  557of 59

       J11ited Coatings Technologies                                                                               INVOICE
      101 1   S   Main 5b-eet' South Eicnd, IN• +660 1 'Qftice'   57+.287.+774-                                      INVOICE NUMBER:
                                                                                                                                            68249
                                                                                                                           INVOICE DATE:
                                                                                                                                           3/16/18


                                                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                                                              KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                                                              6510 BOURGEOIS ROAD
TULSA, OK 74101                                                                            HOUSTON, TX 77066
USA                                                                                        USA


                                                                                                                                ---- -
      PACKING SLIP#
       58350
 PREVIOUS BALANCE
                                         l I
                                                                  PO/JOB NUMBER
                                                                          546038
                                                   DISCOUNT IF PAID BY DISC DATE
                                                                                                                TERMS
                                                                                                               Net 30 Days
                                                                                                    DISCOUNT DATE . INV DUE DATE

                                           _I~----·
    $49,411.21                                                $0.00                                     3/16/18            4/15/18
                                                                                                                       I




QTY    U/M                    ITEM                                                 DESCRIPTION                          PRICE            EXTENSlm
 12.0EACH                077089209129            HEAVY DUTY ROLLER FRAME 9"                                              1.78                 21.36
 6.0EACH                 726890576004            PPG 6-IN-1 TOOL                                                         2.75                 16.50
 4.0EACH                726890589745             48" X 250 CORRUGATED WRAP                                          100.00                   400.00
144.0EACH               047034093011             SPRAY SOCK                                                              0.85                122.40
 20.0EACH                RCT01031/EA             20LB RAGS                                                           30.84                  616.80
 10.0GALLON             AT45HT5/01               AMCT 450H YELLOW TINT RESIN-SAFETY YELLOW                          104.90                 1,049.00
 10.0QUART              AT45H-B/04               AMCT 450H CU RE                                                     24.18                   241.80
 10.0HALF PIN1AT866M/16                          AMER COAT 866M ACCELERATOR                                          34.09                  340.90




                                                                                                             SUBTOTAi                    2,808.76
                                                                                                             SALES TA:                       0.00
                                                                                                              FREIGHl                       0.00
                                                                                                   TOTAL INVOICE AMOUt               $2,808.76
     Case
        Case
          18-33815
             18-33815
                    Claim
                       Document
                          135-1 Part
                                 533-6
                                     7 Filed
                                       Filed 12/04/20
                                             in TXSB onDesc
                                                        06/24/21
                                                            ExhibitPage
                                                                    2e 480
                                                                        Page
                                                                           of29
                                                                             557of 59
                                                                      STORE# 9621
                                                                      9621 - AIRLINE
         ,l PPG Architectural Coatings                                1304 EAST 40TH ST
                                                                      HOUSTON, TX 77022
           Beca.u.se Every Job IYlaUers                               PH: (713)694-4262 FX: (713)694-5175
                                                                      HOURS: SUN       10:00 AM-2:00 PM
 ;t[o    TO:  3011151000000001                                                MON-FRI 7:00 AM-7:00 PM
 ;~NITED   COATINGS/UNITED COATINGCUST PO#: 58350                             SAT     8:00 AM-5:00 PM
;f1011   S MAIN STREET
 SOUTH BEND, IN 46601              CUST JOB: KW                       PAF9621@PPG.COM
 (574)287-4774                                                        INVOICE
                                                                      #962102078514
 SHIP TO:                          SHIP VIA: PPG Truck
 Kurt
 6510 Bourgeois Road                                                  11111111 Ill IIll III II II II II llll IIIll IIIll II Ill IIIll Ill IIll II 11111111
 HOUSTON, TX 77066                                                                               962102031618078514
 (574)287-4774
                                                                      DATE: 03/16/2018    TIME: 10:25 AM
                                                                      STORE REP: CARLTON C
                                                                      SALES REP: CURTISS N
                                                                      PAGE 1 OF 2
                                                                                    .
   QTY     ITEM#              DESCRIPTION
                              .                                                                        .          PRICE                         AMOUNT
                         '
    12     ARR20912/EA        RF209 9" HD 5-WIRE RLLR FRAME ARR20912                                                                                         *
    6      PPG57600/EA        PPG 6-IN-l PAINTERS TOOL PPG57600
                                                                                                                                                             ,,
    4      ULNXOOOl/EA        51242 48X250 CORRUGATED WRAP ULNX0001
                                                                                                                                                             ,,
   144     TFI09301/EA        09301A SOCK HOOD
                                                                                                                                                             ,,
   20      RCT01031/EA       MP01031 20LB RAGS WHITE RCT01031                                                                                                ~·t




   10      AT45H-B/04        AMERCOAT 450H CURE                                                                                                              ~~




   10      AT866M/16                                                                                                                                         ,.,
                             PPG 866M URETHANE ACCEL/A'COAT 866M
   10      AT45HT5/01        AMERCOAT 450H HIGH HIDING YELLOW TINT RESIN
                                                                                                                                                             ,,
                             _962103000006797_SAFETY YELLOW 1979 (844)
   Case
      Case
        18-33815
           18-33815
                  Claim
                     Document
                        135-1 Part
                               533-6
                                   7 Filed
                                     Filed 12/04/20
                                           in TXSB onDesc
                                                      06/24/21
                                                          ExhibitPage
                                                                  2e 481
                                                                      Page
                                                                         of30
                                                                           557of 59

                                              #962102031618078514        1111111111111111111111111111111111111111111111111111111111111111111   PAGE 2 OF 2
     ;!   03/16/2018      TIME: 10:26 AM            SOLD TO:     3011151000000001




TERMS:                                                                                      SUBTOTAL:
Items marked with an asterisk ('") are exempt from sa1es tax. Freight wil 1 be
charged on orders, blinds, and wall covering books.Special merchandise in                   LABOR:
good condition is eligible for 75% refund w/ original invoice within 60                     FREIGHT:
days.Tinted merchandise cannot be returned. Non-tinted merchandise in good
condition may be returned w/ original invoice w/in 60 days, Qualifying                      ECO FEE:
returns will be made in the same form of payment as original purchase.PPG
reserves the right to make large cash returns by check w/in 10 business                     SALES TAX;
days.A service fee will be charged on returned checks. See the store manager
for details.PPG understands, and Buyer respresents that the products sold                   [INVOICE
                                                                                               .
                                                                                                     ·TOTAL:
                                                                                                     :·:         .:   :

wil'I be used for commercial or home painting, and will not be used for
Nuclear, Chemical or Biological weapons facilities or activities including                  HOUSECHARGE-AR:
painting any such items or facilities. Buyer agrees to notify PPG                           lrOTAL TENDt'.RED:
immediately if Buyer becomes aware of any change in the end use of the                      PENDING AMT:
products.Browse global employment opportunities at na.careers.ppg.com.Let us
know how we're doinq - visit ppqpaintssurvev.com to qive your feedback!                     DUE TO CUSTOMER:·
TERMS:     NET 90 DAYS                             REMIT TO:
I agree to the invoice amount in accordance        PPG ARCHITECTURAL FINISHES
with my PPG Credit Agreement.                      P 0 BOX 534979
                                                   ATLANTA, GA 30353-49'79



                                                                                          THANK YOU FOR SHOPPING AT
                                                                                          PPG ... BECAUSE EVERY JOB
                                                                                          MATIERS!
               Case
                  Case
                    18-33815
                       18-33815
                              Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               7 Filed
                                                 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2e 482
                                                                                  Page
                                                                                     of31
                                                                                       557of 59
                                                                                         INVOICE
~:~~~,~~s~~~.~~~~.J=~·~)~::~'.~~:~:
      <'i~
                                                                                           INVOICE NUMBER:
                                                                                                       68697
                                                                                               INVOICE DATE:
                                                                                                      4/11/18


                                                               SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (TX)                                KOONTZ WAGNER (TEXAS)
    P.O. BOX 1229                                                6510 BOURGEOIS ROAD
    TULSA, OK 74101                                              JOB# 11933D43-01
    USA                                                          HOUSTON, TX 77066
                                                                 USA


             PACKING SLIP#                  PO/JOB NUMBER                             TERMS
-                                                                                                              --
           58715                              549341                                Net 30 Days
     PREVIOUS BALANCE               DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE     I   INV DUE DATE
         $20,940.07                            $0.00                         4/11/18              5/11/18
--


                          ITEM                           DESCRIPTION                       PRICE    EXTENSIOt
     6.0PAIL         AT45SGT2/05   RAL 1001 BEIGE                                         424.20      2,545.20
     10.0GALLON      AT45SS-B/01   AMCT 450H SG CURE B                                     96.73        967.30
     4.0PAIL         AT45SGT2/05   ASA 70                                                 424.20      1,696.80




                                                                                   SUBTOTAi         5,209.30
                                                                                   SALES TA:            0.00
                                                                                    FREIGHl             0.00
                                                                         TOTAL INVOICE AMOUt       $5,209.30
                           Case
                              Case
                                18-33815
                                ,P 18-33815 Claim
                                       Ppg 8057 Document
                                                  135-1 Part
                                                         533-6
                                                             7 Filed
                                                               Filed 12/04/20
                                                                     in TXSB onDesc
                                                                                06/24/21
                                                                                    ExhibitPage
                                                                                            2e 483
                                                                                   2814440109   Page
                                                                                                   of32
                                                                                                     557of 59

                                                                                                                           STORE# 9621
                                                                                                                           9621 - AIRLINE
                           jjl PPG .Architectural Coatings                                                                 1304 EAST 40TH                      s-
                                                                                                                           HOUSTON, TX 77022
                               B~caitse        Every Jqb Matters                                                           PH: (713)694-'4262                           FX: (713)694-5175,
                    ,~'!


                                                                                                                           HOURS: SUN                            10:00 AM-2:00 PM
                  l'SOLD TO:           30111S100000.0001                                                                          MQN,.,.FRI                     7:00 AM-7:00 PM
                  " UNltEO COATINGS/UNITED COATINGCUST PO#: 549341                                                                         SAT                   8:00 AM-5:00 PM
             ./
            ,J
                    1011 S MAIN STREET
       ,l          SOUTH BEND, IN 46601                                             CUST JOB;       KW                     PAF9621@PPC.COM
   ·/               (574)28.7~47.74                                                                                        INVOICE
~~lr
                                                                                                                           #962102079567
                    SHIP TO:                                                        SHIP VIA: PPG Truck
                   l<oontz Wagner
                    6510 Bourgeois Rd
                    HOUSTON, TX 77066
                                                                                                                           llll   lllrlll llll lllll II lllll Ill Ill lllJ 111111111111111111111111111111
                                                                                                                                                          9621020.4l.11B079 567
                    (574)287-4774
                                                                                                                           DATE: 04/11/2018    TIME: 8:52 AM
                                                                                                                           STORE REP: VANESSA A
                                                                                                                           SALES REP: CURTISS N
                                                                                                                           PAGE 1 OF 1
                               ...                 ~   '   . ·.                ..              ..                                             :
                                                                                                          . . ..                                      .
                      ·:oiY·~ .ITEM~r                             ..   ·•···   DESCRIPTION                                                        .                 ·:, :.: PRICE             ·AMOUNT
                        10     Ar4SSS-B/Ol                                     AMERCOAT 450HSA/HSG CURE                                                                                                     "
                                                                                                                                                                                                            }~
                           4   AT4SSGTUOS                                      AMERCOAT 450H SEMIGLOSS LIGHT TINT
                                                                               ~962103000005966...ASA#70 Gray
                                                                                                                                                                                                            ~\'
                           6   AT4SS<:;T2/0S                                   AMERCOAT 450H SEMI GLOSS LIGHT TINT
                                                                               _96210200000695Z_BEIGE RAL -1001




                    TERMS;                                                                                                                    SUBTOTAL:
                    Items m<1.rked with an a.steri sk (l•J are exempt from sa 1 es tax. Freight wi 11 be
                    charged on orders, blinds, and wall covering books.Special merchandise in                                                 LABOR:
                    good condition iS eligible for 75% refund w/ original invoice within 60                                                  IFREICHT:
                    days.lin1:ed merchandise cannot be returned. Non~tint:ed merchandise in good
                    condition may be ,returned w/ original invoice wiih 60 days. Qualifying                                                  ECO FEE:-:
                    returns wi 11 be made in the same form of payment as ori gi na 1 purchase. PPG
                    reserves the right to make large cash returns by check w/in 10 business                                                   SALES           TAX:
                    days.A servke fee will be charqed on returned chec:ks. See the store manager
                    for details,PPG 1.mderstands, and Buyer respresents that the products sold                                                :IN\/OJ:~~ . TOTAL:
                    will be us!)d for commercial or home painting, and will not be used for
                    Nuclear, Cheini.ca1 or Bfo1ogica1 wupons fad1ities or activities including                                                HOUSECHARGE-AR;
                    painting any such items or fatilities. Buyer agrees: to notify PPG                                                        TOTAL TENDERED:
                    immediately i f Buyer becomes aware of any change in the end use of the                                                   PENDING AMT:
                    products. Browse global employment opportunities at na. careers. ppg. com.\..et us
                    know how we.'re doinq - visit ppqpaint:>survev.com to qive your feedback!                                                 iDUE TO CUSTOMER:
                     TERMS:         NET 9(l DAYS                                                    R:EMIT TO;
                     :t agree to the invoice amount in accordance                                   f'p(j ARCHITECTURAL   FINISHES
                     with my PPG Credit Agreem.ent.                                                 P 0 BOX 534979
                                                                                                    ATLANTA, GA 30353-4979


                                                                                                                                            THANK YOU FOR SHOPPING AT
                                                                                                                                             PPG ••• BECAUSE EVERY JOB
                                                                                                                                             MATTERS!
W~;~s~~:.!~~~.:r:~.~,~.:~~~~:~:
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        7 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2e 484
                                                                           Page
                                                                              of33
                                                                                557of 59
                                                                                      INVOICE
                                                                                        INVOICE NUMBER:
      01'//                                                                                          68857
                                                                                            INVOICE DATE:
                                                                                                    4/20/18


                                                            SHIP TO
  KOONTZ-WAGNER CSTM CNTRL (TX)                               KOONTZ WAGNER (TEXAS)
  P.O. BOX 1229                                               6510 BOURGEOIS ROAD
  TULSA, OK 74101                                             11 933D58-01
  USA                                                         HOUSTON, TX 77066
                                                              USA


     PACKING SLIP#                    PO/JOB NUMBER                                TERMS
        58736                              549360                                Net 30 Days
  PREVIOUS BALANCE            DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE / INV DUE DATE
     $20,940.07                          $0.00                            4/20/18            5/20/18
                                                                                         I

                                                      DESCRIPTION                       PRICE    EXTENSlm
  14.0PAIL     AT45SGT2/05   PHU-135 BEIGE RAL 1001                                    424.20       5,938.80
  20.0GALLON   AT45SS-B/01   AMCT 450H SG CURE B                                        96.73       1,934.60
   6.0PAIL     AT45SGT2/05   PHU-136 ASA #70                                           424.20       2,545.20




                                                                                SUBTOTAi        10,418.60
                                                                                SALES TA:             0.00
                                                                                 FREIGHl             0.00
                                                                      TOTAL INVOICE AMOut       $10,418.60
             Case
                Case
                  18-33815
                     18-33815
                            Claim
                               Document
                                  135-1 Part
                                         533-6
                                             7 Filed
                                               Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2e 485
                                                                                Page
                                                                                   of34
                                                                                     557of 59

                                                                                             INVOICE
                                                                                               INVOICE NUMBER:
                                                                                                              68879
                                                                                                     INVOICE DATE:
                                                                                                             4/20/18


                                                                   SHIP TO
      KOONTZ-WAGNER CSTM CNTRL (TX)                                  KOONTZ WAGNER (TEXAS)
      P.O. BOX 1229                                                  6510 BOURGEOIS ROAD
      TULSA, OK 74101                                                HOUSTON, TX 77066
      USA                                                            USA




\--
          PACKING SLIP#                      PO/JOB NUMBER                                TERMS
             58820              I                   549504                              Net 30 Days
       PREVIOUS BALANCE              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE I INV DUE DATE
          $31,358.67            I               $0.00                            4/20/18        I   5/20/18


      QTY     U/M        ITEM                                DESCRIPTION                       PRICE      EXTENSlm
      120.0 EACH    757136000045    IMPORT CHIP BRUSH 2"                                        0.29          34.80
      108.0EACH     726890593087    PROSUPREME WOVEN 4 X 3/8                                       1.68       181 .44
       24.0EACH     077089200072    4" CAGE MINI ROLLER FRAME                                      0.92        22.08
      100.0EACH     047034115133    5 GALLON STRAINER ELASTIC TOP                                  " 07
                                                                                                   u.u1        87.00
      100.0EACH     DOX249          8 OZ MIX CUP                                                   0.23        23.00
      100.0 EACH    DOX251/EA       32 OZ MIX CUP                                                  0.36        36.00
       60.0EACH     051115036835    2090 BLUE LONG MASK TAPE 2"                                    7.00       420.00
        4.0EACH     726890589745    48" X 250 CORRUGATED WRAP                                 100.00          400.00
      100.0EACH     051131973299    RESPIRATOR PRE-FILTER (10PK)                               15.28        1,528.00
      360.0EACH     047034093011    SPRAY SOCK                                                     0.85       306.00
       30.0EACH     RCT01031/EA     20LB RAGS                                                  30.84          925.20
       24.0EACH     020066188 672   COLD GALV COMP SPY                                             5.48       131.52




                                                                                       SUBTOTAi           4,095.04
                                                                                       SALES TA:               0.00
                                                                                        FREIGHl               0.00
                                                                             TOTAL INVOICE AMOUr          $4,095.04
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 486
                                                                   Page
                                                                      of35
                                                                        557of 59




 Ui:iiled Coatings Technoiogies, Inc.
 1011 S. Main Street                                                      Packing Sli ~
 South Bend, IN 46601
 USA                                                                           Packing Slip Number
                                                                                             58820
 574.287.4774                                                                          Ship Date:
                                                                                     Apr 18, 2018

                                                                                            Page:
        Sold To:                                                                               1
        KOONTZ;.WAGNER CSTM CNTRL (TX)                    KOONTZ WAGNER(TEXAS)
        P.O. BOX 1229                                     6510 BOURGEOIS ROAD
        TULSA, OK 74101                                   HOUSTON, TX 77066
        USA                                               USA
                281-444~1200




       Qty   U/M                  Item                           Description
    120.CEACH      757136000045          IMPORT CHIP BRUSH 2."
    108.0EACH      726890593087          PROSUPREME WOVEN 4 X 3/8
     24.0EACH      077089200072          4" CAGE MINI ROLLER FRAME
    100.0EACH      047034115133          5 GALLON STRAINER ELAS11CTOP
    100.0EACH      bOX249
    100.0EACH      DOX251/EA             32 OZMIX CUP
     60;0EACH      051115036835          2090 BLUE LONG MASK TAPE 2"
      4.QEACH      726890089745          48" X 250 CORRUGATED WRAP
    100.0EACH      051131973299          RESPIRATOR PRE-FILTER (10PK)
    360.0EACH      047034093011          SPRAY SOCK
     30.0EACH      RCT01031/EA           20LB RAGS
     24.0EACH      020066188672          COLD GALV CO MP SPY
       Case
          Case
            18-33815
               18-33815
                      Claim
                         Document
                            135-1 Part
                                   533-6
                                       7 Filed
                                         Filed 12/04/20
                                               in TXSB onDesc
                                                          06/24/21
                                                              ExhibitPage
                                                                      2e 487
                                                                          Page
                                                                             of36
                                                                               557of 59

                                                                                INVOICE
                                                                                  INVOICE NUMBER:
                                                                                              68880
                                                                                      INVOICE DATE:
                                                                                             4/20/18


                                                      SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                           KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                           6510 BOURGEOIS ROAD
TULSA, OK 74101                                         HOUSTON, TX 77066
USA                                                     USA



      PACKING SLIP#                PO/JOB NUMBER                             TERMS
       58861                          549510                               Net 30 Days
 PREVIOUS BALANCE           DISCOUNT IF PAID BY DISC DATE       DISCOUNT DATE        INV DUE DATE
    $37,318.55                         $0.00                        4/20/18             5/20/18


QTY     U/M        ITEM                         DESCRIPTION                       PRICE   EXTENSIOt
  4.0PAIL     AT370-3/05   AMERCOAT 370 WHITE                                    190.57       762.28
  4.0GALLON   AT370-B/01   AMERCOAT370CUREB                                       71.10       284.40
 24.0HALF PINTAT866M/16    AMERCOAT 866M ACCELERATOR                              34.09       818.16




                                                                          SUBTOTAi         1,864.84
                                                                          SALES TA;            0.00
                                                                           FREIGHl            0.00
                                                                TOTAL INVOICE AMOUr       $1,864.84
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 488
                                                                   Page
                                                                      of37
                                                                        557of 59




   United CoatingsTechnologies, Inc.
   101 i S. Main Street   ·                                                                                               Packing                              SH~
   South Bend, iN 46601
                                                                                                                                   Packing Slip Number
   USA
                                                                                                                                                 58861
   574.287.4774                                                                                                                                          Ship Date:
                                                                                                                                                  Apr i8,          :m18
                                                                                                                                                                  Page:
            Sold To:    ..                                                                                                                                                  1
            KOONTZ-WAGNER CSTM CNTRL (TX)                                                                    KOONTZ WAGNER (TEXAS)
            P.O. BOX 1229                                                                                    6510 BOURGEOIS ROAD
            TULSA, OK 74101                                                                                  HOUSTON, TX 77066
            USA                                                                                              USA

                            281~444-1200


                                                      · · -· -· .- ·" __"' ·"·-_·                ·~
                                                                                                                                                                 ].
  E
          ---·-·-·--~~-

      ____ ,,______
         Purchase Order                                      Sales Rep ID
                                                                -·····-~·"'''"'




                                                                                    ········ - e,•Y'_"~-,;.;;,"" =--i--=~~~~=
                549510                                  KILLINGBECK,B                       Net 30 Days                                 335.36                         _j
          ~~,_..,_,,..,.,,.,_..,.,_..,.,u,u,uou-••,m-'"-'~"'~'"-~'--~-,.·-           --·-·~U--_,,.,_,_   •                     ••"~---··-·--·-•••••""'•••-.~--·••-•""'"""




         Qty         U/M                                         Item                                            Description
          4.0PAIL    AT370-3/05                                                       AMERCOAT370WHITE
          4.0GALLON AT370-B/01                                                        AMERCOAT370CURE B
         24.0HALF PINAT866M/16                                                        AMERCOAT 866M ACCELERATOR
       Case
          Case
            18-33815
               18-33815
                      Claim
                         Document
                            135-1 Part
                                   533-6
                                       7 Filed
                                         Filed 12/04/20
                                               in TXSB onDesc
                                                          06/24/21
                                                              ExhibitPage
                                                                      2e 489
                                                                          Page
                                                                             of38
                                                                               557of 59
                                                                                   INVOICE
                                                                                     INVOICE NUMBER:
                                                                                                 69009
                                                                                         INVOICE DATE:
                                                                                                4/30/18


                                                        SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                              KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                              6510 BOURGEOIS ROAD
TULSA, OK 74101                                            HOUSTON, TX 77066
USA                                                        USA



   PACKING SLIP#                   PO/JOB NUMBER                                TERMS
       58965                            549626                                Net 30 Days
 PREVIOUS BALANCE          DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE / INV DUE DATE
     $36,348.35                       $0.00                            4/30/18            5/30/18
                                                                                      I

QTY    U/M       ITEM                           DESCRIPTION                          PRICE   EXTENSIGr
  4.0DRUM    ACETONE/55   HM, ACETONE, 3, UN1090, PGll (ERG 127)                    410.91     1,643.64




                                                                             SUBTOTAi         1,643.64
                                                                             SALES TA:            0.00
                                                                              FREIGHl            0.00
                                                                   TOTAL INVOICE AMOUt       $1,643.64
                Case
                   Case
                     18-33815
                        18-33815
                               Claim
                                  Document
                                     135-1 Part
                                            533-6
                                                7 Filed
                                                    Filed
                                             Straight Bill of12/04/20
                                                             inLading
                                                                TXSB     onDesc
                                                                      - Short 06/24/21
                                                                              Form· Exhibit
                                                                                    Original   Page
                                                                                                 2e
                                                                                             - Not     490
                                                                                                         Page
                                                                                                   Negotiable of39
                                                                                                                557of 59["BJL DATE
                                                                                                                                                                              04/2612018
                 UPERIOR SOLVENTS & CHEMICALS                                                                                                                                    BIL NO.
                2055 East Blaine
                SPR!NGFIELD,MO 65803-                                                       CARRIER                   R&L 06                                                   1071612
                USA                                                                         ay R&L CARRIERS, INC.                                   SUP658

                  For Emergency Response Information From the Abov0 Offerer
                                   CALL 800-553-8191

       ID: 26                                                                                      S       UNITED COATINGS TECHNOLOGIES
       KOONTZ WAGNER POWER-HOUSE                                                                   o 1011 S. MAIN STREET
       6510 BOURGEOIS ROAD                                                                         L SOUTH BEND , IN 46601-                                                 USA
                                                                                                   o
       HOUSTON , TX 77066·                                                    USA                          Phone: 5742874774
 T     Pl1one: 2814441200                                                                          T
 0                                                                                                 0

       CUST. NO.           SALES AGENT              OPERATOR                            REQ. NO.                          SHIP VIA            PO NUMBER             CUST ORDER NUMBER
r--~~~~~+-~~~--~-i-~~~~~+-·-~~~~~~~~--~~~~--i-~~~~~~~---;...,_~~~~~~~


       106275-0                LairdA                  ops-06                                                              Truck                   549626                   1071612
     SHIP DATE     WAREHOUSE                 FREIGHT                                   FOB REMARK                               DELIVERY DATE               DELIVERY TIME    ORDER TYPE

  04/26/2018              06              Prepaid & Add                                 Destination                                  04/26/2018                                     WR
      QUANTITY          QUANTITY PACKAGING                              HM DESCRIPTION                                                               NET             GROSS            FRT
      ORDERED            SHIPPED                                                                                                                  WEIGHT(lb)       WEIGHT (lb)       CLASS

         4.00               4.00      ' 365.00 lb                       X    UN 1090, Acetone                                                                                            60
                                        blulgr steel Drum                    3, PG II, ERG i27
                                                                             Acetone*
                                                                             Oi 20001-R55g4


                                                                             Whs:       06                                                             1,460.00         1,6'12.00
                                                                             Lot No.    DY8645767




         1.00               1.00        1.00 E                                                                                                                                           55
                                        Each                                 Freight Charge· 06                                                             0.00             0.00
                                                                             0910106-each


                                                                             General Remarks;
                                                                             ALWAYS PICK UP EMPTY TOTES
                                                                             ••coA'S HAVE TO HAVE THE PO'S# ON THEM**
                                                                             • TLF 8/10
                                                                             CUSTOMER OPENS UP AT 6AM FOR REC'ING
                                                                             CUSTOMER IS DOCK HIGH AND REC'ING HRS
                                                                             7AM-2:30PM
                                                                                                                               TOTALS:                1,460.00          1,612.00




                                                             \\11\ll l\l \lllll \1\\11\\\l \HU \\\I\ \Hll \ll\1 l~IJ'l\
                                                                            17867372-4                         11
                                                                                                !fXl@'.£!!<>"""'' -
                                                            t-;~) H~.




2018042615:31 ;59ops-06·7                                                                                                                                                        Page 1 of 2
        Case
           Case
             18-33815
                18-33815
                       Claim
                          Document
                             135-1 Part
                                    533-6
                                        7 Filed
                                          Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2e 491
                                                                           Page
                                                                              of40
                                                                                557of 59

                                                                                   INVOICE
                                                                                     INVOICE NUMBER:
                                                                                                  69098
                                                                                         INVOICE DATE:
                                                                                                  5/4/18


                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                               KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                               6510 BOURGEOIS ROAD
TULSA, OK 74101                                             HOUSTON, TX 77066
USA                                                         USA



      PACKING SLIP#                  PO/JOB NUMBER                              TERMS
       58823                              549390                              Net 30 Days
 PREVIOUS BALANCE           . DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE I INV DUE DATE
    $37,991.99                           $0.00                         5/4/18             6/3/18
                                                                                      I

QTY     U/M        ITEM                            DESCRIPTION                       PRICE    EXTENSIOt
 16.0PAIL     AT45SGT2/05   PHU-135 BEIGE RAL 1001                                  424.20       6,787.20
 24.0GALLON   AT45SS-B/01   AMCT 450H SG CURE B                                      96.73       2,321.52
 8.0PAIL      AT45SGT2/05   PHU-136 ASA #70                                         424.20       3,393.60
                            JOB#11933D48-01- DELIVER ON 5/7/18




                                                                             SUBTOTAi        12,502.32
                                                                             SALES TA:             0.00
                                                                              FREIGHl             0.00
                                                                   TOTAL INVOICE AMOUt       $12,502.32
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                     2814870960
                                                               2e 492
                                                                   Page
                                                                      of41
                                                                        557
                                                                         p.1of 59
                PPG
                            //
                       I/
                     /
                  T~hnologies,
                                                                                                         Sli~
 United Coatings                     Inc.
 I 011 s. Main Stre.et                                                                Packing
 South Bend, IN 413601
 USA               f                                                                       Packing Slip Number
                  I                                                                                       58823
 574.287.4774                                                                                         Ship Date:
                                                                                                     May 7, 2018

                                                                                                          Page:
       Sold To:                                                                                               1
       KOONTZ-WAGNER CSTM CNTRL (TX)                                  KOONTZ WAGNER (TEXAS)
       P.O. BOX 1229                                                  6510 BOURGEOIS ROAD
       TULSA, OK 74101                                                HOUSTON, TX 77066
       USA                                                            USA
                281-444-1200

      Purchase Order             Sales Rep ID   .         Payment Terms                     Weight
        --54-9-39_0_ _ _ _1---Kl-LL-IN_G_B_E_C_K_,B_-+--1----N-e-t3-0-~~·-ys-~---+----16a_O.-.o-o_ _ _       Jl
 L---·-~-·------
     Qty U/M                      Item                                       Description
     16.0PAlL     AT45SGT2!05                       PHU-135 BEIGE RAL 1001
     24.0GALLON AT45SS..B!01                        11.MCf 450H SG CURE 13
      8.0PAIL     AT45SGT2105                       PHU-136 ASA #70
                                                    JOB#11933D48-01- DELIVER ON 517118
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            7 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2e 493
                                                                               Page
                                                                                  of42
                                                                                    557of 59
                                                                                       INVOICE
                                                                                         INVOICE NUMBER:
                                                                                                       69297
                                                                                             INVOICE DATE:
                                                                                                      5/15/18


                                                             SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (TX)                             KOONTZ WAGNER (TEXAS)
     P.O. BOX 1229                                             6510 BOURGEOIS ROAD
     TULSA, OK 74101                                           job#11933D53-01 5/14/18
     USA                                                       HOUSTON, TX 77066
                                                               USA


         PACKING SLIP#                   PO/JOB NUMBER                              TERMS
            59071                             549390                              Net 30 Days
~·



      PREVIOUS BALANCE            DISCOUNT IF PAID BY DISC DATE        DISCOUNT DATE I INV DUE DATE
         $38,889.50                          $0.00                         5/15/18            6/14/18
                                                                                          I

     QTY     U/M        ITEM                           DESCRIPTION                        PRICE    EXTENSIDr
      13.0PAIL     AT45SGT2/05   PHU-135 BEIGE RAL 1001                                  424.20      5,514.60
      20.0GALLON   AT45SS-B/01   AMCT 450H SG CURE B                                     96.73        1,934.60
       7.0PAIL     AT45SGT2/05   AMCT 450H SG LIGHT TINT A                              424.20       2,969.40




                                                                                 SUBTOTAi         10,418.60
                                                                                 SALES TA:              0.00
                                                                                  FREIGHl              0.00
                                                                       TOTAL INVOICE AMOut        $10,418.60
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 494
                                                                   Page
                                                                      of43
                                                                        557of 59
     ';Coatings Technologies, Inc.
   1 S. Main Street                                                       Packing          Sli~
  ath Bend, IN 46601
                                                                               Packing Slip Number
/SA
                                                                                             59071

574.287.4774                                                                            Ship Date:
                                                                                     May 14, 2018

                                                                                            Page:
        Sold To:                                                                                1
        KOONTZ~WAGNER CSTM CNTRL (TX)                    KOONTZ WAGNER (TEXAS)
        P.O. BOX 1229                                    6510 BOURGEOIS ROAD
        TULSA, OK 74101                                  job#11933D53-01 5/14/18
        USA                                              HOUSTON, TX 77066
                                                         USA
                 281-444-1200




      Qty   U/M                  Item                            Description
      13.0PAIL     AT45SGT2/05          PHU-135 BEIGE RAL 1001
      20.0GALLON AT45SS-B/01            AMCT 450H SG CURE B
      7.0PAIL      AT45SGT2/05          AMCT 450H SG LIGHT TINT A
                  Case
                     Case
                       18-33815
                          18-33815
                                 Claim
                                    Document
                                       135-1 Part
                                              533-6
                                                  7 Filed
                                                    Filed 12/04/20
                                                          in TXSB onDesc
                                                                     06/24/21
                                                                         ExhibitPage
                                                                                 2e 495
                                                                                     Page
                                                                                        of44
                                                                                          557of 59

          LJ nited Coatings T echno!ogies                                                                    INVOICE
          IOI I   S.Main5treet•5outh!:)end,JN•+660l '0ffice,57+.287-+77+                                       INVOICE NUMBER:
                                                                                                                              69298
                                                                                                                     INVOICE DATE:
                                                                                                                             5/14/18


                                                                                   SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (TX)                                                   KOONTZ WAGNER (TEXAS)
     P.O. BOX 1229                                                                   6510 BOURGEOIS ROAD
     TULSA, OK 74101                                                                 HOUSTON, TX 77066
     USA                                                                             USA



          PACKING SLIP#                                      PO/JOB NUMBER                                TERMS
            59167                                                   549903                              Net 30 Days
      PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE I INV DUE DATE
          $38,889.50                                        $0.00                                5/14/18            6/13/18
                                                                                                                I

    QTY    U/M                    ITEM                                       DESCRIPTION                       PRICE      EXTENSlot
      2.0EACH             633955881655          RAC X TIP GUARD                                                20.56           41.12
      2.0EACH             633 955922 655        GRA92265/EA                                                   219.48          438.96
     10.0GALLON           AT45HT5/01            AMCT 450H YELLOW TINT RESIN-SAFETY YELLOW                     104.90         1,049.00
     10.0QUART            AT45H-8/04            AMCT 450H CU RE                                                24.18          241.80
     10.0HALF PIN1AT866M/16                     AMERCOAT 866M ACCELERATOR                                      34.09          340.90
     72.0EACH             726890593087          PROSUPREME WOVEN 4 X 3/8                                           1.68       120.96
     50.0EACH             732087510126         WHIZZ 4" VELOUR COVER (2/PK)                                        4.74       237.00
     12.0EACH             077089209129          HEAW DUTY ROLLER FRAME 9"                                          1.78        21.36
" " ' · 1.0EACH           726890589 738         5 GALLON PAIL LINER 100/PK                                    325.00          325.00
       20.0EACH           726890263690          METAL UNLINED QUART CAN                                            0.73        14.60
     20.0EACH             726890263 706         METAL UNLINED QUART CAN LID                                        0.18         3.60
     18.0EACH             726890263713          METAL UNLINED GALLON CAN                                           1.75        31.50
     18.0EACH             726890263 720         METAL UNLINED GALLON CAN LID                                       0.44         7.92
      6.0EACH             726890576004          PPG 6-IN-1 TOOL                                                    2.75        16.50
      4.0EACH             4703412108           36" X 1000' PAPER                                               45.64          182.56
      4.0EACH             051138660574         3M FULL FACE RESPIRATOR LARGE                                  152.36          609.44
     40.0EACH             051138216740          RESPIRATOR CARTRIDGE ORGANIC                                       8.68       347.20
    144.0EACH             047034093011          SPRAY SOCK                                                         0.85       122.40
      4.0EACH             RCT01031/EA          20LB RAGS                                                       30.84          123.36




                                                                                                       SUBTOTAi           4,275.18
                                                                                                       SALES TA:               0.00
                                                                                                        FREIGHl               0.00
                                                                                             TOTAL INVOICE AMOut          $4,275.18
   Case
      Case
        18-33815
           18-33815
                  Claim
                     Document
                        135-1 Part
                               533-6
                                   7 Filed
                                     Filed 12/04/20
                                           in TXSB onDesc
                                                      06/24/21
                                                          ExhibitPage
                                                                  2e 496
                                                                      Page
                                                                         of45
                                                                           557of 59
                    eatings Technologies, Inc .
            . Main Street                                                                                                                               Packing          Sli~
       h Bend, IN 46601
                                                                                                                                                             Packing Slip Number
   A
                                                                                                                                                                          59167
 574.287.4774                                                                                                                                                         Ship Date:
                                                                                                                                                                   May 11, 291s

                                                                                                                                                                          Page:
           Sold To:                                                                                                                                                           1
           KOONTZ-WAGNER CSTM CNTRL (TX)                                                                                                   KOONTZ WAGNER (TEXAS)
           P.O. BOX 1229                                                                                                                   6510 BOURGEOIS ROAD
           TULSA, OK 7 4101                                                                                                                HOUSTON, TX 77066
           USA                                                                                                                             USA

                               281-444-1200
       . ····-···   .. ... ... ·········---················-----,.....•.... ···--·-----·--······-·--·,·····--····---·-····
        Purchase Order                                             Sales Rep ID                                              Payment Terms                    Weight

                    549903                                    KILLINGBECK,B                                                  Net 30 Days                      528.70



       Qty              U/M                                           Item                                                                     Description
        2.0EACH                        633955881655                                                            RAC X TIP GUARD
        2.0EACH                        633955922655                                                            GRA92265/EA
       10. 0 GALLON AT45HT5/01                                                                                 AMCT 450H YELLOW TINT RESIN-SAFETY YELLOW
       10.0QUART                       AT45H-B/04                                                              AMCT 450H CURE
       10.0HALF PINAT866M/16                                                                                   AMERCOAT 866M ACCELERATOR
       72.0 EACH                       726890593087                                                            PROSUPREME WOVEN 4 X 3/8
       50.0EACH                        732087510126                                                            WHIZZ 4" VELOUR COVER (2/PK)
       12.0EACH                        077089209129                                                            HEAVY DUTY ROLLER FRAME 9"
        1.0EACH                        726890589738                                                            5 GALLON PAIL LINER 100/PK
       20.0EACH                        726890263690                                                            METAL UNLINED QUART CAN
       20.0EACH                        726890263706                                                            METAL UNLINED QUART CAN LID
       18.0EACH                        726890263713                                                            METAL UNLINED GALLON CAN
       18.0EACH                        726890263720                                                            METAL UNLINED GALLON CAN LID
        6.0EACH                        726890576004                                                            PPG 6-IN-1 TOOL
        4.0EACH                        4703412108                                                              36" X 1000' PAPER
        4.0EACH                        051138660574                                                            3M FULL FACE RESPIRATOR LARGE
       40.0EACH                        051138216740                                                            RESPIRATOR CARTRIDGE ORGANIC
    144.0EACH                          047034093011                                                            SPRAY SOCK
        4.0EACH                        RCT01031/EA                                                             20LB RAGS




Accepted
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          7 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2e 497
                                                                             Page
                                                                                of46
                                                                                  557of 59
        United Coatings Technologies                                                                 INVOICE
        10/'   5tceet' South 5end, JN •+660   I'   Of+ice' 571·.287.117+                               INVOICE NUMBER:
                                                                                                                   69573
                                                                                                           INVOICE DATE:
                                                                                                                  5/31/18


                                                                           SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                                                KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                                                6510 BOURGEOIS ROAD
TULSA, OK 74101                                                              #119712D02-01
USA                                                                          HOUSTON, TX 77066
                                                                             USA

                                                                                                                    ·-
       PACKING SLIP#                                       PO/JOB NUMBER                          TERMS
          59432                                    550136                                       Net 30 Days
    PREVIOUS BALANCE                     DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE I INV DUE DATE
        $48,548.42                                  $0.00                                5/31/18            6/30/18
~
                                                                                                        I

QTY     U/M          ITEM                                     DESCRIPTION                              PRICE   EXTENSIOt
 10.0PAIL       AK2-T2/05              AMLK 2/400 LIGHT TINT RESIN                                    224.04     2,240.40
    10.0PAIL    AK2-B/03               AMLK 2 CURE                                                    108.98      1,089.80




                                                                                               SUBTOTAi        3,330.20
                                                                                               SALES TA:           0.00
                                                                                                FREIGHl            0.00
                                                                                     TOTAL INVOICE AMOUt       $3,330.20
                                                                                                                                      p.2
          Case
             Case
               18-33815
                  18-33815
                         Claim
                            Document
                               135-1 Part
                                      533-6
                                          7 Filed
                                            Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2e 498
                                                                             Page
                                                                                of47
                                                                                  557of 59

                 .r9,tings Technologies, Inc.
                }Main Street                                                                                           Packing Stir:
               ~sBend, IN 46601
          i/                                                                                                               Packing Slip Number
      ;/'~
    :t'                                                                                                                                  59432
    4.287.4774                                     -·- .. -   .........   .. . .                                                    Ship Date:
                                                                                                                                 May 30, 2018

                                                                                                                                            Page:
                Sold To:                                                                                                                              1
                KOONTZ-WAGNER CSTM CNTRL (TX)                                                          KOONTZ WAGNER (TEXAS)
                P.O. BOX 1229                                                                          6510 BOURGEOIS ROAD
                TULSA, OK 74101                                                                        #119712002-01
                USA                                                                                    HOUSTON, TX 77066
                                                                                                       USA
                          281-444-1200

                                        r--.·----,                                                                1·                  .
I              Purchase Order         _. .   Sales Rep~·-·                              Payment Terms             1         Weigh:____...~
                                                                                                                                              ·1


l                    550136              1 l<ILUNGBECK.8          !                      Net 30 Days              l          600.80
                                                                                                                                              J
                                                                                                                                                  I
~"'--·--~-,,--                     .. I                       ............L------                . ____ . _1- - - -
               Qty     U/M                      Item                                                         Description
             10.0PAIL         AK2-T2/05 I                                          AMLK2/400 LIGHT TINTRES!N
             10.0PAJL         AK2-B/03 "::l.-                                      AMLK2 CURE
            Case
               Case
                 18-33815
                    18-33815
                           Claim
                              Document
                                 135-1 Part
                                        533-6
                                            7 Filed
                                              Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2e 499
                                                                               Page
                                                                                  of48
                                                                                    557
                                                                                       INVOICE
                                                                                       of 59

                                                                                         INVOICE NUMBER:
                                                                                                                      69574
                                                                                                    INVOICE DATE:
                                                                                                                5/25/18


                                                             SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (TX)                             KOONTZ WAGNER (TEXAS)
     P.O. BOX 1229                                             6510 BOURGEOIS ROAD
     TULSA, OK 74101                                           HOUSTON, TX 77066
     USA                                                       USA



           PACKING SLIP#                PO/JOB NUMBER                               TERMS
            59389                            550094                               Net 30 Days
~·
      PREVIOUS BALANCE          DISCOUNT IF PAID BY DISC DATE          DISCOUNT DATE / INV_DUE DATE
          $51,878.62                       $0.00                           5/25/18            6/24/18
~.
                                                                                          I

     QTY     U/M        ITEM                          DESCRIPTION                          PRICE             EXTENSIGr
      10.0PAIL     AK2-T2/05   AMLK 2/400 LIGHT TINT RESIN                              224.04                 2,240.40
      10.0PAIL     AK2-B/03    AMLK2 CURE                                               108.98                  1,089.80
                               JOB#11933D53-01
      10.0PAIL     AK2-T2/05   AMLK 2/400 LIGHT TINT RESIN                              l')l)A nA
                                                                                        ,c...:;..""t,V'"1'
                                                                                                                (')   r)Ar\
                                                                                                               c..,c..'+U.Lf-U
                                                                                                                              Ar\




      10.0PAIL     AK2-B/03    AMLK2 CURE                                               108.98                  1,089.80
                               JOB#11933D48-01




                                                                                 SUBTOTAi                    6,660.40
                                                                                 SALES TA;                            0.00
                                                                                  FREIGHl                             0.00
                                                                       TOTAL INVOICE AMOUt                   $6,660.40
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 500
                                                                   Page
                                                                      of49
                                                                        557of 59




    United Coatings Technologies, Inc,
    101.1 S. Main Street                                                              Packing Sli i:
    South Send, IN 46601
    USA                                                                                    Packing Slip Number
                                                                                                         59389
    574.287.4774                                                                                   Ship Date:
                                                                                                 May25, 201a

                                                                                                        Page:
            Sold To:                                                                                       1
            KOONTZ-WAGNER CSTM CNTRL (TX)                              KOONTZ WAGNER (TEXAS)
            P.O. BOX 122H                                              6510 BOURGEOIS ROAD
            TULSA, OK 7.4101                                           HOUSTON, TX 77066
            USA                                                        USA




                                                                             -r
                     281-444-1200

          PUl'\":hase Order

              550094
                                    Sales Rep ID

                                KlLLINGSECK,B             Net30 Days
                                                                                            Waight

                                                                                            1201.eo
                                                                                                        -1
           Qty U/M                   item                                    Description
          10.0PAJL      AK2·T2/05                  AMLK 21400 LIGHT TINT RE:SIN
          10.0PAIL      AK2-B/03                   AMLK:2 CUFl.E
                                                   J06#11933D53-01
          10.0PAIL      AK2-T2/05                  AMLK 21400 LIGHT TINT RE.SIN
          10.0PAIL      AK2-B/03                   AMLK2 CURE
                                                   J08#119$3D46-01
      Case
         Case
           18-33815
              18-33815
                     Claim
                        Document
                           135-1 Part
                                  533-6
                                      7 Filed
                                        Filed 12/04/20
                                              in TXSB onDesc
                                                         06/24/21
                                                             ExhibitPage
                                                                     2e 501
                                                                         Page
                                                                            of50
                                                                              557of 59
                                                                                   INVOICE
                                                                                     INVOICE NUMBER:
                                                                                                 69664
                                                                                         INVOICE DATE:
                                                                                                6/4/18


                                                         SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                              IHI-EC
P.O. BOX 1229                                              DANNY MANCHESTER
TULSA, OK 74101                                            100 ELBA ISLAND ROAD
USA                                                        SAVANNAH, GA 31404
                                                           USA


   PACKING SLIP#                     PO/JOB NUMBER                              TERMS
      59499              I              550198                                 Net 30 Days
PREVIOUS BALANCE         I    DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INV DUE DATE
    $55,288.73           I               $0.00                          6/4/18               7/4/18


                                                   DESCRIPTION                       PRICE   EXTENSIOt
 1.0 EACH   TUK-PHU-96       ASA#70 TOUCH UP KIT                                     55.00       55.00
                             JOB#11579D02-01
                             1Z14R46E0393397605




                                                                             SUBTOTAi           55.00
                                                                             SALES TA:           0.00
                                                                              FREIGHl           24.91
                                                                   TOTAL INVOICE AMOUt         $79.91
Case
   Case
     18-33815
        18-33815
               Claim
                  Document
                     135-1 Part
                            533-6
                                7 Filed
                                  Filed 12/04/20
                                        in TXSB onDesc
                                                   06/24/21
                                                       ExhibitPage
                                                               2e 502
                                                                   Page
                                                                      of51
                                                                        557of 59




                                                                                                      ®
  Volcanic Activity Impacting Service in Areas of Hawaii ... More (!us/en/service-alerts.page·




           QUICK START ,,                                                                           ---
  Home Uus/en/Home.page?) > Shipping (/us/en/shipping.page?) > Create a Shipment: Package & Freight


  Create A Shipment
  Shipment Confirmation

    THANK YOU. YOUR SHIPMENT HAS BEEN PROCESSED.


    We have received your shipping details and processed your payment. If you need to print shipping label!
    a receipt, or print a return label, follow the steps below.
    Tracking Number:
                                                1Z14R46E0393397605
    Pickup Request Number:
                                                2935BOG59JN
    Service:
                                                UPS Ground Service
    Guaranteed By:
                                                End of Day Friday, Jun 8, 2018
    Bill Shipping and Pickup Charges:
                                                Shipper's Account 14R46E
    Shipping Charges:
                                                17.53 USO

    Daily rates were applied to this shipment
    Subtotal Shipping Charges:
                                                17.53 USO

    Subtotal Picl<up Charges:
                                                7.38 USO
    Total Charged:
                                                24.91 USO

    Guarantees and Notices [.2J
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 7 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2e 503
                                                                                    Page
                                                                                       of52
                                                                                         557of 59


                                                                                                      INVOICE
                                                                                                        INVOICE NUMBER
                                                                                                                    69803
                                                                                                              INVOICE DATE
                                                                                                                  6/11118


                                                                     SHIP TO
    KOONTZ-WAGNER CSTM CNTRL (TX)                                        KOONTZ WAGNER (TEXAS)
    P.O. BOX 1229                                                        6510 BOURGEOIS ROAD
    TULSA, OK 74101                                                      HOUSTON.TX 77066
    USA                                                                  USA



            PACKING SLIP#                      PO/ JOB NUMBER                                   TERMS
~                                                                                                                            '--
               59576                                550265                                    Net 30 Days
          PREVIOUS BALANCE               DISCOUNT IF PAID BY DISC DATE             DISCOUNT DA TE         INV DUE DATE
             $60,752.45                            $0.00                              6/11 /18              7/11/18


    QTY    U/M      ITEM                                      DESCRIPTION                             PRICE    EXTENSION
      4.0 DRUM      ACETONE/55      HM, ACETONE, 3, UN1090, PGll (ERG 127)                          460.57       1,842.28
      4.0 DRUM      MAK/55          METHYL AMYL KETONE                                              905.36       3,621.44




                                                                                        SUBTOTAL                  5,463.72
                                                                                        SALES TAX                     0.00
                                                                                          FREIGHT                    0.00

                            milesi
                              OQatings
                            wood
                                                                             TOTAL INVOICE AMOUN1               $5,463.72
           Case
              Case
                18-33815
                   18-33815
                          Claim
                             Document
                                135-1 Part
                                       533-6
                                           7 Filed
                                             Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2e 504
                                                                              Page
                                                                                 of53
                                                                                   557of 59
                 1~lspach
                                 Tami Fahler <tfahler@superioroil.com>
                                 Wednesday, June 13, 2018 11 :07 AM
                                 Kurt Rimelspach
      ;Jbject:                   RE: TEXAS KW


/   Good morning Kurt, the pro# is R&L TRK#31893821-1

    Tami Fahlcr I Office Manager
    P: 574-264-0161
    F: 574-262-8570
    E: tfahler@superioroil.com
    CS: elkhartcs@superioroil.com


    Clmnlcals     Composites   Recycling
    1030 All Pro Drive
    Elkhart, Indiana 46514
    ~w .superioroil .com




    From: Kurt Rimelspach [mailto:krimelspach@unitedcoatingstechnologies.com]
    Sent: Wednesday, June 13, 2018 11:01 AM
    To: Tami Fahler
    Subject: TEXAS KW

    Do you have a POD and or tracking info from this order?



    This email and any files transmitted with it are confidential and intended solely for the use of the individual or
    entity to whom they are addressed. If you have received this email in error please notify the system manager.
    This email has been scanned by the MessageLabs Email Security System.
    For more information please visit http://www.symanteccloud.com

    Superior Oil Company, Inc. 1402 N. Capitol Ave. Suite 100 Indianapolis, IN 46202




                                                               1
         Case
            Case
              18-33815
                 18-33815
                        Claim
                           Document
                              135-1 Part
                                     533-6
                                         7 Filed
                                           Filed 12/04/20
                                                 in TXSB onDesc
                                                            06/24/21
                                                                ExhibitPage
                                                                        2e 505
                                                                            Page
                                                                               of54
                                                                                 557of 59
                                                                                                    INVOICE
                                                                                                        INVOICE NUMBER
                                                                                                                     69807
                                                                                                              INVOICE DATE
                                                                                                                   6/ 11 /18


                                                                 SHIP TO
KOONTZ-WAGNER CSTM CNTRL (TX)                                       KOONTZ WAGNER (TEXAS)
P.O. BOX 1229                                                       6510 BOURGEOIS ROAD
TULSA, OK 74101                                                     HOUSTON.TX 77066
USA                                                                 USA



        PACKING SLIP#                        PO/ JOB NUMBER                                    TERMS
                                                                                                                               '-
             59557                                550265                                 Net 30 Days
      PREVIOUS BALANCE               DISCOUNT IF PAID BY DISC DATE              DISCOUNT DATE        INV DUE DATE
         $63,606.09                               $0.00                            6/ 11I18                   7/11/18


QTY    U/M       ITEM                                      DESCRIPTION                              PRICE      EXTENSION
100.0 EACH       047034115133   5 GALLON STRAINER ELASTIC TOP                                          1.13        113.40
100.0 EACH       DOX249         8 OZ MIX CUP                                                           0.23         23.00
100.0 EACH       DOX251 IE.A.   32 OZ MIX CUP                                                          0.36         36.00
 12.0 EACH       DOX252/EA      64 OZ PITCHERS                                                         3.42         41.00
  1.0 EACH       726890589738   5 GALLON PAIL LIN ER 100/ PK                                       325.00          325.00
 10.0 EACH       726890163853   ROUND METAL PINT CAN                                                   0.75          7.50
 10.0 EACH       726890163860   METAL PINT LID                                                         0.24          2.40
 10.0 EACH       726890163884   QUART METAL LID                                                        0.18          1.80
  6.0 EACH       726890576004   PPG 6-IN-1 TOOL                                                        2.75         16.50
  6.0 EACH       048661001097   100 PK SINGLE EDGE BLADES                                              6.99         41.94
  2.0 EACH       633955922655   GRA92265/EA                                                        219.48          438.96
 12.0HALF PINT AT866M/16        AMERCOAT 866M ACCELERATOR                                           34.09          409.08
  4.0 EACH       051141311920   6" 150GRIT SAND DISK 100/PK                                         35.00          140.00
  4.0 EACH       051141311944   6" 220 GRIT SAND DISK 100/PK                                        35.00          140.00
 30.0 EACH       051138216740   RESPIRATOR CARTRIDGE ORGANIC                                           8.68        260.40
 20.0 EACH       051131973299   RESPIRATOR PRE-FILTER (10PK)                                        15.28          305.60
144.0 EACH       047034093011   SPRAY SOCK                                                           0.85          122.40
  8.0GALLON      086236700419   DENATURED ALCOHOL                                                  16.50          132.00
  8.0 GALLON     043318130052   SIMPLE GREEN CLEANER                                               34.67          277.36
  2.0 EACH       633955309692   GRACO THROAT SEAL OIL 8 OZ                                           9.65           19.30



                                                                                    SUBTOTAL                      2,853.64
                                                                                    SALES TA'J..                        0.00
                                                                                      FREIGHT                           0.00

  PAINTS"               milesi
                          ooatings
                        wood
                                                                         TOT AL INVOICE AMOUNl                   $2,853.64
   Case
      Case
        18-33815
           18-33815
                  Claim
                     Document
                        135-1 Part
                               533-6
                                   7 Filed
                                     Filed 12/04/20
                                           in TXSB onDesc
                                                      06/24/21
                                                          ExhibitPage
                                                                  2e 506
                                                                      Page
                                                                         of55
                                                                           557of 59

      Jilted Coatings Technologies, Inc.
   /011 S.    Main Street                                                                       Packing          Sli~
   ./South Bend, IN 46601
                                                                                                     Packing Slip Number
  ' USA
/                                                                                                                  59557

    574.287.4774                                                                                              Ship Date
                                                                                                           Jun 11, 2018

                                                                                                                  Page:
            Sold to:                                                                                                  1
            KOONTZ-WAGNER CSTM CNTRL (TX)                                          KOONTZ WAGNER (TEXAS)
          . P.O. BOX 1229                                                          6510 BOURGEOIS ROAD
            TULSA, OK 74101                                                        HOUSTON, TX 77066
            USA                                                                    USA

                                281-444-1200


         Purchase Order                        Sales Rep ID         Payment Terms                     Weight

                 550265                    KILLINGBECK,B             Net 30 Days                      264.00



         Qty          U/M                        Item                                  Description
       100.0EACH                  047034115133                5 GALLON STRAINER ELASTIC TOP
       100.0EACH                  DOX249                      8 OZ MIX CUP
       100.0EACH                  DOX251/EA                   32 OZ MIX CUP
        12.0EACH                  DOX252/EA                   64 OZ PITCHERS
              l"\r"' t\r>l.l
          A
          l.VC:Mvn                726890589738                5 GALLON PAIL LINER 100/PK
        10.0EACH                  726890163853                ROUND METAL PINT CAN
        10.0EACH                  726890163860                METAL PINT LID
        10.0EACH                  726890163884                QUART METAL LID
         6.0EACH                  726890576004                PPG 6-IN-1 TOOL
         6.0EACH                  048661001097                100 PK SINGLE EDGE BLADES
         2.0EACH                  633955922655                GRA92265/EA
        12.0HALF PINAT866M/16                                 AMERCOAT 866M ACCELERATOR
         4.0EACH                  051141311920                6" 150GR!T SAND DISK 100/PK
         4.0EACH                  051141311944                6" 220 GRIT SAND DISK 100/PK
        30.0EACH                  051138216740                RESPIRATOR CARTRIDGE ORGANIC
        20.0EACH                  051131973299                RESPIRATOR PRE-FILTER (10PK)
       144.0 EACH                 047034093011                SPRAY SOCK
         8.0GALLON 08 f-36700419                              DENATURED ALCOHOL
         8.0GALLON 04 ,318130052                              SIMPLE GREEN CLEANER

                   '-.,.   .,
         2~6:EAC,,...___,, . .,,,                             GRAGO THROAT SEAL OIL 8 OZ

  Accepted B'~t ·                  -·
                     ·~=-··-
                 Case
                    Case
                      18-33815
                         18-33815
                                Claim
                                   Document
                                      135-1 Part
                                             533-6
                                                 7 Filed
                                                   Filed 12/04/20
                                                         in TXSB onDesc
                                                                    06/24/21
                                                                        ExhibitPage
                                                                                2e 507
                                                                                    Page
                                                                                       of56
                                                                                         557of 59




                                                                                                         INVOICE
                                                                                                            INVOICE NUMBER
                                                                                                                       69864
                                                                                                                 INVOICE DATE
                                                                                                                     6/ 11 /18


                                                                        SHIP TO
    KOONTZ-WAGNER CSTM CNTRL(TX)                                           KOONTZ WAGNER (TEXAS)
    P.O. BOX 1229                                                          6510 BOURGEOIS ROAD
    TULSA, OK 74101                                                        HOUSTON, TX 77066
    USA                                                                    USA



            PACKING SLIP#                          PO/ JOB NUMBER                                   TERMS
~
                                                                                                                                  I-

               59543                                     550248                                 Net 30 Days
          PREVIOUS BALANCE                   DISCOUNT IF PAID BY DISC DATE            DISCOUNT DA TE        INV DUE DATE
             $64,127.02                                $0.00                             6/11/18              7/11/18


    QTY    U/M       ITEM                                         DESCRIPTION                            PRICE    EXTENSION
      1.0 PAIL       AT45HT2/05         PHU-95 COASTAL WHITE                                            424.20       424.20
      1.0 GALLON     AT45H-B/01         AMCT 450H CURE                                                   96.73        96.73




                                                                                           SUBTOTAL                   520.93
                                                                                           SALES TA)(                   0.00
                                                                                             FREIGHT                    0.00

          )AINTS'"          milesi
                            Wcmd CQfltlngs
                                                                                TOTAL INVOICE AMOUN1                 $510   0'>
                   Case  Case
                            18-33815
                               18-33815  Claim
                                            Document
                                               135-1 Part
                                                        533-6
                                                           7 Filed
                                                              Filed 12/04/20
                                                                    in TXSB onDesc
                                                                               06/24/21
                                                                                   ExhibitPage
                                                                                           2e 508
                                                                                               Page
                                                                                                  of57
                                                                                                     557of 59
                          d Coatlnga Technologies, Inc.
                        f S. Main Street                                                                     Sli~
                                                                                                       Packing
                   . ,.uth Bend, IN 46601
                                                                                                Packing Slip Number
                   1SA                                                                                        59543
                  574.281.4774                                                                                    Ship Date:
                                                                                                                Jun S, 2016
                                                                                                                      Page:
                         Sold To:                                                                                         1
                         KOONTZ-WAGNER CSTM CNTRL (TX}                               KOONTZ WAGNER (TEXAS)
                         P.O. BOX 1229                                               8510 BOURGEOIS ROAD
                             TULSA, OK 74101                                         HOUSTON, TX 77066
                             USA                                                     USA



                                                            --                          --
                                                                                                             ::':----1
                        ti   ...
                                          -·
                 r=    F'Uf!CMHOrder             Sa.le& Rap ID        Fl ;yment Terms

                l ___  ----- ·-
                               550248          KILLINGSECK, 6          Net 30 Days
                                                                                             .. ---

                       Qty         UIM            Item                                       Descrl ptic n
                       1.0 PAl L · AT4£iHT2/05                   PHU.95 COASTAL WHliE
                       1.0GAL.LON AT46H·6101                     AMCT 450H CURE




i....-···   .. _ ...
              Case
                 Case
                   18-33815
                      18-33815
                             Claim
                                Document
                                   135-1 Part
                                          533-6
                                              7 Filed
                                                Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2e 509
                                                                                 Page
                                                                                    of58
                                                                                      557of 59
nftfl (J~nited Coatings T echno!ogies                                                                          INVOICE
 w----TOl 1 S MainStceet•South bend, JN '+6601 •Qf{;ce, 57+.287.+77+                                              INVOICE NUMBER
                                                                                                                              69865
                                                                                                                        INVOICE DATE
                                                                                                                            6/ 14/ 18


                                                                             SHIP TO
     KOONTZ-WAGNER CSTM CNTRL (TX)                                              KOONTZ WAGNER (TEXAS)
     P.O. BOX 1229                                                              651 0 BOURGEOIS ROAD
     TULSA, OK 74101                                                            HOUSTON.TX 77066
     USA                                                                        USA



             PACKING SLIP#                              PO/ JOB NUMBER                                   TERMS
I-                                                                                                                                        ~



                  59660                                       550265                                   Net 30 Days
           PREVIOUS BALANCE                     DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE            INV DUE DATE
              $64,928.72                                  $0.00                                6/14/18                 7/14/18


     QTY    U/M       ITEM                                             DESCRIPTION                             PRICE     EXTENSION
     120.0 EACH       757136000045        IMPORT CHIP BRUSH 2"                                                   0.29        34.80
      10.0 EACH       726890163891        ROUND METAL GALLON CAN                                                 1.75        17.50
      10.0 EACH       726890161736        PLASTIC/METAL GALLON LID                                               0.44         4.40
      10.0 EACH       726890163877                                                                                            .., ...,n
                                          ROUND METAL QUART CAN                                                  0.73         /,;JU

       3.0 EACH       051138660574        3M FULL FACE RESPIRATOR LARGE                                       134.80        404.40
      10.0 EACH       RCT01031/EA         20LB RAGS                                                            30.84        308.40
      10.0 EACH       056198746398        4" X 16"MINl-ROLLER ROD FRAME                                          2.49        24.90




                                                                                                SUBTOTAL                     801.70
                                                                                                SALES TA'X                     0.00
                                                                                                  FREIGHT                      0.00

       PAINTS"               milesi
                              Wood CQ!rtings
                                                                                     TOT AL INVOICE AMOUN1                  $801.70
    Case
       Case
         18-33815
            18-33815
                   Claim
                      Document
                         135-1 Part
                                533-6
                                    7 Filed
                                      Filed 12/04/20
                                            in TXSB onDesc
                                                       06/24/21
                                                           ExhibitPage
                                                                   2e 510
                                                                       Page
                                                                          of59
                                                                            557of 59
                  gs Technologies, Inc.
               in Street                                                        Packing              Sli~
            . d, IN 46601
                                                                                     Packing Slip Number
                                                                                                   59660

                                                                                                  Ship Date.
                                                                                               Jun 14, 2018

                                                                                                      Page:
        Sold To:                                                                                          1
        KOONTZ-WAGNER CSTM CNTRL (TX)                              KOONTZ WAGNER (TEXAS)
        P.O. BOX 1229                                              6510 BOURGEOIS ROAD
        TULSA, OK 74101                                            HOUSTON, TX 77066
        USA                                                        USA

                 281-444-1200


       Purchase 0 rd er         Sales Rep ID        Payment Terms                     Weight

            550265           KILLINGBECK,B           Net 30 Days                       85.00



      Qty     U/M                   Item                               Description
     120.0EACH       757136000045              IMPORT CHIP BRUSH 2"
      10.0EACH       726890163891              ROUND METAL GALLON CAN
      10.0EACH       726890161736              PLASTIC/METAL GALLON LID
      10.0EACH       726890163877              ROUND METAL QUART CAN
       3.0EACH       051138660574              3M FULL FACE RESPIRATOR LARGE
      10.0EACH       RCT01031/EA               20LB RAGS
      10.0EACH       056198746398              4" X 16"MINl-ROLLER ROD FRAME




                                                 ~'>,..,,,     .. (

                                                 ,--\) _,, ~rv1 ~'


Accepted By_:
                                ~-- Nor~v\ \J
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-68 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2f 511
                                                                             Page
                                                                                of 1557
                                                                                     of 47


8/3/20 ilt 12:1 7:24.1 5                                                                                                            Page: 1 of 3
                                             United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0003 to K0003. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                      Invoice No.           Transaction            Trans No.             Date           Amount
 Customer Name

 K0003                            67166                 Invoice                67166                 1/8/18           275.00
 do not use KWCC (IN)                                   Receipt                0050005509            2/26/18         -275.00

                                                                                                                         0.00


                                  67287                 Invoice                67287                 1/17/18          234.24
                                                        Receipt                050005606             3/2/18          -234.24

                                                                                                                         0.00


                                  67377                 Invoice                67377                 1/22/18          535.00
                                                        Receipt                0050005686            3/12/18         -535.00

                                                                                                                         0.00


                                  67378                 Invoice                67378                 1/22/18          489.72
                                                        Receipt                0050005686            3/12/18         -489.72

                                                                                                                         0.00


                                 67379                  Invoice                67379                 1/23/18           58.56
                                                        Receipt                0050005686            3/12/18          -58.56

                                                                                                                         0.00


                                  67437                 Invoice                67437                 1/25/18          119.50
                                                        Receipt                0050005801            3/16/18         -119.50

                                                                                                                         0.00


                                 67438                  Invoice                67438                 1/25/18          368.00
                                                        Receipt                0050005801            3/16/18         -368.00

                                                                                                                         0.00


                                 67477                  Invoice                67477                 1/29/18          313.50
                                                        Receipt                0050005801            3/16/18         -313.50

                                                                                                                         0.00


                                 67708                  Invoice                67708                 2/9/18         1,368.96
                                                        Receipt                0050006106            4/6/18        -1 ,368.96

                                                                                                                         0.00


                                 67754                  Invoice                67754                 2/15/18          856.00
                                                        Receipt                0050006191            4/16/18         -856.00

                                                                                                                         0.00


                                 67755                  Invoice                67755                 2/15/18          176.00
                                                        Receipt                0050006191            4/16/18         -176.00
         Case
           Case
              18-33815
                18-33815Claim
                          Document
                              135-1 Part
                                    533-68 Filed
                                           Filed in
                                                  12/04/20
                                                    TXSB on Desc
                                                            06/24/21
                                                                 Exhibit
                                                                      Page
                                                                         2f 512
                                                                             Page
                                                                                of 2557
                                                                                     of 47


8/3/20 E:tt 12:17:24.20                                                                                                             Page: 2 of 3
                                           United Coatings Technologies, Inc.
                                              Customer Transaction History
                                      For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0003 to K0003. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction            Trans No.             Date           Amount
 Customer Name

                                                                                                                        0.00


                                 68119                  Invoice                68119                 3/12/18             0.05
                                                        Time of Sale Rcpt      CASH                  3/12/18            -0.05

                                                                                                                        0.00


                                 68156                  Invoice                68156                 3/13/18          234. 24
                                                        Receipt                0050006703            5/24/18         -234.24

                                                                                                                        0.00


                                 68253                  Invoice                68253                 3/19/18           59.12
                                                        Receipt                0050006787            5/25/18          -59.12

                                                                                                                        0.00


                                 68371                  Invoice                68371                 3/22/18          127.87
                                                        Receipt                0050006787            5/25/18         -127.87

                                                                                                                         0.00


                                 68437                  Invoice                68437                 3/26/18           19.20
                                                        Receipt                0050006787            5/25/18          -19.20

                                                                                                                        0.00


                                 68654                  Invoice                68654                 4/9/18         1,055.66
                                                        Receipt                0050006787            5/25/18       -1,055.66

                                                                                                                        0.00


                                 68848                  Invoice                68848                 4/18/18          260.00
                                                        Receipt                0050006918            7/3/18          -260.00

                                                                                                                        0.00


                                 69083                  Invoice                69083                 5/2/18         1,848.33
                                                        Receipt                0050006918            7/3/ 18       -1,848.33

                                                                                                                         0.00


                                 69201                  Invoice                69201                 5/11/18          234.24
                                                        Receipt                KW IN VOORD E         7/24/18         -234.24

                                                                                                                         0.00


                                 70178                  Invoice               70178                  7/3/18           350.00
                                                        Receipt               KW IN VOORD E          7/24/18         -350.00

                                                                                                                         0.00
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-68 Filed
                                          Filed in
                                                 12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2f 513
                                                                            Page
                                                                               of 3557
                                                                                    of 47

8/3/20 at 12:17:24.22                                                                                                               Page: 3 of 3
                                             United Coatings Technologies, Inc.
                                               Customer Transaction History
                                       For the Period From Jan 1, 2018 to Jul 31 , 2018
Filter Criteria includes: 1) Customer ID from K0003 to K0003. Report order is by Customer ID. Report is printed in Detail Format.

 Customer ID                     Invoice No.            Transaction            Trans No.             Date           Amount
 Customer Name

                                  70260                 Invoice                70260                 7/10/18          128.40
                                                        Receipt                KW IN VOORDE          7/24/18         -128.40

                                                                                                                         0.00


                                 70263                  Invoice                70263                 7/6/18           420.44
                                                        Receipt                KW IN VOORDE          7/24/18         -420.44

                                                                                                                         0.00


 K0003                                                                                                                   0.00


 Report Total                                                                                                            0.00
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-68 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2f 514
                                                                                  Page
                                                                                     of 4557
                                                                                          of 47


    United Coatings Technologies                                                                        INVOICE
    IOI I s   Main Stred. South ]Send, IN. +660 I. omce, 57+.287.+77+                                     INVOICE NUMBER
                                                                                                                      67166
                                                                                                               INVOICE DATE
                                                                                                                      1/8/18


                                                                               SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                      KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                     P.O. BOX 1229
TULSA, OK 74101                                                                   TULSA, OK 74101
USA                                                                               USA



   PACKING SLIP#                                         PO/JOB NUMBER                               TERMS
       57450                                                     547706                             Net 30 Days
 PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
     $3,583.79                                          $0.00                                1/8/18              2/7/18


                                                                          DESCRIPTION                      PRICE   EXTENSIOt
100.0EACH           098262105007           PAPER 5 QT PAINT PAIL                                            2.75      275.00




                                                                                                   SUBTOTAi          275.00
                                                                                                   SALES TA:           0.00
                                                                                                    FREIGHl            0.00
                                                                                         TOTAL INVOICE AMOur        $275.00
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-68 Filed
                                          Filed in
                                                 12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2f 515
                                                                            Page
                                                                               of 5557
                                                                                    of 47


,. J   11h~d   Goatll1[!S rectmolog1es, Inc.
  \01 '\ -i Main ~)tH~d ·
  South Berni. IN 4fifm·1                                                                         :• 1 ku   '    1   N .1n1be
  Uf-A                                                                                                                ~,74~.o

  514 .287 4774                                                                                                 '-)hip Date
                                                                                                            ,J:tfl  8.. 20'11'


               sow ·10:
               KOONTZ-WAGNER VOORDE:: DR. ON.1                             KOONTZ-WAGNER {VOOf?Df DRIVF'
               P.O. BOX 1229                                               P.O. BO.X '122H
               TULSA, OK 1•lHH                                             11.JLSA, OK H101
               JSA                                                         U~~;A




          Cdv      UiM                        llcm                                 Dettcription
         1Ou ii EA CH     uB82tQ '1 051Jffl          PA.PEFi' 5 Cff PA.\KI PAil
        Case
          Case
             18-33815
               18-33815Claim
                         Document
                             135-1 Part
                                   533-68 Filed
                                          Filed in
                                                 12/04/20
                                                   TXSB on Desc
                                                           06/24/21
                                                                Exhibit
                                                                     Page
                                                                        2f 516
                                                                            Page
                                                                               of 6557
                                                                                    of 47


   (Jnited Coatings Technologies                                                                        INVOICE
   I 0 I I 5 Main 5t.·eet •South i)end, JN• +660 I •Office, 57+.2 87.<177+                               INVOICE NUMBER
                                                                                                                     67287
                                                                                                              INVOICE DATE
                                                                                                                    1/17/18


                                                                              SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                    KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                   P.O. BOX 1229
TULSA, OK 74101                                                                 TULSA, OK 74101
USA                                                                             USA



   PACKING SLIP#                                             PO/JOB NUMBER                           TERMS
       57568                                                         547871                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
     $4,093.03                                            $0.00                             1/17/18             2/16/18


                                                                   DESCRIPTION                            PRICE   EXTENSIOt
48.0EACH           726890260095              TOP GUN 350 100% SILICONE                                     4.88      234.24




                                                                                                  SUBTOTAi          234.24
                                                                                                  SALES TA;           0.00
                                                                                                   FREIGHl            0.00
                                                                                        TOTAL INVOICE AMOUr        $234.24
      Case
        Case
           18-33815
             18-33815Claim
                       Document
                           135-1 Part
                                 533-68 Filed
                                        Filed in
                                               12/04/20
                                                 TXSB on Desc
                                                         06/24/21
                                                              Exhibit
                                                                   Page
                                                                      2f 517
                                                                          Page
                                                                             of 7557
                                                                                  of 47

   ,,d ( ·oatmqs Technologies . Inc
   t1 u
      n  114, . Ot
        .,..,H~U1    . ., reet                                                                                                                    Packin~J Sli~
'.outh Bend. IN 46GO·t                                                                                                                                 Packing Slip   Numbt~
USA                                                                                                                                                                   57~·68

b"f 4 2.B7ATl4                                                                                                                                                   ~hip   Dale
                                                                                                                                                             •   117,20!3

                                                                                                                                                                       Page
                                                                                                                                                                           ·I
        Sold To:                                                                                                                                                           l

        KOONTZ·-WAGNL:H VOORDf l JJ llNJ                                                                                     KOONTZ-·WA.GNER (VOORDf OHIVE)
        P.0 80). i22fi                                                                                                       P.O. BO.X 1:l29
        TUI.SA, OK            ·r·HOt                                                                                         TULS.I\ OK "!4101
        USA




      cn')I   lJ;M                                   Item                                                                               Descii,ption
      48 rn;:;\CH         '/25B>;KJ25Cl09!)                                         TOP GUN ·:;itm \00% S\\Jr"!JNE




                                      )
                          /
                                 ,/
                      /
                                                                           /


                                               /     )       . .
                                          !._,_ -,l..--1.. ----(---·-----··-"·· .... _,,   .......... -... ··---·-·--------·-·•"'·---
                                             I   ,



                                                               /
              Case
                Case
                   18-33815
                     18-33815Claim
                               Document
                                   135-1 Part
                                         533-68 Filed
                                                Filed in
                                                       12/04/20
                                                         TXSB on Desc
                                                                 06/24/21
                                                                      Exhibit
                                                                           Page
                                                                              2f 518
                                                                                  Page
                                                                                     of 8557
                                                                                          of 47


      United Coatings Technologies                                                                        INVOICE
      IOI   IS N\ain Street• South 5cnd, JN• +660 I •Office> 57+.28/.·1]7·1·                                INVOICE NUMBER
                                                                                                                        67377
                                                                                                                 INVOICE DATE
                                                                                                                       1/22/18


                                                                                 SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                       KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                      P.O. BOX 1229
TULSA, OK 74101                                                                    TULSA, OK 74101
USA                                                                                USA



      PACKING SLIP#                                            PO/JOB NUMBER                           TERMS
       57584                                                            547888                        Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
     $3,975.91                                               $0.00                             1/22/18             2/21/18


QTY    U/M                 ITEM                           DESCRIPTION                                        PRICE   EXTENSIOt
  1.0EACH              TUKSM-PHE-13,FPORC WHITE/ANSI 61/ANSI 61                                              55.00       55.00
                                                JOB#11919A05-01
 1.0EACH               TUK-PHU5-PHU-WHITE, ANSI 61                                                           75.00       75.00
                                                JOB#11824A01-01
 2.0EACH               TUKSM-PHU-101 ELECTRIC BLUE/CFEOYST TO UP KT                                          55.00      110.00
                                                JOB#11968A01-01, 11968A02-01
 2.0EACH               TUKSM-PHU-101 ELECTRIC BLUE/CFEOYST TO UP KT                                          55.00      110.00
                                                JOB#11968A01-01, 11968A02-01
 2.0EACH               TUKSM-PHU-101 ELECTRIC BLUE/CFEOYST TO UP KT                                          55.00      110.00
                                                JOB#11968A01-01, #11968A02-01
  1.0EACH              TUK-PHE-13P-Pl-PORC WHITE/ANSI 61                                                     75.00       75.00
                                                JOB#11964A01-01




                                                                                                     SUBTOTAi          535.00
                                                                                                     SALES TA;           0.00
                                                                                                      FREIGHl            0.00
                                                                                           TOTAL INVOICE AMOUr        $535.00
      Case
        Case
           18-33815
             18-33815Claim
                       Document
                           135-1 Part
                                 533-68 Filed
                                        Filed in
                                               12/04/20
                                                 TXSB on Desc
                                                         06/24/21
                                                              Exhibit
                                                                   Page
                                                                      2f 519
                                                                          Page
                                                                             of 9557
                                                                                  of 47

   1rn ed coatmi;:is ., echno!ogies, !nc
  1011 ~3 Main -81f .'
  South Bend, IN ·1660·t                                                                                                           Packing ..._     Numbe
 USA                                                                                                                                                 ~j7584·

  '174 '     / 1f774                                                                                                                              Ship Date
                                                                                                                                             . r 22, 7.0'18

                                                                                                                                                     Page
            Soiri lo.
            KOONTZ--WAGNER VOORDE Dri (IN)                                                                ~C•ONT7-WAGNfR           (VOORDf· DRIVE.)
            p (' :}0 ' i2~~!1                                                                            P 0 f:lO.K ·12n1
            ·i Ui '-·,A , OK -r.:\'UH                                                                    TULSA, OK 74101
            USA                                                                                          u· t\




       Gib        U/l\il                     Item                                                                  De:.mip tio n
           1.0EJ'·Cl-\     TUV~:M1·PHL      '1'3,F'Hf:J ,l               H)RL. V\1\-\\TBANS\           MJAN~;\     nl
                                                                         J08#119 I GA05·0 1
                                                                         \NHiTE   Af\l~?I   131
                                                                         .JOB#'l 1824A 01-0 I
                                                                         ELECTRIC f.)llJE/CFEO'iST TO UF1 KT
                                                                         .J08#1 i 9tl8AO! 0 ·1 , 11958.A.02-01
           2 .0 EACH       "llJl'\SM-PHU -101PHU-102                     f::LECTR1C rJLUf/CFEOVST TO UP VT
                                                                         JOEJ#·l 1968AO'l-01. 1Hl68/.\02-01
           2 .0 EJ\CH      nwsrv1-PHU-'101F'HlJ.-102                     ELECTRIC BLUBCFEOVST TO UP VT
                                                                         ..JOB#1fQ58.A01-01. #11958.fl-.02··01
           1.UEACH         llJ l< ill 1·· 13P-PHU-99                     FORC WHITFJMJSi 51
                                                                         ..10El#11 JMA01-01




                                        I                    J           .
                                    /
                                                                 -·l I

                              I
Accupted By;____ .                -~----1__·-:r------~       -,I.. ·----···-······-- - - -·- ----··------·-··-·-
                                                                 /
       Case
          Case
            18-33815
               18-33815Claim
                          Document
                             135-1 Part
                                    533-6
                                        8 Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2f 520
                                                                           Pageof10
                                                                                  557
                                                                                    of 47


   United Coatings Technologies
                                                                                                   INVOICE
   IOI I 5Main5h·eet'5outhi.)enci,/N'·1·66ol •Qffke,57+.287.+77+                                     INVOICE NUMBER
                                                                                                                 67378
                                                                                                          INVOICE DATE
                                                                                                                1/22/18


                                                                          SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                 KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                P.O. BOX 1229
TULSA, OK 74101                                                              TULSA, OK 74101
USA                                                                          USA



   PACKING SLIP#                                     PO/JOB NUMBER                              TERMS
       57637                                                547966                             Net 30 Days
 PREVIOUS BALANCE                        DISCOUNT IF PAID BY DISC DATE              DISCOUNT DATE        INV DUE DATE
     $4,510.91                                      $0.00                               1/22/18             2/21/18


                                                                     DESCRIPTION                      PRICE   EXTENSlot
12.0GALLON      7-815/01               INDUSTRIAL 1-E/G MID-TONE ANSI 61                              40.81      489.72




                                                                                              SUBTOTAi          489.72
                                                                                              SALES TA:           0.00
                                                                                               FREIGHl            0.00
                                                                                    TOTAL INVOICE AMOUr        $489.72
      Case
         Case
           18-33815
              18-33815Claim
                         Document
                            135-1 Part
                                   533-6
                                       8 Filed 12/04/20
                                               in TXSB onDesc
                                                          06/24/21
                                                              ExhibitPage
                                                                      2f 521
                                                                          Pageof11
                                                                                 557
                                                                                   of 47

   ~~ t 1d   Coatmqs · · .:1motog1es, Inc
 10 t S. ~~-ln StrNi
                                                                                                                                      Packinc1 .1· ·
 :::iout.h BBnd. IN 4f.Hm l                                                                                                             Pac l<i ng SI 1~' Nmnb
 USA                                                                                                                                                    ~11637

 574   L~sr           1 f4                                                                                                                          ~hip Date
                                                                                                                                                Jan 72, 20-m

                                                                                                                                                         pg
             -.()j'     f;

             KOONlZ--Wt\GNEH VOORDE DR (IN)                                                                   KOONT7-WAGNEl1 (VOORl)f: DRIVE}
             P .0. BOX '1229                                                                                  P.O. BOX n;m
             TULSA,          ()ti~       M'\tl\                                                               lUtc:;J\, OK H 101
             U~·A                                                                                             USA




        Gil)          LUM                         Item                                                               D~scrip tio n
       f2.flGt..L.LON 7-B'i 5ii_, 1                                                     \N'DUSTR\Al )..E:_fG MID-TONE AN'::.l   ~.~




                                             I
                                             '            /
                                                              /
                                                                      J            'I

                                                                  ---....--""'/l
                                                                  /
                                                      I

                                                                           I
                                     )            I
                                                  '       I               I
AcceptHLI       B'L______j._._
                               I
           Case
              Case
                18-33815
                   18-33815Claim
                              Document
                                 135-1 Part
                                        533-6
                                            8 Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2f 522
                                                                               Pageof12
                                                                                      557
                                                                                        of 47


   United Coatings Technologies
                                                                                                        INVOICE
   IOI I   5 Ma;n St.·eet' 5oulh Donel, IN' 1·660 I 'ornce' 57•1·.287.+77+                                INVOICE NUMBER
                                                                                                                      67379
                                                                                                               INVOICE DATE
                                                                                                                     1/23/18


                                                                               SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                     KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                    P.O. BOX 1229
TULSA, OK 74101                                                                  TULSA, OK 74101
USA                                                                              USA



  PACKING SLIP#                                              PO/JOB NUMBER                           TERMS
       57654                                                          547871                        Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
     $5,000.63                                             $0.00                             1/23/18             2/22118


                                                                    DESCRIPTION                            PRICE   EXTENSIOt
12.0EACH             726890260095             TOP GUN 350 100% SILICONE                                     4.88       58.56




                                                                                                   SUBTOTAi           58.56
                                                                                                   SALES TA:           0.00
                                                                                                    FREIGHl            0.00
                                                                                         TOTAL INVOICE AMOUr         $58.56
         Case
            Case
              18-33815
                 18-33815Claim
                            Document
                               135-1 Part
                                      533-6
                                          8 Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2f 523
                                                                             Pageof13
                                                                                    557
                                                                                      of 47
0ntterJ C{)(lfrn(lS Tectmoloqies Inc                                                                                                             p ckin~J                          Ii~
101 t S Mam Htrel;.'t
South         H~md.                    11\l 4660 ·1                                                                                                     PackirlQ :;1.p Numbe
USA                                                                                                                                                            --       ~J7f3~·4
 ~~7 4 .).f{J .4 714
                                                                                                                                                                           . Wp. 0.?Jh:~
                                                                                                                                                                      .hi11 ~:~ . 20lB

                                                                                                                                                                                 Paqe:
                 ~Olrt              r                                                                                                                                                      'I
                 KOONTZ VVAGNH~ VOOF<DE DH (IN)
                                                                                                                            KOONT~-·WAGNER                   (VOOHDE DRIV[)
                 P.O. BOX 1229                                                                                              P.O     BO~ 1?:?f~
                 Ti 11        .:..~- I\ rt1r       -, .1 1 n •1
                  t   \JL ..· ...   'n ~ '-"1 'l   • ..,. '   'r       t
                                                                                                                            HRSA, OK 74101
                                                                                                                            l.JSA



f --· . . F~~~~h. as.P_-;;·;;;·;;·-----·--·r··-·· s~~·,:R·;~·15-· _1_._. ____                                           .
                                                                                                           ~a~~;;;;n;r;;~;·--·---   . ·---·T_. . . . . ___    ~/~i;;·-   . . . ----···11
                                                              ···l-·-·--'"-"'-'"' "-·-·-·-+-·-..-·-------·-··..·-.-·-•"-··--·-..-......... ·••· +-..----·-····--·-   ·••· ... ··--·-
!
I ...-    - - · - · - -... :..- - · - - · - - - · · · ..

                       547871                                      1
                                                                   1
                                                                               K\\.l\N•39ECKJ~   \          NE13GDcr.,•s                    \
L_ __ ------·--·--... ·--·-·_J_··-· ------------ _L_ _________ -----~---------.. --.J.. . _                                                        ..... ~-- ..-----·. --- ---···---'

             Cll'v           lJIM                                                 Item                                               De~ctiption
            '12 \iEAC11                       'f'.;:t'U8U'iJjl)li\:lb                                TOP GUN :350 HID'% SlUCONF




                                                                           I
                                                                       I
       Case
          Case
            18-33815
               18-33815Claim
                          Document
                             135-1 Part
                                    533-6
                                        8 Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2f 524
                                                                           Pageof14
                                                                                  557
                                                                                    of 47


     United Coatings Technologies                                                                     INVOICE
    I 01 I S Main 5tceet 'South l)cnd, JN' +660 I 'Office• 57+.2 87«1}7+                               INVOICE NUMBER
                                                                                                                      67437
                                                                                                              INVOICE DATE
                                                                                                                     1/25/18


                                                                            SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                  KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                 P.O. BOX 1229
TULSA, OK 74101                                                               TULSA, OK 74101
USA                                                                           USA



    PACKING SLIP#                                          PO/JOB NUMBER                          TERMS
       57703                                                       548044                        Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
     $5,059.19                                           $0.00                            1/25/18             2/24/18


QTY    U/M              ITEM                                     DESCRIPTION                            PRICE      EXTENSIOt
 75.0EACH          726890593339             PROVANTAGE 9 X 3/8 COVER                                     1.19          89.25
 11.0EACH          098262105007             PAPER 5 QT PAINT PAIL                                           2.75       30.25




                                                                                                SUBTOTAi            119.50
                                                                                                SALES TA:              0.00
                                                                                                 FREIGHl              0.00
                                                                                      TOTAL INVOICE AMOUt           $119.50
 I Case
      Case
        18-33815
           18-33815Claim
                      Document
                         135-1 Part
                                533-6
                                    8 Filed 12/04/20
                                            in TXSB onDesc
                                                       06/24/21
                                                           ExhibitPage
                                                                   2f 525
                                                                       Pageof15
                                                                              557
                                                                                of 47

      0 Goatin{ts f1 •ct 11olo~1ies, Inc
      1


to1 l 3 Main -~Hrn('.~t
                                                                                                              ackin.             ~Ii~
South BPnd. IN 4fl ·01                                                                                         m:t 11    ~lip   ,.. rn1h •
USA                                                                                                                              51703

57 4_2ff!.4"1/4                                                                                                             ')hip Date
                                                                                                                        .Ja112s., 2ou:

                                                                                                                                  Ptlge
          Sofd ro:
          KOONTZ-WAGNER VOORDE DH (INJ                                                 KOONTZ-VV/tGNEf~        (VOOHDI: DRIVL l
          P.O, BOX l2~H                                                                ~ . . BC  1 2!1
          TULSA 0¥~ HHH                                                                TULSJ\, O' I 'i01
          USA                                                                          uc ,I\




      Qty 1 11r11                                     tte rl'I                                  Description
      75_fJEAC"·            nm.i'eifit:;\;i:;J'.;J~              PRO\/A.NTA.GE. 8 '»{ 3fB CCi\IER
   __ 11.0EAC:H         098262105007                             Pr'\PFR :, C-T Pt\li\JT PAiL




                    I   f   .._           \.
                                                      --
             Case
                Case
                  18-33815
                     18-33815Claim
                                Document
                                   135-1 Part
                                          533-6
                                              8 Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2f 526
                                                                                 Pageof16
                                                                                        557
                                                                                          of 47


~!t1 United Coatings Technologies                                                                        INVOICE
         IOI IS Ma;n 5treet"5outh&nd,JN '+660 I' Qff;ce, 57+.287.+77+                                      INVOICE NUMBER
                                                                                                                       67438
                                                                                                                INVOICE DATE
                                                                                                                      1/25/18


                                                                                SHIP TO
  KOONTZ-WAGNER VOORDE DR (IN)                                                    KOONTZ-WAGNER (VOORDE DRIVE)
  P.O. BOX 1229                                                                   P.O. BOX 1229
  TULSA, OK 74101                                                                 TULSA, OK 74101
  USA                                                                             USA



       PACKING SLIP#                                      PO/JOB NUMBER                               TERMS
         57709                                                   547943                              Net 30 Days
   PREVIOUS BALANCE                           DISCOUNT IF PAID BY DISC DATE               DISCOUNT DATE        INVDUE DATE
       $5, 178.69                                        $0.00                                1/25/18             2/24/18


 QTY                                                                      DESCRIPTION                       PRICE   EXTENSIOt
   2.0                                      #3 ZAHN CUP                                                    184.00      368.00




                                                                                                    SUBTOTAi          368.00
                                                                                                    SALES TA;           0.00

                                                                                                     FREIGHl            0.00
                                                                                          TOTAL INVOICE AMOUf        $368.00
          Case
             Case
               18-33815
                  18-33815Claim
                             Document
                                135-1 Part
                                       533-6
                                           8 Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2f 527
                                                                              Pageof17
                                                                                     557
                                                                                       of 47
     ·/

    ptmtod Coating~• T~chnolog1es, Inc.
     \01 ·1 S Matn Street



I
     ~:~outh   E end, IN 466()"1
     USA
     !)74.287.4T74                                                                           h [l;;it~
                                                                                        ,,an ";, 20iG


               Soid To                                          •
               KOONT' Wt\GNER VOOROE DH (INl                   K00Nr?.. WAGNfJ? (\/OORD! ~ I . IV!E)
               P.0 BOX 1229                                    P C1 BOX ·172~~
               TULSA, OK 1•H01                                 1 1 SA, OK 7·111H
                 r:;.A                                         U'Z:>A




          -   Qt}'     U/M
                                                #-'3ZM1M CUP
                                                                         Descrf)tion




                              J
    Accepted         B~____ :__ _                                   I,
           Case
              Case
                18-33815
                   18-33815Claim
                              Document
                                 135-1 Part
                                        533-6
                                            8 Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2f 528
                                                                               Pageof18
                                                                                      557
                                                                                        of 47


    United Coatings Technologies                                                                               INVOICE
    IOI   I s Ma;n Street. 5onth Exnd, IN' ·1-660 I . ornce. 57+.287.·1]7+                                      INVOICE NUMBER
                                                                                                                            67477
                                                                                                                     INVOICE DATE
                                                                                                                           1/29/18


                                                                                     SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                           KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                          P.O. BOX 1229
TULSA, OK 74101                                                                        TULSA, OK 74101
USA                                                                                    USA



   PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
       57744                                                          548044                              Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INVDUE DATE
     $2,080.02                                             $0.00                                   1/29/18             2/28/18


                                                                               DESCRIPTION                       PRICE   EXTENSIOt
114.0EACH            098262105007             PAPER 5 QT PAINT PAIL                                               2.75      313.50
                                              COMPLETES ORDER




                                                                                                         SUBTOTAi          313.50
                                                                                                         SALES TA:           0.00
                                                                                                          FREIGHl            0.00
                                                                                               TOTAL INVOICE AMOUr        $313.50
      Case
         Case
           18-33815
              18-33815Claim
                         Document
                            135-1 Part
                                   533-6
                                       8 Filed 12/04/20
                                               in TXSB onDesc
                                                          06/24/21
                                                              ExhibitPage
                                                                      2f 529
                                                                          Pageof19
                                                                                 557
                                                                                   of 47
  /
 ()n•ed Coatingri Technologies, inc                                                                                               p
 Hl'l\ S M atn Street
 South Bend. 11\l 1.660·1                                                                                                             fJr c !<Ing ':';I ip Ntunlrn
 USl\                                                                                                                                                      51744

 57 4.2Bl.4114                                                                                                                                     :)hip Dah:.•
                                                                                                                                               Jar1 79, 21l18

                                                                                                                                                          Page
            ;:,()f (1 'v                                                                                                                                        ·'!

                                                                                                                                                                '
            KOONlZ.. 'JllAGNEH VOORL £: Of                                                                     KOONTZ-Wl\GNER (VOORDf. DRH/[;
            P 0. BOI\ 122~1                                                                                    P.O. ElOX   · ''
             HJt~~A . OK H n:n                                                                                 1·\Jl.SA. OK f,, 'HH
            U~;J\                                                                                              USA




         Git.~      UiM                                       ltern                                                   De~cnption
       1'14 .u i::;, C.1-l             0~82fl) \ i.)~)fJffi                             PA.PEP 5 C.Jf PAlHi PJ:i.ll
                                                                                          ' )MPLFTl:.:S JRDER                                        1
                                                                                                                                                      '




                                                                     ,
                                                                  ,)
                                                                 l




                                                                         J"




Accoptod By~~:'..-W j
             ,      '
                             /)

                                  -{
                                                                              -----~   '_.. ..----- _._...
                                                                                            -·~              ___
       Case
          Case
            18-33815
               18-33815Claim
                          Document
                             135-1 Part
                                    533-6
                                        8 Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2f 530
                                                                           Pageof20
                                                                                  557
                                                                                    of 47
   United Coatings Technologies                                                                                INVOICE
   IOI I 5 Main 5t.-eet• 5o"th !_)end,   JN "1-660 I• Office' 57+.287.+77+                                      INVOICE NUMBER
                                                                                                                               67708
                                                                                                                       INVOICE DATE
                                                                                                                               2/9/18


                                                                                     SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                           KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                          P.O. BOX 1229
TULSA, OK 74101                                                                        TULSA, OK 74101
USA                                                                                    USA



   PACKING SLIP#                                             PO/JOB NUMBER                                 TERMS
       57934                                                          548395                              Net 30 Days
 PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE        INV DUE DATE
     $2,393.52                                             $0.00                                   2/9/18              3/11/18


                                                                               DESCRIPTION                       PRICE      EXTENSlot
12.0GALLON        97-1212/01                  ANSI 61                                                            58.96         707.52
12.0GALLON        97-137/01                   AQUAPON HB/SG CATALYST-B                                           43.67          524.04
96.0EACH          071497644619                11" ROLLER TRAY LINER                                                  0.40        38.40
36.0EACH          098262105007                PAPER 5 QT PAINT PAIL                                                  2.75        99.00




                                                                                                         SUBTOTAi           1,368.96
                                                                                                         SALES TA;               0.00
                                                                                                          FREIGHl               0.00
                                                                                               TOTAL INVOICE AMOut          $1,368.96
   Case
      Case
        18-33815
           18-33815Claim
                      Document
                         135-1 Part
                                533-6
                                    8 Filed 12/04/20
                                            in TXSB onDesc
                                                       06/24/21
                                                           ExhibitPage
                                                                   2f 531
                                                                       Pageof21
                                                                              557
                                                                                of 47
   lted Coatings rechnoloq1os. Inc_
Hl1 l '' Main Street
                                                                                                        Pac <in                   Ii
South Bend, IN 46601                                                                                         J-'~ckin~J ~lip   h:rnb·
USA                                                                                                                            ~) 19:~4


574 .L.BI.4Tf 4                                                                                                         Ship Date
                                                                                                                      fd) El 2018

                                                                                                                                Pm~(:
         ~.• ofrJ
                fo:                                                                                                                     I
         KOONTZ· WAGNER VOORDE PH (IN1                                                 KOONTZ-WA GNDx (VOOHot: DRIV[)
         P.O. BOX 1:)2"                                                                P.O. BO.X 122fj
         , ULSA, OK ll IO 1                                                            TULSA , OK. '!4101
          l'"•A                                                                        USA




      Qty U/M                               Item                                                Descnption
      I 2 QC.ALt_CJio.j 'Y1 -'1 :12.iO ';                   ti.NSl 51
      12.0Gi\LL•JflJ 97- 137!0'1                            f. QUAF ()N HBiS G · .-A TAL'{ '.::>'T~EJ
      95.0EACH            0714!ilt144519                    11" ROLLER TR.AV Uf\IFR
      _ ti PEACH          098252105007                      F'APER 5 QT PA!r\JT P·'\IL




                                     /

                                               /.~ /
                                                    -rI
                                                    /
                                                       --
                                               //
       Case
          Case
            18-33815
               18-33815Claim
                          Document
                             135-1 Part
                                    533-6
                                        8 Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2f 532
                                                                           Pageof22
                                                                                  557
                                                                                    of 47


    (Jnited Coatings Technologies                                                                INVOICE
   1011SMa;n51,·ed' 5rn•lh E:iend, IN' +660 I' Qfr;ce• 57+.287.+77+                               INVOICE NUMBER
                                                                                                              67754
                                                                                                       INVOICE DATE
                                                                                                             2/15/18


                                                                       SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                             KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                            P.O. BOX 1229
TULSA, OK 74101                                                          TULSA, OK 74101
USA                                                                      USA



   PACKING SLIP#                                       PO/JOB NUMBER                         TERMS
       58001                                         548506                                 Net 30 Days
 PREVIOUS BALANCE                          DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
     $3,762.48                                        $0.00                          2/15/18             3/17/18


                                                               DESCRIPTION                         PRICE   EXTENSIOt
20.0GALLON       7-815/01                INDUSTRIAL 1-E/G MID-TONE-ANSI 61                         42.80      856.00




                                                                                           SUBTOTAi          856.00
                                                                                           SALES TA:           0.00
                                                                                            FREIGHl            0.00
                                                                                 TOTAL INVOICE AMOUt        $856.00
     Case
        Case
          18-33815
             18-33815Claim
                        Document
                           135-1 Part
                                  533-6
                                      8 Filed 12/04/20
                                              in TXSB onDesc
                                                         06/24/21
                                                             ExhibitPage
                                                                     2f 533
                                                                         Pageof23
                                                                                557
                                                                                  of 47
         d Cootinqs Tf.HJmoloqies , inc.
 ' rn1 t S. Mam Street
   South Benet IN 4660 I                                                                              Pacl<mg S jµ Numbe
  IJS/.\                                                                                                              •_,··, [)Bl

  574.2R7 7 l4                                                                                                     Ship Da1e
                                                                                                            f f1   ·1s,2orn
                                                                                                                       PA e
        ::;ow ro :
         KOONTl-·WAGNER VOORDL Df\ (lNl                                      KOONTZ-VII.AGNER {VOORDF DRIVE)
        P.O. BOX 1229                                                        P.O. BOX '1?29
        TULSA, OK . M . HH                                                   TULSA. OK 7'i10'l
        ti SA                                                                U~)A




      (..lt)I UiM                         Item                                        Description
      20 ()CJ.AJ L')N   f-1:)~    51D l          iND\J~:··"fRlAl   I EIG Ml\Yl"ONE -1:1..\\l:'>I 51




                            / ''""!
                        /     /
/\ccepted B;t ..  LL._.
                   /
              Case
                 Case
                   18-33815
                      18-33815Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               8 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2f 534
                                                                                  Pageof24
                                                                                         557
                                                                                           of 47


   United Coatings Technologies                                                                               INVOICE
   I ell I   5 Main 5tceet. South &ncl, IN. +660 I   •   omce, 57+287.'117+                                     INVOICE NUMBER
                                                                                                                            67755
                                                                                                                     INVOICE DATE
                                                                                                                           2/15/18


                                                                                     SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                            KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                           P.O. BOX 1229
TULSA, OK 74101                                                                         TULSA, OK 74101
USA                                                                                     USA



   PACKING SLIP#                                                PO/JOB NUMBER                              TERMS
       58002                                                           548395                             Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE        INVDUE DATE
     $4,618.48                                            $0.00                                    2/15/18             3/17/18


                                                                                DESCRIPTION                      PRICE   EXTENSlot
64.0EACH              098262105007           PAPER 5 QT PAINT PAIL                                                2.75      176.00




                                                                                                         SUBTOTAi          176.00
                                                                                                         SALES TA:           0.00
                                                                                                          FREIGHl            0.00
                                                                                               TOTAL INVOICE AMOUr        $176.00
       Case
          Case
            18-33815
               18-33815Claim
                          Document
                             135-1 Part
                                    533-6
                                        8 Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2f 535
                                                                           Pageof25
                                                                                  557
                                                                                    of 47
                                                                                                                      .
     nU~d Coatmgs fectmoloqtes. Inc.
  \ t t; Main Htrnet                                                                                             Packin~J Sli~
   · ut"h H'!!tld. IN 4660·1                                                                                          Packing   ~It>   Nurnbt:
  USl\.                                                                                                                                5300'1

   ~;14   287.4Tl4                                                                                                             '~hip Date
                                                                                                                            Feb 15, 20Hi

                                                                                                                                        fl q·
                 Som•• .
                 KOON           rL WI\( r.CHVCOP                 )E DR   (N I             KOONT -W -.,NET~ (VOORDE Df?IVE)
                 P.O. BOX 1229                                                            P.O BOX ·122~~
                 TULSA,. OK 74·1n·t                                                       TUL \'.;·A. K. 71.l101
                 USA                                                                      \J(~,I\




              '::tt:ii   U1M                              Item                                      [h;!$Cl~J tio n
          J    'I :)El• . )-i     01dB2r)'J' D5utri




                                        - )               //
                                                                          I
                                                      /

                                                 I
At c pted B11_,_,.__
           .....     -~..,..,,,,.._.1~"-i....,..L::...._. ______. ...---·-·------·-·--·------·-
       Case
          Case
            18-33815
               18-33815Claim
                          Document
                             135-1 Part
                                    533-6
                                        8 Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2f 536
                                                                           Pageof26
                                                                                  557
                                                                                    of 47


    ~nited Coatings Technologies                                                                              INVOICE
   101 1 5   iv\ain   Street• South Dend, IN• +660 1 • Offiw 57·1-.2a;.+77+                                     INVOICE NUMBER
                                                                                                                               68156
                                                                                                                       INVOICE DATE
                                                                                                                             3/13/18


                                                                                     SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                            KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                           P.O. BOX 1229
TULSA, OK 74101                                                                         TULSA, OK 74101
USA                                                                                     USA



   PACKING SLIP#                                               PO/JOB NUMBER                               TERMS
       58311                                                           548949                             Net 30 Days
 PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
     $3,202.01                                               $0.00                                 3/13/18             4/12/18


                                                                                DESCRIPTION                      PRICE      EXTENSIOt
48.0EACH               726890260095             TOP GUN 350 100% SILICONE                                            4.88      234.24




                                                                                                         SUBTOTAi            234.24
                                                                                                         SALES TA;              0.00
                                                                                                          FREIGHl              0.00
                                                                                               TOTAL INVOICE AMOUr           $234.24
  Case
   ,edCase
        18-33815
           18-33815Claim
                      Document
                         135-1 Part
                                533-6
                                    8 Filed 12/04/20
                                            in TXSB onDesc
                                                       06/24/21
                                                           ExhibitPage
                                                                   2f 537
                                                                       Pageof27
                                                                              557
                                                                                of 47
       Goatmqs Tectmolog1Ps
    " . Mam Strnet
                             Inc.
                                                                     Packin~J          Sli~
b11n1 Bend. IN 'moo 1                                                    Packmg ~::ilP Ntm1b(~
                                                                                                                          ~1331;


                                                                                                                       :)hip Date
                                                                                                                  M;     lJ,201i3

                                                                                                                           l) !If
       5oid lo                                                                                                                      1
       KO()t'.JlZ.\JVAGNFR VOOHDE                  Df~   (lf\11                           KO N r    'A. JNEH ( 100RPr DHIVF.i
       P.O. BOX 1229                                                                      P.O 10" 122fl
                     .., ,, ., f\ .,
       TULSA, OK ,....,.. .. v '                                                          TULSA, OK. 74101
       USA                                                                                USA.




   (,lt:y       U!M                         Item                                                 Description
   '   1JI~•\   CH    'Ut.'13~fJ2:l'lOOU5                         TOP GUN 350   ~Df.Y%   :::_,\UCONE
             Case
                Case
                  18-33815
                     18-33815Claim
                                Document
                                   135-1 Part
                                          533-6
                                              8 Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2f 538
                                                                                 Pageof28
                                                                                        557
                                                                                          of 47



    United Coatings Technologies                                                                     INVOICE
    I 01 I   5 Main Street' South bend, IN' +660 I ' Qftiw 57+.287.117+                                INVOICE NUMBER
                                                                                                                  68253
                                                                                                           INVOICE DATE
                                                                                                                 3/19/18


                                                                           SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                 KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                P.O. BOX 1229
TULSA, OK 74101                                                              TULSA, OK 74101
USA                                                                          USA



   PACKING SLIP#                                           PO/JOB NUMBER                          TERMS
       58378                                             549014                                 Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE         DISCOUNT DATE        INVDUE DATE
     $2,635.25                                            $0,00                          3/19/18             4/18/18


                                                                   DESCRIPTION
 1. 0 GALLON          90-330/01              PITT-TECH 1-E/G SAFETY YELLOW                             59.12       59.12




                                                                                               SUBTOTAi          59.12
                                                                                               SALES TA:           0.00
                                                                                                FREIGHl           0.00
                                                                                     TOTAL INVOICE AMOUt         $59.12
      Case Case
             18-33815
                18-33815Claim
                           Document
                              135-1 Part
                                     533-6
                                         8 Filed 12/04/20
                                                 in TXSB onDesc
                                                            06/24/21
                                                                ExhibitPage
                                                                        2f 539
                                                                            Pageof29
                                                                                   557
                                                                                     of 47
     l Pd Coatinqs reclmologies, Inc.
                                                                                                                               Packin             Ii
   1
    ;


    l 1 \ ~) Main Str~.et
  .south Bend. IN 466(.l'l                                                    Packin9 '.::lip "Jumb~
  USA                                                                                                                                         5B'.HB
   574.287 4174                                                                                                                            Ship Date
                                                                                                                                    l\11a r 19 , 20 '13

                                                                                                                                               Pagff
                                                                                                                                                       I
               •OH f O
               KOONTZ-WAGN[J~                  VOORDF DH (IN1                                                  KOONTZ-WAGNER NOORDF DHIVf~
               P .0. BOX 1229                                                                                  P.O. BO.X 1229
               TULSA, OK 14101                                                                                 TULSA, OK "1·1-10'1
               1,JSA                                                                                           USA




          GH:~     lliM                            Item                                                              Descnptio11
          '1   0 GALLON \.IQ-B\JJl) 11                                            PiTT~TECH           1-EJG SA.FF.'iY\'ELIDW




                                 ,/   )I
                                                                                     /                __ __-----------
                                                                                                   ...._
                                                                                                   _,/'    .

. cc pted BY.;. _. ___ ,L... /~----        /   ~-~_::..:.~L-1.-.: ,. . ,...--.,2?...,.<:::'-r---
                          i. /                 .                               ,(//
       Case
          Case
            18-33815
               18-33815Claim
                          Document
                             135-1 Part
                                    533-6
                                        8 Filed 12/04/20
                                                in TXSB onDesc
                                                           06/24/21
                                                               ExhibitPage
                                                                       2f 540
                                                                           Pageof30
                                                                                  557
                                                                                    of 47

    United Coatings Technologies                                                                  INVOICE
   1011SMain5tceet• 5outh [')e,,d,   JN• +6601 •Office, 57+.287.+77+                                INVOICE NUMBER
                                                                                                                   68371
                                                                                                           INVOICE DATE
                                                                                                                 3/22/18


                                                                         SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                               KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                              P.O. BOX 1229
TULSA, OK 74101                                                            TULSA, OK 74101
USA                                                                        USA



   PACKING SLIP#                                        PO/JOB NUMBER                          TERMS
       58462                                                    549099                        Net 30 Days
 PREVIOUS BALANCE                          DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
     $2,694.32                                        $0.00                            3/22/18             4/21/18


                                                            DESCRIPTION                              PRICE      EXTENSlot
 1.0GALLON      97-1212/01               AQUAPON HB/SG WHITE BASE-A,PHE-13 PORCELAIN WITE            58.96          58.96
 1.0GALLON      97-137/01                AQUAPON HB/SG CAT AL YST-8                                  43.67          43.67
48.0EACH        071497644619             11" ROLLER TRAY LINER                                           0.53       25.24
                                         backorder 1 x 48 tray liner




                                                                                             SUBTOTAi            127 .87
                                                                                             SALES TA:              0.00
                                                                                              FREIGHl              0.00
                                                                                   TOTALINVOICE AMOUt            $127.87
          Case Case
                  18-33815
                      18-33815ClaimDocument
                                      135-1 Part
                                             533-68 Filed 12/04/20
                                                          in TXSB onDesc
                                                                     06/24/21
                                                                         ExhibitPage
                                                                                 2f 541
                                                                                     Pageof31
                                                                                            557
                                                                                              of 47
               , ~d ·~~oatinqs fHctmologies. Inc.
             ,t S M ~i.trl Street
                                                                                                             Ii~    Pacf<in
         I /OUth Bend' IN 46601                                                           Pa<:kmg Slip l\Jumbe
         ,(J ':A                                                                                         ; a,rn;;'
     I   t!fti 2ffl 4T74                                                                                                           Ship Date
                                                                                                                               Mm 22 , 20H1

                                                                                                                                          Paq~
                -:~old   ro                                                                                                                  ·~
                                                                                                                                             I

                KOONTl--Wt\GNEt~                VOOHDE [ R (IN 1                             KOONTZ-WAGNER (VUC!-<DE DHIVU
                P 0. BOX 1229                                                                P .O. BOX u;t~:;
                fULSA , OK 11l·\ l\ ·\                                                       'TULSA, OK 14101
                USA                                                                          USA
{
I•
 I




              Glly   U/M                         Item                                               De;~c1·ipfio n
               I Cl GM.LON    9'1··~ :: Pl!)1                      /.\G1UJ.\P\'..JN HFJfSG \r\'HITE BASE-.t• .PHE   n PORCEUI'. N \NffE
               1 0 GALLOl\J   rn ·! 37.fO·f                        AC'lUAPON H8.ISG CATALYST-B
              tJBOE.ACH       0714ff7544e J!~                      I r f->;OLLER 'TTwv· LI l\JER
                                                                   b <JCko nier I x 48 tray hner
         Case
            Case
              18-33815
                 18-33815Claim
                            Document
                               135-1 Part
                                      533-6
                                          8 Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2f 542
                                                                             Pageof32
                                                                                    557
                                                                                      of 47


    United Coatings Technologies                                                                           INVOICE
   IOI   IS Main Sheet• South 5cnd, IN• +660 I• Ql'ficc' 57"f.287.+77+                                      INVOICE NUMBER
                                                                                                                        68437
                                                                                                                 INVOICE DATE
                                                                                                                       3/26/18


                                                                                 SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                       KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                      P.O. BOX 1229
TULSA, OK 74101                                                                    TULSA, OK 74101
USA                                                                                USA



   PACKING SLIP#                                          PO/JOB NUMBER                                 TERMS
       58466                                                      549099                              Net 30 Days
 PREVIOUS BALANCE                            DISCOUNT IF PAID BY DISC DATE                 DISCOUNT DATE        INVDUE DATE
     $2,822.19                                          $0.00                                  3/26/18             4/25/18


                                                                           DESCRIPTION                       PRICE   EXTENSIOt
48.0EACH           071497644619            11" ROLLER TRAY LINER                                              0.40       19.20




                                                                                                     SUBTOTAi           19.20
                                                                                                     SALES TA;           0.00
                                                                                                      FREIGHl            0.00
                                                                                           TOTAL INVOICE AMOUr         $19.20
         CaseCase
                18-33815
                   18-33815Claim
                               Document
                                  135-1 Part
                                           533-6
                                              8 Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2f 543
                                                                                 Pageof33   557of 47
            . C'oatmqs r· c1mo1.~q1es !nc.
            v Mam Stnwt
                                                                                             l       01 iv
                                                                                                     ~:) 11 ~·                              ac ·ng
        outh BencL IN 46601                                                        P ... ck111g Sl p Numbc
       USl                                                                                           5846()

       ' f I! ZH7 4174                                                                                                                            ~)hip   Date
                                                                                                                                               M.r 26, .WH1


                'ioCtt ro
                 OON IZ.-WAGNER 'v'OOHDE                                     DI~   (IN                             KOONT.:-WAGNER (VOOHl>f D.l=?IVD
                P I" :, BOX 1229                                                                                     .D. BOX ?7.2Fl
                TULSA OK H·to·I                                                                                      \JI ,t\ OK 74101
                USJ\                                                                                               U':·~A




             Qt)      U!M                                             Item                                                  De•·r.ription
             ·ti3 iJEfl CH                    fJI '14\:!Jf14'-151i~                      '1   i" ROLLEHiRA"f UNf::'.t:;;




1
    1\c cef)f"ecl    "-
                    B\1
                          ·-~   . -· ......--.-·,... ~···
            Case
               Case
                 18-33815
                    18-33815Claim
                               Document
                                  135-1 Part
                                         533-6
                                             8 Filed 12/04/20
                                                     in TXSB onDesc
                                                                06/24/21
                                                                    ExhibitPage
                                                                            2f 544
                                                                                Pageof34
                                                                                       557
                                                                                         of 47


   United Coatings T echno!ogies                                                                      INVOICE
   I OJ I   5. Ma;n 5tceet. South I)cnd, JN. +660 I • omce, 57+.287.+77+                                INVOICE NUMBER
                                                                                                                        68654
                                                                                                               INVOICE DATE
                                                                                                                       4/9/18


                                                                             SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                   KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                  P.O. BOX 1229
TULSA, OK 74101                                                                TULSA, OK 74101
USA                                                                            USA



   PACKING SLIP#                                            PO/JOB NUMBER                          TERMS
       58708                                                        549337                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE           DISCOUNT DATE        INVDUE DATE
     $1,472.43                                            $0.00                            4/9/18              5/9/18


                                                                    DESCRIPTION                          PRICE      EXTENSIOt
20.0GALLON           7-815/01                INDUSTRIAL 1-E/G MID-TONE ANSI 61                           42.80         856.00
24.0EACH             047719222422            SKID-TEX (1 LB)                                                 2.59        62.16
50.0EACH             098262105007            PAPER 5 QT PAINT PAIL                                           2.75       137.50




                                                                                                 SUBTOTAi            1,055.66
                                                                                                 SALES TA:               0.00
                                                                                                  FREIGHl               0.00
                                                                                       TOTAL INVOICE AMOUf          $1,055.66
     ICase
         Case
           18-33815
              18-33815Claim
                         Document
                            135-1 Part
                                   533-6
                                       8                                 Filed 12/04/20
                                                                               in TXSB onDesc
                                                                                          06/24/21
                                                                                              ExhibitPage
                                                                                                      2f 545
                                                                                                          Pageof35
                                                                                                                 557
                                                                                                                   of 47
 t n•Hd Coatings n~rlmologies Inc_
  Hll 1 S. Mam Stret;j
                                                                                                                                     Pa kin
  Souttl Bcmd. lf'·I 4660·t                                                                                                                PRcking Slip Numbe
  U~!J.\.                                                                                                                                                       Sff/08

                                                                                                                                                           Ship Dato
                                                                                                                                                        Aix 9, 2ll'IS


              ~)old    To·•
              KOONTZ--WAGNER VOOHDE DH ON>                                                                  Ou I Z-WAGNfl? (VOORD,                           JHl'v'E)
              P.O . BOX 122H                                                                              P • BOX ·1 ~n
              TULSA, OK l +1n·1    1
                                                                                                          1UL.. ll.. OK ! t1tH   1

              IJ~~;A                                                                                      o·_p,

   -·--·-------·-··--·- ----r- ··---- -··-- --- --·1-..- -- ------·-··----· ·---------------------1                                       --------- -·----1
 r·
 I ------------------
           FurchaseOn:for                I      Sale::.l~eplO \                          FaytflenrTerms                       . _ 1_____________:~~~1~---·-------------1
                      ·-·-·--·----~-----··t···-··-----·-·- . . . ---r---·· -. ·······----·--··--········· ···---····----- --- --- -I                                   i
 I -----~:~~~~ _______ _ _ j ~~u~~(JBE~:~_L_ ----····---~-~~-='.) D~~~--------·__L_____ 23~~~- _________J
             Qt)! U/M                      Item                                                                       De:.-;cre.-,hon
            20 OG.A.U..Oi\J i--B'l 51ll't                                    \t\IDUSTR\AL '1-E:ICJ MiD-TONF AN:::.\[) 1
            24.0EACH        1J1ff1Hll22422                                   SKID-TEX 11 LB)
            trn llEACH OQ826211J5D07                                        p,. PER r CH PAJNT PAIL




                                                                                                                  /
                                                                                                              I
                                        ,-
                                             ,)
                              )                           --·-------·
ACCf~pted B~~-,...c-- -~-2.JL·-'_.. ;.___,,                         --------· ---- . .
                                              /
          Case
             Case
               18-33815
                  18-33815Claim
                             Document
                                135-1 Part
                                       533-6
                                           8 Filed 12/04/20
                                                   in TXSB onDesc
                                                              06/24/21
                                                                  ExhibitPage
                                                                          2f 546
                                                                              Pageof36
                                                                                     557
                                                                                       of 47

    United Coatings Technologies                                                                       INVOICE
   101   I s Ma;n 5treet' 5outh f)end, IN. +660 I .   ornce, 57+.287.+77+                                INVOICE NUMBER
                                                                                                                     68848
                                                                                                              INVOICE DATE
                                                                                                                    4/18/18


                                                                              SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                    KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                   P.O. BOX 1229
TULSA, OK 74101                                                                 TULSA, OK 74101
USA                                                                             USA



   PACKING SLIP#                                             PO/JOB NUMBER                          TERMS
       58799                                                         549490                        Net 30 Days
 PREVIOUS BALANCE                             DISCOUNT IF PAID BY DISC DATE             DISCOUNT DATE        INVDUE DATE
     $1,756.09                                           $0.00                              4/18/18             5/18/18


                                                     DESCRIPTION                                          PRICE   EXTENSIOt
 1.0EACH            TUK-PHU99-PHUANSl61NVHITE TOUCH UP KIT# 11973A04-01                                   75.00       75.00
 1.0EACH            TUK-PHU-2               ASA#70 TOUCH UP KIT#11878A01-01                               75.00       75.00
 2.0EACH            TUKSM-PH U-1 OOWHITE/ASA#70 TOUCH UP KT #11985                                        55.00      110.00




                                                                                                  SUBTOTAi          260.00
                                                                                                  SALES TA;           0.00
                                                                                                   FREIGHl            0.00
                                                                                        TOTAL INVOICE AMOUt        $260.00
Case I18-33815
   Case  18-33815Claim
                    Document
                       135-1 Part
                              533-6
                                  8 Filed 12/04/20
                                          in TXSB onDesc
                                                     06/24/21
                                                         ExhibitPage
                                                                 2f 547
                                                                     Pageof37
                                                                            557
                                                                              of 47
   ;r:oatings. Technolo£ues. Inc.
 / • Mam Street
                                                                                                                             Pact<ing           Sii~
 ltl [\end IN 4E.iftO·J                                                                                                              Packing Slip Numbe
                                                                                                                                                 58799
                                                                                                                                              Ship Date
                                                                                                                                           Apr 18,2orn
                                                                                                                                                  Paqc
                                                                                                                                                      ...
        ~iotd   fo:
        KOONTZ-WAGNEh! VOOROE DR (IN>                                                                   KOONTZ-WAGNEr? (VOOROE DRl\/f..7 }
        P .0. BOX 1229                                                                                  P.O. BOX 1229
        TULSA, OK J4·rn·\                                                                               IULSA, OK J.i10·1
        USA                                                                                             USA.




  01)1        U/M                          Item                                                                   Descr~Jtion
   '1   .i)'F:A.0-\   l\.lV-H·i'U8\i-PHU'1Uu                                   I/\NH lTF.: T 1)\.J CH U F, ~<ff #- '1 'i'~J i3Ai}~-D 1
                                                                       "' 11--:, .
  1 .0 EA CH          TIJ l<-PH V- 2                                   i~S.A.#70 TOUCH UP I• IT #1·\8 78A.O·J .. Q·l

  2 OEA.1:H           TU!<SM-PHU-100PHU-95                             l/VHITEl/,~:;,.\#rn      TOUCH UP VT #·l Hl8~'




                                                                ·'I
                      1_ _____,_..;__...:_, . ,L_ ___~:~:.-:....~--        ·-----..- ··--·-·-·-" --..---·---...
                         .
                          /            .   '            /-;_,.,_/ ...- )
             Case
                Case
                  18-33815
                     18-33815Claim
                                Document
                                   135-1 Part
                                          533-6
                                              8 Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2f 548
                                                                                 Pageof38
                                                                                        557
                                                                                          of 47

~- United Coatings Technologies                                                                                INVOICE
\lUJ!   IOI I S Mai115tccet•   South [lend, IN •+660 I •Office, 57+.2a7.+771·                                    INVOICE NUMBER
                                                                                                                             69083
                                                                                                                      INVOICE DATE
                                                                                                                             5/2/18


                                                                                      SHIP TO
  KOONTZ-WAGNER VOORDE DR (IN)                                                          KOONTZ-WAGNER (VOORDE DRIVE)
  P.O. BOX 1229                                                                         P.O. BOX 1229
  TULSA, OK 74101                                                                       TULSA, OK 74101
  USA                                                                                   USA



        PACKING SLIP#                                           PO/JOB NUMBER                               TERMS
         59038                                               549759                                        Net 30 Days
   PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                DISCOUNT DATE        INVDUE DATE
       $1,756.09                                              $0.00                                 5/2/18              6/1/18


                                                                                DESCRIPTION                       PRICE   EXTENSIOt
  75.0EACH            098262105007               PAPER 5 QT PAINT PAIL                                             2.75      206.25
  16.0GALLON          97-1212/01                 ANSI 61                                                          58.96       943.36
  16.0GALLON          97-137/01                  AQUAPON HB/SG CATALYST-B                                         43.67       698.72




                                                                                                          SUBTOTAi         1,848.33
                                                                                                          SALES TA;            0.00
                                                                                                           FREIGHl            0.00
                                                                                                TOTAL INVOICE AMOut       $1,848.33
    ,·
          /
         ,/Case Case
                  18-33815
                     18-33815Claim
                                Document
                                   135-1 Part
                                          533-6
                                              8 Filed 12/04/20
                                                      in TXSB onDesc
                                                                 06/24/21
                                                                     ExhibitPage
                                                                             2f 549
                                                                                 Pageof39
                                                                                        557
                                                                                          of 47
     / /'1ded Coatings Te dmolo9m ~.1 Inc.
        ()"! 1 .R Main Street
                                                                                  ack'in~~                           SI i~

I    Sout11 Bend, IN 46G(ri
     U~:J.'\

      571.Llff!Al 14
                                                                                                         Packing Slip Numbe
                                                                                                                       59038
                                                                                                                        I


                                                                                                                  ':)hip Date
                                                                                                                May2 , 201S
                                                                                                                                I




                                                                                                                      Page::
                 s·o1 i To :
                 KOONTZ-·WA(iN[:J~      VOOHOE DH   ~IN)                           KOONTZ--Wt\G!'JER (VOOf~Df DRIV!:;
                 P.O. BOX l22r1                                                    P .O. BOX '122f.1
                 TULSA, OK 74101                                                   TULSA. OK 74-'lO 'I
                 USA                                                               USA




               Q~)J   lJ/M               Item                                             Description
               75.0EACH   09B252HJ5007                     PAPEF~    5 QT P.A.lNT P.AlL
               15.0GALLON 97- 1212/01                      ANSI 61
               15.0GALLON g7 .. 13H01                      AQUAPON H8JSG CA TALYST-8




    Accepted B~;-L_...,..-- ·-~-·· ·------·--··----..--·-·--·--
                                          /
           Case
              Case
                18-33815
                   18-33815Claim
                              Document
                                 135-1 Part
                                        533-6
                                            8 Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2f 550
                                                                               Pageof40
                                                                                      557
                                                                                        of 47


    United Coatings Technologies                                                                       INVOICE
   IOI I   5. Main Street• South !:)end, JN• +660 I •Office, 57+.287.+77+                                INVOICE NUMBER
                                                                                                                     69201
                                                                                                              INVOICE DATE
                                                                                                                    5/11/18


                                                                              SHIP TO
KOONTZ-WAGNER VOORDE DR (IN)                                                    KOONTZ-WAGNER (VOORDE DRIVE)
P.O. BOX 1229                                                                   P.O. BOX 1229
TULSA, OK 74101                                                                 TULSA, OK 74101
USA                                                                             USA



   PACKING SLIP#                                            PO/JOB NUMBER                           TERMS
       59166                                                         549898                        Net 30 Days
 PREVIOUS BALANCE                              DISCOUNT IF PAID BY DISC DATE            DISCOUNT DATE        INVDUE DATE
     $3,838.66                                            $0.00                             5/11/18             6/10/18


                                                                   DESCRIPTION                            PRICE   EXTENSlot
48.0EACH             726890260095            TOP GUN 350 100% SILICONE                                     4.88      234.24




                                                                                                  SUBTOTAi          234.24
                                                                                                  SALES TA;           0.00
                                                                                                   FREIGHl            0.00
                                                                                        TOTAL INVOICE AMOut        $234.24
  Case
     Case
       18-33815
          18-33815Claim
                     Document
                        135-1 Part
                               533-6
                                   8 Filed 12/04/20
                                           in TXSB onDesc
                                                      06/24/21
                                                          ExhibitPage
                                                                  2f 551
                                                                      Pageof41
                                                                             557
                                                                               of 47
    I
   /ed Coatin~Js TN:-rmofogies, Inc.
  ·11 S. M ~in Street
                                                                                       Packin,_         SH~
 outh Bend' IN 46GCH                                                                     Packing .Cr· fll!.unbe
                                                                                                        ~)9 lfi6

!57'4.287.4174                                                                                      ~•hip   Date
                                                                                                May 11, 2018

                                                                                                         Page:
       Soic£ fo                                                                                              t
       l'l'~OONTZ-·'IVAONER     VOOOOE:: DR (IN)                      KOONTZ-WAGNER (VOORDE DRIVE}
       P .0 BOX ·1229                                                 P .0. BOX 1229
       i· ULSA, OK 74.--1 O't                                         TULSA, OK 7410'1
       USA                                                            USA




    (.)t:~   UIM                    lten1                                  Description
    4B.DEA.CH      726l~QO'ioo085                  TOP GUI~ 350 'JUG% 'SiUCONE
                  Case
                     Case
                       18-33815
                          18-33815Claim
                                     Document
                                        135-1 Part
                                               533-6
                                                   8 Filed 12/04/20
                                                           in TXSB onDesc
                                                                      06/24/21
                                                                          ExhibitPage
                                                                                  2f 552
                                                                                      Pageof42
                                                                                             557
                                                                                               of 47


              United Coatings Technologies
                                                                                                                             INVOICE
              IOI I s   Main 5tceet' 5o,,th E:iend, IN. +660 I . omce. 57+.2s7.+77+                                            INVOICE NUMBER
                                                                                                                                           70178
                                                                                                                                     INVOICE DATE
                                                                                                                                          7/3/18


                                                                                            SHIP TO
     KOONTZ-WAGNER VOORDE DR (IN)                                                              KOONTZ-WAGNER (VOORDE DRIVE)
     P.O. BOX 1229                                                                             P.O. BOX 1229
     TULSA, OK 74101                                                                           TULSA, OK 74101
     USA                                                                                       USA



             PACKING SLIP#                                           PO/ JOB NUMBER                                    TERMS
                                                                                                                                                    ~
f-

                59736                                                      550583                                    Net 30 Days
           PREVIOUS BALANCE                               DISCOUNT IF PAID BY DISC DATE                   DISCOUNT DATE          INV DUE DATE
               $234.24                                               $0.00                                    7/3/18                8/2/18


     QTY    U/M            ITEM                                                       DESCRIPTION                            PRICE    EXTENSION
       1.0 EACH            TUK-PHE-2-PHU-1ANSI 70/PPG1002-7 TOUCH UP KT                                                     75.00         75.00
                                                    JOB#11754A01-01
       1.0 EACH            TUKSM-E12, 7-PH P GRAY, BLACK .. ANSl61,BLACK                                                     55.00         55.00
                                                    JOB#12071 A01-01
       1.0 EACH            TUKSM-E12, 7-PH P GRAY, BLACK .. ANSl61,BLACK                                                     55.00         55.00
                                                    JOB#12069A01-01
       1.0 EACH            TUKSM-PHE-13, 1,1PORC WHITE/ ANSI 61 I ANSI 61                                                    55.00        55.00
                                                    JOB#12033A01-01
       1.0 EACH            TUKSM-E12, 7-PH P GRAY, BLACK .. ANSl61,BLACK                                                     55.00        55.00
                                                    JOB#12043A01-01
       1.0 EACH            TUKSM-E12, 7-PH P GRAY, BLACK .. ANSl61,BLACK                                                     55.00        55.00
                                                    JOB#12043A02-01




                                                                                                               SUBTOTAL                    350.00
                                                                                                               SALES TM                      0.00
                                                                                                                 FREIGHT                     0.00

                                     rnilesi
                                     wood coatings
                                                                                                    TOTAL INVOICE AMOUN1                 $350.00
Case
   Case
     18-33815
        18-33815Claim
                   Document
                      135-1 Part
                             533-6
                                 8 Filed 12/04/20
                                         in TXSB onDesc
                                                    06/24/21
                                                        ExhibitPage
                                                                2f 553
                                                                    Pageof43
                                                                           557
                                                                             of 47




                     ') !




                            ) ;                        .ii t
           Case
              Case
                18-33815
                   18-33815Claim
                              Document
                                 135-1 Part
                                        533-6
                                            8 Filed 12/04/20
                                                    in TXSB onDesc
                                                               06/24/21
                                                                   ExhibitPage
                                                                           2f 554
                                                                               Pageof44
                                                                                      557
                                                                                        of 47


          United Coatings Technologies
                                                                                                                        INVOICE
          I 01 I 5 Ma;n   5tceet. Sm.th [)end, IN • +660 I • omce, 57+.287.+77+                                            INVOICE NUMBER
                                                                                                                                      70260
                                                                                                                                INVOICE DATE
                                                                                                                                    7/10/18


                                                                                        SHIP TO
    KOONTZ-WAGNER VOOHDE DR (IN)                                                           KOONTZ-WAGNER (VOORDE DRIVE)
    P.O.BOX1229                                                                            P.O. BOX 12 29
    TULSA, OK 74101                                                                        TULSA, OK 74101
    USA                                                                                    USA



        PACKING SLIP#                                            PO/ JOB NUMBER                                    TERMS
~                                                                                                                                              ~



           59993                                                       550638                                   Net 30 Days
      PREVIOUS BALANCE                                 DISCOUNT IF PAID BY DISC DATE                  DISCOUNT DATE         INV DUE DATE
          $584.24                                                $0.00                                   7/10/18               8/9/18


                                                                                  DESCRIPTION                           PRICE    EXTENSION
     3.0 GALLON       7-814/ O'l                INDUSTRIAL 1-E/G WHITE/PASTEL ANSI 70                                   42.80       128.40




                                                                                                           SUBTOTAL                  128.40
                                                                                                           SALES TAX                   0.00
                                                                                                             FREIGHT                   0.00

                                 rnilesi
                                 WQod coatings
                                                                                                TOTAL INVOICE AMOUN1                $128.40
Case
   Case
     18-33815
        18-33815Claim
                   Document
                      135-1 Part
                             533-6
                                 8 Filed 12/04/20
                                         in TXSB onDesc
                                                    06/24/21
                                                        ExhibitPage
                                                                2f 555
                                                                    Pageof45
                                                                           557
                                                                             of 47
              Case
                 Case
                   18-33815
                      18-33815Claim
                                 Document
                                    135-1 Part
                                           533-6
                                               8 Filed 12/04/20
                                                       in TXSB onDesc
                                                                  06/24/21
                                                                      ExhibitPage
                                                                              2f 556
                                                                                  Pageof46
                                                                                         557
                                                                                           of 47


             United Coatings Technologies
                                                                                                                              INVOICE
             10 I I 5 Ma;n 5tceet • 5rn•th E:iend, IN• +660 I •Office• 57+.2 87.+77+                                             INVOICE NUMBER
                                                                                                                                             70263
                                                                                                                                       INVOICE DATE
                                                                                                                                             7/6/18


                                                                                             SHIP TO
    KOONTZ-WAGNER VOORDE DR (IN)                                                                KOONTZ-WAGNER (VOORDE DRIVE)
    P.O. BOX 1229                                                                               P.O. BOX 1229
    TULSA, OK 74101                                                                             TULSA, OK 74101
    USA                                                                                         USA



            PACKING SLIP#                                            PO/JOB NUMBER                                      TERMS
~                                                                                                                                                     I-

               59991                                                        550624                                    Net 30 Days
          PREVIOUS BALANCE                                DISCOUNT IF PAID BY DISC DATE                    DISCOUNT DATE          INV DUE DATE
              $584.24                                               $0.00                                      7/6/18                815/18


    QTY    U/M           ITEM                                                          DESCRIPTION                            PRICE     EXTENSION
     75.0 EACH           098262105007              PAPER 5 QT PAINT PAIL                                                        2.75        206.25
     50.0 EACH           071497644619              11" ROLLER TRAY LIN ER                                                       0.40         20.00
     48.0 EACH           726890593100              9" PROSUPREME WOVEN 3/8"                                                     3.85       184.80
      3.0 EACH           071497601810              11" METAL ROLLER PAINT TRAY                                                  3.13          9.39




                                                                                                                SUBTOTAL                     420.44
                                                                                                                SALES TAX                      0.00
                                                                                                                  FREIGHT                      0.00

                                   rnilesi
                                   11mod coatings
                                                                                                     TOTAL INVOICE AMOUN1                  $420.44
       Case
          Case
            18-33815
               18-33815Claim
                           Document
                               135-1 Part
                                       533-6
                                          8 Filed 12/04/20
                                                  in TXSB onDesc
                                                             06/24/21
                                                                 ExhibitPage
                                                                         2f 557
                                                                             Pageof47
                                                                                    557
                                                                                      of 47
               tings roctmoiogie~:;, Inc_
                                                                                                         Packing Sli"

I
                          4fi601                                                                                Pru:king   · ~1~-, Numb~}
                                                                                                                                 59~W1


     514.267 4774                                                                                                           Ship Dale
                                                                                                                           Ju!6 , 2018


                  dTo :
              . OON1Z--WAGNEH VOORDE                Df~   (IN)                        KOON T7-INAGNER (VOOHDE DRIVE)
            D 0 BOX 1229                                                              p 0  ox 122t~
            TULSA. OK l'~11J1                                                         TUL~:~A ,   OK l4'HJ 'I
            1 1~ .•A
                                                                                      ti' A




          Clt:y   UIM                       It.em
         ' 7·",QEACH      098252' 05007                          PA.PER. 5 Ci! PA\NT PA\\
         - 60.0EACH       0714ff704Li1Jf9                        11" ROUERTPN/ Uf\JER
         '48.0EACH        7258905 g3 t 00                        IY PRC)SUPREME V\K')\/EN 3/B"
          • '~.O EACH     0714Q7fHl1B10                          11" ME'TAL HOLLER PAH1JTTRAY




    Accerted B '
